Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

Dated as of December 22, 2017,

among

CAESARS RESORT COLLECTION, LLC,

and

EACH OTHER BORROWER PARTY HERETO FROM TIME TO TIME,

as the Borrowers,

THE LENDERS PARTY HERETO,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

MACQUARIE CAPITAL (USA) INC.,

NOMURA SECURITIES INTERNATIONAL, INC.,

SUNTRUST ROBINSON HUMPHREY, INC.,

UBS SECURITIES LLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Terms Generally      73  

SECTION 1.03.

  Effectuation of Transactions      73  

SECTION 1.04.

  Exchange Rates; Currency Equivalents      73  

SECTION 1.05.

  Times of Day      74  

SECTION 1.06.

  Timing of Payment or Performance      74  

SECTION 1.07.

  Limited Condition Transactions      74  

SECTION 1.08.

  Additional Alternate Currencies for Loans and Letters of Credit      75  

SECTION 1.09.

  Change of Currency      76  

SECTION 1.10.

  Letter of Credit Amounts      76  

SECTION 1.11.

  Basket and Ratio Calculations      76   ARTICLE II    The Credits   

SECTION 2.01.

  Commitments      77  

SECTION 2.02.

  Loans and Borrowings      77  

SECTION 2.03.

  Requests for Borrowings      78  

SECTION 2.04.

  [Reserved]      79  

SECTION 2.05.

  The Letter of Credit Commitment      79  

SECTION 2.06.

  Funding of Borrowings      88  

SECTION 2.07.

  Interest Elections      88  

SECTION 2.08.

  Termination and Reduction of Commitments      90  

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      90  

SECTION 2.10.

  Repayment of Term Loans and Revolving Facility Loans      91  

SECTION 2.11.

  Prepayment of Loans      92  

SECTION 2.12.

  Fees      98  

SECTION 2.13.

  Interest      99  

SECTION 2.14.

  Alternate Rate of Interest      100  

SECTION 2.15.

  Increased Costs      100  

SECTION 2.16.

  Break Funding Payments      101  

SECTION 2.17.

  Taxes      101  

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      104  

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      106  

SECTION 2.20.

  Illegality      107  

SECTION 2.21.

  Incremental Commitments      107  

 

i



--------------------------------------------------------------------------------

SECTION 2.22.

  Defaulting Lenders      116  

SECTION 2.23.

  Joinder of CEOC as a Borrower      118  

SECTION 2.24.

  Borrower Representative      118   ARTICLE III    Representations and
Warranties   

SECTION 3.01.

  Organization; Powers      119  

SECTION 3.02.

  Authorization      119  

SECTION 3.03.

  Enforceability      119  

SECTION 3.04.

  Governmental Approvals      120  

SECTION 3.05.

  Financial Statements      120  

SECTION 3.06.

  No Material Adverse Effect      120  

SECTION 3.07.

  Title to Properties; Possession Under Leases      120  

SECTION 3.08.

  Subsidiaries      121  

SECTION 3.09.

  Litigation; Compliance with Laws      121  

SECTION 3.10.

  Federal Reserve Regulations      121  

SECTION 3.11.

  Investment Company Act      122  

SECTION 3.12.

  Use of Proceeds      122  

SECTION 3.13.

  Tax Returns      122  

SECTION 3.14.

  No Material Misstatements      122  

SECTION 3.15.

  Employee Benefit Plans      123  

SECTION 3.16.

  Environmental Matters      123  

SECTION 3.17.

  Security Documents      124  

SECTION 3.18.

  Location of Real Property and Leased Premises      125  

SECTION 3.19.

  Solvency      125  

SECTION 3.20.

  Labor Matters      125  

SECTION 3.21.

  [Reserved]      126  

SECTION 3.22.

  Intellectual Property; Licenses, Etc.      126  

SECTION 3.23.

  Senior Debt      126  

SECTION 3.24.

  Anti-Money Laundering; Anti-Corruption and Sanctions Laws      126  

SECTION 3.25.

  Insurance      127  

SECTION 3.26.

  EEA Financial Institution      127   ARTICLE IV    Conditions of Lending   

SECTION 4.01.

  All Credit Events      127  

SECTION 4.02.

  First Credit Event      127   ARTICLE V    Affirmative Covenants   

SECTION 5.01.

  Existence; Businesses and Properties      131  

SECTION 5.02.

  Insurance      132  

SECTION 5.03.

  Taxes      132  

SECTION 5.04.

  Financial Statements, Reports, etc.      133  

 

ii



--------------------------------------------------------------------------------

SECTION 5.05.

  Litigation and Other Notices      135  

SECTION 5.06.

  Compliance with Laws      135  

SECTION 5.07.

  Maintaining Records; Access to Properties and Inspections      136  

SECTION 5.08.

  Use of Proceeds      136  

SECTION 5.09.

  Compliance with Environmental Laws      136  

SECTION 5.10.

  Further Assurances; Additional Security      136  

SECTION 5.11.

  Real Property Development Matters      140  

SECTION 5.12.

  Rating      142   ARTICLE VI    Negative Covenants   

SECTION 6.01.

  Indebtedness      142  

SECTION 6.02.

  Liens      149  

SECTION 6.03.

  Sale and Lease-Back Transactions      156  

SECTION 6.04.

  Investments, Loans and Advances      156  

SECTION 6.05.

  Mergers, Consolidations, Sales of Assets and Acquisitions      161  

SECTION 6.06.

  Restricted Payments      165  

SECTION 6.07.

  Transactions with Affiliates      168  

SECTION 6.08.

  Business of the Borrowers and the Subsidiaries      171  

SECTION 6.09.

  Limitation on Payments and Modifications of Indebtedness; Modifications of
Governing Documents and Lease Arrangements; etc.      171  

SECTION 6.10.

  Fiscal Year      174  

SECTION 6.11.

  Financial Performance Covenant      175   ARTICLE VII    Events of Default   

SECTION 7.01.

  Events of Default      175  

SECTION 7.02.

  Right to Cure      178  

SECTION 7.03.

  Treatment of Certain Payments      178   ARTICLE VIII    The Agents   

SECTION 8.01.

  Appointment      179  

SECTION 8.02.

  Delegation of Duties      179  

SECTION 8.03.

  Exculpatory Provisions      179  

SECTION 8.04.

  Reliance by Agents      180  

SECTION 8.05.

  Notice of Default      180  

SECTION 8.06.

  Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders     
180  

SECTION 8.07.

  Indemnification      181  

SECTION 8.08.

  Agents in their Individual Capacity      181  

SECTION 8.09.

  Successor Agents      181  

SECTION 8.10.

  Payments Set Aside      182  

 

iii



--------------------------------------------------------------------------------

SECTION 8.11.

  Administrative Agent May File Proofs of Claim      183  

SECTION 8.12.

  Collateral and Guaranty Matters      183  

SECTION 8.13.

  Agents and Arrangers      184  

SECTION 8.14.

  Intercreditor Agreements, Master Lease Intercreditor Agreements and Collateral
Matters      184  

SECTION 8.15.

  Withholding Tax      184   ARTICLE IX    Miscellaneous   

SECTION 9.01.

  Notices; Communications      184  

SECTION 9.02.

  Survival of Agreement      186  

SECTION 9.03.

  Binding Effect      186  

SECTION 9.04.

  Successors and Assigns      186  

SECTION 9.05.

  Expenses; Indemnity      191  

SECTION 9.06.

  Right of Set-off      193  

SECTION 9.07.

  Governing Law      193  

SECTION 9.08.

  Waivers; Amendment      194  

SECTION 9.09.

  Interest Rate Limitation      197  

SECTION 9.10.

  Entire Agreement      197  

SECTION 9.11.

  Waiver of Jury Trial      197  

SECTION 9.12.

  Severability      198  

SECTION 9.13.

  Counterparts; Electronic Execution of Documents      198  

SECTION 9.14.

  Headings      198  

SECTION 9.15.

  Jurisdiction; Consent to Service of Process      198  

SECTION 9.16.

  Confidentiality      199  

SECTION 9.17.

  Platform; Borrower Materials      200  

SECTION 9.18.

  Release of Liens, Guarantees and Pledges      201  

SECTION 9.19.

  Judgment Currency      203  

SECTION 9.20.

  USA PATRIOT Act Notice      203  

SECTION 9.21.

  No Advisory or Fiduciary Responsibility      203  

SECTION 9.22.

  Application of Gaming Laws      204  

SECTION 9.23.

  Affiliate Lenders      205  

SECTION 9.24.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      206
 

SECTION 9.25.

  MIRE Events      206  

SECTION 9.26.

  Lender Representation      207  

 

Exhibits and Schedules Exhibit A    Form of Assignment and Acceptance Exhibit B
   Form of Borrowing Request Exhibit C    Form of Interest Election Request
Exhibit D-1    Form of Mortgage Exhibit D-2    Form of Leasehold Mortgage
Exhibit D-3    Form of Deed of Trust Exhibit D-4    Form of Leasehold Deed of
Trust Exhibit E    Form of Permitted Loan Purchase Assignment and Acceptance

 

iv



--------------------------------------------------------------------------------

Exhibit F    Form of Discounted Prepayment Option Notice Exhibit G    Form of
Lender Participation Notice Exhibit H    Form of Discounted Voluntary Prepayment
Notice Exhibit I    Form of Solvency Certificate Exhibit J    Form of Global
Intercompany Note Exhibit K    Form of Subordination, Non-Disturbance and
Attornment Agreement Exhibit L    Form of Collateral Agreement Exhibit M    Form
of Guarantee Agreement Exhibit N    Form of First Lien Intercreditor Agreement
Exhibit O    Form of Second Lien Intercreditor Agreement Schedule 1.01(A)   
Existing Letters of Credit Schedule 1.01(B)    Subsidiary Loan Parties Schedule
1.01(C)    Undeveloped Land Schedule 1.01(D)    Closing Date Unrestricted
Subsidiaries Schedule 1.01(E)    CEOC Emergence Restructuring Transactions
Schedule 2.01    Commitments Schedule 3.01    Organization; Powers Schedule 3.04
   Governmental Approvals Schedule 3.05    Financial Statements Schedule 3.07(a)
   Mortgaged Properties Schedule 3.08(a)    Subsidiaries Schedule 3.08(b)   
Subscriptions Schedule 3.09    Litigation Schedule 3.15    Employee Benefit
Plans Schedule 3.16    Environmental Matters Schedule 3.22    Intellectual
Property Rights Schedule 3.25    Insurance Schedule 4.02(b)    Local Counsel
Schedule 5.10    Post-Closing Items Schedule 6.01    Existing Indebtedness
Schedule 6.02(a)    Existing Liens Schedule 6.04    Existing Investments
Schedule 6.05    Dispositions Schedule 6.06    Restricted Payments Schedule 6.07
   Transactions with Affiliates Schedule 9.01    Notice Information

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of December 22, 2017 (this “Agreement”), among CAESARS
RESORT COLLECTION, LLC, a Delaware limited liability company (the “Initial
Borrower”), each other BORROWER party hereto from time to time, the LENDERS
party hereto from time to time and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”) and
collateral agent for the Secured Parties.

WHEREAS, on the Closing Date, (i) Caesars Entertainment Resort Properties, LLC,
a Delaware limited liability company (together with its successors and assigns,
“CERP”) will merge with and into the Initial Borrower with the Initial Borrower
as the surviving entity of such merger, (ii) CRC Escrow Issuer, LLC, a Delaware
limited liability company (the “Escrow Issuer”) will merge with and into the
Initial Borrower with the Initial Borrower as the surviving entity of such
merger and (iii) the Initial Borrower will change its name from Caesars Growth
Properties Holdings, LLC to Caesars Resort Collection, LLC.

WHEREAS, the Initial Borrower is entering into this Agreement and the other Loan
Documents in order to consummate the Transactions, and, in connection therewith,
the Initial Borrower (a) has requested the Lenders to extend credit in the form
of (i) Term B Loans on the Closing Date, in an aggregate principal amount of
$4,700.0 million and (ii) Revolving Facility Loans and Letters of Credit at any
time and from time to time prior to the Revolving Facility Maturity Date, in an
aggregate Outstanding Amount at any time not to exceed $1,000.0 million and
(b) will assume the obligations of the Escrow Issuer as an issuer in respect of
$1,700.0 million in aggregate principal amount of the Senior Unsecured Notes.

NOW, THEREFORE, the Lenders and the L/C Issuer are willing to extend such credit
to the Borrowers on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 0.50%, (b) the Prime
Rate in effect on such day and (c) the Adjusted Eurocurrency Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the Eurocurrency Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the ICE Benchmark Association Interest Settlement Rates (or the successor
thereto if the ICE Benchmark Association is no longer making a Eurocurrency Rate
available) for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the ICE Benchmark Association
(or the successor thereto if the ICE Benchmark Association is no longer making a
Eurocurrency Rate available) as an authorized vendor for the purpose of
displaying such rates). Any change in such rate due to a change in the Prime
Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate, as the case may
be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.



--------------------------------------------------------------------------------

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan, in each case
denominated in Dollars.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Acceptable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Acceptance Date” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.11(e).

“Act of Terrorism” shall mean an act of any person directed towards the
overthrowing or influencing of any government de jure or de facto, or the
inducement of fear in or the disruption of the economic system of any society,
by force or by violence, including (i) the hijacking or destruction of any
conveyance (including an aircraft, vessel, or vehicle), transportation
infrastructure or building, (ii) the seizing or detaining, and threatening to
kill, injure, or continue to detain, or the assassination of, another
individual, (iii) the use of any (a) biological agent, chemical agent, or
nuclear weapon or device, or (b) explosive or firearm, with intent to endanger,
directly or indirectly, the safety of one or more individuals or to cause
substantial damage to property and (iv) a credible threat, attempt, or
conspiracy to do any of the foregoing.

“Additional Lease” shall mean any lease entered into for the purpose of any
Borrower or any of its Subsidiaries to acquire the right to occupy and use real
property, vessels or similar assets for, or in connection with, the
construction, development or operation of gaming, hotel, entertainment or retail
facilities or other facilities related to activities ancillary to or supportive
of the business of the Borrowers and their subsidiaries.

“Additional Master Lease” shall mean any Additional Lease that is in a form that
is not materially less favorable to the Borrowers and/or their Subsidiaries than
the Master Lease (as determined by the Borrowers in good faith) and is entered
into between the Borrower and/or one of its Subsidiaries and the landlord under
such Additional Lease.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted Eurocurrency Rate” shall mean, (a) with respect to any Eurocurrency
Borrowing denominated in Euro for any Interest Period, an interest rate per
annum equal to the greater of (x) the EURIBO Rate in effect for such Interest
Period and (y) 0.00%, (b) with respect to any Eurocurrency Borrowing denominated
in Canadian Dollars for any Interest Period, an interest rate per annum equal to
the greater of (x) the CDO Rate in effect for such Interest Period and (y) 0.00%
and (c) with respect to any other Eurocurrency Borrowing for any Interest
Period, an interest rate per annum equal to the greater of (x) (a) the
Eurocurrency Rate in effect for such Interest Period divided by (b) one minus
the Statutory Reserves applicable to such Eurocurrency Borrowing, if any, and
(y) 0.00%.

 

2



--------------------------------------------------------------------------------

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.23(a).

“Agent Parties” shall have the meaning assigned to such term in Section 9.17.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, supplemented or
otherwise modified from time to time.

“All-in Yield” shall mean, as to any Loans (or other loans, if applicable), the
yield thereon payable to all Lenders (or other lenders, as applicable) providing
such Loans (or other loans, if applicable) or in the primary syndication
thereof, as reasonably determined by the Administrative Agent in consultation
with the Borrowers, whether in the form of interest rate, margin, original issue
discount, up-front fees, rate floors or otherwise; provided, that original issue
discount and up-front fees shall be equated to interest rate assuming a 4-year
life to maturity (or, if less, the life of such Loans (or other loans, if
applicable)); and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees (unless such
fees are paid to Lenders (or other lenders) generally in syndication of such
Loans (or other loans, if applicable)) and customary consent fees for an
amendment paid generally to consenting lenders.

“Alternate Currency” shall mean (i) with respect to any Letter of Credit,
Canadian Dollars, Euros, Pounds Sterling, Japanese Yen and any other currency
other than Dollars as may be acceptable to the Administrative Agent and the
applicable L/C Issuer with respect thereto in their sole discretion and
(ii) with respect to any Loan, Canadian Dollars, Euros, Pounds Sterling,
Japanese Yen and any currency other than Dollars that is approved in accordance
with Section 1.08.

“Alternate Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars.

 

3



--------------------------------------------------------------------------------

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Alternate Currency Loan” shall mean any Loan denominated in an Alternate
Currency.

“Anti-Corruption Laws” shall have the meaning assigned to such term in
Section 3.24(b).

“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
the USA PATRIOT Act and The Currency and Foreign Transactions Reporting Act
(also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C.
§§ 1818(s), 1820(b) and 1951-1959), as amended from time to time and any
successors thereto.

“Applicable Commitment Fee” shall mean, for any day, (i) 0.50% per annum;
provided, that on and after each Adjustment Date occurring from and after
delivery of the financial statements and certificates required by Section 5.04
upon the completion of one full fiscal quarter of the Initial Borrower after the
Closing Date, the “Applicable Commitment Fee” will be determined pursuant to the
Pricing Grid for Revolving Facility Loans and Revolving Facility Commitments or
(ii) with respect to any Other Revolving Facility Commitments, the “Applicable
Commitment Fee” set forth in the applicable Incremental Assumption Agreement.

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

“Applicable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
2.75% per annum in the case of any Eurocurrency Loan and 1.75% per annum in the
case of any ABR Loan and (ii) with respect to any Initial Revolving Loan,
2.25% per annum in the case of any Eurocurrency Loan and 1.25% per annum in the
case of any ABR Loan; provided, however, that on and after each Adjustment Date
occurring from and after delivery of the financial statements and certificates
required by Section 5.04 upon the completion of one full fiscal quarter of the
Initial Borrower after the Closing Date, the “Applicable Margin” with respect to
any Initial Revolving Loan will be determined pursuant to the Pricing Grid. The
Applicable Margin for any Other Term Loans and Other Revolving Loans shall be as
set forth in the applicable Incremental Assumption Agreement.

“Applicable Period” shall mean an Excess Cash Flow Period.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Arrangers” shall mean, collectively, the Joint Lead Arrangers and the Joint
Bookrunners.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets)
of any asset or assets of any Borrower or any Subsidiary to any Person that is
not a Loan Party or a Subsidiary thereof.

 

4



--------------------------------------------------------------------------------

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower Representative (if required by Section 9.04), in the form of Exhibit A
or such other form as shall be approved by the Administrative Agent and
reasonably satisfactory to the Borrower Representative.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(b).

“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.05(b).

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments under any Revolving Facility, the period from and including
the Closing Date (or, if later, the effective date for such Class of Revolving
Facility Commitments) to but excluding the earlier of the Revolving Facility
Maturity Date with respect to such Class and, in the case of each of the
Revolving Facility Loans, Revolving Facility Borrowings and Letters of Credit
under such Revolving Facility, the date of termination in full of the Revolving
Facility Commitments of such Class.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Revolving Facility at any time, an amount equal to the amount
by which (a) the Revolving Facility Commitment under such Revolving Facility of
such Revolving Facility Lender at such time exceeds (b) the Revolving Facility
Credit Exposure under such Revolving Facility of such Revolving Facility Lender
at such time.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, or
any similar federal or state law for the relief of debtors.

“Bankruptcy Related Expenses” shall mean any cost or expense in connection with
or related to the Plan of Reorganization, the merger of CAC and CEC, any
litigation in connection therewith or related thereto, including without
limitation, any fees, expenses, reimbursements of attorneys, financial advisors,
examiners, accountants, consultants or other professionals to the extent paid by
the Borrowers or any of their Subsidiaries.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit.”

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

5



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
The Board of Directors of any Borrower may include the Board of Directors of any
direct or indirect parent of such Borrower.

“Bona Fide Debt Fund” shall mean (i) commercial or corporate banks and (ii) any
funds which principally hold passive investments in portfolios of commercial
loans or debt securities for investment purposes in the ordinary course of
business.

“Borrower” shall mean the Initial Borrower and each other entity that becomes a
Borrower hereunder from and after the time such other entity becomes a Borrower
hereunder (collectively, the “Borrowers”).

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrower Representative” shall have the meaning assigned to such term in
Section 2.24.

“Borrowing” shall mean a group of Loans of a single Type in a single currency
under a single Facility and made on a single date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $5,000,000.

“Borrowing Multiple” shall mean $1,000,000.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude (a) any day on which banks are not
open for dealings in deposits in Dollars in the London interbank market (if such
Eurocurrency Loan is denominated in Dollars) and (b) any day that is a Target
Day (if such Eurocurrency Loan is denominated in Euro) and, when used in
connection with any Revaluation Date or determining any date on which any amount
is to be paid or made available in an Alternate Currency other than Euro, the
term “Business Day” shall also exclude any day on which commercial banks and
foreign exchange markets are not open for business in the principal financial
center in the country of such Alternate Currency.

“CAC” shall mean Caesars Acquisition Company, a Delaware corporation, together
with its successors and assigns.

“Canadian Dollars” shall mean the lawful currency of Canada.

 

6



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any person in respect of any period,
(a) the aggregate of all expenditures (whether paid in cash or accrued as
liabilities and including in all events amounts expended or capitalized under
Capital Lease Obligations) incurred by such person during such period that, in
accordance with GAAP, are or should be included in “additions to property, plant
or equipment” or similar items reflected in the statement of cash flows of such
person and (b) Capitalized Software Expenditures.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP;
provided that (a) obligations of any Borrower or its Subsidiaries, or of a
special purpose or other entity not consolidated with any Borrower and its
Subsidiaries, either existing on the Closing Date or created thereafter that
(i) initially were not included on the consolidated balance sheet of the
applicable Borrower as capital lease obligations and were subsequently
recharacterized as capital lease obligations or long-term financial obligations
or, in the case of such a special purpose or other entity becoming consolidated
with any Borrower and its Subsidiaries were required to be characterized as
capital lease obligations or long-term financial obligations upon such
consolidation, in either case, due to a change in accounting treatment or
otherwise, or (ii) did not exist on the Closing Date and were required to be
characterized as capital lease obligations or long-term financial obligations
but would not have been required to be treated as capital lease obligations or
long-term financial obligations on the Closing Date had they existed at that
time, (b) each Master Lease and (c) each Additional Lease, shall for all
purposes not be treated as Capital Lease Obligations or Indebtedness.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

“Cash Collateralize” shall have the meaning assigned to such term in
Section 2.05(g).

“Cash Interest Expense” shall mean, with respect to the Borrowers and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees paid by, or
on behalf of, any Borrower or any Subsidiary, including such fees paid in
connection with the Transactions or upon entering into a Permitted Receivables
Financing, and the expensing of any bridge, commitment or other financing fees,
including those paid in connection with the Transactions or upon entering into a
Permitted Receivables Financing or any amendment of this Agreement and (c) the
amortization of debt discounts, if any, or fees in respect of Swap Agreements.

“Cash Management Agreement” shall mean any agreement to provide to any Borrower
or any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

 

7



--------------------------------------------------------------------------------

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.

“CDO Rate” shall mean for the relevant Interest Period, the Canadian deposit
offered rate which in turn means on any day, the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations listed in respect of the relevant Interest Period for Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time, as of
10:00 a.m. Toronto local time on such day and, if such day is not a Business
Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. Toronto local time to reflect any manifest
error in the posted rate of interest or in the posted average annual rate of
interest); provided that if such rates are not available on the Reuters Screen
CDOR Page on any particular day, then such rate on that day shall be calculated
as the average of the rate quotes for Canadian Dollar-denominated bankers’
acceptances for the applicable interest period received by the Administrative
Agent as of 10:00 a.m. Toronto local time on such day from one or more banks of
recognized standing selected by it; or if such day is not a Business Day, then
as received by the Administrative Agent on the immediately preceding Business
Day; provided, that if the CDO Rate at any time calculated in accordance with
the foregoing would be less than 0%, the CDO Rate shall be deemed to be 0% for
the purposes of this Agreement.

“CEC” shall mean Caesars Entertainment Corporation, a Delaware corporation,
together with its successors and assigns.

“CEOC” shall mean CEOC, LLC, a Delaware limited liability company, together with
its successors and assigns.

“CEOC Acquisition” shall mean, pursuant to one or more related transactions, the
acquisition (including by way of merger, consolidation, transfer of assets or
Equity Interests, or other business combination transaction) by the Initial
Borrower or any of its Subsidiaries of CEOC and all or substantially all of
CEOC’s subsidiaries or all or substantially all of CEOC’s assets.

“CEOC Credit Agreement” shall mean that certain Credit Agreement, dated as of
October 6, 2017, by and among Caesars Entertainment Operating Company, Inc.,
CEOC, the lenders party thereto and Credit Suisse, as administrative agent and
collateral agent, as amended, restated, supplemented, modified, refinanced or
replaced from time to time.

“CEOC Emergence Restructuring Transactions” shall mean (i) the transactions
described on Schedule 1.01(E) and (ii) any transactions undertaken in good faith
by the Borrowers and the Subsidiaries in connection with the implementation of
the foregoing.

“CEOC Event” shall mean the occurrence of a CEOC Acquisition or a CEOC Joinder,
as applicable.

“CEOC Joinder” shall mean the joinder of CEOC as a “Borrower” hereunder pursuant
to Section 2.23.

“CERP” shall have the meaning assigned to such term in the recitals to this
Agreement.

 

8



--------------------------------------------------------------------------------

“CES Agreements” shall mean (a) the Second Amended and Restated Omnibus License
and Enterprise Services Agreement, dated as of October 6, 2017, by and among
Caesars Enterprise Services, LLC, CEOC, the Initial Borrower, Caesars License
Company, LLC, and Caesars World LLC and (b) the Second Amended and Restated
Limited Liability Company Agreement of Caesars Enterprise Services, LLC, dated
as of January 14, 2015, in each case, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“CGP” shall mean Caesars Growth Partners, LLC, a Delaware limited liability
company, together with its successors and assigns.

A “Change in Control” shall be deemed to occur if:

(a) at any time, a “change of control” (or similar event) shall occur under
(i) the Senior Unsecured Notes Indenture, (ii) any indenture or credit agreement
in respect of Permitted Refinancing Indebtedness with respect to the Senior
Unsecured Notes constituting Material Indebtedness or (iii) any indenture or
credit agreement in respect of any Junior Financing constituting Material
Indebtedness; or

(b) any combination of Permitted Holders in the aggregate shall fail to have the
power, directly or indirectly, to vote or direct the voting of Equity Interests
representing at least a majority of the ordinary voting power for the election
of directors of any Borrower; provided that the occurrence of the foregoing
event shall not be deemed a Change in Control if,

(i) at any time prior to a Qualified IPO, (A) any combination of Permitted
Holders in the aggregate otherwise have the right, directly or indirectly, to
designate or approve a majority of the Board of Directors of such Borrower at
such time or (B) any combination of Permitted Holders in the aggregate own,
directly or indirectly, a majority of the ordinary voting Equity Interests of
such Borrower at such time, or

(ii) at any time upon or after a Qualified IPO, no person or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person or “group” and its subsidiaries and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than any combination of the Permitted
Holders, shall have acquired beneficial ownership (as defined in Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the Closing Date) of more than the
greater of (x) 35% on a fully diluted basis of the ordinary voting Equity
Interests in such Borrower and (y) the percentage of the ordinary voting Equity
Interests in such Borrower owned, directly or indirectly, in the aggregate by
the Permitted Holders on a fully diluted basis.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or L/C Issuer (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s or L/C
Issuer’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided, however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirement and directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of

 

9



--------------------------------------------------------------------------------

the date enacted, adopted, issued or implemented, but only to the extent a
Lender is imposing applicable increased costs or costs in connection with
capital or liquidity adequacy requirements similar to those described in clauses
(a) and (b) of Section 2.15 generally on other similarly situated borrowers of
loans under United States of America credit facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in reference to any Loan or Borrowing, shall
refer to whether such Loan, or the Loans comprising such Borrowing, are Term B
Loans, Other Term Loans having the same terms, Initial Revolving Loans or Other
Revolving Loans having the same terms; and (b) when used in reference to any
Commitment, refers to whether such Commitment is in respect of a commitment to
make Term B Loans, Other Term Loans having the same terms, Initial Revolving
Loans or Other Revolving Loans having the same terms. Other Term Loans, or Other
Revolving Loans that have different terms and conditions (together with the
Commitments in respect thereof) from the Term B Loans or the Initial Revolving
Loans, respectively, or from other Other Term Loans or other Other Revolving
Loans, as applicable, shall be construed to be in separate and distinct Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean December 22, 2017.

“Closing Date Mergers” shall mean (i) the merger (or other consolidation) of
Escrow Issuer with and into the Initial Borrower on the Closing Date, with the
Initial Borrower surviving such merger (or other consolidation) and (ii) the
merger (or other consolidation) of CERP with and into the Initial Borrower on
the Closing Date, with the Initial Borrower surviving such merger (or other
consolidation).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is subject to any Lien in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to any Security Documents.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.

“Collateral Agreement” shall mean the Collateral Agreement substantially in the
form of Exhibit L, dated as of the Closing Date, among the Borrowers, each
Subsidiary Loan Party and the Collateral Agent, as amended, supplemented or
otherwise modified from time to time.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Sections 5.10(d), (e) and (g) and Schedule 5.10):

(a) on the Closing Date, the Collateral Agent shall have received (x) from the
Initial Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement and (y) from each Subsidiary Loan Party, a counterpart of the
Guarantee Agreement, in each case duly executed and delivered on behalf of such
person;

 

10



--------------------------------------------------------------------------------

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests owned on the Closing
Date directly by the Loan Parties, other than Excluded Securities and (ii) the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c) (i) on the Closing Date and at all times thereafter, all Indebtedness of
each Borrower and each Subsidiary having, in the case of each instance of
Indebtedness, an aggregate principal amount in excess of $25.0 million ($50.0
million from and after the occurrence of a CEOC Event) (other than
(A) intercompany current liabilities in connection with the cash management, tax
and accounting operations of the Borrowers and the Subsidiaries or (B) to the
extent that a pledge of such promissory note or instrument would violate
applicable law) that is owing to a Loan Party, other than Excluded Securities,
shall be evidenced by a promissory note or an instrument and shall have been
pledged pursuant to the Collateral Agreement (or other applicable Security
Document as reasonably required by the Collateral Agent), and (ii) the
Collateral Agent shall have received all such promissory notes or instruments
required to be delivered pursuant to the applicable Security Documents, together
with note powers or other instruments of transfer with respect thereto endorsed
in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, subject to Section 5.10(g), the Collateral Agent shall have
received (i) a supplement to the Collateral Agreement and the Guarantee
Agreement and (ii) supplements to the other Security Documents, if applicable,
in the form specified therein or otherwise reasonably acceptable to the
Administrative Agent, duly executed and delivered on behalf of such Subsidiary
Loan Party;

(e) after the Closing Date, (i) all the outstanding Equity Interests in (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(g), all the Equity Interests that are directly
acquired by a Loan Party after the Closing Date, other than Excluded Securities,
shall have been pledged pursuant to the Collateral Agreement, and (ii) the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(f) on the Closing Date and at all times thereafter, except as otherwise
contemplated by this Agreement or any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(g) (x) as soon as practicable after the Closing Date but in no event later than
90 days after the Closing Date with respect to the Mortgaged Properties set
forth on Schedule 3.07(a) (or such later date as the Collateral Agent may agree
in its reasonable discretion) and (y) within the time periods set forth in, and
solely to the extent required by, Section 5.10(c), 5.10(d), 5.10(h) or 5.11 with
respect to the Mortgaged Properties encumbered pursuant to said Section 5.10(c),
5.10(d), 5.10(h) or 5.11, the Collateral Agent shall have received counterparts
of each Mortgage to be entered into with respect to each such Mortgaged Property
duly executed and delivered by the record owner of such Mortgaged Property and
suitable for recording or filing;

 

11



--------------------------------------------------------------------------------

(h) with respect to each Mortgage delivered pursuant to clause (g) above, the
Collateral Agent shall have received (i) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property on which a “Building” or “Mobile Home” (each as defined
in 12 CFR Chapter III, Section 339.2) (or such other similar terms as
contemplated by the Flood Insurance Laws) is located (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by each Borrower and each Subsidiary Loan Party relating thereto),
(ii) a copy of, or a certificate as to coverage under, and a declaration page
relating to, the insurance policies required by Section 5.02 (including, without
limitation, flood insurance policies), each of which shall (A) be endorsed or
otherwise amended to include a “standard” lender’s loss payable or mortgagee
endorsement (as applicable) (provided that, with respect to Material Leased Real
Property, the foregoing shall only be required to the extent delivery of such
endorsements are permitted under the applicable lease), (B) name the Collateral
Agent, on behalf of the Secured Parties, as additional insured, (C) in the case
of flood insurance, (1) identify the addresses of each property located in a
special flood hazard area, (2) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto, (3) provide
that the insurer will give the Collateral Agent forty-five (45) days’ written
notice of cancellation (or such shorter period acceptable to the Administrative
Agent) and (4) otherwise be in form and substance reasonably satisfactory to the
Administrative Agent; provided that the Borrower shall provide the documentation
set forth in clauses (h)(i) and (h)(ii) (limited in the case of clause (h)(ii)
to copies of flood insurance policies required by Section 5.02 as reasonably
determined by the Borrowers) to the Administrative Agent (for distribution to
the Revolving Facility Lenders) at least twenty (20) days in advance of
providing a Mortgage and the Administrative Agent shall not enter into any
Mortgage unless the Borrower shall have delivered the foregoing documentation to
the Administrative Agent at least twenty (20) days in advance of providing the
related Mortgage (it being understood that the Borrower shall use diligent
efforts to promptly provide any further documentation reasonably requested by
the Administrative Agent pursuant to clauses (h)(i) and (h)(ii) after the
foregoing deadline), (iii) to the extent required to mortgage a leasehold
interest in Real Property that must be mortgaged pursuant to the terms of this
Agreement and to the extent reasonably required by the Administrative Agent,
estoppel and consent agreements executed by each of the lessors of such leased
Real Property, along with (A) a memorandum of lease in recordable form with
respect to such leasehold interest, executed and acknowledged by the owner of
the affected real property, as lessor, or (B) evidence that the applicable lease
with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Administrative Agent’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest, or (C) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form satisfactory to the Administrative Agent, provided, that
the Borrowers and the Subsidiaries shall be deemed to have complied with the
requirements of this clause (iii) if the Borrowers and the Subsidiaries will
have provided the Administrative Agent with an officer’s certificate confirming
that the Borrowers and the Subsidiaries have made commercially reasonable
efforts to fulfill the aforementioned requirements, (iv) if reasonably requested
by the Administrative Agent, opinions addressed to the Administrative Agent and
the Collateral Agent for its benefit and for the benefit of the Secured Parties
of (A) local counsel for the Borrowers in each jurisdiction where the Mortgaged
Property is located with respect to the enforceability of the Mortgages and
other matters customarily included in such opinions and (B) counsel for the
Borrowers regarding due authorization, execution and delivery of the Mortgages,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent, (v) if reasonably requested by the Administrative Agent, a
policy or policies or marked-up unconditional binder of title insurance, as
applicable, paid for

 

12



--------------------------------------------------------------------------------

by the Borrowers or the Subsidiaries or a Parent Entity, issued by a nationally
recognized title insurance company insuring the Lien of each Mortgage to be
entered into on the Closing Date or thereafter in accordance with Sections
5.10(c), 5.10(d), 5.10(h) and 5.11 as a valid Lien on the Mortgaged Property
described therein, free of any other Liens except Permitted Liens, together with
such customary endorsements (including zoning endorsements where reasonably
appropriate and available at a commercially reasonable cost or, in lieu of such
zoning endorsements, where available at commercially reasonable rates in the
jurisdiction where the applicable Mortgaged Property is located, a zoning report
from a recognized vendor or a zoning compliance letter from the applicable
municipality in a form reasonably acceptable to the Collateral Agent),
coinsurance and reinsurance as the Collateral Agent may reasonably request and
which are available at commercially reasonable rates in the jurisdiction where
the applicable Mortgaged Property is located, (vi) if the finalization of the
title insurance policies pursuant to clause (v) hereof and the Surveys (as
hereinafter defined) pursuant to clause (vii) hereof occurs after delivery of
any Mortgage pursuant to clause (g), then, to the extent required to correct
and/or confirm the Mortgaged Property encumbered by such Mortgage is consistent
with that so insured and surveyed and/or confirm the Collateral Agent’s mortgage
lien on and security interests in such Mortgaged Property, (A) an amendment to
any such applicable Mortgage (or to the extent required, a new Mortgage) duly
authorized, executed and acknowledged, in recordable form and otherwise in form
and substance reasonably acceptable to the Administrative Agent with respect to
each such applicable Mortgaged Property and (B) such other documents, including,
but not limited to, any supplemental consents, agreements and/or confirmations
of third parties, and supplemental local counsel opinions, as Collateral Agent
may reasonably request in order to effectuate the same, and (vii) if reasonably
requested by the Administrative Agent, to the extent required by the title
insurance company to remove the survey exception from any title policy delivered
pursuant to clause (v) above and to issue a survey endorsement for any title
policy delivered pursuant to clause (v) above, a survey of each Mortgaged
Property (including all improvements, easements and other customary matters
thereon reasonably required by the Collateral Agent), as applicable, for which
all necessary fees (where applicable) have been paid (such surveys,
collectively, the “Surveys”). Any such Surveys shall, to the extent required by
the Administrative Agent and the title insurance company, be certified to
Borrowers, Collateral Agent and the title insurance company, and shall meet
minimum standard detail requirements for ALTA/ACSM Land Title Surveys in all
material respects and shall be sufficient and satisfactory to the title
insurance company so as to enable the title insurance company to issue coverage
over all general survey exceptions and to issue all endorsements reasonably
requested by Collateral Agent. All such Surveys shall be dated (or redated) not
earlier than six months prior to the date of delivery thereof (unless otherwise
acceptable to the Administrative Agent or the title insurance company issuing
the title insurance);

(i) on the Closing Date, the Collateral Agent shall have received evidence of
the insurance required by Section 5.02(a); and

(j) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to Sections
5.10 and 5.11, and (ii) upon reasonable request by the Collateral Agent,
evidence of compliance with any other requirements of Sections 5.10 and 5.11.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.

 

13



--------------------------------------------------------------------------------

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender, unless the designation of such Conduit Lender is made
with the Borrower Representative’s prior written consent (not to be unreasonably
withheld or delayed), which consent shall specify that it is being made pursuant
to the proviso in the definition of Conduit Lender and provided that that
designating Lender provides such information as the Borrower Representative
reasonably requests in order for the Borrower Representative to determine
whether to provide its consent or (b) be deemed to have any Commitment.

“Consolidated Debt” shall mean, at any date of determination, the aggregate
amount of (without duplication) all Indebtedness (other than letters of credit
or bank guarantees, to the extent undrawn) consisting of Capital Lease
Obligations, Indebtedness for borrowed money and Disqualified Stock of the
Borrowers and the Subsidiaries determined on a consolidated basis on such date
in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to the Borrowers and their
Subsidiaries for any period, the aggregate of the Net Income of the Borrowers
and their Subsidiaries for such period, on a consolidated basis; provided,
however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
project start-up costs, business optimization costs, signing, retention or
completion bonuses, and expenses or charges related to any offering of Equity
Interests or debt securities of any Borrower, any Subsidiary or any Parent
Entity, any Investment, acquisition, disposition, recapitalization or issuance,
repayment, refinancing, amendment or modification of Indebtedness (in each case,
whether or not successful), and any fees, expenses, charges or change in control
payments related to the Transactions and the CEOC Emergence Restructuring
Transactions (including any costs relating to auditing prior periods,
transition-related expenses, and Transaction Expenses incurred before, on or
after the Closing Date), in each case, shall be excluded,

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

 

14



--------------------------------------------------------------------------------

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrowers) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary or a Qualified Non-Recourse
Subsidiary or that is accounted for by the equity method of accounting, shall be
included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to the referent
person or a subsidiary thereof (other than an Unrestricted Subsidiary or a
Qualified Non-Recourse Subsidiary of such referent person) in respect of such
period and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or the CEOC Emergence
Restructuring Transactions or any consummated acquisition, or the amortization
or write-off of any amounts thereof, net of taxes, shall be excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles adjustments arising pursuant to GAAP,
shall be excluded,

(ix) any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

(x) accruals and reserves that are established or adjusted within twelve months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,

 

15



--------------------------------------------------------------------------------

(xiv) (1) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded, and (2) amounts
estimated in good faith to be received from insurance in respect of lost
revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period),

(xv) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(y) shall be included as though such
amounts had been paid as income taxes directly by such person for such period,

(xvi) non-cash charges for deferred tax asset valuation allowances shall be
excluded;

(xvii) effects of fresh start accounting adjustments (including the effects of
such adjustments pushed down to such person and its Subsidiaries) required or
permitted by GAAP, resulting from the application of fresh start accounting in
relation to CEOC’s (as successor to Caesars Entertainment Operating Company,
Inc.) emergence from bankruptcy and the CEOC Emergence Restructuring
Transactions and related transactions shall be included; and

(xviii) Consolidated Net Income shall be calculated by deducting, without
duplication of amounts otherwise deducted, rent, insurance, property taxes and
other amounts and expenses actually paid in cash under any Master Lease or any
Additional Lease in the applicable Test Period and no deductions in calculating
Consolidated Net Income shall occur as a result of imputed interest, amounts
under any Master Lease or any Additional Lease not paid in cash during the
relevant Test Period or other non-cash amounts incurred in respect of any Master
Lease or any Additional Lease; provided that any “true-up” of rent paid in cash
pursuant to any Master Lease or any Additional Lease shall be accounted for in
the fiscal quarter to which such payment relates as if such payment were
originally made in such fiscal quarter.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrowers and the consolidated Subsidiaries without giving
effect to any amortization of the amount of intangible assets since December 31,
2016, determined in accordance with GAAP, as set forth on the consolidated
balance sheet of the Borrowers as of the last day of the fiscal quarter most
recently ended for which financial statements have been (or were required to be)
delivered pursuant to Section 5.04(a) or 5.04(b), as applicable, calculated on a
Pro Forma Basis after giving effect to any acquisition or disposition of a
person or assets that have occurred on or after the last day of such fiscal
quarter.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Covenant Resumption Date” shall have the meaning assigned to such term in the
definition of “Covenant Suspension Period.”

 

16



--------------------------------------------------------------------------------

“Covenant Suspension Period” shall mean the period commencing on the date of any
Qualifying Act of Terrorism and continuing until (and including) the last day of
the second full fiscal quarter following the fiscal quarter in which the
Qualifying Act of Terrorism occurs; provided, however, that if a separate and
distinct Qualifying Act of Terrorism occurs during any Covenant Suspension
Period, such Covenant Suspension Period shall continue until (and including) the
last day of the second full fiscal quarter following the fiscal quarter in which
such subsequent Qualifying Act of Terrorism shall occur. Notwithstanding the
foregoing, the Borrower Representative may, in its sole discretion, elect that
any Covenant Suspension Period end on any date prior to the date that such
Covenant Suspension Period would otherwise end absent such election. The first
day following the end of the Covenant Suspension Period is the “Covenant
Resumption Date.”

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Credit Suisse” shall mean Credit Suisse AG, Cayman Islands Branch, in its
individual capacity, together with its other branches and affiliates, and its
successors.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication
(and without duplication of amounts that otherwise increased the amount
available for Investments pursuant to Section 6.04):

(a) the greater of $100.0 million ($160.0 million from and after the occurrence
of a CEOC Event) and 0.10 times the EBITDA calculated on a Pro Forma Basis for
the then most recently ended Test Period, plus:

(b) an amount (which amount shall not be less than zero) equal to the Cumulative
Retained Excess Cash Flow Amount at such time, plus

(c) (i) the aggregate amount of proceeds received after the Closing Date and
prior to such time that would have constituted Net Proceeds pursuant to clause
(a) of the definition thereof except for the operation of clause (x), (y) or
(z) of the second proviso thereof plus (ii) 50% of the cash proceeds actually
received by any Borrower or any Subsidiary (including any cash payments received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise and including
casualty insurance settlements and condemnation awards, but only as and when
received and excluding, for the avoidance of doubt, any proceeds of insurance
that in the good faith determination of the Borrowers are allocable to business
interruption) from any Sale and Leaseback Transaction that is conducted or
classified under Section 6.03(d) (this clause (c), the “Below Threshold Asset
Sale Proceeds”), plus

(d) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the applicable Borrower) of property other than
cash) from the sale of Equity Interests in any Borrower or any Parent Entity
after the Closing Date and on or prior to such time (including upon exercise of
warrants or options) which proceeds constitute, or have been contributed as,
common equity to the capital of any Borrower and common Equity Interests in any
Borrower issued upon conversion of Indebtedness of any Borrower or any
Subsidiary owed to a person other than a Borrower or a Subsidiary not previously
applied for a purpose other than use in the Cumulative Credit; provided, that
this clause (d) shall exclude Permitted Cure Securities and the proceeds
thereof, Excluded Debt Contributions and the proceed thereof, Excluded RP
Contributions and the proceeds thereof, sales of Equity Interests financed as
contemplated by Section 6.04(e) or used as described in clause (ix) of the
definition of EBITDA and any amounts used to finance the payments or
distributions in respect of any Junior Financing pursuant to
Section 6.09(b)(i)(C), plus

 

17



--------------------------------------------------------------------------------

(e) 100% of the aggregate amount of contributions to the common capital of any
Borrower received in cash (and the fair market value (as determined in good
faith by the applicable Borrower) of property other than cash) after the Closing
Date (subject to the same exclusions as are applicable to clause (d) above),
plus

(f) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of any Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in any Borrower or any Parent Entity, plus

(g) 100% of the aggregate amount received by any Borrower or any Subsidiary in
cash (and the fair market value (as determined in good faith by the applicable
Borrower) of property other than cash received by any Borrower or any
Subsidiary) after the Closing Date from:

(A) the sale (other than to any Borrower or any Subsidiary) of the Equity
Interests in an Unrestricted Subsidiary, or

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, any Borrower or any
Subsidiary, the fair market value (as determined in good faith by the applicable
Borrower) of the Investments of any Borrower or any Subsidiary in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), plus

(i) the aggregate amount of any Declined Proceeds (excluding any Declined
Proceeds applied to make Restricted Payments pursuant to Section 6.06(k)), plus

(j) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by any Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j)(ii) after the Closing Date
prior to such time, minus

(k) any amounts thereof used to make Investments pursuant to clause (vi)(B) of
the definition of Permitted Business Acquisition or Section 6.04(j)(ii) after
the Closing Date prior to such time, minus

(l) any amounts thereof used to make Restricted Payments pursuant to
Section 6.06(e) after the Closing Date prior to such time, minus

(m) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) after the Closing Date prior
to such time (other than payments made with proceeds from the issuance of Equity
Interests that were excluded from the calculation of the Cumulative Credit
pursuant to clause (c) above).

 

18



--------------------------------------------------------------------------------

provided, however, for purposes of Section 6.06(e) and Section 6.09(b)(i)(E),
the calculation of the Cumulative Credit shall not include any Below Threshold
Asset Sale Proceeds except to the extent they are used as contemplated in clause
(k) above.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Closing Date and
prior to such date. From and after the date of the CEOC Event, the amount of
“Cumulative Retained Excess Cash Flow Amount” under the CEOC Credit Agreement as
of the date of the CEOC Event (and, for the avoidance of doubt, in respect of
periods ended prior to the CEOC Event) shall be added to the Cumulative Retained
Excess Cash Flow Amount hereunder (without duplication of any Excess Cash Flow
contributed by CEOC and its Subsidiaries pursuant to the definition thereof for
the same period).

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

“Current Assets” shall mean, with respect to the Borrowers and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrowers and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, with respect to the Borrowers and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrowers and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.

“Debt Fund Affiliate Lender” shall mean entities managed by the Affiliates of
any Borrower or funds advised by their respective affiliated management
companies that are primarily engaged in, or advise funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and for which no personnel making investment decisions in
respect of any equity fund which has a direct or indirect equity investment in
any Borrower or its Subsidiaries has the right to make any investment decisions.

“Debt Service” shall mean, with respect to the Borrowers and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense of the Borrowers and
the Subsidiaries for such period plus scheduled principal amortization of
Consolidated Debt of the Borrowers and the Subsidiaries for such period.

 

19



--------------------------------------------------------------------------------

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.11(e).

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified any Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or any Borrower, to confirm in
writing to the Administrative Agent and such Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and such Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-in Action; provided, that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22) upon delivery of written
notice of such determination to the Borrowers, each L/C Issuer and each Lender.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the applicable Borrower) of non-cash consideration
received by any Borrower or any Subsidiary in connection with an Asset Sale that
is so designated as Designated Non-Cash Consideration pursuant to a certificate
of a Responsible Officer of a Borrower, setting forth the basis of such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent sale of such Designated Non-Cash Consideration.

 

20



--------------------------------------------------------------------------------

“Development Expenses” shall mean, without duplication, the aggregate principal
amount, not to exceed $1,000.0 million ($1,500.0 million from and after the
occurrence of a CEOC Event) (less the amount of Indebtedness outstanding under
Section 6.01(z) at such time) at any time, of (a) outstanding Indebtedness
incurred after the Closing Date, the proceeds of which, at the time of
determination, as certified by a Responsible Officer of the Borrower
Representative, are pending application and are required or intended to be used
to fund and (b) amounts spent after the Closing Date (whether funded with the
proceeds of Indebtedness, cash flow or otherwise) to fund, in each case,
(i) Expansion Capital Expenditures of any Borrower or any Subsidiary, (ii) a
Development Project or (iii) interest, fees or related charges with respect to
such Indebtedness; provided that (A) the Borrower or the Subsidiary or other
person that owns assets subject to the Expansion Capital Expenditure or
Development Project, as applicable, is diligently pursuing the completion
thereof and has not at any time ceased construction of such Expansion Capital
Expenditure or Development Project, as applicable, for a period in excess of 90
consecutive days (other than as a result of a force majeure event or inability
to obtain requisite gaming approvals or other governmental authorizations, so
long as, in the case of any such gaming approvals or other governmental
authorizations, a Borrower or a Subsidiary or other applicable person is
diligently pursuing such gaming approvals or governmental authorizations),
(B) no such Indebtedness or funded costs shall constitute Development Expenses
with respect to an Expansion Capital Expenditure or a Development Project from
and after the end of the first full fiscal quarter after the completion of
construction of the applicable Expansion Capital Expenditure or Development
Project or, in the case of a Development Project or Expansion Capital
Expenditure that was not open for business when construction commenced, from and
after the end of the first full fiscal quarter after the date of opening of such
Development Project or Expansion Capital Expenditure, if earlier, and (C) in
order to avoid duplication, it is acknowledged that to the extent that the
proceeds of any Indebtedness referred to in clause (a) above have been applied
(whether for the purposes described in clauses (i), (ii) or (iii) above or any
other purpose), such Indebtedness shall no longer constitute Development
Expenses under clause (a) above (it being understood, however, that any such
application in accordance with clauses (i), (ii) or (iii) above shall, subject
to the other requirements and limitations of this definition, constitute
Development Expenses under clause (b) above).

“Development Project” shall mean Investments, directly or indirectly, (a) in any
joint ventures or Unrestricted Subsidiaries in which any Borrower or any of its
Subsidiaries, directly or indirectly, has control or with whom it has a
management, development or similar contract and, in the case of a joint venture,
in which any Borrower or any of its Subsidiaries owns (directly or indirectly)
at least 25% of the Equity Interest in such joint venture, or (b) in, or
expenditures with respect to, casinos, “racinos,” entertainment developments and
retail developments or persons that own casinos, “racinos,” entertainment
developments and retail developments (including casinos, “racinos,”
entertainment developments and retail developments in development or under
construction that are not presently open or operating with respect to which any
Borrower or any of its Subsidiaries has (directly or indirectly through
subsidiaries) entered into a management, development or similar contract and
such contract remains in full force and effect at the time of such Investment),
in each case, used to finance, or made for the purpose of allowing such joint
ventures, Unrestricted Subsidiaries, casinos, “racinos,” entertainment
developments or retail developments, as the case may be, to finance, the
purchase, development, construction or other acquisition of any fixed or capital
assets or the refurbishment of existing assets or properties that develops, adds
to or significantly improves the property of such joint ventures, Unrestricted
Subsidiaries, casinos, “racinos,” entertainment developments or retail
developments and assets ancillary or related thereto (including, without
limitation, hotels, restaurants, entertainment, retail and other similar
projects), or the construction and development of a casinos, “racinos,”
entertainment developments or retail developments or assets ancillary or related
thereto (including, without limitation, hotels, restaurants, entertainment,
retail and other similar projects) and including Pre-Opening Expenses with
respect to such joint ventures, Unrestricted Subsidiaries, casinos, “racinos,”
entertainment developments and retail developments.

 

21



--------------------------------------------------------------------------------

“Discharged Indebtedness” shall mean Indebtedness that has been defeased
(pursuant to a contractual or legal defeasance) or discharged pursuant to the
prepayment or deposit of amounts sufficient to satisfy such Indebtedness as it
becomes due or irrevocably called for redemption (and regardless of whether such
Indebtedness constitutes a liability on the balance sheet of the obligors
thereof); provided, however, that (i) the Indebtedness shall be deemed
Discharged Indebtedness if the payment or deposit of all amounts required for
defeasance or discharge or redemption thereof have been made even if certain
conditions thereto have not been satisfied, so long as such conditions are
reasonably expected to be satisfied within 95 days after such prepayment or
deposit and (ii) such deposited funds shall be excluded from the calculation of
Unrestricted Cash; provided, further, however, that if the conditions referred
to in clause (i) of the immediately preceding proviso are not satisfied within
95 days after such prepayment or deposit, such Indebtedness shall cease to
constitute Discharged Indebtedness after such 95-day period.

“Discount Range” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Discounted Prepayment Option Notice” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Discounted Voluntary Prepayment” shall have the meaning assigned to such term
in Section 2.11(g)(i).

“Discounted Voluntary Prepayment Notice” shall have the meaning assigned to such
term in Section 2.11(g)(v).

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualification” shall mean, with respect to any Lender:

(a) the failure of that person timely to file pursuant to applicable Gaming
Laws:

(i) any application requested of that person by any Gaming Authority in
connection with any licensing required of that person as a lender to any
Borrower; or

(ii) any required application or other papers in connection with determination
of the suitability or qualification of that person as a lender to any Borrower;

(b) the withdrawal by that person (except where requested or permitted by the
Gaming Authority without prejudice) of any such application or other required
papers;

(c) any finding by a Gaming Authority that there is reasonable cause to believe
that such person may be found unqualified or unsuitable; or

(d) any final determination by a Gaming Authority pursuant to applicable Gaming
Laws:

(i) that such person is “unsuitable” or not qualified as a lender to any
Borrower;

(ii) that such person shall be “disqualified” as a lender to any Borrower; or

 

22



--------------------------------------------------------------------------------

(iii) denying the issuance to that person of any license or other approval or
waiver required under applicable Gaming Laws to be held by all lenders to any
Borrower.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests in such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash or (d) at the option of the holders
thereof, is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the earlier of (x) the
latest Term Facility Maturity Date in effect on the date of issuance and (y) the
date on which the Loans and all other Loan Obligations that are accrued and
payable are repaid in full and the Commitments are terminated; provided,
however, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable, so accrue dividends,
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Stock; provided further, however, that if
such Equity Interests are issued to any employee or to any plan for the benefit
of employees of the Borrowers or the Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because they may be required to be repurchased by a Borrower in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests in such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as
applicable, at such time on the basis of the Spot Rate (determined in respect of
the most recent Revaluation Date or other applicable date of determination) for
the purchase of Dollars with such currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrowers and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrowers
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xi) of this clause (a) otherwise reduced such Consolidated Net Income
for the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrowers and
the Subsidiaries for such period, including, without limitation, federal, state,
franchise, property, excise and similar taxes and foreign withholding taxes
(including penalties and interest related to taxes or arising from tax
examinations) and, without duplication, any Tax Distributions taken into account
in calculating Consolidated Net Income,

 

23



--------------------------------------------------------------------------------

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrowers and the
Subsidiaries for such period (net of interest income of the Borrowers and the
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrowers and the
Subsidiaries for such period including, without limitation, the amortization of
intangible assets, deferred financing fees and Capitalized Software Expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, New Project, disposition, recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including (w) such fees, expenses or charges related to the
Transactions (and payment of Bankruptcy Related Expenses), the offering of the
Senior Unsecured Notes and this Agreement, (x) any amendment or other
modification of the Obligations or other Indebtedness, (y) any “additional
interest” with respect to any Indebtedness permitted hereunder (including the
Senior Unsecured Notes) and (z) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Permitted Receivables
Financing,

(v) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, facility closure, facility
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges) and, in
each case, expected to be achieved, completed or realized within 24 months, in
the good faith determination of the applicable Borrower,

(vi) any other non-cash charges; provided, that, for purposes of this
subclause (vi) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(vii) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid in accordance with Section 6.07 (or any accruals
related to such fees and related expenses) during such period,

(viii) the amount of loss on sale of receivables and related assets to a Special
Purpose Receivables Subsidiary in connection with a Permitted Receivables
Financing,

(ix) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
any Loan Party solely to the extent that such net cash proceeds are excluded
from the calculation of the Cumulative Credit,

(x) any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid or received, and

 

24



--------------------------------------------------------------------------------

(xi) Pre-Opening Expenses,

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrowers and the Subsidiaries for
such period (but excluding any such items (A) in respect of which cash was
received in a prior period or will be received in a future period or (B) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges that reduced EBITDA in any prior period).

Notwithstanding anything to the contrary contained herein, (a) EBITDA shall be
deemed to be $253.0 million for the fiscal quarter ended on December 31, 2016;
$273.0 million for the fiscal quarter ended on March 31, 2017; $289.0 million
for the fiscal quarter ended on June 30, 2017; and $299.0 million for the fiscal
quarter ended on September 30, 2017 and (b) after the occurrence of a CEOC
Event, EBITDA shall be deemed to be $353.0 million for the fiscal quarter ended
on December 31, 2016; $380.0 million for the fiscal quarter ended on March 31,
2017; $396.0 million for the fiscal quarter ended on June 30, 2017; and $449.0
million for the fiscal quarter ended on September 30, 2017. For purposes of
determining EBITDA for any Test Period that includes any period occurring prior
to the Closing Date, EBITDA for each fiscal quarter ending after the Closing
Date shall be calculated on a Pro Forma Basis giving effect to the Transactions,
including giving effect to the Master Leases as if each Master Lease had been in
effect during such period.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“Engagement Letter” shall mean that certain Engagement Letter dated as of
September 19, 2017, by and among the Initial Borrower, Credit Suisse Securities
(USA) LLC, Deutsche Bank Securities Inc., Morgan Stanley Senior Funding, Inc.,
JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets Inc., Barclays Bank PLC, Goldman Sachs Bank USA,
Macquarie Capital (USA) Inc., Nomura Securities International, Inc., SunTrust
Robinson Humphrey, Inc., UBS Securities LLC and Wells Fargo Securities, LLC.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

25



--------------------------------------------------------------------------------

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to human health and safety matters (to the extent relating to the
environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by any Borrower, any Subsidiary or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by any Borrower,
any Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by any Borrower, any Subsidiary or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by any Borrower, any Subsidiary or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower, any
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status, within the meaning
of Section 432 of the Code or Section 305 of ERISA; (h) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (i) with respect to a Plan, the provision of security
pursuant to Section 206(g) of ERISA; or (j) the withdrawal of any Borrower, any
Subsidiary or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA.

“Escrow Issuer” shall have the meaning assigned to such term in the recitals to
this Agreement.

“Escrowed Indebtedness” shall mean Indebtedness issued in escrow pursuant to
customary escrow arrangements pending the release thereof.

 

26



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing denominated
in Euro for any Interest Period, the rate per annum equal to the Banking
Federation of the European Union EURIBO Rate (“BFEA EURIBOR”), as published by
Reuters (or another commercially available source providing quotations of BFEA
EURIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Target Days prior to the commencement
of such Interest Period, for deposits in Euro (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; provided
that if such rate is not available at such time for any reason, then the “EURIBO
Rate” for such Interest Period shall be the Interpolated Rate.

“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Rate” shall mean, for any Interest Period with respect to a
Eurocurrency Loan, the rate per annum equal to the ICE Benchmark Administration
LIBOR Rate (“ICE LIBOR”), as published by Reuters (or other commercially
available source providing quotations of ICE LIBOR as designated by the
Administrative Agent in accordance with market practice from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurocurrency Rate” for such Interest Period shall be the Interpolated
Rate.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrowers and the
Subsidiaries on a consolidated basis for any Applicable Period, EBITDA of the
Borrowers and the Subsidiaries on a consolidated basis for such Applicable
Period, minus, without duplication, (A):

(a) Debt Service for such Applicable Period,

(b) the amount of any prepayment permitted hereunder of term Indebtedness during
such Applicable Period (other than any voluntary prepayment of the Loans, which
shall be the subject of Section 2.11(c)) and the amount of any prepayments of
revolving Indebtedness (other

 

27



--------------------------------------------------------------------------------

than any voluntary prepayment of the Revolving Facility Loans, which shall be
the subject of Section 2.11(c)) to the extent accompanied by permanent
reductions of any revolving facility commitments during such Applicable Period,
so long as the amount of such prepayment is not already reflected in Debt
Service,

(c) (i) Capital Expenditures and New Project expenditures by the Borrowers and
the Subsidiaries on a consolidated basis during such Applicable Period that are
paid in cash and (ii) the aggregate consideration paid in cash during the
Applicable Period in respect of Permitted Business Acquisitions and other
Investments permitted hereunder less any amounts received in respect thereof in
cash as a return of capital,

(d) Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or other permitted Investments that any Borrower or any Subsidiary
shall, during such Applicable Period, become obligated to make or otherwise
anticipated to make payments with respect thereto but that are not made during
such Applicable Period; provided, that (i) the Borrower Representative shall
deliver a certificate to the Administrative Agent not later than 90 days after
the end of such Applicable Period, signed by a Responsible Officer of the
Borrower Representative and certifying that payments in respect of such Capital
Expenditures and the delivery of the related equipment or Permitted Business
Acquisitions, New Project expenditures or other permitted Investments are
expected to be made in the following Applicable Period, and (ii) any amount so
deducted shall not be deducted again in a subsequent Applicable Period,

(e) Taxes (and, without duplication, Tax Distributions) paid in cash by the
Borrowers and the Subsidiaries on a consolidated basis during such Applicable
Period or that will be paid within six months after the close of such Applicable
Period; provided, that with respect to any such amounts to be paid after the
close of such Applicable Period, (i) any amount so deducted shall not be
deducted again in a subsequent Applicable Period, and (ii) appropriate reserves
shall have been established in accordance with GAAP,

(f) an amount equal to any increase in Working Capital of the Borrowers and the
Subsidiaries for such Applicable Period,

(g) cash expenditures made in respect of Swap Agreements during such Applicable
Period, to the extent not reflected in the computation of EBITDA or Interest
Expense,

(h) permitted Restricted Payments made in cash by any Borrower during such
Applicable Period and permitted Restricted Payments made by any Subsidiary to
any person other than any Borrower or any of the Subsidiaries during such
Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e), except to the extent such Restricted Payments under
Section 6.06(e) were financed with internally generated cash flow of the
Borrower and its Subsidiaries),

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as non-cash reductions of Net Income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining EBITDA of the Borrowers and the Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(j) the amount of any mandatory prepayment of Indebtedness (other than
Indebtedness created hereunder or under any other Loan Document), together with
any interest, premium or penalties required to be paid (and actually paid)
thereon, in connection with any asset disposition or condemnation, except to the
extent deducted in the computation of Net Proceeds, and

 

28



--------------------------------------------------------------------------------

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrowers and the Subsidiaries or did not represent cash received by the
Borrowers and the Subsidiaries, in each case on a consolidated basis during such
Applicable Period,

plus, without duplication, (B):

(l) an amount equal to any decrease in Working Capital for such Applicable
Period,

(m) all amounts referred to in clauses (A)(b), (A)(c) and (A)(d) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capital Lease Obligations and purchase money
Indebtedness, but excluding proceeds of extensions of credit under any revolving
credit facility), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets) to any person of any asset or assets, in each case to the extent there
is a corresponding deduction from Excess Cash Flow above,

(n) to the extent any permitted Capital Expenditures referred to in
clause (A)(d) above and the delivery of the related equipment do not occur in
the following Applicable Period of the Borrowers specified in the certificate of
the Borrower Representative provided pursuant to clause (A)(d) above, the amount
of such Capital Expenditures that were not so made in such following Applicable
Period,

(o) cash payments received in respect of Swap Agreements during such Applicable
Period to the extent (i) not included in the computation of EBITDA or (ii) such
payments do not reduce Cash Interest Expense,

(p) to the extent deducted in the computation of EBITDA, cash interest income,
and

(q) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by any Borrower or any
Subsidiary or (ii) such items do not represent cash paid by any Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrowers,
commencing with the fiscal year of the Borrowers ending on December 31, 2018.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Debt Contributions” shall mean the cash and the fair market value of
assets other than cash (as determined by the applicable Borrower in good faith)
received by any Borrower after the Closing Date from: (a) contributions to its
common Equity Interests, and (b) the sale or issuance

 

29



--------------------------------------------------------------------------------

(other than to a Subsidiary of any Borrower or to any Subsidiary management
equity plan or stock option plan or any other management or employee benefit
plan or agreement) of Qualified Equity Interests in any Borrower, in each case
designated as Excluded Debt Contributions pursuant to a certificate of a
Responsible Officer of a Borrower on or promptly after the date such capital
contributions are made or the date such Equity Interest is sold or issued, as
the case may be.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).

“Excluded RP Contributions” shall mean the cash and the fair market value of
assets other than cash (as determined by the applicable Borrower in good faith)
received by any Borrower after the Closing Date from: (a) contributions to its
common Equity Interests, and (b) the sale or issuance (other than to a
Subsidiary of any Borrower or to any Subsidiary management equity plan or stock
option plan or any other management or employee benefit plan or agreement) of
Qualified Equity Interests in any Borrower, in each case designated as Excluded
RP Contributions pursuant to a certificate of a Responsible Officer of a
Borrower on or promptly after the date such capital contributions are made or
the date such Equity Interest is sold or issued, as the case may be.

“Excluded Securities” shall mean any of the following:

(a) any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Borrowers reasonably agree that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents are likely to be excessive in relation to the value
to be afforded thereby;

(b) in the case of any pledge of voting Equity Interests in any Foreign
Subsidiary or FSHCO (in each case, that is owned directly by a Loan Party) to
secure the Obligations, any voting Equity Interest of such Foreign Subsidiary or
FSHCO in excess of 65% of the outstanding Equity Interests of such class;

(c) any Equity Interests or Indebtedness to the extent and for so long as the
pledge thereof would be prohibited by any Requirement of Law (including any
Gaming Laws);

(d) any Equity Interests in any person that is not a Wholly-Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, joint venture agreement or
shareholder agreement or (ii) any other contractual obligation with an
unaffiliated third party not in violation of Section 6.09(c) (other than, in
this subclause (A)(ii), non-assignment provisions which are ineffective under
Article 9 of the Uniform Commercial Code or other applicable Requirements of
Law), (B) any organizational documents, joint venture agreement or shareholder
agreement (or other contractual obligation referred to in subclause (A)(ii)
above) prohibits such a pledge without the consent of any other party; provided,
that this clause (B) shall not apply if (1) such other party is a Loan Party or
a Wholly-Owned Subsidiary or (2) consent has been obtained to consummate such
pledge (it being understood that the foregoing shall not be deemed to obligate
any Borrower or any Subsidiary to obtain any such consent) and for so long as
such organizational documents, joint venture agreement or shareholder agreement
or replacement or renewal thereof is in effect, or (C) a pledge thereof to
secure the Obligations would give any other party (other than a Loan Party or a
Wholly-Owned Subsidiary) to any organizational documents, joint venture
agreement or shareholder agreement governing such Equity Interests (or other
contractual obligation referred to

 

30



--------------------------------------------------------------------------------

in subclause (A)(ii) above) the right to terminate its obligations thereunder
(other than, in the case of other contractual obligations referred to in
subclause (A)(ii), non-assignment provisions which are ineffective under Article
9 of the Uniform Commercial Code or other applicable Requirement of Law);

(e) any Equity Interests in any Immaterial Subsidiary, any Unrestricted
Subsidiary, any Special Purpose Receivables Subsidiary and any Qualified
Non-Recourse Subsidiary;

(f) any Equity Interests in any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary;

(g) any Equity Interests in any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to any Borrower or any Subsidiary as reasonably determined in good
faith by the Borrowers;

(h) any Margin Stock;

(i) any Equity Interests in CEOC or any other Person that was a direct
subsidiary of CEC on October 6, 2017; and

(j) any Equity Interests in any person formed for the purpose of holding real or
personal property for the purpose of consummating a Sale and Lease-Back
Transaction (and no other material assets) permitted by Section 6.03 that is
consummated by way of a transfer of such Equity Interests within thirty
(30) days of the date of formation of such person.

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of Subsidiary Loan Party):

(a) each Immaterial Subsidiary,

(b) each Domestic Subsidiary that is not a Wholly-Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly-Owned Subsidiary),

(c) each Domestic Subsidiary that is prohibited from guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law (including Gaming Law)
or that would require consent, approval, license or authorization of a
Governmental Authority to guarantee or grant Liens to secure the Obligations
(unless such consent, approval, license or authorization has been received and
the Borrowers shall be under no obligation to seek such consent (other than use
of commercially reasonable efforts to obtain such consent in respect of Gaming
Laws)),

(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect),

(e) any Special Purpose Receivables Subsidiary, any Qualified Non-Recourse
Subsidiary, and joint ventures, any captive insurance subsidiaries, or any other
special purpose entities, in each case, designated by any Borrower,

(f) any Foreign Subsidiary,

 

31



--------------------------------------------------------------------------------

(g) any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary that is a CFC,

(h) any other Domestic Subsidiary with respect to which, (x) the Administrative
Agent and the Borrowers reasonably agree that the cost or other consequences of
providing a Guarantee of or granting Liens to secure the Obligations are likely
to be excessive in relation to the value to be afforded thereby or (y) providing
such a Guarantee or granting such Liens could reasonably be expected to result
in an adverse tax consequence to any Borrower or one of its Subsidiaries that is
not de minimis as determined in good faith by the Borrowers,

(i) each Unrestricted Subsidiary, and

(j) with respect to any Swap Obligation, any Subsidiary that is not an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Loan
Party, any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Loan Party of, or the grant by such Subsidiary Loan
Party of a security interest to secure, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Subsidiary Loan Party
or the grant of such security interest becomes effective with respect to such
Swap Obligation, unless otherwise agreed between the Administrative Agent and
the Borrowers. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any Loan Party under any Loan Document, (a) income or franchise Taxes
imposed on (or measured by) such recipient’s net income by a jurisdiction as a
result of such recipient being organized in, having its principal office in or,
in the case of any Lender, having its applicable Lending Office in, such
jurisdiction or as a result of any other present or former connection with such
jurisdiction (other than any connection arising solely from such recipient
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents) and, for the avoidance of doubt, including any backup
withholding in respect of such a tax under Section 3466 of the Code (or any
similar provision of state, local or foreign law), (b) any branch profits Tax
under Section 884(a) of the Code, or any similar Tax, that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee selected by any Borrower pursuant to a request by any Borrower
under Section 2.19(b)), any withholding tax imposed by the United States federal
government that is imposed on amounts payable to such Lender pursuant to laws in
effect at the time such Lender becomes a party to this Agreement (or designates
a new Lending Office), except to the extent that such Lender (or its assignor,
if any) was entitled, immediately prior to designation of a new Lending Office
(or assignment), to receive additional amounts from a Loan Party with respect to
such withholding tax pursuant to Section 2.17, (d) any withholding tax
attributable to a Lender’s failure to comply with Section 2.17(e), (f), (g), or
(i) or the Administrative Agent’s failure to comply with Section 2.17(l), and
(e) any Taxes imposed pursuant to FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

 

32



--------------------------------------------------------------------------------

“Existing Credit Agreements” shall mean, collectively, the (i) First Lien Credit
Agreement dated as of October 11, 2013, by and among CERP, the lenders party
thereto from time to time, Citicorp North America, Inc., as administrative agent
and collateral agent and the other parties thereto from time to time and
(ii) First Lien Credit Agreement dated as of May 8, 2014, by and among Caesars
Growth Properties Parent, LLC, a Delaware limited liability company, the Initial
Borrower, the lenders party thereto from time to time, Credit Suisse and the
other parties thereto from time to time, in each case as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Existing Letters of Credit” shall mean those letters of credit issued and
outstanding as of the date hereof and set forth on Schedule 1.01(A).

“Existing Notes” shall mean, collectively, the (i) 8% First Priority Senior
Secured Notes due 2020 issued by CERP and certain of its subsidiaries, (ii) 11%
Second Priority Senior Secured Notes due 2021 issued by CERP and certain of its
subsidiaries and (iii) 9.375% Second Priority Senior Secured Notes due 2022
issued by the Initial Borrower and Caesars Growth Properties Finance, Inc., a
Delaware corporation.

“Expansion Capital Expenditures” shall mean any Capital Expenditure by any
Borrower or any of its Subsidiaries in respect of the purchase, development,
construction or other acquisition of any fixed or capital assets or the
refurbishment of existing assets or properties that, in the applicable
Borrower’s reasonable determination, adds to or significantly improves (or is
reasonably expected to add to or significantly improve) the property of the
Borrowers and their Subsidiaries, excluding any such Capital Expenditures
financed with Net Proceeds of an Asset Sale or casualty event and excluding
Capital Expenditures made in the ordinary course made to maintain, repair,
restore or refurbish the property of the Borrowers and their Subsidiaries in its
then existing state or to support the continuation of such person’s day to day
operations as then conducted.

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Closing Date there are two Facilities, i.e., the Term B Facility and the
Revolving Facility Commitments established on the Closing Date and the
extensions of credit thereunder, and thereafter, the term “Facility” may include
any Incremental Term Facility and any Revolving Facility consisting of
Incremental Revolving Facility Commitments.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations promulgated thereunder, or other official
governmental interpretations thereof, any agreements entered into or applicable
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) or any intergovernmental agreement (or related law or
official administrative guidance) implementing the foregoing.

 

33



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent; provided, that the Federal Funds Rate, if negative, shall
be deemed to be 0.00%.

“Fee Letter” shall mean that certain Fee Letter dated as of the Closing Date, by
and between the Initial Borrower and the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the L/C
Issuer Fees, the Administrative Agent Fees and the Term Closing Fee.

“FinanceCo” shall mean CRC Finco, Inc., a Delaware corporation.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person or any managing member or general partner of such person.

“Financial Performance Covenant” shall mean the covenant of the Borrowers set
forth in Section 6.11.

“First Lien Intercreditor Agreement” shall mean a First Lien Intercreditor
Agreement substantially in the form of Exhibit N hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Borrowers, in
each case, as such document may be amended, restated, supplemented or otherwise
modified from time to time.

“Fixed Charge Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA
for the Test Period most recently ended as of such date to (b) Cash Interest
Expense (other than (A) Cash Interest Expense in respect of Qualified
Non-Recourse Debt, Discharged Indebtedness and Escrowed Indebtedness and
(B) Cash Interest Expense in respect of Indebtedness which constitutes
Development Expenses or the proceeds of which were applied to fund Development
Expenses (but only for so long as such Indebtedness or such funded expenses, as
the case may be, constitute Development Expenses)) for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Fixed Charge Coverage Ratio shall be determined for the relevant Test Period on
a Pro Forma Basis; provided, further, however, that for purposes of calculating
the Fixed Charge Coverage Ratio from and after any Covenant Resumption Date,
(i) EBITDA for the fiscal quarter in which the relevant Qualifying Act of
Terrorism shall have occurred, (ii) EBITDA for any fiscal quarter following such
quarter referred to in clause (i) in which a Material Disruption existed and
(iii) EBITDA for the next succeeding fiscal quarter after the latest quarter to
occur of any quarter referred to in clause (i) or (ii) shall, in each case, be
the greater of (1) Substituted EBITDA and (2) actual EBITDA for such quarter.
For the purposes of the foregoing, “Substituted EBITDA” shall mean the EBITDA
for the fiscal quarter immediately preceding the fiscal quarter referred to in
clause (i) of the previous sentence, in each case subject to customary seasonal
adjustments (as determined in good faith by the Borrower Representative and set
forth in a certificate of a Responsible Officer of the Borrower Representative
delivered to the Administrative Agent).

 

34



--------------------------------------------------------------------------------

“Flood Insurance Laws”: shall mean, collectively, (a) National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (b) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(c) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for “U.S. federal income tax purposes and that is not a “United
States Person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender under
any Revolving Facility, with respect to any L/C Issuer, such Defaulting Lender’s
Revolving Facility Percentage of the outstanding L/C Obligations under such
Revolving Facility with respect to Letters of Credit issued by such L/C Issuer
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“FSHCO” shall mean any Subsidiary that owns no material assets other than
(i) the Equity Interests (including for this purpose any debt or other
instrument treated as equity for U.S. federal income tax purposes) in one or
more Foreign Subsidiaries that are CFCs and/or of one or more FSHCOs and
(ii) cash, cash equivalents and incidental assets related thereto held on a
temporary basis.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of any Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Gaming Authority” shall mean, in any jurisdiction in which the Borrower or any
of its subsidiaries manages or conducts any casino, racing, gambling, wagering
or other gaming business or activities, the applicable board, commission, or
other governmental regulatory body or agency which (a) has, or may at any time
after the Closing Date have, jurisdiction over any casino, racing, gambling,
wagering or other gaming business or activities at any casino, racetrack or
other gambling, wagering or other gaming property of the Borrower or any of its
subsidiaries or any successor to such authority or (b) is, or may at any time
after the Closing Date be, responsible for interpreting, administering and
enforcing the Gaming Laws.

“Gaming Laws” shall mean all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over any casino, racing,
gambling, wagering or other gaming business or activities and all rules,
rulings, orders, ordinances, regulations of any Gaming Authority applicable to
any casino, racing, gambling, wagering or other gaming business or activities of
the Borrower or any of its subsidiaries in any jurisdiction, as in effect from
time to time, including the policies, interpretations and administration thereof
by the Gaming Authorities.

 

35



--------------------------------------------------------------------------------

“Global Intercompany Note” shall mean a promissory note substantially in the
form of Exhibit J, evidencing Indebtedness owed among Loan Parties and their
Subsidiaries.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body (including any supranational bodies such as the European Union or the
European Central Bank).

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such person in good
faith.

“Guarantee Agreement” shall mean the Guarantee Agreement substantially in the
form of Exhibit M, dated as of the Closing Date, by and between the Initial
Borrower, each other Borrower party thereto, each Subsidiary Loan Party and the
Collateral Agent, as amended, restated, supplemented or otherwise modified from
time to time.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) an
Agent, an Arranger or a Lender on the Closing Date (or any person that becomes
an Agent, Arranger or Lender or Affiliate thereof after the Closing Date) and
that enters into a Swap Agreement, in each case, in its capacity as a party to
such Swap Agreement.

 

36



--------------------------------------------------------------------------------

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c)(i).

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrowers most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 5.0% of the
Consolidated Total Assets or revenues representing in excess of 5.0% of total
revenues of the Borrowers and the Subsidiaries on a consolidated basis as of
such date and (b) taken together with all Immaterial Subsidiaries as of the last
day of the fiscal quarter of the Borrowers most recently ended, did not have
assets with a value in excess of 5.0% of Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrowers and the
Subsidiaries on a consolidated basis as of such date; provided, that any
Borrower may elect in its sole discretion to exclude as an Immaterial Subsidiary
any Subsidiary that would otherwise meet the definition thereof.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of any Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a).

“Incremental Amount” shall mean, at any time, the sum of

(1) the excess, if any, of (a) the greater of $1,000.0 million ($1,450.0 million
from and after the occurrence of a CEOC Event) and 1.00 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period
over (b) the sum of (x) the aggregate principal amount of all outstanding
Incremental Term Loans and Incremental Revolving Facility Commitments
established after the Closing Date pursuant to Section 2.21 utilizing this
clause (1) (other than Incremental Term Loans and Incremental Revolving Facility
Commitments in respect of Refinancing Term Loans, Extended Term Loans, Extended
Revolving Facility Commitments or Replacement Revolving Facility Commitments,
respectively) plus (y) the aggregate principal amount of Indebtedness
outstanding pursuant to Section 6.01(ee) at such time established after the
Closing Date utilizing this clause (1); plus

(2) any amounts so long as immediately after giving effect to the establishment
of the Commitments in respect thereof utilizing this clause (2) (and assuming
any Incremental Revolving Facility Commitments to be established at such time
utilizing this clause (2) are fully drawn unless such Commitments have been
drawn or have otherwise been terminated) (or, if an LCT Election is made, on the
applicable LCT Test Date) and the use of proceeds of the loans thereunder,
(a) in the case of Incremental Revolving Facility Commitments, Incremental Term
Loan Commitments or Indebtedness incurred pursuant to Section 6.01(ee), in each
case, that is secured by Liens on the Collateral that rank pari passu with the
Liens on the Collateral securing the Term B Loans or the Initial Revolving
Loans, the Senior Secured Leverage Ratio on a Pro Forma Basis is not greater
than 4.75 to 1.00, (b) in the case of Incremental Revolving Facility
Commitments, Incremental Term Loan Commitments or Indebtedness incurred pursuant
to Section 6.01(ee), in each case, that is secured by Liens on the Collateral
that rank junior to the Liens on the Collateral securing the Term B Loans and
the Initial Revolving Loans, the Total Secured Leverage Ratio on a Pro Forma
Basis is not greater than 5.00 to 1.00 and (c) in the case of Incremental
Revolving Facility Commitments, Incremental Term Loan Commitments or

 

37



--------------------------------------------------------------------------------

Indebtedness incurred pursuant to Section 6.01(ee), in each case, that is
unsecured, the Fixed Charge Coverage Ratio on a Pro Forma Basis is at least 2.00
to 1.00; provided, that, for purposes of this clause (2), the Net Proceeds of
Incremental Revolving Facility Commitments, Incremental Term Loan Commitments or
Indebtedness incurred pursuant to Section 6.01(ee) at such time shall not be
netted for purposes of such calculation of the Senior Secured Leverage Ratio and
the Total Secured Leverage Ratio, as applicable; plus

(3) the aggregate of (a) the principal amount of any voluntary prepayments of,
and debt buybacks (limited to the amount of cash paid) with respect to, the Term
B Loans, any Incremental Term Loans that are secured by Liens on Collateral that
rank pari passu with the Liens securing the Obligations, and Indebtedness
incurred pursuant to Section 6.01(h), Section 6.01(r), Section 6.01(ee) or
Section 6.01(jj), in each case that is secured by Liens on Collateral that rank
pari passu with the Liens securing the Obligations and (b) the principal amount
of any permanent reduction in the Revolving Facility Commitments pursuant to
Section 2.08(b), in any Incremental Revolving Facility Commitments that are
secured by Liens on Collateral that rank pari passu with the Liens securing the
Obligations and commitments in respect of Indebtedness that is a revolving
facility incurred pursuant to Section 6.01(h), Section 6.01(r), Section 6.01(ee)
or Section 6.01(jj), in each case that is secured by Liens on Collateral that
rank pari passu with the Liens securing the Obligations, in each case under this
clause (3) except to the extent funded with proceeds of long-term Indebtedness
or incurred in reliance on clause (2) above.

provided, that, for the avoidance of doubt, (A) amounts may be established or
incurred utilizing clause (2) above prior to utilizing clause (1) or (3) above
and (B) any calculation of the Senior Secured Leverage Ratio, the Total Secured
Leverage Ratio or the Fixed Charge Coverage Ratio on a Pro Forma Basis pursuant
to clause (2) above may be determined, at the option of the Borrowers, without
giving effect to any simultaneous establishment or incurrence of any amounts
utilizing clause (1) or (3) above (it being understood that any portion of any
Incremental Term Facility or any Incremental Revolving Facility Commitments
incurred in reliance on clause (1) or (3) may be reclassified, as the Borrowers
may elect from time to time, as incurred under clause (2) if the Borrowers meet
the applicable leverage ratio under clause (2) at such time on a Pro Forma
Basis).

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among the Borrowers, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders entered
into pursuant to Section 2.21.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made hereunder.

 

38



--------------------------------------------------------------------------------

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to any
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional Term B Loans or, to the extent permitted by Section 2.21
and provided for in the relevant Incremental Assumption Agreement, Other Term
Loans (including in the form of Extended Term Loans or Refinancing Term Loans,
as applicable).

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (h) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person issued or assumed as the deferred purchase price of property or services
(other than such obligations accrued in the ordinary course), to the extent the
same would be required to be shown as a long-term liability on a balance sheet
prepared in accordance with GAAP, (d) all Capital Lease Obligations of such
person, (e) all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements, (f) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (g) the principal component of
all obligations of such person in respect of bankers’ acceptances, (h) all
Guarantees by such person of Indebtedness described in clauses (a) to (g) above
and (i) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock); provided, that Indebtedness shall not include (A) trade and
other ordinary course payables, accrued expenses and intercompany liabilities
arising in the ordinary course of business, (B) prepaid or deferred revenue
arising in the ordinary course of business, (C) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase
prices of an asset to satisfy unperformed obligations of the seller of such
asset, (D) earn-out obligations until such obligations become a liability on the
balance sheet of such person in accordance with GAAP or (E) obligations under or
in respect of the Master Leases or the Additional Leases. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof. To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean (i) (a) the persons identified as
“Disqualified Lenders” in writing to the Arrangers by the Initial Borrower on or
prior to the Closing Date and (b) any Affiliates of the Persons referred to in
clause (i)(a) that are identified in writing by any Borrower to the
Administrative

 

39



--------------------------------------------------------------------------------

Agent on and after the Closing Date or that are identifiable solely on the basis
of their name and (ii) (a) the persons identified as bona fide business
competitors of the Initial Borrower and its Subsidiaries in writing to the
Arrangers by the Initial Borrower on or prior to the Closing Date; provided that
the Borrowers may supplement in writing to the Administrative Agent from time to
time the list of persons that are bona fide business competitors of the
Borrowers and their Subsidiaries under this clause (ii)(a) and (b) any
Affiliates (other than Bona Fide Debt Funds) of the Persons referred to in
clause (ii)(a) that are identified in writing by any Borrower to the
Administrative Agent on and after the Closing Date or that are identifiable
solely on the basis of their name; provided, that no updates shall be deemed to
retroactively disqualify any parties that have previously acquired an assignment
or participation interest in respect of the Loans from continuing to hold or
vote such previously acquired assignments and participations on the terms set
forth herein for Lenders that are not Ineligible Institutions.

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated September 2017, as modified or supplemented prior to the Closing Date.

“Initial Borrower” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.

“Intellectual Property Right” shall have the meaning assigned to such term in
Section 3.22.

“Intercreditor Agreement” shall mean any Permitted Pari Passu Intercreditor
Agreement and any Permitted Junior Intercreditor Agreement.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than a Loan Party. For purposes
of the foregoing, gross interest expense shall be determined after giving effect
to any net payments made or received and costs incurred by the Borrowers and the
Subsidiaries with respect to Swap Agreements, and interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by the Borrowers to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) as to any Loan other than an ABR Loan,
the last day of each Interest Period applicable to such Loan and the scheduled
maturity date of such Loan; provided, however, that if any Interest Period for a
Eurocurrency Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any ABR Loan, the last Business Day of each March,
June, September and December and the scheduled maturity date of such Loan.

 

40



--------------------------------------------------------------------------------

“Interest Period” shall mean, as to each Eurocurrency Loan, the period
commencing on the date such Eurocurrency Loan is disbursed or converted to or
continued as a Eurocurrency Loan and ending on the date one, two, three or six
months (or twelve months if agreed to by each applicable Lender or such period
of shorter than one month as may be consented to by the Administrative Agent)
thereafter, as selected by the applicable Borrower; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period for any Loan shall extend beyond the maturity date of
such Facility.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Interpolated Rate” shall mean, in relation to the Eurocurrency Rate or the
EURIBO Rate for any Borrowing, the rate which results from interpolating on a
linear basis between: (a) (x) in the case of the Eurocurrency Rate for the
applicable currency, the rate appearing on the Reuters screen (or another
commercially available source as designated by the Administrative Agent in
accordance with market practice from time to time) for the Eurocurrency Rate,
(y) in the case of the EURIBO Rate, the rate appearing on the Reuters screen (or
another commercially available source as designated by the Administrative Agent
in accordance with market practice from time to time) for the EURIBO Rate, in
each case, for the longest period (for which that rate is available) which is
less than the Interest Period for such Borrowing and (b) the rate appearing on
such screen or other source, as the case may be, for the shortest period (for
which that rate is available) which exceeds the Interest Period for such
Borrowing, (x) in the case of the Eurocurrency Rate, as of approximately 11:00
a.m., London time, two Business Days prior to and (y) in the case of the EURIBO
Rate, as of approximately 11:00 a.m., London time, two Target Days prior to, the
commencement of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower (or any subsidiary or other Person
designated by a Borrower) or in favor of the L/C Issuer and relating to such
Letter of Credit.

“Joint Bookrunners” shall mean, collectively, Credit Suisse Securities (USA)
LLC, Deutsche Bank Securities Inc., Morgan Stanley Senior Funding, Inc.,
JPMorgan Chase Bank, N.A.,

 

41



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), Citigroup Global Markets
Inc., Barclays Bank PLC, Goldman Sachs Bank USA, Macquarie Capital (USA) Inc.,
Nomura Securities International, Inc., SunTrust Robinson Humphrey, Inc., UBS
Securities LLC and Wells Fargo Securities, LLC as joint bookrunners for this
Agreement.

“Joint Lead Arrangers” shall mean, collectively, Credit Suisse Securities (USA)
LLC, Deutsche Bank Securities Inc., Morgan Stanley Senior Funding, Inc.,
JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement) and
Citigroup Global Markets Inc. in their capacities as joint lead arrangers for
this Agreement.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“LCT Election” shall have the meaning assigned to such term in Section 1.07.

“LCT Test Date” shall have the meaning assigned to such term in Section 1.07.

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Revolving Facility
Percentage under the applicable Revolving Facility. All L/C Advances shall be
denominated in Dollars.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Revolving Loan. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

“L/C Issuer” shall mean each of Credit Suisse, Deutsche Bank AG New York Branch,
Morgan Stanley Senior Funding, Inc., JPMorgan Chase Bank, N.A., Bank of America,
N.A., Citibank, N.A., Barclays Bank PLC, Goldman Sachs Bank USA, Nomura
Corporate Funding Americas, LLC, SunTrust Bank, UBS AG, Stamford Branch and
Wells Fargo Gaming Capital, LLC and each other L/C Issuer designated pursuant to
Section 2.05(k), in each case in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Sections 2.05(l)
or 8.09; provided that, in the case of any Existing Letter of Credit, the L/C
Issuer with respect thereto shall be as is indicated on Schedule 1.01(A). An L/C
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates or designees of such L/C Issuer, in which case the term
“L/C Issuer” shall include any such Affiliate or designee with respect to
Letters of Credit issued by such Affiliate or designee. In the event that there
is more than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

“L/C Issuer Fees” shall have the meaning assigned to such term in
Section 2.12(b).

 

42



--------------------------------------------------------------------------------

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings (each of the
foregoing, calculated, in the case of Alternate Currency Letters of Credit,
based on the Dollar Equivalent thereof). For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.

“Lender Participation Notice” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit issued hereunder and shall
include the Existing Letters of Credit and any Alternate Currency Letters of
Credit. A Letter of Credit may be a commercial letter of credit or a standby
letter of credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Commitment” shall mean, with respect to each L/C Issuer,
(i) the commitment of such L/C Issuer to issue Letters of Credit pursuant to
Section 2.05 as set forth opposite such L/C Issuer’s name on Schedule 2.01 under
the heading “Letter of Credit Commitment” or (ii) if such L/C Issuer has entered
into an Assignment and Acceptance that has been consented to by the Borrower
Representative and the Administrative Agent, or is a successor L/C Issuer
consented to by the Borrower Representative in accordance with Section 2.05(l),
the amount set forth for such L/C Issuer as its Letter of Credit Commitment in
the Register. The aggregate amount of the Letter of Credit Commitment of all L/C
Issuers as of the Closing Date is $300.0 million ($400.0 million from and after
the occurrence of a CEOC Event). Letters of Credit issued under any L/C Issuer’s
Letter of Credit Commitment may be issued under any Revolving Facility.

“Letter of Credit Expiration Date” shall mean, with respect to any Revolving
Facility, the day that is five Business Days prior to the Revolving Facility
Maturity Date for such Revolving Facility then in effect.

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the L/C Issuers, in an amount not to exceed $300.0 million
($400.0 million from and after the occurrence of a CEOC Event) (calculated, in
the case of Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof) or such larger amount not to exceed the Revolving Facility Commitment
as the Administrative Agent and the applicable L/C Issuer may agree. The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Facility
Commitments.

“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor, conservator or similar
official with respect to, any casino, gambling or gaming license issued by any
Gaming Authority covering any casino or gaming facility of a Borrower or any of
its Subsidiaries.

 

43



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease, a Master Lease, an Additional Lease or an agreement to sell be deemed to
constitute a Lien.

“Limited Condition Transaction” shall have the meaning assigned to such term in
Section 1.07.

“Liquor Authorities” shall mean, in any jurisdiction in which any Borrower or
any of its Subsidiaries sells and distributes liquor, the applicable alcoholic
beverage commission or other Governmental Authority responsible for
interpreting, administering and enforcing the Liquor Laws.

“Liquor Laws” shall mean the laws, rules, regulations and orders applicable to
or involving the sale and distribution of liquor by any Borrower or any of its
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

“Loan Documents” shall mean (i) this Agreement, (ii) the Guarantee Agreement,
(iii) the Security Documents, (iv) each Incremental Assumption Agreement,
(v) any Intercreditor Agreement and (vi) any Note issued under Section 2.09(e).

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrowers
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrowers under this Agreement, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrowers owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.

“Loan Parties” shall mean the Borrowers and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans and the Revolving Facility Loans.

“Local Time” shall mean Las Vegas, Nevada local time (daylight or standard, as
applicable).

 

44



--------------------------------------------------------------------------------

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans and Commitments of any Defaulting Lender
shall be disregarded in determining Majority Lenders at any time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of CEC, the Borrowers and the
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of a Borrower, was approved by a vote of a majority
of the directors of the applicable Borrower, then still in office who were
either directors on the Closing Date or whose election or nomination was
previously so approved and (y) executive officers and other management personnel
of CEC, the Borrowers and the Subsidiaries, as the case may be, hired at a time
when the directors on the Closing Date together with the directors so approved
constituted a majority of the directors of the Borrowers.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Master Lease” shall mean each of (i) the Lease (CPLV), dated as of October 6,
2017 (the “CPLV Master Lease”), by and among CEOC, each Subsidiary of CEOC party
thereto and CPLV Property Owner LLC, a Delaware limited liability company (“CPLV
Landlord”), (ii) the Lease (Non-CPLV), dated as of October 6, 2017 (the
“Non-CPLV Master Lease”), by and among CEOC, each Subsidiary of CEOC party
thereto and the entities listed on Schedule A thereto (collectively, the
“Non-CPLV Landlord”), and (iii) the Amended and Restated Lease, dated as of
December 22, 2017 (the “HLV Master Lease”), by and among Harrah’s Las Vegas, LLC
and Claudine Propco LLC (the “HLV Landlord”), in each case, as amended,
restated, supplemented or otherwise modified from time to time.

“Master Lease Intercreditor Agreement” shall mean each of (i) the Intercreditor
Agreement (CPLV), dated as of October 6, 2017, by and among CEOC, each
Subsidiary of CEOC party thereto, Credit Suisse AG, Cayman Islands Branch, as
collateral agent, CPLV Landlord, the lenders to the CPLV Landlord and each other
party thereto from time to time, (ii) the Intercreditor Agreement (Non-CPLV),
dated as of October 6, 2017, by and among CEOC, each Subsidiary of CEOC party
thereto, Credit Suisse AG, Cayman Islands Branch, as collateral agent, Non-CPLV
Landlord, the lenders to the Non-CPLV Landlord and each other party thereto from
time to time, and (iii) one or more additional master lease intercreditor
agreements in a form not materially adverse to the Lenders from those referred
to in clauses (i) or (ii) above or such other form reasonably acceptable to the
Administrative Agent and the Borrowers, by and among a Borrower, each Subsidiary
of a Borrower party thereto, the landlord party thereto, the lenders to the
landlord party thereto, the Collateral Agent and/or the other parties thereto,
in each case, as amended, restated, supplemented or otherwise modified from time
to time.

“Master Lease Collateral” shall mean, with respect to any Master Lease or
Additional Master Lease, all “Tenant’s Pledged Property” (as defined in such
Master Lease or Additional Master Lease).

“Master Lease Landlords” shall mean each landlord under each Master Lease and
each landlord under each Additional Master Lease.

“Master Lease Tenants” shall mean each tenant under each Master Lease.

 

45



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or financial condition of the Borrowers and the
Subsidiaries, taken as a whole (excluding any matters disclosed to the Arrangers
prior to the Closing Date, or disclosed in the most recent annual report on Form
10-K or any quarterly or periodic report of CEC or CAC filed prior to the
Closing Date) or (b) the material rights or remedies (taken as a whole) of the
Administrative Agent and the Lenders under the Loan Documents.

“Material Disruption” shall have the meaning assigned to such term in the
definition of “Qualifying Act of Terrorism.”

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of any Borrower or any Subsidiary in an aggregate
principal amount exceeding $150.0 million ($200.0 million from and after the
occurrence of a CEOC Event).

“Material Leased Real Property(ies)” shall mean each parcel of Real Property
that is located in the United States and is leased by any Loan Party that has an
individual fair market value (on a per property basis and as determined by the
Borrowers in good faith) of at least $35.0 million (x) as of the Closing Date,
for Real Property now leased or (y) as of the date of acquisition, for Real
Property acquired after the Closing Date; provided, that notwithstanding the
foregoing or anything to the contrary in this Agreement, the Loan Parties shall
not be required to grant a Mortgage on (i) any leasehold interest in any Real
Property entered into after the date hereof that has a fair market value
(including the reasonably anticipated fair market value of the gaming facility
or other improvements to be developed thereon) of less than $250.0 million or a
remaining term (including options to extend) of less than 10 years or (ii) any
leasehold interest in any leased real property acquired as part of a Permitted
Business Acquisition or other Investment permitted hereunder, in either case, if
after the exercise of commercially reasonable efforts by the Loan Parties (which
shall not include the payment of consideration other than reasonable attorneys’
fees and other expenses incidental thereto), the landlord under such lease has
not consented to the granting of a Mortgage.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“MLSA” shall mean each of (i) the Management and Lease Support Agreement (CPLV),
dated as of October 6, 2017, by and among CEOC, Desert Palace LLC, a Nevada
limited liability company, CPLV Manager, LLC, a Delaware limited liability
company (“CPLV Manager”), as manager, CEC, as guarantor, CES, Caesars License
Company, LLC, a Nevada limited liability company, and CPLV Landlord, (ii) the
Management and Lease Support Agreement (Non-CPLV), dated as of October 6, 2017,
by and among CEOC, the Subsidiaries of CEOC party thereto, Non-CPLV Manager,
LLC, a Delaware limited liability company (“Non-CPLV Manager”), as manager, CEC,
as guarantor, CES, Caesars License Company, LLC, a Nevada limited liability
company, and Non-CPLV Landlord, and (iii) one or more additional management and
lease support agreements in a form not materially adverse to the Lenders from
those referred to in clauses (i) or (ii) above, by and among any Borrower and/or
its Subsidiaries party thereto, the manager party thereto, CEC or any subsidiary
of CEC, as guarantor, and the landlord party thereto, and in each case, any and
all modifications thereto, substitutions therefor and replacements thereof so
long as such modifications, substitutions and replacements are entered into not
in violation of this Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Owned Real Properties and Material Leased
Real Properties that are set forth on Schedule 3.07(a) and each additional Owned
Real Property and Material Leased Real Property encumbered by a Mortgage or
Additional Mortgage pursuant to Section 5.10(c), 5.10(d), 5.10(h) or 5.11.

 

46



--------------------------------------------------------------------------------

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, substantially, in the
case of mortgages and deeds of trust, in the form of Exhibit D-1, Exhibit D-2,
Exhibit D-3 or Exhibit D-4, as applicable (in each case with such changes as are
reasonably acceptable to the Collateral Agent), as amended, restated,
supplemented or otherwise modified from time to time. For the avoidance of
doubt, the term “Mortgages” shall include, without limitation, the Additional
Mortgages.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% (or, in the case of any Sale and Lease-Back Transaction that is
conducted or classified under Section 6.03(d), 50%) of the cash proceeds
actually received by any Borrower or any Subsidiary (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but only as
and when received and excluding, for the avoidance of doubt, any proceeds of
insurance that in the good faith determination of the Borrowers are allocable to
business interruption) from any Asset Sale that is conducted or classified under
Section 6.05(g) or any Sale and Leaseback Transaction that is conducted or
classified under Section 6.03(b)(ii) or Section 6.03(d), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents) on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) Taxes paid or payable (in the good faith determination of the Borrowers) as
a result thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any Taxes deducted pursuant to clause (i) or (ii) above) (x) related
to any of the applicable assets and (y) retained by any Borrower or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be cash proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if a Borrower shall deliver a
certificate of a Responsible Officer of such Borrower to the Administrative
Agent promptly following receipt of any such proceeds setting forth the
Borrowers’ intention to use any portion of such proceeds, to acquire, maintain,
develop, construct, improve, upgrade or repair assets useful in the business of
the Borrowers and the Subsidiaries or to make Permitted Business Acquisitions
and other Investments permitted

 

47



--------------------------------------------------------------------------------

hereunder (except for Permitted Investments or intercompany Investments in
Subsidiaries) (it being understood that in the case of a casualty event or
condemnation of property under a Master Lease or Additional Lease, such property
so repaired, replaced, restored or otherwise acquired may be owned by the
landlord under such Master Lease or Additional Lease and leased to a Borrower or
a Subsidiary of a Borrower under a Master Lease or Additional Lease, as
applicable), in each case within 18 months of such receipt, such portion of such
proceeds shall not constitute Net Proceeds except to the extent not, within 18
months of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 18-month period but within such 18-month period are contractually committed
to be used after such 18-month period, then upon the termination of such
contract after such 18-month period, any remaining portion not so used by such
time shall constitute Net Proceeds as of the date of such termination without
giving effect to this proviso); provided, further that the Borrowers may elect
to deem reinvestments (or contractual commitments for reinvestments) that occur
prior to receipt of any such proceeds to have been reinvested in accordance with
the requirements of the immediately preceding proviso so long as such
reinvestments shall have been made no earlier than the date of execution of the
definitive agreement with respect to such Asset Sale or Sale and Lease-Back
Transaction or the occurrence of the relevant event giving rise to such
proceeds; provided, further, that (x) no net cash proceeds calculated in
accordance with the foregoing realized in any fiscal year shall constitute Net
Proceeds in such fiscal year until the aggregate amount of all such net cash
proceeds in such fiscal year shall exceed $50.0 million ($90.0 million from and
after the occurrence of a CEOC Event) (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds), (y) in any event, no net
cash proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed $25.0 million (and thereafter only
net cash proceeds in excess of such amount shall (1) be included in the
calculation of clause (x) of this proviso above and (2) constitute Net Proceeds)
and (z) if at the time of receipt of such net cash proceeds or at any time
during the 18 month reinvestment period contemplated by the second preceding
proviso, if a Borrower shall deliver a certificate of a Responsible Officer of
such Borrower to the Administrative Agent certifying that on a Pro Forma Basis
immediately after giving effect to the Asset Sale or other disposition and the
application of the proceeds thereof or at the relevant time during such 18 month
period, (I) the Senior Secured Leverage Ratio is less than or equal to 4.00 to
1.00, 50% of such net cash proceeds that would otherwise constitute Net Proceeds
under this proviso shall not constitute Net Proceeds or (II) the Senior Secured
Leverage Ratio is less than or equal to 3.25 to 1.00, none of such net cash
proceeds shall constitute Net Proceeds; provided, further, that, in the case of
a casualty event or condemnation with respect to property that is subject to a
Master Lease or any Additional Lease, such cash proceeds shall not constitute
Net Proceeds to the extent, and for so long as, such cash proceeds are required,
by the terms of such lease, (x) to be paid to the holder of any mortgage, deed
of trust or other security agreement securing indebtedness of the lessor, (y) to
be paid to, or for the account of, the lessor or deposited in an escrow account
to fund rent and other amounts due with respect to such property and costs to
preserve, stabilize, repair, replace or restore such property (in accordance
with the provisions of the applicable lease) or (z) to be applied to rent and
other amounts due under such lease or to fund costs and expenses of repair,
replacement or restoration of such property, or the preservation or
stabilization of such property (in accordance with the provisions of the
applicable lease); and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by any
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.

 

48



--------------------------------------------------------------------------------

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“New Project” shall mean each capital project which is either a new project or a
new feature at an existing project owned by a Borrower or its Subsidiaries
(including, without limitation, each Development Project and each Expansion
Capital Expenditure) which receives a certificate of completion or occupancy and
all relevant licenses, and in fact commences operations.

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(b).

“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.05(b).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Swap Agreement.

“Offered Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Operations Management Agreement” shall mean the CES Agreements, any shared
services agreement, operations management agreement, management agreement, lease
support or guaranty agreement and similar agreement entered into by the Borrower
or any of its Subsidiaries with CEC or with any other direct or indirect
subsidiary of CEC and any and all modifications thereto, substitutions therefor
and replacements thereof so long as such modifications, substitutions and
replacements are entered into not in violation of this Agreement.

“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Loans.

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, transfer, sales, property, intangible, mortgage recording, or
similar Taxes, charges or levies arising from any payment made under any Loan
Document or from the execution, registration, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, and, for the avoidance of doubt,
excluding any Excluded Taxes.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

49



--------------------------------------------------------------------------------

“Outstanding Amount” shall mean (i) with respect to any Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Loans occurring on such date; and (ii) with respect to any L/C Obligations on
any date, the Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by any Borrower of Unreimbursed Amounts.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Overnight Rate” shall mean, for any day, the greater of (i) the Federal Funds
Rate and (ii) an overnight rate determined by the Administrative Agent or the
L/C Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.

“Owned Real Property” shall mean each parcel of Real Property that is located in
the United States and is owned in fee by any Loan Party that has an individual
fair market value (on a per property basis and as determined by the Borrowers in
good faith) of at least $35.0 million (x) as of the Closing Date, for Real
Property now owned or (y) the date of acquisition, for Real Property acquired
after the Closing Date (provided that such $35.0 million threshold shall not be
applicable in the case of Real Property that is integrally related to the
ownership or operation of a Mortgaged Property or otherwise necessary for such
Mortgaged Property to be in compliance with all requirements of law applicable
to such Mortgaged Property); provided that, with respect to any Real Property
that is partially owned in fee and partially leased by any Loan Party, Owned
Real Property will include both that portion of such material real property that
is owned in fee and that portion that is so leased to the extent that (i) such
leased portion is integrally related to the ownership or operation of the
balance of such material real property or is otherwise necessary for such real
property to be in compliance with all requirements of law applicable to such
material real property in fee and only if (ii) such portion that is owned in fee
has an individual fair market value (as determined by the Borrowers in good
faith) of at least $35.0 million (x) as of the Closing Date, for Real Property
now so partially owned and partially leased or (y) the date of acquisition, for
Real Property acquired after the Closing Date so partially owned and partially
leased (provided that such $35.0 million threshold shall not be applicable in
the case of Real Property that is integrally related to the ownership or
operation of a Mortgaged Property or otherwise necessary for such Mortgaged
Property to be in compliance with all requirements of law applicable to such
Mortgaged Property) and (iii) a mortgage in favor of the Collateral Agent (for
the benefit of the Secured Parties) is permitted on such Real Property by
applicable law and by the terms of any lease, or other applicable document
governing any leased portion of such Real Property, or with the consent of the
applicable lessor or grantor (to the extent obtained after the applicable Loan
Party has utilized commercially reasonable efforts to obtain same).

“Parent Entity” shall mean any direct or indirect parent of any Borrower.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

50



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrowers and the other Loan Parties in a form reasonably satisfactory to
the Administrative Agent, as the same may be supplemented from time to time to
the extent required by Section 5.04(f).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, or merger, consolidation
or amalgamation with, a person or division or line of business of a person (or
any subsequent investment made in a person, division or line of business
previously acquired in a Permitted Business Acquisition), if immediately after
giving effect thereto (or in the case of clauses (i), (iii), (vi) and (vii), if
an LCT Election is made, as of the applicable LCT Test Date): (i) no Event of
Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions related thereto shall be consummated in accordance with
applicable laws; (iii) with respect to any such acquisition or investment with a
fair market value (as determined in good faith by the Borrowers) in excess of
$50.0 million, after giving effect to such acquisition or investment and any
related transactions, the Borrowers shall be in Pro Forma Compliance; (iv) any
acquired or newly formed Subsidiary shall not be liable for any Indebtedness
except for Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by a Loan
Party, shall be merged into a Loan Party or become, following the consummation
of such acquisition in accordance with Section 5.10, a Loan Party; (vi) the
aggregate amount of such acquisitions and investments in assets that are not
owned by the Loan Parties or in Equity Interests in persons that are not Loan
Parties or do not become Loan Parties following the consummation of such
acquisition shall not in the aggregate exceed (A) the greater of (x) $325.0
million ($400.0 million from and after the occurrence of a CEOC Event) and
(y) 0.33 times the EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period plus (B) the portion, if any, of the Cumulative
Credit on the date of such election that the applicable Borrower elects to apply
to this clause (vi), such election to be specified in a written notice of a
Responsible Officer of a Borrower calculating in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied plus (C) the portion, if any, of the amounts available
under the Related Sections on the date of such election that the applicable
Borrower elects to apply to this clause (vi); and (vii) if the date of the
consummation of such acquisition shall occur during a Covenant Suspension
Period, the sum of (1) the aggregate Available Unused Commitments under the
Revolving Facilities plus (2) all Unrestricted Cash and Permitted Investments of
the Borrowers and the Subsidiaries on such date shall not be less than $250.0
million; provided that this clause (vii) shall not apply to any acquisition
consummated pursuant to binding commitments in existence at or prior to the date
on which the relevant Covenant Suspension Period began.

“Permitted Cure Securities” shall mean any equity securities of any Borrower or
a Parent Entity issued pursuant to the Cure Right other than Disqualified Stock.

“Permitted Holder” shall mean each of (i) the Management Group, (ii) CEC or any
subsidiary of CEC, (iii) CGP, (iv) any Person that has no material assets other
than the capital stock of the Borrowers or other Permitted Holders and that,
directly or indirectly, holds or acquires beneficial ownership of 100% on a
fully diluted basis of the voting Equity Interests in any Borrower, and of which
no other Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders specified in clauses (i) through (iv), beneficially owns more
than 50% (or, following a Qualified IPO, the greater of 35% and the percentage
beneficially owned by the Permitted Holders specified in clauses (i) through
(iv)) on a fully diluted basis of the voting Equity Interests thereof, and
(v) any “group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange
Act as in effect on the Closing Date) the members of which include any of the
other Permitted Holders specified in clauses (i) through (iv) above and that,
directly or indirectly, hold or acquire beneficial ownership of the voting
Equity Interests in any Borrower (a “Permitted Holder Group”), so long as
(1) each member of the Permitted Holder Group has voting rights proportional to
the

 

51



--------------------------------------------------------------------------------

percentage of ownership interests held or acquired by such member and (2) no
Person or other “group” (other than the other Permitted Holders specified in
clauses (i) through (iv) above) beneficially owns more than 50% (or, following a
Qualified IPO, the greater of 35% and the percentage beneficially owned by the
Permitted Holders specified in clauses (i) through (iv) above) on a fully
diluted basis of the voting Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrowers)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrowers and the Subsidiaries, on a consolidated basis, as of the end of the
Borrowers’ most recently completed fiscal year; and

 

52



--------------------------------------------------------------------------------

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans (including, for the avoidance of doubt, junior Liens pursuant to
Section 2.21(b)(ii)), either (as the Borrowers shall elect), (x) any Second Lien
Intercreditor Agreement if such Liens secure “Second Priority Claims” (as
defined therein), (y) an intercreditor agreement not materially less favorable
to the Lenders vis-à-vis such junior Liens than such Second Lien Intercreditor
Agreement (as determined by the Borrowers in good faith) or (z) another
intercreditor agreement the terms of which are consistent with market terms
governing security arrangements for the sharing of liens on a junior basis at
the time such intercreditor agreement is proposed to be established, as
determined by the Borrowers and the Administrative Agent in the exercise of
reasonable judgment.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and any Borrower as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit E or
such other form as shall be approved by the Administrative Agent and the
applicable Borrower (such approval not to be unreasonably withheld or delayed).

“Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 9.04(i).

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be secured on a pari passu basis with
the Liens securing the Term B Loans, either (as the Borrowers shall elect)
(x) the First Lien Intercreditor Agreement, (y) another intercreditor agreement
not materially less favorable to the Lenders vis-à-vis such pari passu Liens
than the First Lien Intercreditor Agreement (as determined by the Borrowers in
good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a pari passu basis at the time such intercreditor agreement is proposed
to be established, as determined by the Borrowers and the Administrative Agent
in the exercise of reasonable judgment.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold or transferred to
or financed by one or more Special Purpose Receivables Subsidiaries, and
(ii) such Special Purpose Receivables Subsidiaries finance (or refinance) their
acquisition of such Receivables Assets or interests therein, or the financing
thereof, by selling or borrowing against Receivables Assets (including conduit
and warehouse financings) and any Swap Agreements entered into in connection
with such Receivables Assets; provided, that recourse to any Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary (as
determined by the Borrowers in good faith) for similar transactions in the
applicable jurisdictions (including, to the extent applicable, in a manner
consistent with the delivery of a “true sale”/“absolute transfer” opinion with
respect to any transfer by any Borrower or any Subsidiary (other than a Special
Purpose Receivables Subsidiary)).

 

53



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness) (and, in the case of revolving Indebtedness being
Refinanced, to effect a corresponding reduction in the commitments with respect
to such revolving Indebtedness being Refinanced); provided, that with respect to
any Indebtedness being Refinanced, (a) except to the extent otherwise permitted
by this Agreement (including utilization of any other available baskets and
incurrence-based amounts), the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) except with respect to
Section 6.01(i), 6.01(j) and 6.01(z), the Weighted Average Life to Maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the shorter
of (i) the Weighted Average Life to Maturity of the Indebtedness being
Refinanced (without giving effect to any amortization or prepayments on the
Refinanced Indebtedness) and (ii) the Weighted Average Life to Maturity that
would result if all payments of principal on the Indebtedness being Refinanced
that were due on or after the date that is one year following the latest Term B
Facility Maturity Date in effect on the date of incurrence were instead due on
the date that is one year following such Term B Facility Maturity Date, (c) if
the Indebtedness being Refinanced is subordinated in right of payment to the
Loan Obligations under this Agreement, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Loan Obligations on terms in
the aggregate not materially less favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced and (d) no
Permitted Refinancing Indebtedness shall have greater guarantees or security
than the Indebtedness being Refinanced (except that a Loan Party may be added as
an additional obligor) unless such security is otherwise permitted by
Section 6.02 at such time of incurrence; provided, further, that with respect to
a Refinancing of Indebtedness permitted hereunder that is subordinated, such
Permitted Refinancing Indebtedness shall (i) be subordinated to the guarantee by
Subsidiary Loan Parties of the Loan Obligations, and (ii) be otherwise on terms
(excluding interest rate and redemption premiums), taken as a whole, not
materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced.

“Person” or “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by any
Borrower or any ERISA Affiliate, and (iii) in respect of which any Borrower, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Plan of Reorganization” shall mean the Third Amended Joint Plan of
Reorganization pursuant to Chapter 11 of the Bankruptcy Code of Caesars
Entertainment Operating Company, Inc. and certain other debtors as confirmed by
the United States District Court for the Northern District of Illinois, Eastern
Division, and as may be amended or supplemented from time to time in accordance
with applicable law.

 

54



--------------------------------------------------------------------------------

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (other than interest expense) incurred with respect to capital
projects which are classified as “pre-opening expenses” or “project opening
costs” (or any similar or equivalent caption) on the applicable financial
statements of the Borrowers and the Subsidiaries for such period, prepared in
accordance with GAAP.

“Pricing Grid” shall mean, with respect to the Loans, the applicable table set
forth below:

 

Pricing Grid for Revolving Facility Loans

and Revolving Facility Commitments

 

Senior Secured

Leverage Ratio

   Applicable Margin
for ABR Loans     Applicable Margin for
Eurocurrency Loans     Applicable
Commitment Fee  

Greater than 4.00 to 1.00

     1.25 %      2.25 %      0.50 % 

Less than or equal to 4.00 to 1.00 but greater than 3.25 to 1.00

     1.125 %      2.125 %      0.375 % 

Less than or equal to 3.25 to 1.00

     1.00 %      2.00 %      0.25 % 

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Senior Secured Leverage
Ratio shall become effective on the date (the “Adjustment Date”) of delivery of
the relevant financial statements pursuant to Section 5.04 for each fiscal
quarter beginning with the first full fiscal quarter of the Initial Borrower
after the Closing Date, and shall remain in effect until the next change to be
effected pursuant to this paragraph. If any financial statements referred to
above are not delivered within the time periods specified in Section 5.04, then,
at the option of the Administrative Agent or the Required Lenders, until the
date that is three Business Days after the date on which such financial
statements are delivered, the pricing level that is one pricing level higher
than the pricing level theretofore in effect shall apply as of the first
Business Day after the date on which such financial statements were to have been
delivered but were not delivered. Each determination of the Senior Secured
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof pursuant to Section 6.11.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any compliance certificate delivered to the
Administrative Agent pursuant to Section 5.04(c) is inaccurate as a result of
any fraud, intentional misrepresentation or willful misconduct of the Borrowers
or any officer thereof and the result is that the Lenders received interest or
fees for any period based on an Applicable Margin and the Applicable Commitment
Fee that is less than that which would have been applicable had the Senior
Secured Leverage Ratio been accurately determined, then, for all purposes of
this Agreement, the “Applicable Margin” and the “Applicable Commitment Fee” for
any day occurring within the period covered by such compliance certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Senior Secured Leverage Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrowers for the
relevant period pursuant to this Agreement as a result of the miscalculation of
the Senior Secured Leverage Ratio shall be deemed to be (and shall be) due and
payable under the relevant provisions of this Agreement, as applicable, at the
time the interest or fees for such period were required to be paid pursuant to
said Section (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.13, in accordance with the terms of this
Agreement).

 

55



--------------------------------------------------------------------------------

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum as determined from time
to time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the Borrowers in writing.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation will give pro
forma effect to such events as if such events occurred on the first day of the
four consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”): (i) in making any determination on a Pro Forma
Basis, pro forma effect shall be given to any Asset Sale, any acquisition,
Investment, the occurrence of a CEOC Event, execution of an Additional Lease,
amendment, modification, termination or waiver to any provision of a Master
Lease or Additional Lease, capital expenditure, construction, repair,
replacement, improvement, development, disposition, merger, amalgamation,
consolidation (including the Transactions and the CEOC Emergence Restructuring
Transactions) (or any similar transaction or transactions not otherwise
permitted under Section 6.04 or 6.05 that require a waiver or consent of the
Required Lenders and such waiver or consent has been obtained), any dividend,
distribution or other similar payment, any designation of any Subsidiary as an
Unrestricted Subsidiary and any Subsidiary Redesignation, New Project, and any
restructurings of the business of any Borrower or any of its Subsidiaries that
such Borrower or any of its Subsidiaries has determined to make and/or made and
in the good faith determination of a Responsible Officer of a Borrower are
expected to have a continuing impact and are factually supportable, which would
include cost savings resulting from head count reduction, closure of facilities
and similar operational and other cost savings, which adjustments the Borrower
Representative determines are reasonable as set forth in a certificate of a
Financial Officer of the Borrower Representative (the foregoing, together with
any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or,
other than in the case of Section 6.11, occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Business Acquisition or relevant transaction is consummated), (ii) in
making any determination on a Pro Forma Basis, (x) all Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for which the financial effect is being calculated,
whether incurred under this Agreement or otherwise, but excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes and
amounts outstanding under any Permitted Receivables Financing, in each case not
to finance any acquisition) issued, incurred, assumed or permanently repaid
during the Reference Period (or, other than in the case of Section 6.11,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or relevant
transaction is consummated) shall be deemed to have been issued, incurred,
assumed or permanently repaid at the beginning of such period, (y) Interest
Expense of such person attributable to interest on any Indebtedness, for which
pro forma effect is being given as provided in preceding clause (x), bearing
floating interest rates shall be computed on a pro forma basis as if the rates
that would have been in effect during the period for which pro forma effect is
being given had been actually in effect during such periods, and (z) with
respect to each New Project which commences operations and records not less than
one full fiscal quarter’s operations during the Reference Period, the operating
results of such New Project shall be annualized on a straight line basis during
such period and (iii) (A) any Subsidiary Redesignation then being designated,
effect shall be given to such Subsidiary Redesignation and all other

 

56



--------------------------------------------------------------------------------

Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower Representative and may include, (i) adjustments to reflect operating
expense reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Transactions and the CEOC Emergence Restructuring
Transactions) and (ii) all adjustments of the type used in connection with the
calculation of “Pro Forma Adjusted EBITDA” as set forth in the Senior Unsecured
Notes Offering Memorandum.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrowers and the Subsidiaries shall be in compliance, on a Pro Forma Basis
after giving effect on a Pro Forma Basis to the relevant transactions (including
the assumption, the issuance, incurrence and permanent repayment of
Indebtedness), with the Financial Performance Covenant recomputed as at the last
day of the most recently ended fiscal quarter of the Borrowers and the
Subsidiaries for which the financial statements and certificates required
pursuant to Section 5.04 have been or were required to have been delivered
(provided, that at all times during a Covenant Suspension Period, such covenant
shall be deemed to have applied to the Borrowers’ most recently completed fiscal
quarter).

“Project” shall mean (i) any and all buildings, structures, fixtures,
construction, development and other improvements of any nature to be
constructed, added to, or made on, under or about any Real Property (exclusive
of any personal property) with respect to which the cost of such construction,
additions or development is at least equal to $25.0 million and (ii) any
planning processes or preparatory steps undertaken to implement or further any
such construction, additions or developments contemplated by the foregoing
clause (i) of this definition (including, without limitation, (a) the
combination of two or more individual land parcels into one parcel, (b) the
separation or division of one or more individual land parcels into two or more
parcels, (c) the re-zoning of parcels, and (d) demolition work on parcels).

“Project Financing” shall mean (1) any Capital Lease Obligation, mortgage
financing, purchase money Indebtedness or other similar Indebtedness incurred to
finance the acquisition, lease, construction, repair, replacement, or
improvement of any Undeveloped Land or any refinancing of any such Indebtedness
and (2) any Sale and Lease-Back Transaction of any Undeveloped Land.

“Project Notice” shall mean a notice delivered by a Responsible Officer of a
Borrower pursuant to Section 5.11(a) identifying the applicable Mortgaged
Property constituting Undeveloped Land, providing a reasonable description of
the applicable Project that such Borrower anticipates in good faith will be
undertaken with respect to such Undeveloped Land and identifying the Project
Financing or Qualified Non-Recourse Debt to be entered into in connection with
the financing of such Project.

 

57



--------------------------------------------------------------------------------

“Projections” shall mean the projections of the Initial Borrower and its
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Initial Borrower or any of its Subsidiaries prior to the
Closing Date.

“Proposed Discounted Prepayment Amount” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Qualified Equity Interests” shall mean any Equity Interests in any Borrower or
any Parent Entity other than Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests in any Borrower or any Parent Entity which generates cash proceeds of
at least $350.0 million.

“Qualified Non-Recourse Debt” shall mean Indebtedness that (i) is (x) incurred
by a Qualified Non-Recourse Subsidiary to finance (whether prior to or within
270 days after) the acquisition, lease, construction, repair, replacement or
improvement of any new property (real or personal, whether through the direct
purchase of property or the Equity Interests in any person owning such property
and whether in a single acquisition or a series of related acquisitions) or any
Undeveloped Land or, to the extent owned by a Borrower or a Subsidiary on the
Closing Date (or in the case of CEOC and its Subsidiaries, on the date of the
CEOC Event), any Real Property located outside the United States or (y) assumed
by a Qualified Non-Recourse Subsidiary, (ii) is non-recourse to any Borrower and
any Subsidiary (other than a Qualified Non-Recourse Subsidiary or its
Subsidiaries) and (iii) is non-recourse to any Subsidiary that is not a
Qualified Non-Recourse Subsidiary.

“Qualified Non-Recourse Subsidiary” shall mean (i) a Subsidiary that is not a
Subsidiary Loan Party and that is formed or created or designated by the
Borrower Representative after the Closing Date in order to finance the
acquisition, lease, construction, repair, replacement or improvement of any new
property or any Undeveloped Land or, to the extent owned by a Borrower or a
Subsidiary on the Closing Date, any Real Property located outside the United
States (directly or through one of its Subsidiaries) that secures Qualified
Non-Recourse Debt incurred in respect of such property and (ii) any Subsidiary
of a Qualified Non-Recourse Subsidiary. For the avoidance of doubt, the Borrower
Representative may, by written notice to the Administrative Agent, revoke the
designation of any Subsidiary as a Qualified Non-Recourse Subsidiary at any time
in its sole discretion.

“Qualifying Act of Terrorism” shall mean (a) any Act of Terrorism which occurs
on any property of any Borrower or its subsidiaries or in which any Borrower or
any of its subsidiaries, or any property of any of them, is the target, or
(b) any Act of Terrorism the result of which is that passenger deplanements into
the McCarran Airport in Las Vegas, Nevada as reported by Clark County Department
of Aviation (“Deplanements”) in a given fiscal quarter fall, or if the data is
not yet available would reasonably be expected to fall, by 5% or more compared
with Deplanements in the corresponding quarter during the prior year (a
“Material Disruption”) or, as the case may be, the most recent corresponding
quarter in which no Material Disruption occurred or existed.

 

58



--------------------------------------------------------------------------------

“Qualifying Lenders” shall have the meaning assigned to such term in
Section 2.11(g)(iv).

“Qualifying Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iv).

“Real Property” shall mean, collectively, all right, title and interest
(including, without limitation, any leasehold estate) in and to any and all
parcels of or interests in real property owned in fee or leased by any Loan
Party, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, and all improvements situated, placed or
constructed upon, or fixed to or incorporated into, or which becomes a component
part of such real property, and appurtenant fixtures incidental to the ownership
or lease thereof.

“Receivables Assets” shall mean any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by any
Borrower or any Subsidiary or in which any Borrower or any Subsidiary has any
rights or interests, in each case, without regard to where such assets or
interests are located: (a) accounts receivable (including any bills of exchange)
and related assets and property, (b) franchise fees, royalties and other similar
payments made related to the use of trade names and other Intellectual Property
Rights, business support, training and other services, (c) revenues related to
distribution and merchandising of the products of the Borrowers and their
Subsidiaries, (d) rents, real estate taxes and other non-royalty amounts due
from franchisees, (e) Intellectual Property Rights relating to the generation of
any of the types of assets listed in this definition, (f) any Equity Interests
in any Special Purpose Receivables Subsidiary or any Subsidiary of a Special
Purpose Receivables Subsidiary and any rights under any limited liability
company agreement, trust agreement, shareholders agreement, organization or
formation documents or other agreement entered into in furtherance of the
organization of such entity, (g) any equipment, contractual rights with
unaffiliated third parties, website domains and associated property and rights
necessary for a Special Purpose Receivables Subsidiary to operate in accordance
with its stated purposes; (h) any rights and obligations associated with gift
card or similar programs, and (i) other assets and property (or proceeds of such
assets or property) to the extent customarily included in securitization
transactions of the relevant type in the applicable jurisdictions (as determined
by the Borrowers in good faith).

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

59



--------------------------------------------------------------------------------

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
any Loan Party (whether under an indenture, a credit agreement or otherwise) and
the Indebtedness represented thereby; provided, that (a) 100% of the Net
Proceeds of such Refinancing Notes are used to permanently reduce Loans and/or
replace Commitments substantially simultaneously with the issuance thereof
(including the payment of accrued interest and premium (including tender
premium) and underwriting discounts, defeasance costs, fees, commissions and
expenses); (b) except to the extent otherwise permitted by this Agreement
(including utilization of any other available baskets and incurrence-based
amounts), the principal amount (or accreted value, if applicable) of such
Refinancing Notes does not exceed the principal amount (or accreted value, if
applicable) of the aggregate portion of the Loans so reduced and/or Commitments
so replaced (plus unpaid accrued interest and premium (including tender
premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing Notes
is on or after the Term Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable, of the Term Loans so reduced or the Revolving
Facility Commitments so replaced; (d) the Weighted Average Life to Maturity of
such Refinancing Notes is greater than or equal to the Weighted Average Life to
Maturity of the Term Loans so reduced (without giving effect to any amortization
or prepayments on the refinanced Term Loans) or the Revolving Facility
Commitments so replaced, as applicable; (e) in the case of Refinancing Notes in
the form of notes issued under an indenture, the terms thereof do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the Term Facility Maturity Date of the Term Loans so reduced or the
Revolving Facility Maturity Date of the Revolving Facility Commitments so
replaced, as applicable (other than customary offers to repurchase or mandatory
prepayment provisions upon a change of control, asset sale (and similar events)
or event of loss and customary acceleration rights after an event of default);
(f) except for interest rates, fees, floors, funding discounts, redemption or
prepayment premiums and other pricing terms and covenants or other provisions
applicable only to periods after the Term B Facility Maturity Date in effect at
the time such Refinancing Notes are issued (which shall be determined by the
Borrowers and the lenders providing such Refinancing Notes in their sole
discretion), the other terms of such Refinancing Notes shall (w) be
substantially similar to, or not materially less favorable to the Borrowers and
their Subsidiaries than, the terms and conditions, taken as a whole, applicable
to the Term B Loans (as determined in good faith by the Borrowers), (x) be
then-current market terms (as determined in good faith by the Borrowers), (y) in
the case of unsecured Refinancing Notes, be terms that are customary for “high
yield” securities (as determined in good faith by the Borrowers) or (z) be such
other terms as shall be reasonably satisfactory to the Administrative Agent;
(g) there shall be no obligor in respect of such Refinancing Notes that is not a
Loan Party; and (h) Refinancing Notes that are secured by Collateral shall be
subject to the provisions of a Permitted Pari Passu Intercreditor Agreement or a
Permitted Junior Intercreditor Agreement, as applicable.

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

60



--------------------------------------------------------------------------------

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents, members and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Replacement L/C Issuer” shall mean, with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the Borrowers as the Replacement L/C Issuer under such Replacement
Revolving Facility with the consent of such Replacement Revolving Lender and the
Administrative Agent.

“Replacement L/C Obligations” shall mean, as at any date of determination with
respect to any Replacement Revolving Facility, the aggregate amount available to
be drawn under all outstanding Replacement Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings, under such
Replacement Revolving Facility. For all purposes of this Agreement, if on any
date of determination a Replacement Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, such Replacement Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Replacement Letter of Credit” shall mean any letter of credit issued pursuant
to a Replacement Revolving Facility.

“Replacement Revolving Credit Percentage” shall mean, as to any Replacement
Revolving Lender at any time under any Replacement Revolving Facility, the
percentage which such Lender’s Replacement Revolving Facility Commitment under
such Replacement Revolving Facility then constitutes of the aggregate
Replacement Revolving Facility Commitments under such Replacement Revolving
Facility (or, at any time after such Replacement Revolving Facility Commitments
shall have expired or terminated, the percentage which the aggregate amount of
such Lender’s Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility constitutes of the amount of the
aggregate Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility).

“Replacement Revolving Facility” shall mean each Class of Replacement Revolving
Facility Commitments and the extensions of credit made hereunder by the
Replacement Revolving Lenders.

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).

 

61



--------------------------------------------------------------------------------

“Replacement Revolving Facility Credit Exposure” shall mean, at any time, the
sum of (a) the aggregate Outstanding Amount of the Replacement Revolving Loans
at such time and (b) the Outstanding Amount of the Replacement L/C Obligations
at such time. The Replacement Revolving Facility Credit Exposure of any
Replacement Revolving Lender at any time shall be the product of (x) such
Replacement Revolving Lender’s Replacement Revolving Credit Percentage of the
applicable Class and (y) the aggregate Replacement Revolving Facility Credit
Exposure of such Class of all Replacement Revolving Lenders, collectively, at
such time.

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

“Replacement Revolving Lender” shall have the meaning assigned to such term in
Section 2.21(m).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments (and, if the Revolving Facility Commitments under any Revolving
Facility have been terminated, Revolving Facility Credit Exposures under such
Revolving Facility) that, taken together, represent more than 50% of the sum of
all Term Loans and Commitments (and, if the Revolving Facility Commitments have
been terminated, Revolving Facility Credit Exposures) at such time. The Loans,
Commitments and Revolving Facility Credit Exposures of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time. The portion of
Term Loans held by Debt Fund Affiliate Lenders in the aggregate in excess of
49.9% of the Required Amount of Loans shall be disregarded in determining
Required Lenders at any time. For purposes of the foregoing, “Required Amount of
Loans” shall mean, at any time, the amount of Loans required to be held by any
particular group of Lenders in order for such group of Lenders to constitute
“Required Lenders” without giving effect to the immediately preceding sentence.

“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that (a) if the Senior Secured Leverage Ratio at the end of the
Applicable Period is less than or equal to 4.00 to 1.00, such percentage shall
be 25%, and (b) if the Senior Secured Leverage Ratio at the end of the
Applicable Period is less than or equal to 3.25 to 1.00, such percentage shall
be 0%, in each case of clauses (a) and (b), calculated without excluding
Development Expenses.

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(e).

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having (a) Revolving Facility Loans outstanding, (b) L/C
Obligations and (c) Available Unused Commitments that, taken together, represent
more than 50% of the sum of (x) all Revolving Facility Loans outstanding,
(y) all L/C Obligations and (z) the total Available Unused Commitments at such
time; provided, that the Revolving Facility Loans, L/C Obligations and Available
Unused Commitment of any Defaulting Lender shall be disregarded in determining
Required Revolving Facility Lenders at any time.

 

62



--------------------------------------------------------------------------------

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject
(including any Gaming Laws).

“Responsible Officer” any person shall mean any executive officer (including,
without limitation, any Chief Executive Officer, President, Senior Vice
President, Executive Vice President, Vice President, Secretary, Assistant
Secretary, General Counsel, Deputy General Counsel, and Manager) or Financial
Officer of such person or any managing member or general partner of such person
and any other officer or similar official of such person or any managing member
or general partner of such person responsible for the administration of the
obligations of such person in respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the applicable Borrower in good faith).

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Required Percentage with respect to such Excess Cash Flow
Period.

“Revaluation Date” shall mean (a) with respect to any Alternate Currency Letter
of Credit, each of the following: (i) each date of issuance, extension or
renewal of an Alternate Currency Letter of Credit, (ii) each date of an
amendment of any Alternate Currency Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the L/C Issuer
under any Alternate Currency Letter of Credit, (iv) the last Business Day of
March, June, September and December and (v) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require and (b) with respect to any Alternate Currency Loans, each of the
following: (i) each date of a Borrowing of Eurocurrency Revolving Facility Loans
denominated in an Alternate Currency, (ii) each date of a continuation of a
Eurocurrency Revolving Facility Loan denominated in an Alternate Currency
pursuant to Section 2.07, (iii) the last Business Day of March, June, September
and December and (iv) such additional dates as the Administrative Agent shall
determine or the Majority Lenders under the Revolving Facility shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b) and the definition of “Required
Revolving Facility Lenders”, shall refer to all such Revolving Facility
Commitments as a single Class.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans of a Class pursuant to Section 2.01(b), as such
commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender under Section 9.04, and (c) increased (or replaced) as provided under
Section 2.21. The initial amount of each Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance or
Incremental Assumption Agreement pursuant to which such Lender shall have
assumed its Revolving Facility Commitment (or Incremental Revolving Facility
Commitment), as applicable. The aggregate amount of the Lenders’ Revolving
Facility Commitments on the date hereof is $1,000.0 million. On the date hereof,
there is only one Class of Revolving Facility Commitments. After the date
hereof, additional Classes of Revolving Facility Commitments may be added or
created pursuant to Incremental Assumption Agreements.

 

63



--------------------------------------------------------------------------------

“Revolving Facility Credit Exposure” shall mean, with respect to any Class of
Revolving Facility Commitments, at any time, the sum of (a) the aggregate
Outstanding Amount of the Revolving Facility Loans of such Class at such time
(calculated, in the case of Alternate Currency Loans, based on the Dollar
Equivalent thereof) and (b) the Outstanding Amount of the L/C Obligations of
such Class at such time (calculated, in the case of Alternate Currency Letters
of Credit, based on the Dollar Equivalent thereof). The Revolving Facility
Credit Exposure of any Revolving Facility Lender under any Revolving Facility at
any time shall be the product of (x) such Revolving Facility Lender’s Revolving
Facility Percentage under such Revolving Facility and (y) the aggregate
Revolving Facility Credit Exposure under such Revolving Facility of all
Revolving Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b) or Section 2.21.

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date, the
date that is the fifth anniversary of the Closing Date and (b) with respect to
any other Classes of Revolving Facility Commitments, the maturity dates
specified therefor in the applicable Incremental Assumption Agreement.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Same Day Funds” shall mean with respect to disbursements and payments in
Dollars, immediately available funds.

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any comprehensive Sanctions (at the
time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” shall mean, at any time, (a) any person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any person organized or resident in a
Sanctioned Country or (c) any person controlled or 50% or more owned by any
Person or Persons described in the foregoing clauses (a) or (b).

 

64



--------------------------------------------------------------------------------

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement substantially in the form of Exhibit O hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Borrowers, in
each case, as such document may be amended, restated, supplemented or otherwise
modified from time to time.

“Section 6.07 Affiliate” shall have the meaning assigned to such term in
Section 6.07.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank
to the extent that such Cash Management Agreement is not otherwise designated in
writing by the applicable Borrower and the applicable Cash Management Bank to
the Administrative Agent to not be included as a Secured Cash Management
Agreement.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each L/C Issuer, each Hedge Bank that is party to
any Secured Swap Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Secured Swap Agreement” shall mean any Swap Agreement that is entered into by
and between any Loan Party and any Hedge Bank to the extent that such Swap
Agreement is not otherwise designated in writing by the applicable Borrower and
the applicable Hedge Bank to the Administrative Agent to not be included as a
Secured Swap Agreement. Notwithstanding the foregoing, for all purposes of the
Loan Documents, any Guarantee of, or grant of any Lien to secure, any
obligations in respect of a Secured Swap Agreement by a Loan Party shall not
include any Excluded Swap Obligations.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the IP
Security Agreements (as defined in the Collateral Agreement) and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 4.02, 5.10 or 5.11.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
First Lien Senior Secured Net Debt as of the last day of the Test Period most
recently ended as of such date to (b) EBITDA for the Test Period most recently
ended as of such date, all determined on a consolidated basis in accordance with
GAAP; provided, that the Senior Secured Leverage Ratio shall be determined for
the relevant Test Period on a Pro Forma Basis; provided, further, however, that
for purposes of calculating the Senior Secured Leverage Ratio from and after any
Covenant Resumption Date, (i) EBITDA for the fiscal quarter in which the
relevant Qualifying Act of Terrorism shall have occurred, (ii) EBITDA for any
fiscal quarter following such quarter referred to in clause (i) in which a
Material Disruption existed and (iii) EBITDA for the next succeeding fiscal
quarter after the latest quarter to occur of any quarter referred

 

65



--------------------------------------------------------------------------------

to in clause (i) or (ii) shall, in each case, be the greater of (1) Substituted
EBITDA and (2) actual EBITDA for such quarter. For the purposes of the
foregoing, “Substituted EBITDA” shall mean the EBITDA for the fiscal quarter
immediately preceding the fiscal quarter referred to in clause (i) of the
previous sentence, in each case subject to customary seasonal adjustments (as
determined in good faith by the Borrower Representative and set forth in a
certificate of a Responsible Officer of the Borrower Representative delivered to
the Administrative Agent); provided, further, however, that for purposes of
Section 2.11(a)(iii), Section 6.06(e), Section 6.09(b)(i)(E) and determining the
“Required Percentage” as used in Section 2.11(c), Total First Lien Senior
Secured Net Debt as used in clause (a) above shall be calculated without
excluding Development Expenses.

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes
Indenture and the Senior Unsecured Notes, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Senior Unsecured Notes” shall mean the $1,700.0 million in aggregate principal
amount of the 5.250% Senior Notes due 2025 issued pursuant to the Senior
Unsecured Notes Indenture.

“Senior Unsecured Notes Escrow Agreement” shall mean the Escrow Agreement dated
as of October 16, 2017, among Escrow Issuer, FinanceCo and Deutsche Bank Trust
Company Americas in its capacity as escrow agent and in its capacity as trustee
under the Senior Unsecured Notes Indenture, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Senior Unsecured Notes Indenture” shall mean the Indenture, dated as of
October 16, 2017, among Escrow Issuer, FinanceCo, the Initial Borrower (after
giving effect to the Closing Date Mergers) and each other issuer from time to
time party thereto, as issuers, the subsidiary guarantors party thereto from
time to time and Deutsche Bank Trust Company Americas, as trustee, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Senior Unsecured Notes Offering Memorandum” shall mean the Offering Memorandum,
dated September 29, 2017, in respect of the Senior Unsecured Notes.

“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted or contemplated to be
conducted by the Borrowers and the Subsidiaries on the Closing Date (and, in the
case of CEOC and its subsidiaries, on the date of occurrence of a CEOC Event) or
(ii) any business that is a natural outgrowth or reasonable extension,
development or expansion of any such business or any business similar,
reasonably related, incidental, complementary or ancillary to any of the
foregoing.

“Special Purpose Receivables Subsidiary” shall mean (i) a direct or indirect
Subsidiary of any Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner (as determined by the Borrowers in
good faith) intended to reduce the likelihood that it would be substantively
consolidated with any Borrower or any of the Subsidiaries (other than Special
Purpose Receivables Subsidiaries) in the event any Borrower or any such
Subsidiary becomes subject to a proceeding under the Bankruptcy Code (or other
insolvency law) and (ii) any subsidiary of a Special Purpose Receivables
Subsidiary.

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 8:00 a.m., Local Time on the date two Business Days
prior to the date as of which the foreign exchange computation is made or if
such rate cannot be computed as of

 

66



--------------------------------------------------------------------------------

such date such other date as the Administrative Agent or the L/C Issuer shall
reasonably determine is appropriate under the circumstances; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
any of the Borrowers. Notwithstanding the foregoing (and except for purposes of
the definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of any Borrower or any of its
Subsidiaries for purposes of this Agreement.

“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Initial
Borrower on the Closing Date that is set forth on Schedule 1.01(B) and (b) each
other Domestic Subsidiary of a Borrower that becomes, or is required pursuant to
Section 5.10 to become, a party to the Guarantee Agreement and the Collateral
Agreement after the Closing Date. For the avoidance of doubt, the Borrowers may
elect, in their sole discretion, to cause any Domestic Subsidiary that would be
an Excluded Subsidiary to become a Subsidiary Loan Party by becoming a party to
the Guarantee Agreement.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of any Borrower or any of the Subsidiaries shall be a
Swap Agreement.

 

67



--------------------------------------------------------------------------------

“Swap Obligation” shall mean, with respect to any Subsidiary Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Target Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system is open for the settlement of
payments in Euro.

“Tax Distributions” shall mean any distributions made pursuant to
Section 6.06(b)(y).

“Taxes” shall mean all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority, and all interest,
additions to tax and penalties related thereto.

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitment and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean the date that is the seventh
anniversary of the Closing Date.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder. The amount of each Lender’s Term
B Loan Commitment as of the Closing Date is set forth on Schedule 2.01. The
aggregate amount of the Term B Loan Commitments as of the Closing Date is
$4,700.0 million.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loans” shall mean (a) the term loans made by the Lenders to the
Borrowers pursuant to Section 2.01(a), and (b) any Incremental Term Loans in the
form of Term B Loans made by the Incremental Term Lenders to the Borrowers
pursuant to Section 2.01(c).

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Closing Fee” shall have the meaning assigned to such term in
Section 2.12(d).

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.

“Term Loan Commitment” shall mean any Term B Loan Commitment or any Incremental
Term Loan Commitment.

 

68



--------------------------------------------------------------------------------

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans and/or any or all of the Incremental
Term Loans made pursuant to Section 2.21.

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other Loan Obligations shall have been paid in full (other than in respect
of contingent indemnification and expense reimbursement claims not then due) and
(c) all Letters of Credit (other than those that have been Cash Collateralized)
have been cancelled or have expired and all amounts drawn or paid thereunder
have been reimbursed in full.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrowers then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) and, initially,
the four fiscal quarter period ending September 30, 2017.

“Testing Condition” shall be satisfied at any time if as of such time (i) the
sum of without duplication (x) the aggregate principal amount of outstanding
Revolving Facility Loans at such time (calculated, in the case of Alternate
Currency Loans, based on the Dollar Equivalent thereof) and (y) the aggregate
stated amount (based, in the case of Alternate Currency Letters of Credit, on
the Dollar Equivalent thereof) of Letters of Credit issued hereunder (other than
(1) $100.0 million ($170.0 million from and after the occurrence of a CEOC
Event) of undrawn Letters of Credit (based, in the case of Alternate Currency
Letters of Credit, on the Dollar Equivalent thereof) and (2) any Letters of
Credit that have been Cash Collateralized in accordance with Section 2.05(j))
exceeds (ii) an amount equal to 25% of the aggregate amount of the Revolving
Facility Commitments at such time.

“Third Party Funds” shall mean any segregated accounts or funds, or any portion
thereof, received by any Borrower or any of its Subsidiaries as agent on behalf
of third parties in accordance with a written agreement that imposes a duty upon
any Borrower or one or more of its Subsidiaries to collect and remit those funds
to such third parties.

“Total First Lien Senior Secured Net Debt” at any date shall mean (i) the
aggregate principal amount of Consolidated Debt of the Borrowers and the
Subsidiaries outstanding at such date that consists of, without duplication,
Indebtedness (other than (A) Qualified Non-Recourse Debt, (B) Development
Expenses, (C) Discharged Indebtedness and (D) Escrowed Indebtedness) that in
each case is then secured by first-priority Liens on the Collateral (other than
property or assets held in defeasance or similar trust or arrangement for the
benefit of Indebtedness secured thereby), less (ii) without duplication, the
aggregate amount of all Unrestricted Cash and Permitted Investments of the
Borrowers and the Subsidiaries on such date.

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net Debt
as of the last day of the Test Period most recently ended as of such date to
(b) EBITDA for the Test Period most recently ended as of such date, all
determined on a consolidated basis in accordance with GAAP; provided that the
Total Leverage Ratio shall be determined for the relevant Test Period on a Pro
Forma Basis; provided, further, however, that for purposes of calculating the
Total Leverage Ratio from and after any Covenant Resumption Date, (i) EBITDA for
the fiscal quarter in which the relevant Qualifying Act of Terrorism shall have
occurred, (ii) EBITDA for any fiscal quarter following such quarter referred to
in clause (i) in which a Material Disruption existed and (iii) EBITDA for the
next succeeding fiscal quarter after the latest quarter to occur of any quarter
referred to in clause (i) or (ii) shall, in each case, be the

 

69



--------------------------------------------------------------------------------

greater of (1) Substituted EBITDA and (2) actual EBITDA for such quarter. For
the purposes of the foregoing, “Substituted EBITDA” shall mean the EBITDA for
the fiscal quarter immediately preceding the fiscal quarter referred to in
clause (i) of the previous sentence, in each case subject to customary seasonal
adjustments (as determined in good faith by the Borrower Representative and set
forth in a certificate of a Responsible Officer of the Borrower Representative
delivered to the Administrative Agent); provided, further, however, that for
purposes of 6.04(dd), 6.06(i) and 6.09(b)(i)(F), Total Net Debt as used in
clause (a) above shall be calculated without excluding Development Expenses.

“Total Net Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt (other than (A) Qualified Non-Recourse Debt, (B) Development
Expenses, (C) Discharged Indebtedness and (D) Escrowed Indebtedness) of the
Borrowers and the Subsidiaries outstanding at such date, less (ii) without
duplication, the aggregate amount of all Unrestricted Cash and Permitted
Investments of the Borrowers and the Subsidiaries on such date.

“Total Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Senior Secured Net Debt as of the last day of the Test Period most recently
ended as of such date to (b) EBITDA for the Test Period most recently ended as
of such date, all determined on a consolidated basis in accordance with GAAP;
provided that the Total Secured Leverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis; provided, further, however, that for
purposes of calculating the Total Secured Leverage Ratio from and after any
Covenant Resumption Date, (i) EBITDA for the fiscal quarter in which the
relevant Qualifying Act of Terrorism shall have occurred, (ii) EBITDA for any
fiscal quarter following such quarter referred to in clause (i) in which a
Material Disruption existed and (iii) EBITDA for the next succeeding fiscal
quarter after the latest quarter to occur of any quarter referred to in clause
(i) or (ii) shall, in each case, be the greater of (1) Substituted EBITDA and
(2) actual EBITDA for such quarter. For the purposes of the foregoing,
“Substituted EBITDA” shall mean the EBITDA for the fiscal quarter immediately
preceding the fiscal quarter referred to in clause (i) of the previous sentence,
in each case subject to customary seasonal adjustments (as determined in good
faith by the Borrower Representative and set forth in a certificate of a
Responsible Officer of the Borrower Representative delivered to the
Administrative Agent).

“Total Senior Secured Net Debt” at any date shall mean (i) the aggregate
principal amount of Consolidated Debt of the Borrowers and the Subsidiaries
outstanding at such date that consists of, without duplication, Indebtedness
(other than (A) Qualified Non-Recourse Debt, (B) Development Expenses,
(C) Discharged Indebtedness and (D) Escrowed Indebtedness) that in each case is
then secured by Liens on the Collateral (other than property or assets held in
defeasance or similar trust or arrangement for the benefit of Indebtedness
secured thereby), less (ii) without duplication, the aggregate amount of all
Unrestricted Cash and Permitted Investments of the Borrowers and the
Subsidiaries on such date.

“Transaction Documents” shall mean the Loan Documents and the Senior Unsecured
Note Documents.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by any
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Loan Documents, the Senior
Unsecured Note Documents, the other Transaction Documents and the transactions
contemplated hereby and thereby.

“Transactions” shall mean, collectively, (a) the consummation of the Closing
Date Mergers; (b) the execution, delivery and performance of this Agreement and
the other Loan Documents, the creation of the Liens pursuant to the Security
Documents, and the borrowings and other extensions of credit hereunder; (c) the
execution, delivery and performance of the Senior Unsecured Note Documents and
the sale and issuance of the Senior Unsecured Notes (including the entering into
of the Senior

 

70



--------------------------------------------------------------------------------

Unsecured Notes Escrow Agreement and the release of proceeds therefrom on the
Closing Date), (d) the repayment in full of, and the termination of all
obligations and commitments under, the Existing Credit Agreements; (e) the
tender, defeasance, discharge and/or redemption of the Existing Notes; (f) the
payment of all fees and expenses in connection therewith to be paid on, prior or
subsequent to the Closing Date; and (g) the CEOC Emergence Restructuring
Transactions.

“Type” shall mean, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and the ABR.

“Undeveloped Land” shall mean, (i) all Real Property set forth on Schedule
1.01(C) and, from and after the occurrence of a CEOC Event, all Real Property
set forth on Schedule 1.01(C) to the CEOC Credit Agreement, (ii) all undeveloped
land acquired after the Closing Date and (iii) any operating property of any
Borrower or any Subsidiary that is subject to a casualty event that results in
such property ceasing to be operational.

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(c).

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrowers or the
Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Borrowers and the Subsidiaries, including without limitation all
“cage cash.”

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of any Borrower
identified on Schedule 1.01(D), (2) upon the occurrence of a CEOC Event, any
subsidiary of CEOC that was designated as an “Unrestricted Subsidiary” under the
CEOC Credit Agreement at the time of the CEOC Event (unless CEOC elects to
designate such subsidiary as a Subsidiary hereunder upon the occurrence of the
CEOC Event), (3) any other Subsidiary of any Borrower, whether now owned or
acquired or created after the Closing Date, that is designated by a Borrower as
an Unrestricted Subsidiary hereunder after the Closing Date by written notice to
the Administrative Agent; provided, that the Borrowers shall only be permitted
to so designate a new Unrestricted Subsidiary after the Closing Date under this
clause (3) so long as (a) no Event of Default has occurred and is continuing or
would result therefrom, (b) immediately after giving effect to such designation,
the Borrowers shall be in Pro Forma Compliance, (c) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by a Borrower or any of its
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 6.04, (d) without duplication of clause (c), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 6.04, and (e) such Subsidiary shall
have been or will promptly be designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants) under the Senior Unsecured Notes
Indenture and all Permitted Refinancing Indebtedness in respect thereof
constituting Material Indebtedness and (4) any subsidiary of an Unrestricted
Subsidiary.

 

71



--------------------------------------------------------------------------------

A Borrower may designate any Unrestricted Subsidiary to be a Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(i) no Event of Default has occurred and is continuing or would result therefrom
and (ii) the applicable Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of such
Borrower, certifying to the best of such officer’s knowledge, compliance with
the requirements of preceding clause (i).

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Venue Documents” shall have the meaning assigned to such term in
Section 6.05(p).

“Venue Easements” shall have the meaning assigned to such term in
Section 6.05(p).

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly-Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests in which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrowers and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

“Withholding Agent” shall mean the Administrative Agent and any Borrower.

 

72



--------------------------------------------------------------------------------

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “or” shall not be exclusive. All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document or any other
agreement or contract shall mean such document, agreement or contract as
amended, restated, supplemented or otherwise modified from time to time in
accordance herewith (to the extent applicable). Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
that, if the Borrower Representative notifies the Administrative Agent that the
Borrower Representative requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrowers that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any changes in GAAP after the Closing Date,
any lease of the Borrowers or the Subsidiaries, or of a special purpose or other
entity not consolidated with any Borrower and its Subsidiaries at the time of
its incurrence of such lease, that would be characterized as an operating lease
under GAAP in effect on the Closing Date (whether such lease is entered into
before or after the Closing Date) shall not constitute Indebtedness or a
Capitalized Lease Obligation of any Borrower or any Subsidiary under this
Agreement or any other Loan Document as a result of such changes in GAAP.
Notwithstanding the foregoing, for all purposes of this Agreement, (a) no Master
Lease or Additional Lease shall constitute Indebtedness or a Capital Lease
Obligation regardless of how such Master Lease or Additional Lease may be
treated under GAAP, (b) any interest portion of payments in connection with such
Master Lease or Additional Lease shall not constitute Interest Expense and
(c) Consolidated Net Income shall be calculated by deducting, without
duplication of amounts otherwise deducted, rent, insurance, property taxes and
other amounts and expenses actually paid in cash under any Master Lease or any
Additional Lease in the applicable Test Period and no deductions in calculating
Consolidated Net Income shall occur as a result of imputed interest, amounts
under any Master Lease or any Additional Lease not paid in cash during the
relevant Test Period or other non-cash amounts incurred in respect of any Master
Lease or any Additional Lease; provided that any “true-up” of rent paid in cash
pursuant to any Master Lease or any Additional Lease shall be accounted for in
the fiscal quarter to which such payment relates as if such payment were
originally made in such fiscal quarter.

SECTION 1.03. Effectuation of Transactions. Each of the representations and
warranties of the Borrowers contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions as shall have
taken place on or prior to the date of determination, unless the context
otherwise requires.

SECTION 1.04. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit and Alternate Currency Loans. Such Spot
Rate shall become effective as of such Revaluation Date and shall be the Spot
Rate employed in converting any amounts between Dollars and each Alternate
Currency until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein,

 

73



--------------------------------------------------------------------------------

the applicable amount of any currency (other than Dollars) for purposes of the
Loan Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuer, as applicable, in accordance with this
Agreement. No Default or Event of Default shall arise as a result of any
limitation or threshold set forth in Dollars in Article VI or paragraph (f) or
(j) of Section 7.01 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable on the first day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternate Currency, such amount shall
be the Alternate Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternate Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as
applicable.

SECTION 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Local Time.

SECTION 1.06. Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

SECTION 1.07. Limited Condition Transactions. For purposes of (i) determining
compliance with any provision of this Agreement that requires the calculation of
the Senior Secured Leverage Ratio, the Total Secured Leverage Ratio, the Total
Leverage Ratio or the Fixed Charge Coverage Ratio, (ii) determining compliance
with representations, warranties, Defaults or Events of Default or (iii) testing
availability under baskets set forth in this Agreement (including baskets
measured as a percentage of EBITDA or total assets), in each case, in connection
with a Permitted Business Acquisition or other Investment permitted hereunder
(including Permitted Business Acquisitions and other Investments subject to a
letter of intent or purchase agreement) by any Borrower and/or any Subsidiaries
of any assets, business or person (any such transaction, a “Limited Condition
Transaction”), at the option of the applicable Borrower (such Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), the date of determination of whether any such
action is permitted under this Agreement (including for purposes of determining
the Dollar equivalent amount of any Limited Condition Transaction denominated in
currencies other than Dollars) shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction (or commitments with respect
to Indebtedness to be incurred in connection therewith) are entered into (the
“LCT Test Date”), and if, after giving effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith on a Pro Forma Basis as if they had occurred at the beginning of the
most recent Test Period ending prior to the LCT Test Date, such Borrower could
have taken such action on the relevant LCT Test Date in compliance with such
ratio or basket, such ratio or basket shall be deemed to have been complied
with. For the avoidance of doubt, if a Borrower has made an LCT Election and any
of the ratios or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio or
basket (including due to fluctuations of the target of any Limited Condition
Transaction) at or prior to the consummation of the relevant transaction or
action, such baskets or ratios will not be deemed to have been exceeded as a
result of such fluctuations. If a Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket on or following the relevant LCT Test Date
and prior to the earlier of (i) the date on which such Limited Condition
Transaction is

 

74



--------------------------------------------------------------------------------

consummated or (ii) the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated on a
Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) had been consummated.

SECTION 1.08. Additional Alternate Currencies for Loans and Letters of Credit.

(a) Any Borrower may from time to time request that Eurocurrency Revolving
Facility Loans and/or Letters of Credit be made in a currency other than
Dollars, Canadian Dollars, Euros, Pound Sterling or Japanese Yen; provided that
such requested currency is a lawful currency (other than Dollars, Canadian
Dollars, Euros, Pound Sterling or Japanese Yen) that is readily available and
freely transferable and convertible into Dollars. Such request shall be subject
to the approval of the Administrative Agent.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., Local Time 20 Business Days prior to the date of the desired Credit
Event (or such other time or date as may be agreed by the Administrative Agent,
in its sole discretion).

(c) In the case of a request for a Eurocurrency Revolving Facility Loan of a
Class in such other currency, the Administrative Agent shall promptly notify
each Revolving Facility Lender of the applicable Class thereof. Each Revolving
Facility Lender of the applicable Class shall notify the Administrative Agent,
not later than 11:00 a.m., Local Time 10 Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Revolving Facility Loans in such requested currency.

(d) Any failure by a Revolving Facility Lender of the applicable Class to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Facility Lender to
permit Eurocurrency Revolving Facility Loans of the applicable Class to be made
in such requested currency. If the Administrative Agent and all Revolving
Facility Lenders of the applicable Class consent to making Eurocurrency
Revolving Facility Loans in such requested currency, the Administrative Agent
shall so notify the Borrowers and such currency shall thereupon be deemed for
all purposes to be an Alternate Currency hereunder for purposes of any
Borrowings of Eurocurrency Revolving Facility Loans of the applicable Class. If
the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Borrowers.

(e) In the case of a request for a Letter of Credit in such other currency, the
Administrative Agent shall promptly notify the applicable L/C Issuer thereof.
Such L/C Issuer shall notify the Administrative Agent, not later than 11:00
a.m., Local Time 10 Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Letters of Credit in such
requested currency.

(f) Any failure by an L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to issue Letters of Credit in such requested currency. If the
Administrative Agent and the applicable L/C Issuer consent to making Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrowers and such currency shall thereupon be deemed for all purposes to be an
Alternate Currency hereunder for purposes of any Letters of Credit issued by
such L/C Issuer. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.08, the Administrative
Agent shall promptly so notify the Borrowers.

 

75



--------------------------------------------------------------------------------

SECTION 1.09. Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent and the Borrowers may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent and the Borrowers may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

SECTION 1.10. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases (including, without limitation, for purposes of calculating any
fees related thereto), whether or not such maximum stated amount is in effect at
such time.

SECTION 1.11. Basket and Ratio Calculations.

(a) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary (i) unless the applicable Borrower elects otherwise, if any Borrower or
its Subsidiaries in connection with the consummation of any transaction or
series of related transactions (A) incurs Indebtedness, creates Liens, makes
asset sales or other dispositions, makes Investments, makes Restricted Payments,
designates any Subsidiary as restricted or unrestricted or repays any
Indebtedness or takes any other action under or as permitted by a ratio-based
basket and (B) incurs Indebtedness, creates Liens, makes asset sales or other
dispositions, makes Investments, makes Restricted Payments, designates any
Subsidiary as restricted or unrestricted or repays any Indebtedness or takes any
other action under a non-ratio-based basket (which shall occur on the same
Business Day as the events in clause (A) above) under the same covenant, then
the applicable ratio will be calculated with respect to any such action under
the applicable ratio-based basket under the same covenant without regard to any
such action under such non-ratio-based basket made in connection with such
transaction or series of related transactions and (ii) if any Borrower or its
Subsidiaries enters into any revolving, delayed draw or other committed debt
facility, the applicable Borrower may elect to determine compliance of such debt
facility (including the incurrence of Indebtedness and Liens from time to time
in connection therewith) with this Agreement and each other Loan Document on the
date definitive loan documents with respect thereto are executed by all parties
thereto, assuming the full amount of such facility is incurred (and any
applicable Liens are granted) on such date, in lieu of determining such
compliance on any subsequent date (including any date on which Indebtedness is
incurred pursuant to such facility).

 

76



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, from and after the occurrence of a CEOC
Event, (i) any calculation of any financial definition (including, without
limitation, “Consolidated Total Assets,” “Consolidated Net Income,” “EBITDA,”
and “Excess Cash Flow” shall be calculated as if the Initial Borrower and CEOC
reported on a consolidated basis and (ii) “Excess Cash Flow” shall be calculated
as if the CEOC Event had occurred on the first day of the fiscal year in which
the CEOC Event occurs.

ARTICLE II

The Credits

SECTION 2.01. Commitments . Subject to the terms and conditions set forth
herein:

(a) each Lender with a Term B Loan Commitment agrees to make Term B Loans in
Dollars to the Initial Borrower on the Closing Date in an aggregate principal
amount not to exceed its Term B Loan Commitment;

(b) each Lender with a Revolving Facility Commitment of a Class agrees to make
Revolving Facility Loans of such Class to the Borrowers from time to time during
the Availability Period for such Class of Revolving Facility in Dollars and each
Alternate Currency in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Facility Credit Exposure of such Class exceeding
such Lender’s Revolving Facility Commitment of such Class and (ii) the Revolving
Facility Credit Exposure of such Class exceeding the total Revolving Facility
Commitments under such Class of Revolving Facility. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Facility Loans;

(c) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrowers, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment; and

(d) amounts borrowed under Sections 2.01(a) and (except as otherwise provided in
the applicable Incremental Assumption Agreement) 2.01(c) and repaid or prepaid
may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) From and after the occurrence of a CEOC Joinder, each Revolving Facility
Loan and Term Loan shall be a joint and several obligation of each of the
Borrowers. Each Revolving Facility Loan and Term Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
under the applicable Facility; provided, however, that Revolving Facility Loans
of any Class shall be made by the Revolving Facility Lenders of such Class
ratably in accordance with their respective Revolving Facility Percentages of
such Class on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided, that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

77



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Borrowing of Revolving Facility Loans or Term
Loans shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
applicable Borrower may request in accordance herewith. Each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided, that any
exercise of such option shall not affect the obligation of such Borrower to
repay such Loan in accordance with the terms of this Agreement and such Lender
shall not be entitled to any amounts payable under Section 2.15 or 2.17 solely
in respect of increased costs resulting from such exercise and existing at the
time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple. Subject to Section 2.05(c), at
the time that each Term Borrowing or Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple; provided, that an ABR Revolving
Facility Borrowing under any Revolving Facility may be in an aggregate amount
that is equal to the entire unused balance of the Revolving Facility Commitments
thereunder. Borrowings of more than one Type and under more than one Facility
may be outstanding at the same time; provided, that there shall not at any time
be more than a total of (i) eight Eurocurrency Borrowings outstanding under the
Term Facilities and (ii) eight Eurocurrency Borrowings outstanding under the
Revolving Facility.

(d) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may exchange, continue or rollover all or a portion of its Loans or
Commitments in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by Borrowers, Administrative Agent and
such Lender.

SECTION 2.03. Requests for Borrowings. (a) To request a Revolving Facility
Borrowing and/or a Term Borrowing, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 10:00 a.m., Local Time, three Business
Days before the date of any proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., Local Time, on the Business Day of the
proposed Borrowing; provided, that, to request a Borrowing on the Closing Date,
the applicable Borrower shall notify the Administrative Agent of such request by
telephone not later than 2:00 p.m., Local Time, one Business Day prior to the
Closing Date; provided further that, in the case of an Alternate Currency
Borrowing denominated in Japanese Yen, the applicable Borrower shall notify the
Administrative Agent of such request not later than 10:00 a.m. Local Time four
Business Days prior to the date of such proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic means to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by a
Responsible Officer of the applicable Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Revolving Facility Loans
(and, if so, specifying the Class of Commitments under which such Borrowing is
being made), Term B Loans, Other Term Loans, Refinancing Term Loans, Other
Revolving Loans or Replacement Revolving Loans, as applicable;

(ii) the aggregate amount of the requested Borrowing;

 

78



--------------------------------------------------------------------------------

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) in the case of a Eurocurrency Revolving Facility Borrowing, the currency in
which such Borrowing is to be denominated (which shall be Dollars or an
Alternate Currency); and

(vii) the applicable Borrower and the location and number of the applicable
Borrower’s account to which funds are to be disbursed.

If no election as to the currency of any Revolving Facility Borrowing is made,
then the requested Borrowing shall be made in Dollars. If no election as to the
Type of Revolving Facility Borrowing or Term Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. The Letter of Credit Commitment.

(a) General.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Facility Lenders set
forth in this Section 2.05, (1) from time to time on any Business Day during the
period from and including the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit under any Revolving Facility denominated in
Dollars or any Alternate Currency for the account of any Borrower (or its
subsidiaries or other Persons requested by such Borrower), and to amend or
extend Letters of Credit previously issued by it, in accordance with clause
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Facility Lenders under each Revolving Facility severally agree to
participate in Letters of Credit issued under such Revolving Facility for the
account of any Borrower (or its subsidiaries or other Persons requested by such
Borrower) and any drawings thereunder; provided, that no L/C Issuer shall be
required to issue commercial Letters of Credit without its prior written
consent; provided further that after giving effect to any L/C Credit Extension
with respect to any Letter of Credit under any Revolving Facility, (w) the total
Revolving Facility Credit Exposure under such Revolving Facility shall not
exceed the total Revolving Facility Commitments under such Revolving Facility,
(x) no Lender’s Revolving Facility Credit Exposure under such Revolving Facility
shall exceed such Lender’s Revolving Facility Commitment under such Revolving
Facility, (y) the Outstanding Amount of the L/C Obligations shall not exceed the
Letter of Credit Sublimit and (z) the Outstanding Amount of the L/C Obligations
of the applicable L/C Issuer (determined for such purpose without giving effect
to the participations therein of the Revolving Facility Lenders pursuant to
clause (B) above) shall not exceed such L/C Issuer’s Letter of Credit Commitment
(unless such L/C Issuer has consented thereto). Each request by a Borrower for
the issuance or

 

79



--------------------------------------------------------------------------------

amendment of a Letter of Credit shall be deemed to be a representation by such
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrowers’ ability to obtain
Letters of Credit shall be fully revolving, and accordingly any Borrower or any
Subsidiary may, during the foregoing period with respect to any Revolving
Facility, obtain Letters of Credit to replace Letters of Credit that have
expired or that have been drawn upon and reimbursed. All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit under any Revolving
Facility, if:

(A) subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the L/C Issuer with respect to such Letter of Credit and the
applicable Borrower have approved such expiry date (such approval not to be
unreasonably withheld or delayed); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date for such Revolving Facility, unless all the
Revolving Facility Lenders under such Revolving Facility have approved such
expiry date (such approval not to be unreasonably withheld or delayed) or the
Borrowers have agreed to Cash Collateralize such Letter of Credit prior to the
Letter of Credit Expiration Date for such Revolving Facility.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit under any Revolving Facility if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E) a default of any Revolving Facility Lender under such Revolving Facility to
fund its obligations under Section 2.05(c) exists or any Revolving Facility
Lender under such Revolving Facility is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the applicable Borrower or such Revolving Facility Lender to eliminate the L/C
Issuer’s Fronting Exposure with respect to such Revolving Facility Lender.

 

80



--------------------------------------------------------------------------------

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Facility Lenders under
the applicable Revolving Facility with respect to any Letters of Credit issued
by it and the documents associated therewith, and the L/C Issuer shall have all
of the benefits and immunities (A) provided to the Administrative Agent in
Article VIII with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article VIII included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than (x) with respect to Letters of Credit
denominated in Dollars, 12:00 p.m. Local Time at least two Business Days (or
three Business Days in the case of a Letter of Credit issued by Barclays Bank
PLC or Nomura Corporate Funding Americas, LLC) (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be, and (y) with respect to Alternate Currency
Letters of Credit, 9:00 a.m. Local Time at least five Business Days (or such
later date and time as the Administrative Agent and the L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof (which may be Dollars or any Alternate
Currency); (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof and the Revolving Facility under which such Letter of Credit
is being issued; (E) the documents to be presented by such beneficiary in case
of any drawing thereunder; (F) the full text of any certificate to be presented
by such beneficiary in case of any drawing thereunder; and (G) such other
matters as the L/C Issuer may reasonably request. In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may reasonably request.
Additionally, the applicable Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably request.

 

81



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Facility Lender under the applicable Revolving
Facility, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 4.01 shall
not then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the applicable Borrower (or its subsidiaries or other Persons requested by such
Borrower) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit under any Revolving
Facility, each Revolving Facility Lender under such Revolving Facility shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Revolving Facility Percentage under such
Revolving Facility times the amount of such Letter of Credit.

(iii) If the applicable Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit under any Revolving Facility that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the applicable
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit under any Revolving
Facility has been issued, the Revolving Facility Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date under such Revolving Facility (or any later date if the
Borrowers have agreed to Cash Collateralize such Letter of Credit prior to the
Letter of Credit Expiration Date for such Revolving Facility); provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.05(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Majority
Lenders under the applicable Revolving Facility have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Facility Lender
under the applicable Revolving Facility or a Borrower that one or more of the
applicable conditions specified in Section 4.01 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) If the applicable Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit under any Revolving Facility that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise
directed by the L/C Issuer, the applicable Borrower shall not be required to
make a specific request to the L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued under any Revolving
Facility, except as provided in the following sentence, the Revolving Facility
Lenders under such Revolving Facility shall be deemed to have authorized (but
may not require) the L/C Issuer to reinstate all or a portion of the stated
amount thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the

 

82



--------------------------------------------------------------------------------

L/C Issuer to decline to reinstate all or any portion of the stated amount
thereof after a drawing thereunder by giving notice of such non-reinstatement
within a specified number of days after such drawing (the “Non-Reinstatement
Deadline”), the L/C Issuer shall not permit such reinstatement if it has
received a notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Reinstatement Deadline (A) from the
Administrative Agent that the Majority Lenders under the applicable Revolving
Facility have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Revolving Facility Lender under the applicable
Revolving Facility or a Borrower that one or more of the applicable conditions
specified in Section 4.01 is not then satisfied (treating such reinstatement as
an L/C Credit Extension for purposes of this clause) and, in each case,
directing the L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrowers
and the Administrative Agent thereof. Not later than (1) 1:00 p.m., Local Time,
on the first Business Day after the date that the L/C Issuer provides notice to
the Borrowers of any payment by the L/C Issuer under a Letter of Credit or
(2) 11:00 a.m., Local Time, on the second succeeding Business Day (if such
notice is provided after 10:00 a.m., Local Time, on the date such notice is
given) (each such applicable date, an “Honor Date”), the Borrowers shall
reimburse the L/C Issuer (and the L/C Issuer shall promptly notify the
Administrative Agent of any failure by the Borrowers to so reimburse the L/C
Issuer by such time) in an amount equal to the amount of such drawing and either
in Dollars (in the case of an Alternate Currency Letter of Credit, in the Dollar
Equivalent amount) or, if agreed by the applicable Borrower and applicable L/C
Issuer, in the applicable currency. If the Borrowers fail to so reimburse the
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Facility Lender under the Revolving Facility pursuant to which such
Letter of Credit was issued of the Honor Date, the amount of the unreimbursed
drawing in Dollars (calculated, in the case of any Alternate Currency Letter of
Credit, based on the Dollar Equivalent thereof) (the “Unreimbursed Amount”), and
the amount of such Lender’s Revolving Facility Percentage thereof. In such
event, the applicable Borrower shall be deemed to have requested a Borrowing of
ABR Revolving Loans under the Revolving Facility under which such Letter of
Credit was issued to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum Borrowing Minimums or
Borrowing Multiples, but subject to the amount of the unutilized portion of the
Revolving Facility Commitments under such Revolving Facility and the conditions
set forth in Section 4.01 (other than the delivery of a Borrowing Request). Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.05(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Facility Lender under the Revolving Facility under which
such Letter of Credit was issued shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Revolving Facility
Percentage under such Revolving Facility of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.05(c)(iii), each Revolving Facility Lender that so makes funds
available shall be deemed to have made an ABR Revolving Loan under the
applicable Revolving Facility to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

83



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Revolving Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing under the
applicable Revolving Facility in the amount of the Unreimbursed Amount that is
not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) in Dollars and shall bear interest at the rate
specified in Section 2.13(c). In such event, each Revolving Facility Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.05(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance under the applicable
Revolving Facility from such Revolving Facility Lender in satisfaction of its
participation obligation under this Section 2.05.

(iv) Until each Revolving Facility Lender under the applicable Revolving
Facility funds its ABR Revolving Loan or L/C Advance pursuant to this
Section 2.05(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Facility
Percentage of such amount shall be solely for the account of the L/C Issuer.

(v) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit under a Revolving Facility under which such Lender has a Revolving
Facility Commitment, as contemplated by this Section 2.05(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Facility Lender may have against the L/C Issuer, any Borrower, any
Subsidiary or any other person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Revolving Loans pursuant to this Section 2.05(c)
is subject to the conditions set forth in Section 4.01 (other than delivery by a
Borrower of a Borrowing Request). No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer
for the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Facility Lender under the applicable Revolving Facility
fails to make available to the Administrative Agent for the account of the L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in Section 2.05(c)(ii),
the L/C Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s ABR Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving Facility Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Facility Lender such Revolving
Facility Lender’s L/C Advance in respect of such payment in accordance with
Section 2.05(c), if the Administrative Agent receives for the

 

84



--------------------------------------------------------------------------------

account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from a Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Facility
Lender its Revolving Facility Percentage thereof under the applicable Revolving
Facility in Dollars and in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.05(c)(i) in connection with the issuance of any
Letter of Credit under any Revolving Facility is required to be returned under
any of the circumstances described in Section 8.10 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Facility Lender under such Revolving Facility shall pay to the Administrative
Agent for the account of the L/C Issuer its Revolving Facility Percentage under
such Revolving Facility thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Facility Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Facility Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit that appears on its face to be valid proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit; or any payment made by the L/C Issuer under such Letter
of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

 

85



--------------------------------------------------------------------------------

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Facility Lender and each Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Facility Lenders or the Majority
Lenders under the Revolving Facility under which such Letter of Credit was
issued, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude such Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e); provided, however, that anything in
such clauses to the contrary notwithstanding, such Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence as determined
by a court of competent jurisdiction in a final and non-appealable judgment or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrowers shall promptly Cash Collateralize the then Outstanding Amount of all
L/C Obligations.

(ii) Sections 2.11(d), 2.22 and 7.01 set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of Sections 2.05, 2.11(d),
2.22 and 7.01, “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders, as collateral for the L/C Obligations, cash or deposit account
balances, in each case, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders) or to otherwise backstop (with
a letter of credit on customary terms or otherwise) such L/C Obligations to the
applicable L/C Issuer’s and the Administrative Agent’s reasonable satisfaction.
Derivatives of such term have corresponding meanings. Each of the Borrowers
hereby grants to the Administrative Agent, for the benefit of the L/C Issuer and
the Revolving Facility Lenders under any

 

86



--------------------------------------------------------------------------------

Revolving Facility under which a Letter of Credit is Cash Collateralized, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Except as otherwise agreed to by the
Administrative Agent, Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Credit Suisse.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the applicable Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries or other Persons at the Request of
a Borrower. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
subsidiary or any other Person requested by a Borrower, the Borrowers shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
any such Letter of Credit. Each Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of subsidiaries and such other Persons
inures to the benefit of such Borrower, and that the Borrowers’ business derives
substantial benefits from the businesses of such subsidiaries and other Persons.

(k) Additional L/C Issuers. From time to time, any Borrower may by notice to the
Administrative Agent with the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) and the applicable Revolving
Facility Lender designate such Revolving Facility Lender to act as an L/C Issuer
hereunder. In the event that there shall be more than one L/C Issuer hereunder,
each reference to “the L/C Issuer” hereunder with respect to any L/C Issuer
shall refer to the person that issued such Letter of Credit and each such
additional L/C Issuer shall be entitled to the benefits of this Agreement as an
L/C Issuer to the same extent as if it had been originally named as the L/C
Issuer hereunder. Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit (including any Existing Letter of Credit) to an
advising bank with respect thereto or to the beneficiary thereof, each L/C
Issuer (other than Credit Suisse) will also deliver to the Administrative Agent
a true and complete copy of such Letter of Credit or amendment. On the last
Business Day of each March, June, September and December (and on such other
dates as the Administrative Agent may request), each L/C Issuer shall provide
the Administrative Agent a list of all Letters of Credit (including any Existing
Letter of Credit) issued by it that are outstanding at such time together with
such other information as the Administrative Agent may reasonably request.

(l) Resignation of an L/C Issuer. Notwithstanding anything to the contrary
contained herein, any or all of Credit Suisse or any other L/C Issuer may, upon
30 days’ prior written notice to the Borrower Representative and the Revolving
Facility Lenders, resign as L/C Issuer; provided that on or prior to the
expiration of such 30-day period with respect to such resignation as L/C Issuer,
the applicable L/C Issuer shall have identified a successor L/C Issuer
reasonably acceptable to the Borrower Representative willing to accept its
appointment as successor L/C Issuer with a Letter of Credit Commitment equal to
the Letter of Credit Commitment of the resigning L/C Issuer (unless otherwise
agreed by the Borrower Representative). If an L/C Issuer resigns, it shall
retain all the rights and obligations of the L/C Issuer with respect to all
Letters of Credit issued by it that are outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make ABR Revolving Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.05(c)).

 

87



--------------------------------------------------------------------------------

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Term Loan or Revolving Facility Loan to be made
by it hereunder available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than
(i) 12:00 p.m., Local Time, in the case of any ABR Loan denominated in Dollars,
(ii) 10:00 a.m., Local Time, in the case of any Eurocurrency Loan denominated in
Dollars or (iii) 5:00 a.m., Local Time, in the case of any Eurocurrency Loans
denominated in any Alternate Currency, in each case, on the Business Day
specified in the applicable Borrowing Request. The Administrative Agent will
make such Loans available to the Borrowers by promptly crediting the amounts so
received, in like funds, to an account of the applicable Borrower as specified
in the Borrowing Request; provided, however, that if, on the date the Borrowing
Request with respect to a Revolving Facility Borrowing denominated in Dollars is
given by a Borrower, there are L/C Borrowings outstanding under the applicable
Revolving Facility, then the proceeds of such Borrowing, first, shall be applied
to the payment in full of any such L/C Borrowings, and, second, shall be made
available to the applicable Borrower as provided above.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 9:00 a.m., Local Time, on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) (or, in the case of a Borrowing of ABR Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.06(a)) and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and the applicable
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the applicable Borrower, the interest rate applicable to
ABR Loans under the applicable Facility. If the applicable Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by the applicable Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.07. Interest Elections.

(a) Each Borrowing of Revolving Facility Loans or Term Loans initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, a Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section; provided, that except as otherwise provided herein, a
Eurocurrency Loan may be continued or converted only on the

 

88



--------------------------------------------------------------------------------

last day of an Interest Period for such Eurocurrency Loan. A Borrower may elect
different options with respect to different portions of the affected Revolving
Facility Borrowing or Term Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
confirmed promptly by hand delivery or electronic means to the Administrative
Agent of a written Interest Election Request in the form of Exhibit C and signed
by a Responsible Officer of such Borrower.

(c) Each written Interest Election Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing denominated
in Dollars shall be converted to an ABR Borrowing and Alternate Currency
Borrowings shall be continued with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the applicable Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing denominated in Dollars may be converted
to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) each
Eurocurrency Revolving Facility Borrowing shall, unless repaid, be continued as
a Eurocurrency Revolving Facility Borrowing with an Interest Period of one
month’s duration.

 

89



--------------------------------------------------------------------------------

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments of any
Class shall terminate on the Revolving Facility Maturity Date with respect to
such Class.

(b) The Borrower Representative may at any time terminate, or from time to time
reduce, the Revolving Facility Commitments of any Class; provided, that (i) each
such reduction of the Revolving Facility Commitments of any Class shall be in an
amount that is an integral multiple of $1.0 million and not less than $5.0
million (or, if less, the remaining amount of such Class of Revolving Facility
Commitments) and (ii) the Borrower Representative shall not terminate or reduce
the Revolving Facility Commitments of any Class if, after giving effect to any
concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11 under such Revolving Facility, the Revolving Facility Credit
Exposure of such Class (excluding any Cash Collateralized Letter of Credit)
would exceed the total Revolving Facility Commitments of such Class.

(c) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Facility Commitments of any Class
under clause (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable; provided, that a notice of termination or
reduction of the Revolving Facility Commitments of any Class delivered by the
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower
Representative (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments of a Class shall be made ratably among the applicable Lenders in
accordance with their respective Commitments of such Class.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) Each of the Borrowers hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender under
each Revolving Facility the then unpaid principal amount of each Revolving
Facility Loan under such Revolving Facility on the Revolving Facility Maturity
Date with respect to such Revolving Facility and (ii) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan of such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

90



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Note”); provided that such Lender complies with any filing
or application requirements under the Gaming Laws and, prior to the execution
and delivery of such Note, such Lender shall have obtained all necessary
approvals or waivers from any applicable Gaming Authority. In such event, the
Borrowers shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent and
reasonably acceptable to the Borrowers. Thereafter, unless otherwise agreed to
by the applicable Lender, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if requested by such payee, to such
payee and its registered assigns).

SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to the other paragraphs of this Section:

(i) the Borrowers shall repay Term B Borrowings on the last day of each March,
June, September and December of each year (commencing on the last day of the
first full fiscal quarter of the Borrowers after the Closing Date) and on the
applicable Term Facility Maturity Date, or, if such date is not a Business Day,
the next preceding Business Day (each such date being referred to as a “Term B
Loan Installment Date”), in an aggregate principal amount of the Term B Loans
equal to (A) in the case of quarterly payments due prior to the applicable Term
Facility Maturity Date, an amount equal to 0.25% of the aggregate principal
amount of Term B Loans outstanding on the Closing Date, and (B) in the case of
such payment due on the applicable Term Facility Maturity Date, an amount equal
to the then unpaid principal amount of the Term B Loans outstanding;

(ii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrowers shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the related Incremental Assumption Agreement
(each such date being referred to as an “Incremental Term Loan Installment
Date”); and

(iii) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date.

(b) To the extent not previously paid, outstanding Revolving Facility Loans of
any Class shall be due and payable on the Revolving Facility Maturity Date with
respect to such Class.

(c) Prepayment of the Term Loans from:

 

91



--------------------------------------------------------------------------------

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be applied to the Term Loans pro rata among each Term
Facility, with the application thereof being applied to the remaining
installments thereof in direct order of maturity; provided that, subject to the
pro rata application to Loans outstanding within any Class of Term Loans, the
applicable Borrower may allocate such prepayment in its sole discretion among
the Class or Classes of Term Loans as the applicable Borrower may specify (so
long as such mandatory prepayments are not directed to any Class of Term Loans
with a later Term Facility Maturity Date without at least a pro rata repayment
of each Class of Term Loans with an earlier Term Facility Maturity Date);

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans as the
applicable Borrower may direct under the applicable Class or Classes as the
applicable Borrower may direct; and

(iii) any prepayment of Term Loans of a particular Class pursuant to
Section 2.11(g) or 9.04(i) shall be applied to the remaining installments of
such Class of Term Loans on a pro rata basis.

(d) Prior to any prepayment of any Loan under any Facility hereunder, the
applicable Borrower shall select the Borrowing or Borrowings under the
applicable Facility to be prepaid and shall notify the Administrative Agent by
telephone (confirmed by electronic means) of such selection not later than 12:00
p.m., Local Time, (i) in the case of an ABR Borrowing, at least one Business Day
before the scheduled date of such prepayment and (ii) in the case of a
Eurocurrency Borrowing, at least three Business Days before the scheduled date
of such prepayment (or, in each case such shorter period acceptable to the
Administrative Agent); provided, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the applicable Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. All repayments of Loans shall be accompanied by
accrued interest on the amount repaid to the extent required by Section 2.13(d).

SECTION 2.11. Prepayment of Loans.

(a) (i) Any Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (except as
provided in clause (ii) of this Section 2.11(a) and subject to Section 2.16), in
an aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, upon prior notice in accordance with Section 2.10(d). Each such
notice shall be signed by a Responsible Officer of the applicable Borrower and
shall specify the date and amount of such prepayment and the Class(es) and the
Type(s) of Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of the amount of
such Lender’s pro rata share of such prepayment.

(ii) In the event that, on or prior to the date that is six months after the
Closing Date, the Borrowers shall (x) make a prepayment of the Term B Loans
pursuant to Section 2.11(a) with the proceeds of, or any conversion of Term B
Loans into, any substantially concurrent issuance solely by the Borrowers of a
new or replacement tranche of long-term senior secured first lien term loans
incurred solely by the Borrowers that are broadly syndicated to banks and other
institutional investors in financings similar to the Term B Loans the primary
purpose of which is to (and which does) reduce the All-in Yield of such Term B
Loans (other than, for the avoidance of doubt, with respect to securitizations)
or (y) effect any amendment to this Agreement the primary purpose of which is to
(and which does) reduce the All-in Yield of the Term B Loans (other than, in the
case of each of clauses (x) and (y), in connection with a Qualified IPO, a
Change in Control, a CEOC Event or a transformative acquisition

 

92



--------------------------------------------------------------------------------

referred to in the last sentence of this paragraph), the Borrowers shall pay to
the Administrative Agent, for the ratable account of each of the applicable
Lenders holding Term B Loans, (A) in the case of clause (x), a prepayment
premium of 1.00% of the aggregate principal amount of the Term B Loans so
prepaid and (B) in the case of clause (y), a fee equal to 1.00% of the aggregate
principal amount of the applicable Term B Loans for which the All-in Yield has
been reduced pursuant to such amendment. Such amounts shall be due and payable
on the date of such prepayment or the effective date of such amendment, as the
case may be. For purposes of this Section 2.11(a)(ii), a “transformative
acquisition” is any acquisition by any Borrower or any Subsidiary that (i) is
not permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or (ii) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, would not
provide the Borrowers and their Subsidiaries with adequate flexibility under the
Loan Documents for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrowers in good
faith.

(iii) In addition to the foregoing, and provided that immediately before and
after giving effect thereto no Event of Default has occurred and is continuing
and after giving effect thereto the Borrowers are in Pro Forma Compliance, each
Borrower shall have the right to elect to offer to prepay the Term Loans at a
price equal to 100% of the principal amount thereof on a pro rata basis and
apply any amounts rejected for such prepayment to repurchase, prepay, redeem,
retire, acquire, defease or cancel Indebtedness or make Restricted Payments
notwithstanding any then applicable limitations set forth in Section 6.09(b)(i)
or Section 6.06, respectively. If a Borrower makes such an election, it shall
provide notice thereof to Administrative Agent, who shall promptly, and in any
event within one Business Day of receipt, provide such notice to the holders of
the Term Loans. Any such notice shall specify the aggregate amount offered to
prepay the Term Loans. Each holder of a Term Loan may elect, in its sole
discretion, to reject its pro rata share of such prepayment offer. Any rejection
of such offer must be evidenced by written notice delivered to Administrative
Agent within five Business Days of receipt of the offer for prepayment,
specifying an amount of such prepayment offer rejected by such holder, if any.
Failure to give such notice will constitute an election to accept such offer.
Any portion of such prepayment offer so accepted will be used to prepay the Term
Loans held by the applicable holders within ten Business Days of the date of
receipt of the offer to prepay. Any portion of such prepayment rejected may be
used by the Borrowers and their Subsidiaries to repurchase, prepay, redeem,
retire, acquire, defease or cancel Indebtedness or make Restricted Payments
notwithstanding any then applicable limitations set forth in Section 6.09(b)(i)
or Section 6.06, respectively.

(b) Subject to Section 2.11(e) and (f), the Borrowers shall apply all Net
Proceeds promptly upon receipt thereof to prepay Term Loans in accordance with
clauses (c) and (d) of Section 2.10; provided that, with respect to Net Proceeds
from Asset Sales, the Borrowers may use a portion of such Net Proceeds to prepay
or repurchase any Indebtedness that is secured by pari passu Liens on the
Collateral permitted by Section 6.02, in each case in an amount not to exceed
the product of (x) the amount of such Net Proceeds multiplied by (y) a fraction,
(A) the numerator of which is the outstanding principal amount of such
Indebtedness with a pari passu lien on the Collateral and (B) the denominator of
which is the sum of the outstanding principal amount of such Indebtedness and
the outstanding principal amount of all Classes of Term Loans.

(c) Subject to Section 2.11(e) and (f), within five (5) Business Days after
financial statements are delivered under Section 5.04(a) with respect to each
Excess Cash Flow Period, the Borrowers shall calculate Excess Cash Flow for such
Excess Cash Flow Period and shall apply an amount equal to (i) the amount by
which the Required Percentage of such Excess Cash Flow exceeds $10.0 million
($15.0 million from and after the occurrence of a CEOC Event), minus to the
extent not financed using the proceeds of the incurrence of funded long term
Indebtedness (ii) the sum of (A) the amount of any voluntary prepayments during
such Excess Cash Flow Period (plus, without duplication of any amounts
previously deducted under this clause (A), the amount of any voluntary
prepayments after the

 

93



--------------------------------------------------------------------------------

end of such Excess Cash Flow Period but before the date of prepayment under this
clause (c)) of (x) Term Loans (it being understood that the amount of any such
payment constituting a below-par Permitted Loan Purchase shall be calculated to
equal the amount of cash used and not the principal amount deemed prepaid
therewith) and (y) other Indebtedness that is secured by pari passu Liens on the
Collateral permitted by Section 6.02 (provided that (i) in the case of the
prepayment of any revolving Indebtedness, there was a corresponding reduction in
commitments and (ii) the maximum amount of each such prepayment of other
Indebtedness that may be counted for purposes of this clause (A)(y) shall not
exceed the amount that would have been prepaid in respect of such other
Indebtedness if such prepayment had been applied on a ratable basis among the
Term Loans and such other Indebtedness (determined based on the aggregate
outstanding principal amount of Term Loans and the aggregate principal amount of
such other Indebtedness on the date of such prepayment)) and (B) the amount of
any permanent voluntary reductions during such Excess Cash Flow Period (plus,
without duplication of any amounts previously deducted under this clause (B),
the amount of any permanent voluntary reductions after the end of such Excess
Cash Flow Period but before the date of prepayment under this clause (c)) of
Revolving Facility Commitments to the extent that an equal amount of Revolving
Facility Loans was simultaneously repaid, (I) to prepay Term Loans in accordance
with clauses (c) and (d) of Section 2.10 or (II) to prepay Term Loans in
accordance with clauses (c) and (d) of Section 2.10 and to prepay any other
Indebtedness that is secured by pari passu Liens on the Collateral permitted by
Section 6.02 in accordance with the agreement(s) governing such other
Indebtedness so long as the prepayments under this clause (II) are applied in a
manner such that the Term Loans are prepaid on at least a ratable basis with
such other Indebtedness (determined based on the aggregate outstanding principal
amount of Term Loans and the aggregate outstanding principal amount of such
other Indebtedness being prepaid under this clause (II) on the date of such
prepayment). Not later than the date on which the payment is required to be made
pursuant to the foregoing sentence for each applicable Excess Cash Flow Period,
the Borrower Representative will deliver to the Administrative Agent a
certificate signed by a Financial Officer of the Borrower Representative setting
forth the amount, if any, of Excess Cash Flow for such fiscal year, the amount
of any required prepayment in respect thereof and the calculation thereof in
reasonable detail.

(d) If the Administrative Agent notifies the Borrowers at any time that the
Revolving Facility Credit Exposure for any Revolving Facility at such time
exceeds an amount equal to 105% of the Revolving Facility Commitments then in
effect under such Revolving Facility, then, within two Business Days after
receipt of such notice, the Borrowers shall (at their option) prepay Revolving
Facility Loans and/or Cash Collateralize the L/C Obligations, in each case,
under such Revolving Facility in an aggregate amount sufficient to reduce the
Revolving Facility Credit Exposure under such Revolving Facility as of such date
of payment to an amount not to exceed 100% of the Revolving Facility Commitments
then in effect under such Revolving Facility. The Administrative Agent may, at
any time and from time to time after any such initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.

(e) Anything contained herein to the contrary notwithstanding, in the event a
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which such Borrower elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, such Borrower
shall notify the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term Loan of the amount of such Lender’s pro rata share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Administrative Agent of its election to do so on or before the second Business
Day prior to the Required Prepayment Date (it being understood that any Lender
which does not notify the Administrative Agent of its election to exercise such
option on or before the first Business Day prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise such option).
On the Required

 

94



--------------------------------------------------------------------------------

Prepayment Date, (i) the applicable Borrower shall pay to the Administrative
Agent the amount of the Waivable Mandatory Prepayment less the amount of
Declined Proceeds, which amount shall be applied by the Administrative Agent to
prepay the Term Loans of those Lenders that have elected to accept such Waivable
Mandatory Prepayment (each, an “Accepting Lender”) (which prepayment shall be
applied to the scheduled installments of principal of the Term Loans in the
applicable Class(es) of Term Loans in accordance with paragraphs (c) and (d) of
Section 2.10), and (ii) the Borrowers may retain a portion of the Waivable
Mandatory Prepayment in an amount equal to that portion of the Waivable
Mandatory Prepayment otherwise payable to those Lenders that have elected to
exercise such option and decline such Waivable Mandatory Prepayment (such
declined amounts, the “Declined Proceeds”). Such Declined Proceeds shall be
retained by the Borrowers and may be used for any purpose not otherwise
prohibited by this Agreement.

(f) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary is
prohibited, restricted or delayed by applicable local law or material documents
(including constituent and organizational documents) from being repatriated to
the United States, the portion of such Net Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans or other
Indebtedness that is secured by Liens on the Collateral permitted by
Section 6.02 at the times provided in Section 2.11(b) or Section 2.11(c) but may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable local law or material documents will not permit repatriation to
the United States, and once such repatriation of any of such affected Net
Proceeds or Excess Cash Flow is permitted under the applicable local law or
material documents, such repatriation will be effected and such repatriated Net
Proceeds or Excess Cash Flow will be promptly applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans or other Indebtedness that is secured by Liens on the Collateral permitted
by Section 6.02 pursuant to Section 2.11(b) or Section 2.11(c), to the extent
provided herein and (ii) to the extent that the Borrowers have determined in
good faith that repatriation of any or all of such Net Proceeds or Excess Cash
Flow could reasonably be expected to have an adverse tax cost consequence that
is not de minimis with respect to such Net Proceeds or Excess Cash Flow, the Net
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary (the applicable Borrower hereby agreeing to use commercially
reasonable efforts (which shall not be required to extend beyond twelve
(12) months after the applicable prepayment date) to eliminate such tax effects
in its reasonable control in order to make such prepayments). For the avoidance
of doubt, the non-application of any amounts required to be applied pursuant to
Section 2.11(b) or Section 2.11(c) as a consequence of the foregoing provisions
does not constitute a Default or an Event of Default, and such amounts shall be
available for working capital purposes of the Borrowers and the Subsidiary Loan
Parties so long as not required to be prepaid in accordance with the foregoing
provisions. Notwithstanding the foregoing, any prepayments required after
application of the above provision shall be net of any costs, expenses or taxes
incurred by the Borrowers or any of their affiliates and arising as a result of
compliance with the preceding sentence.

(g) (i) Notwithstanding anything to the contrary in Section 2.11(a) or 2.18(c)
(which provisions shall not be applicable to this Section 2.11(g)), any Borrower
shall have the right at any time and from time to time to prepay Term Loans
and/or repay Revolving Facility Loans of any Class (with, in the case of
Revolving Facility Loans under any Revolving Facility, a corresponding permanent
reduction in the Revolving Facility Commitment of each Lender who receives a
Discounted Voluntary Prepayment), to the Lenders at a discount to the par value
of such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.11(g);
provided that (A) any Discounted Voluntary Prepayment shall be offered to all
Lenders with Term Loans of any Class and/or Revolving Facility Loans of any
Class on a pro rata basis with all Lenders of such Class, and after giving
effect to any Discounted Voluntary Prepayment, there shall be sufficient
aggregate Revolving Facility Commitments among the Revolving Facility Lenders to
apply to

 

95



--------------------------------------------------------------------------------

the Outstanding Amount of the L/C Obligations as of such date, unless the
applicable Borrower shall concurrently with the payment of the purchase price by
such Borrower for such Revolving Facility Loans, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(g) in the amount
of any such excess Outstanding Amount of the L/C Obligations, (B) no Discounted
Voluntary Prepayment shall be made from the proceeds of any extensions of credit
under the Revolving Facility and (C) the applicable Borrower shall deliver to
the Administrative Agent a certificate of the Financial Officer of such Borrower
stating (1) that no Event of Default has occurred and is continuing or would
result from the Discounted Voluntary Prepayment (after giving effect to any
related waivers or amendments obtained in connection with such Discounted
Voluntary Prepayment), (2) that each of the conditions to such Discounted
Voluntary Prepayment contained in this Section 2.11(g) has been satisfied and
(3) the aggregate principal amount of Term Loans and/or Revolving Facility Loans
so prepaid pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent a Borrower seeks to make a Discounted Voluntary Prepayment,
such Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit F (each, a “Discounted Prepayment Option
Notice”) that such Borrower desires to prepay Term Loans and/or repay Revolving
Facility Loans of an applicable Class (with a corresponding permanent reduction
in Revolving Facility Commitments of such Class) in each case in an aggregate
principal amount specified therein by such Borrower (each, a “Proposed
Discounted Prepayment Amount”), in each case at a discount to the par value of
such Term Loans and/or Revolving Facility Loans as specified below. The Proposed
Discounted Prepayment Amount of Term Loans or Revolving Facility Loans shall not
be less than $5.0 million. The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment: (A) the
Proposed Discounted Prepayment Amount for Term Loans and/or Revolving Facility
Loans of the applicable Class, (B) a discount range (which may be a single
percentage) selected by the applicable Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of Term Loans or Revolving Facility Loans of such Class (the “Discount
Range”) and (C) the date by which Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment which
shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”). Upon receipt of a Discounted
Prepayment Option Notice with respect to Revolving Facility Loans, the
Administrative Agent shall notify the L/C Issuer thereof and Discounted
Voluntary Prepayments in respect thereof shall be subject to the consent of the
L/C Issuer, such consent not to be unreasonably withheld or delayed.

(iii) Upon receipt of a Discounted Prepayment Option Notice and receipt by the
Administrative Agent of any required consent from the L/C Issuer in accordance
with Section 2.11(g)(ii), the Administrative Agent shall promptly notify each
Lender thereof. On or prior to the Acceptance Date, each such Lender may specify
by written notice substantially in the form of Exhibit G (each, a “Lender
Participation Notice”) to the Administrative Agent (A) a maximum discount to par
(the “Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of Term
Loans and/or Revolving Facility Loans held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”). Based on the Acceptable Discounts and
principal amounts of Term Loans and/or Revolving Facility Loans of the
applicable Class(es) specified by the Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
applicable Borrower, shall determine the applicable discount for Term Loans
and/or Revolving Facility Loans of the applicable Class(es) (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the applicable Borrower if such Borrower has selected a single percentage
pursuant to Section 2.11(g)(ii) for the Discounted Voluntary Prepayment or
(B) otherwise, the highest Acceptable Discount at which such Borrower can pay

 

96



--------------------------------------------------------------------------------

the Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
highest Acceptable Discount); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans (as defined
below). Any Lender with outstanding Loans whose Lender Participation Notice is
not received by the Administrative Agent by the Acceptance Date shall be deemed
to have declined to accept a Discounted Voluntary Prepayment of any of its Loans
at any discount to their par value within the Applicable Discount.

(iv) The applicable Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Term Loans and/or Revolving Facility Loans (or the respective
portions thereof) (with, in the case of Revolving Facility Loans, a
corresponding permanent reduction in Revolving Facility Commitments) of the
applicable Class(es) offered by the Lenders (“Qualifying Lenders”) that specify
an Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, such Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, such Borrower shall prepay all Qualifying
Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 2.16), upon irrevocable notice substantially in
the form of Exhibit H (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 P.M. Local time, three
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent. Upon receipt
of any Discounted Voluntary Prepayment Notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.11(g)(iii) above)
established by the Administrative Agent in consultation with the applicable
Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the applicable Borrower may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

 

97



--------------------------------------------------------------------------------

SECTION 2.12. Fees.

(a) The Borrowers agree to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the last Business Day of March,
June, September and December in each year, and the date on which the Revolving
Facility Commitments of the applicable Class of such Lender shall be terminated
as provided herein, a commitment fee in Dollars (a “Commitment Fee”) on the
daily amount of the Revolving Facility Commitments (whether used or unused) of
such Lender during the preceding quarter (or other period commencing with the
Closing Date or ending with the date on which the last of the Commitments of
such Lender shall be terminated) at a rate equal to the Applicable Commitment
Fee for the applicable Class with respect to such Lender. All Commitment Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. The Commitment Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the last of the
Commitments of such Lender shall be terminated as provided herein (provided
that, if any Revolving Facility Loans or any L/C Obligations remain outstanding
following the Revolving Facility Maturity Date or the date on which the
aggregate Revolving Facility Commitments shall expire or be terminated, the
Commitment Fee with respect to such Revolving Facility Loans and such L/C
Obligations shall continue to accrue for so long as such Revolving Facility
Loans and such L/C Obligations remain outstanding and shall be due and payable
on demand).

(b) The Borrowers from time to time agree to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender; provided that at any time that an L/C
Issuer has Fronting Exposure to a Defaulting Lender, until such Fronting
Exposure has been reduced to zero, the L/C Participation Fee attributable to
such Fronting Exposure in respect of Letters of Credit issued by such L/C Issuer
shall be payable to such L/C Issuer) under any Revolving Facility, through the
Administrative Agent, three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders under such Revolving
Facility shall be terminated as provided herein, a fee (an “L/C Participation
Fee”) on such Lender’s Revolving Facility Percentage of the daily aggregate
Outstanding Amount of L/C Obligations (excluding the portion thereof
attributable to Unreimbursed Amounts) of such Class, during the preceding
quarter (or shorter period commencing with the Closing Date or ending with the
Revolving Facility Maturity Date with respect to such Revolving Facility or the
date on which the Revolving Facility Commitments of such Class shall be
terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings of such Class made by such Lender
effective for each day in such period and (ii) to each L/C Issuer, for its own
account (x) three Business Days after the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders under such Class shall be terminated as
provided herein, a fronting fee in Dollars in respect of each Letter of Credit
issued by such L/C Issuer for the period from and including the date of issuance
of such Letter of Credit to and including the termination of such Letter of
Credit, computed at a rate equal to 0.125% per annum of the Dollar Equivalent of
the daily stated amount of such Letter of Credit, plus (y) in connection with
the issuance, amendment or transfer of any such Letter of Credit or any drawing
thereunder, such L/C Issuer’s customary documentary and processing fees and
charges (collectively, “L/C Issuer Fees”). All L/C Participation Fees and L/C
Issuer Fees shall be computed on the basis of the actual number of days elapsed
in a year of 360 days.

(c) The Borrowers agree to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

 

98



--------------------------------------------------------------------------------

(d) The Borrowers agree to pay on the Closing Date to each Lender holding Term B
Loans party to this Agreement on the Closing Date, as fee compensation for the
funding of such Lender’s Term B Loan, a closing fee (the “Term Closing Fee”) in
an amount equal to 0.25% of the stated principal amount of such Lender’s Term B
Loan, payable to such Lender from the proceeds of its Term B Loan as and when
funded on the Closing Date. Such Term Closing Fee will be in all respects fully
earned, due and payable on the Closing Date and nonrefundable and non-creditable
thereafter.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the ABR plus
the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount, 2.00% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided, that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans under any Revolving Facility, upon termination of the Revolving Facility
Commitments with respect to such Revolving Facility and (iii) in the case of the
Term Loans, on the applicable Term Facility Maturity Date; provided, that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on written demand, and (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR shall be computed at all
times on the basis of a year of 365 days (or 366 days in a leap year); provided
that interest computed on Sterling denominated Loans shall be calculated on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted Eurocurrency Rate or Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

99



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate, as applicable, for such Interest
Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the applicable Revolving Facility that the Adjusted Eurocurrency
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
applicable currency shall be ineffective and in the case of any Borrowing
denominated in Dollars, such Borrowing shall be converted to or continued on the
last day of the Interest Period applicable thereto as an ABR Borrowing and
(ii) if any Borrowing Request requests a Eurocurrency Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or L/C Issuer;

(ii) subject any Lender or L/C Issuer to any Tax with respect to any Loan
Document or any Eurocurrency Loan made by it or any Letter of Credit or
participation therein (other than Taxes indemnifiable under Section 2.17 or
Excluded Taxes); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as applicable, for such
additional costs incurred or reduction suffered.

(b) If any Lender or L/C Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such

 

100



--------------------------------------------------------------------------------

Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital or
liquidity adequacy), then from time to time the Borrowers shall pay to such
Lender or such L/C Issuer, as applicable, such additional amount or amounts as
will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrowers and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or L/C Issuer, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any L/C Issuer has determined that it will make
a request for increased compensation pursuant to this Section 2.15, such Lender
or L/C Issuer shall notify the Borrowers thereof. Failure or delay on the part
of any Lender or L/C Issuer to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation; provided, that the Borrowers shall not be required to
compensate a Lender or an L/C Issuer pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender or L/C Issuer, as applicable, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or L/C
Issuer’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the failure to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto or (c) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender (it being understood that the deemed
amount shall not exceed the actual amount) to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurocurrency Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without withholding
or deduction for any

 

101



--------------------------------------------------------------------------------

Taxes except as required by law; provided, that if any applicable Withholding
Agent shall be required to withhold or deduct any Taxes in respect of any such
payments, then (i) if such Tax is an Indemnified Tax or Other Tax, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required withholding or deductions have been made (including
withholding or deductions applicable to additional sums payable under this
Section 2.17) the applicable Lender (or, in the case of a payment to the
Administrative Agent for its own account, the Administrative Agent), receives an
amount equal to the sum it would have received had no such withholding or
deductions been made, (ii) the applicable Withholding Agent shall make such
withholding or deductions and (iii) the applicable Withholding Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes payable by the
Administrative Agent or such Lender, as applicable (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.17), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Loan Party by a Lender, or by the Administrative Agent on its own behalf, on
behalf of another Agent or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Foreign Lender shall deliver to the Borrowers and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of any Borrower or the Administrative Agent), two original copies of
whichever of the following is applicable: (i) duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent versions thereof or
successors thereto), claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party, (ii) duly completed copies of
Internal Revenue Service Form W-8ECI (or any subsequent versions thereof or
successors thereto), (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under Section 871(h) or 881(c) of the
Code, (x) a certificate in a form reasonably satisfactory to the Administrative
Agent (a “Non-Bank Certificate”), and (y) duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent versions thereof or
successors thereto), (iv) to the extent the Foreign Lender is not the beneficial
owner (e.g., where the Foreign Lender is a partnership or participating Lender),
duly completed copies of Internal Revenue Service Form W-8IMY, together with
appropriate forms and certificates described in Sections 2.17(e)(i) through
(iii) and any additional Form W-8IMYs, withholding statements and other
information as may be required by law (provided that, where a Foreign Lender is
a partnership (and not a participating Lender) and one or more of its direct or
indirect partners are claiming the portfolio interest exemption, the Foreign
Lender may provide the Non-Bank Certificate on behalf of such direct or indirect
partners) or (v) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made.

 

102



--------------------------------------------------------------------------------

(f) Each U.S. Lender shall deliver to the Borrowers and the Administrative Agent
two duly completed copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) certifying that such U.S.
Lender is exempt from U.S. federal backup withholding on or before the date such
U.S. Lender becomes a party and upon the expiration of any form previously
delivered by such U.S. Lender.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by any
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for the Borrowers or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment.

(h) Notwithstanding any other provision of Section 2.17(e), (f) or (g), a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

(i) Each Lender shall, whenever a lapse in time or change in circumstances
renders any documentation previously provided pursuant to Sections 2.17(e),
(f) or (g) obsolete, expired or inaccurate in any respect, deliver promptly to
the Borrowers and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by any
Borrower or the Administrative Agent) or promptly notify the Borrowers and the
Administrative Agent in writing of its legal ineligibility to do so.

(j) If any Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
or indemnification payments, each affected Lender or the Administrative Agent,
as the case may be, shall use reasonable efforts to cooperate with such Borrower
as such Borrower may reasonably request in contesting such Tax; provided that
nothing in this Section 2.17(j) shall obligate any Lender or the Administrative
Agent to take any action that such person, in its sole judgment, determines may
result in a material detriment to such person. The Borrowers shall indemnify and
hold each Lender and the Administrative Agent harmless against any out-of-pocket
expenses incurred by such person in connection with any request made by the
Borrowers pursuant to this Section 2.17(j). Any refund received from a
successful contest shall be governed by Section 2.17(k).

(k) If the Administrative Agent or a Lender has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent or
Lender in good faith, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the

 

103



--------------------------------------------------------------------------------

Administrative Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. In
such event, such Lender or the Administrative Agent, as the case may be, shall,
at the applicable Loan Party’s request, provide such Loan Party with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant Governmental Authority (provided that such
Lender or the Administrative Agent may delete any information therein that it
deems confidential). A Lender or the Administrative Agent shall claim any refund
that it determines is available to it, unless it concludes in its sole
discretion that it would be adversely affected by making such a claim. This
Section 2.17(k) shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes which it deems in good faith to be confidential) to the Loan
Parties or any other person. Notwithstanding anything to the contrary, in no
event will any Lender be required to pay any amount to a Loan Party the payment
of which would place such Lender in a less favorable net after tax position than
such Lender would have been in if the additional amounts giving rise to such
refund of any Indemnified Taxes or Other Taxes had never been paid.

(l) If any Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide the Borrowers, on or before
the date on which it becomes a party to this Agreement, with two duly completed
original copies of Internal Revenue Service Form W-9 (or any successor form)
certifying that such Administrative Agent is exempt from U.S. federal backup
withholding. If any Administrative Agent is not a “United States person” (as
defined in Section 7701(a)(30) of the Code), on or before the date on which it
becomes a party to this Agreement, it shall provide (1) Internal Revenue Service
Form W-8ECI (or any successor form) with respect to payments to be received by
it as a beneficial owner and (2) Internal Revenue Service Form W-8IMY (or any
successor form), together with required accompanying documentation, with respect
to payments to be received by it on behalf of the Lenders. Each Administrative
Agent shall, whenever a lapse in time or change in circumstances renders any
documentation previously provided pursuant to this Section 2.17(l) obsolete,
expired or inaccurate in any respect, deliver promptly to the Borrowers updated
or other appropriate documentation (including any new documentation reasonably
requested by any Borrower) or promptly notify the Borrowers in writing of its
legal ineligibility to do so. Notwithstanding anything to the contrary, nothing
in this Section 2.17(l) shall require any Administrative Agent to provide any
documentation that it is not legally eligible to provide as a result of any
Change of Law after the date hereof.

(m) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.17, include any L/C Issuer.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of drawings under Letters
of Credit, or of amounts payable under Section 2.15, 2.16, or 2.17, or
otherwise) without condition or deduction for any defense, recoupment, set-off
or counterclaim. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars (or, in the case of
Alternate Currency Loans or Alternate Currency Letters of Credit, in the
applicable Alternate Currency) and in Same Day Funds not later than (x) in the
case of Loans or Letters of Credit denominated in Dollars or Canadian Dollars,
2:00 p.m. Local Time or (y) in the case of Loans or Letters of Credit
denominated in Alternate Currencies other than Canadian Dollars, 5:00 a.m. Local
Time, in each case, on

 

104



--------------------------------------------------------------------------------

the date specified herein. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent to the
applicable account designated to the Borrowers by the Administrative Agent,
except payments to be made directly to the applicable L/C Issuer as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.05 shall be made directly to the persons entitled thereto. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments payable in Dollars due under this Agreement be made in the
United States. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrowers to pay fully all amounts of principal,
Unreimbursed Amounts, interest and fees then due from the Borrowers hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal of Loans and Unreimbursed Amounts then
due from the Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Unreimbursed Amounts then due to
such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans or participations in Letters of Credit
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Term Loans, Revolving Facility Loans and participations
in Letters of Credit and accrued interest thereon than the proportion received
by any other Lender entitled thereto, then the Lender receiving such greater
proportion shall purchase participations in the Term Loans, Revolving Facility
Loans and participations in Letters of Credit of other Lenders entitled thereto
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders entitled thereto ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Term Loans, Revolving
Facility Loans and participations in Letters of Credit; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including, without limitation, pursuant to
Section 2.11(g), Section 2.19(b), Section 2.19(c) and Section 9.04(i)) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letters of Credit to any
assignee or participant, other than to a Borrower or any Subsidiary thereof (as
to which the provisions of this paragraph (c) shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

105



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable L/C Issuer hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
L/C Issuer, as applicable, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the applicable L/C
Issuer, as applicable, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), Section 2.05(d), Section 2.06(b) or
Section 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, or if any Lender is the subject of a
Disqualification, then any Borrower may, at its option and its sole expense and
effort, upon notice to such Lender and the Administrative Agent, (1) require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee reasonably acceptable
to (i) the Administrative Agent (unless, in the case of an assignment of Term
Loans, such assignee is a Lender, an Affiliate of a Lender or an Approved Fund)
and (ii) if in respect of any Revolving Facility Commitment or Revolving
Facility Loan, the L/C Issuer, that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment) or
(2) terminate the Commitments of such Lender and prepay such Lender on a non-pro
rata basis; provided, that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee or the Borrowers (as applicable) (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (ii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrowers may have
against any Lender that is a Defaulting Lender. No action by or consent of the
removed Lender shall be necessary in connection with such assignment, which
shall be immediately and automatically effective upon payment of such purchase
price.

 

106



--------------------------------------------------------------------------------

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected or all
Lenders (or all Lenders of a particular Class affected or all Lenders of a
particular Class) and with respect to which the Required Lenders (or the
Majority Lenders of the relevant Facility) shall have granted their consent,
then any Borrower may, at its option and its sole expense (including with
respect to the processing and recordation fee referred to in
Section 9.04(b)(ii)(B)) (1) require such Non-Consenting Lender to assign and
delegate, without recourse, all interests, rights and obligations under this
Agreement with respect to the applicable Class(es) of Loans, and its Commitments
hereunder to one or more assignees reasonably acceptable to (i) the
Administrative Agent (unless, in the case of an assignment of Term Loans, such
assignee is a Lender, an Affiliate of a Lender or an Approved Fund) and (ii) if
in respect of any Revolving Facility Commitment or Revolving Facility Loan, the
L/C Issuer or (2) terminate the Commitments of such Non-Consenting Lender and
prepay such Lender on a non-pro rata basis; provided, that: (a) all Obligations
of the Borrowers owing to such Non-Consenting Lender being replaced or
terminated shall be paid in full to such Non-Consenting Lender concurrently with
such assignment or termination (including any amount payable pursuant to
Section 2.11(a)) and (b) the replacement Lender, if any, shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon. No action by or consent
of the Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price.

SECTION 2.20. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans in any currency, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans in such
currency or to convert ABR Borrowings to Eurocurrency Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall upon demand from such Lender (with a
copy to the Administrative Agent) either (i) in the case of Loans denominated in
Dollars if the affected Lender may lawfully continue to maintain such Loans as
Eurocurrency Loans until the last day of such Interest Period, convert all
Eurocurrency Loans of such Lender to ABR Loans on the last day of such Interest
Period (or, otherwise, immediately convert such Eurocurrency Loans to ABR Loans)
or (ii) prepay such Eurocurrency Loans. Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.

SECTION 2.21. Incremental Commitments.

(a) Any Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments, as applicable, in an amount not to exceed the Incremental
Amount at the time such Incremental Commitments are established from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Facility Commitments, as the case may be, in their
own discretion; provided that in the case of Incremental Revolving Commitments
either, at the election of the Borrowers, (i) each Incremental Revolving
Facility Lender providing Incremental Revolving Facility Commitments shall be
subject to the approval of the Administrative Agent (provided that the
Administrative Agent shall withhold approval if any of the L/C Issuers object to
such Incremental Revolving Facility Lender) or (ii) the Letter of Credit
Commitment may not be allocated under, and no Letters of Credit may be requested
by the Borrowers under, such Incremental Revolving Facility Commitments. Such
notice shall set forth (i) the amount of the Incremental Term Loan Commitments
and/or Incremental Revolving Facility

 

107



--------------------------------------------------------------------------------

Commitments being requested (which shall be in minimum increments of $5.0
million and a minimum amount of $20.0 million or equal to the remaining
Incremental Amount or in each case such lesser amount approved by the
Administrative Agent), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments are requested to
become effective (the “Increased Amount Date”), (iii) in the case of Incremental
Term Loan Commitments, whether such Incremental Term Loan Commitments are to be
commitments to make term loans with terms identical to Term B Loans or
commitments to make term loans with pricing terms and/or amortization and/or
participation in mandatory prepayments or commitment reductions and/or maturity
and/or other terms different from the Term B Loans (“Other Term Loans”) and
(iv) in the case of Incremental Revolving Facility Commitments, whether such
Incremental Revolving Facility Commitments are to be commitments to make
additional Revolving Facility Loans on the same terms as the Initial Revolving
Loans or commitments to make revolving loans with pricing terms and/or
participation in mandatory prepayments or commitment reductions and/or maturity
and/or other terms different from the Initial Revolving Loans (“Other Revolving
Loans”).

(b) The Borrowers and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that

(i) except as to pricing, amortization, final maturity date, participation in
voluntary and mandatory prepayments, ranking as to security and covenants and
other provisions applicable only to periods after the latest Term Facility
Maturity Date existing at the time of incurrence of such additional Term
Facility (which shall, subject to clause (ii) through (iv) of this proviso, be
determined by the Borrowers and the Incremental Term Lenders in their sole
discretion), the Other Term Loans shall have (w) terms substantially similar to,
or not materially less favorable to the Borrowers and their Subsidiaries than,
the terms and conditions, taken as a whole, applicable to the Term B Loans (as
determined in good faith by the Borrowers), (x) then-current market terms (as
determined in good faith by the Borrowers), (y) in the case of unsecured Other
Term Loans, terms that are customary for “high yield” securities (as determined
in good faith by the Borrowers) or (z) such other terms as shall be reasonably
satisfactory to the Administrative Agent,

(ii) the Other Term Loans shall rank pari passu or, at the option of the
Borrowers, junior in right of security with the Term B Loans, or be unsecured
(provided, that if such Other Term Loans rank junior in right of security with
the Term B Loans, such Other Term Loans shall be subject to a Permitted Junior
Intercreditor Agreement and, for the avoidance of doubt, Other Term Loans that
rank junior in right of security or are unsecured shall be established pursuant
to separate facilities from the Term B Loans and shall not be subject to clause
(viii) below),

(iii) the final maturity date of any Other Term Loans shall be no earlier than
the latest Term Facility Maturity Date in effect on the date of incurrence,

(iv) the Weighted Average Life to Maturity of any Other Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term B Loans
(without giving effect to any amortization or prepayments on the Term B Loans or
Other Term Loans),

 

108



--------------------------------------------------------------------------------

(v) except as to pricing, final maturity date, participation in voluntary and
mandatory prepayments and commitment reductions, ranking as to security and
covenants or other provisions applicable only to periods after the latest
Revolving Facility Maturity Date existing at the time of incurrence of such
Incremental Revolving Facility Commitments (which shall, subject to clause
(vi) and (vii) of this proviso, be determined by the Borrowers and the
Incremental Revolving Facility Lenders in their sole discretion), the Other
Revolving Loans shall have (w) terms substantially similar to, or not materially
less favorable to the Borrowers and their Subsidiaries than the terms and
conditions, taken as a whole, applicable to the Initial Revolving Loans (as
determined in good faith by the Borrowers), (x) then-current market terms (as
determined in good faith by the Borrowers), (y) in the case of unsecured Other
Revolving Loans, terms that are customary for “high yield” securities (as
determined in good faith by the Borrowers) or (z) such other terms as shall be
reasonably satisfactory to the Administrative Agent,

(vi) the Other Revolving Loans shall rank pari passu or, at the option of the
Borrowers, junior in right of security with the Initial Revolving Loans or be
unsecured (provided, that if such Other Revolving Loans rank junior in right of
security with the Initial Revolving Loans, such Other Revolving Loans shall be
subject to a Permitted Junior Intercreditor Agreement and, for the avoidance of
doubt, Other Revolving Loans that rank junior in right of security or are
unsecured shall be established pursuant to separate facilities from the Initial
Revolving Loans),

(vii) the final maturity date of any Other Revolving Loans shall be no earlier
than the Revolving Facility Maturity Date with respect to the Initial Revolving
Loans,

(viii) with respect to any Other Term Loan incurred pursuant to clause (a) of
this Section 2.21 that (w) is incurred prior to the twelve-month anniversary of
the Closing Date, (x) has an outside maturity date less than one year after the
latest maturity date of the initial Term B Loans, (y) is not incurred in
connection with a Permitted Business Acquisition or any other acquisition or
Investment that is not prohibited by this Agreement and (z) ranks pari passu in
right of security with the Term B Loans, the All-in Yield shall be the same as
that applicable to the Term B Loans on the Closing Date, except that the All-in
Yield in respect of any such Other Term Loan may exceed the All-in Yield in
respect of such Term B Loans on the Closing Date by no more than 0.50%, or if it
does so exceed such All-in Yield (such difference, the “Term Yield
Differential”) then the Applicable Margin (or the “LIBOR floor” as provided in
the following proviso) applicable to such Term B Loans shall be increased such
that after giving effect to such increase, the Term Yield Differential shall not
exceed 0.50%; provided that, to the extent any portion of the Term Yield
Differential is attributable to a higher “LIBOR floor” being applicable to such
Other Term Loans, such floor shall only be included in the calculation of the
Term Yield Differential to the extent such floor is greater than the higher of
the Adjusted Eurocurrency Rate in effect for an Interest Period of three months’
duration at such time and the “LIBOR floor” applicable to the initial Term B
Loans, and, with respect to such excess, the “LIBOR floor” applicable to the
outstanding Term B Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Other Term Loans prior to any increase in the
Applicable Margin applicable to such Term B Loans then outstanding,

(ix) there shall be no obligor in respect of any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments that is not a Loan
Party;

(x) there shall be no collateral security for any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments other than the
Collateral; and

 

109



--------------------------------------------------------------------------------

(xi) any Incremental Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any mandatory
repayments or prepayments or commitment reductions hereunder, and any
Incremental Revolving Facility Commitments may participate on a pro rata basis
or a less than pro rata basis (but not greater than a pro rata basis) in any
mandatory commitment reductions hereunder.

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments evidenced thereby as provided for in Section 9.08(e) (including,
without limitation, any amendment to Section 2.10(a) as may be necessary to
reflect the amortization of any such Incremental Term Loans, including in the
case of any Incremental Term Loan that is intended to be “fungible” with any
existing series of Term Loans, any customary adjustments necessary to provide
for such “fungibility”). Any amendment to this Agreement or any other Loan
Document that is necessary to effect the provisions of this Section 2.21 and any
such collateral and other documentation shall be deemed “Loan Documents”
hereunder and such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrowers’ consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless on the date of such effectiveness, (A) to the extent
required by the relevant Incremental Assumption Agreement, the conditions set
forth in clause (c) of Section 4.01 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of a Borrower and (B) if such Incremental Term
Loan Commitment or Incremental Revolving Facility Commitment is established for
a purpose other than financing any Permitted Business Acquisition or any other
acquisition or Investment that is permitted by this Agreement, no Event of
Default under Section 7.01(b), (c), (h) (with respect to the Borrowers) or
(i) (with respect to the Borrowers) shall have occurred and be continuing or
would result therefrom.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of the outstanding applicable Class of Term Loans on
a pro rata basis, and (ii) all Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments (other than Other Revolving Loans),
when originally made, are included in each Borrowing of the applicable Class of
outstanding Revolving Facility Loans on a pro rata basis. The Borrowers agree
that Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR
Loans reasonably required by the Administrative Agent to effect the foregoing.

(e) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) or Section 2.18(c) (which provisions shall not be applicable to
clauses (e) through (i) of this Section 2.21), pursuant to one or more offers
made from time to time by a Borrower to all Lenders of any Class of Term Loans
and/or Revolving Facility Commitments, on a pro rata basis (based, in the case
of an offer to the Lenders under any Class of Term Loans, on the aggregate
outstanding Term Loans of such Class and, in the case of an offer to the Lenders
under any Revolving Facility, on the aggregate outstanding Revolving Facility
Commitments under such Revolving Facility, as applicable) and on the same terms
(“Pro Rata Extension Offers”), the Borrowers are hereby permitted to consummate
transactions with individual Lenders from time to time to extend the maturity
date of such Lender’s Loans and/or Commitments of such Class and/or to otherwise
modify the terms of such Lender’s Loans and/or Commitments of such Class
pursuant to the terms of the relevant Pro Rata Extension Offer (including
without limitation increasing or reducing the interest rate or fees payable in
respect of such Lender’s

 

110



--------------------------------------------------------------------------------

Loans and/or Commitments and/or modifying the amortization schedule in respect
of such Lender’s Loans). For the avoidance of doubt, the reference to “on the
same terms” in the preceding sentence shall mean, in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
and, in the case of an offer to the Lenders under any Revolving Facility, that
all of the Revolving Facility Commitments in respect of such Revolving Facility
are, in each case, offered to be extended for the same amount of time and that
the interest rate changes and fees payable with respect to such extension are
the same or are offered the same other modifications, as applicable. Any such
extension or other modification (an “Extension”) agreed to between the Borrowers
and any such Lender (an “Extending Lender”) will be established under this
Agreement by implementing an Incremental Term Loan for such Lender (if such
Lender is extending an existing Term Loan (such extended Term Loan, an “Extended
Term Loan”)) or an Incremental Revolving Facility Commitment for such Lender (if
such Lender is extending an existing Revolving Facility Commitment (such
extended Revolving Facility Commitment, an “Extended Revolving Facility
Commitment”)).

(f) The Borrowers and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided that (i) except as to interest rates, fees, any other
pricing terms, amortization, final maturity date, participation in prepayments
and commitment reductions and covenants and other provisions applicable only to
periods after the latest Term Facility Maturity Date existing at the time of
incurrence of such Extended Term Loan (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the Borrowers and set forth in the Pro
Rata Extension Offer and shall not be subject to the provisions set forth in
Section 2.21(b)(viii)), the Extended Term Loans shall have (w) terms
substantially similar to, or not materially less favorable to the Borrowers and
their Subsidiaries than, the terms and conditions, taken as a whole, applicable
to the existing Class of Term Loans (as determined in good faith by the
Borrowers), (x) then-current market terms (as determined in good faith by the
Borrowers), (y) in the case of unsecured Extended Term Loans, terms that are
customary for “high yield” securities (as determined in good faith by the
Borrowers) or (z) such other terms as shall be reasonably satisfactory to the
Administrative Agent, (ii) the final maturity date of any Extended Term Loans
shall be no earlier than the latest Term Facility Maturity Date in effect on the
date of incurrence, (iii) the Weighted Average Life to Maturity of any Extended
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Class of Term Loans to which such offer relates (without giving
effect to any amortization or prepayments on such Class of Term Loans),
(iv) except as to interest rates, fees, any other pricing terms, participation
in mandatory prepayments and commitment reductions, final maturity and covenants
and other provisions applicable only to periods after the latest Revolving
Facility Maturity Date existing at the time of incurrence of such Extended
Revolving Facility Commitments (which shall be determined by the Borrowers and
set forth in the Pro Rata Extension Offer), any Extended Revolving Facility
Commitment shall have (w) terms substantially similar to, or not materially less
favorable to the Borrowers and their Subsidiaries than, the terms and
conditions, taken as a whole, applicable to the existing Class of Revolving
Facility Commitments (as determined in good faith by the Borrowers),
(x) then-current market terms (as determined in good faith by the Borrowers),
(y) in the case of unsecured Extended Revolving Facility Commitments, terms that
are customary for “high yield” securities (as determined in good faith by the
Borrowers) or (z) such other terms as shall be reasonably satisfactory to the
Administrative Agent, and (v) any Extended Term Loans and/or Extended Revolving
Facility Commitments may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any mandatory repayments or
prepayments hereunder. Upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Extended Term Loans
and/or Extended Revolving Facility Commitments evidenced thereby as provided for
in Section 9.08(e). Any such

 

111



--------------------------------------------------------------------------------

deemed amendment may be memorialized in writing by the Administrative Agent with
the Borrowers’ consent (not to be unreasonably withheld) and furnished to the
other parties hereto. If provided in any Incremental Assumption Agreement with
respect to any Extended Revolving Facility Commitments, and with the consent of
each L/C Issuer, participations in Letters of Credit shall be reallocated to
lenders holding such Extended Revolving Facility Commitments in the manner
specified in such Incremental Assumption Agreement, including upon effectiveness
of such Extended Revolving Facility Commitment or upon or prior to the maturity
date for any Class of Revolving Facility Commitments.

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend or modify all or any portion of its Term Loans and/or Revolving
Facility Commitment pursuant to one or more Pro Rata Extension Offers (subject
to applicable proration in the case of over participation) (including the
extension of any Extended Term Loan and/or Extended Revolving Facility
Commitment), (iv) there shall be no condition to any Extension of any Loan or
Commitment at any time or from time to time other than notice to the
Administrative Agent of such Extension and the terms of the Extended Term Loan
or Extended Revolving Facility Commitment implemented thereby and (v) all
Extended Term Loans, Extended Revolving Facility Commitments and all obligations
in respect thereof shall be Loan Obligations of the relevant Loan Parties under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other Obligations of the relevant Loan Parties
under this Agreement and the other Loan Documents.

(i) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Borrowers shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

(j) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) or Section 2.18(c) (which provisions shall not be applicable to
clause (j) through (o) of this Section 2.21), any Borrower may by written notice
to the Administrative Agent establish one or more additional tranches of term
loans under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrowers propose that the Refinancing Term Loans shall be
made, which shall be a date not less than five Business Days after the date on
which such notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion);
provided that:

 

112



--------------------------------------------------------------------------------

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans (except
that no Default or Event of Default pursuant to Section 7.01(b), (c), (h) or
(i) shall have occurred and be continuing);

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans (without giving effect to any amortization or prepayments
on such Class of Term Loans);

(iv) there shall be no obligor in respect of any Refinancing Term Loans that is
not a Loan Party;

(v) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith; and

(vi) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates or
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.21(b)(viii)), optional prepayment or mandatory prepayment or
redemption terms and any covenants and other terms that apply solely to any
period after the Term B Facility Maturity Date (which shall be as agreed between
the Borrowers and the Lenders providing such Refinancing Term Loans) shall be
(w) on then current market terms (as determined by the Borrowers in good faith),
(x) in the case of unsecured Refinancing Term Loans, customary for “high yield”
securities (as determined by the Borrowers in good faith), (y) substantially
similar to, or not materially more favorable to the Lenders providing such
Refinancing Term Loans than, the terms, taken as a whole, applicable to the Term
B Loans (as determined by the Borrowers in good faith) or (z) otherwise
reasonably acceptable to the Administrative Agent. In addition, notwithstanding
the foregoing, any Borrower may establish Refinancing Term Loans to refinance
and/or replace all or any portion of a Revolving Facility Commitment (regardless
of whether Revolving Facility Loans are outstanding under such Revolving
Facility Commitments at the time of incurrence of such Refinancing Term Loans),
so long as (1) the aggregate amount of such Refinancing Term Loans does not
exceed the aggregate amount of Revolving Facility Commitments terminated at the
time of incurrence thereof plus amounts used to pay fees, premiums, costs and
expenses (including original issue discount) and accrued interest associated
therewith and (2) if the Revolving Facility Credit Exposure outstanding on the
Refinancing Effective Date would exceed the aggregate amount of Revolving
Facility Commitments outstanding in each case after giving effect to the
termination of such Revolving Facility Commitments, the Borrowers shall take one
or more of the actions contemplated by Section 2.11(d) such that such Revolving
Facility Credit Exposure does not exceed such aggregate amount of Revolving
Facility Commitments in effect on the Refinancing Effective Date after giving
effect to the termination of such Revolving Facility Commitments (it being
understood that such Refinancing Term Loans may be provided by the Lenders
holding the Revolving Facility Commitments being terminated and/or by any other
Person that would be a permitted Assignee hereunder).

(k) Any Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided that any
Refinancing Term Loans may, to the extent provided in the applicable Incremental
Assumption Agreement, be designated as an increase in any previously established
Class of Term Loans made to the Borrowers.

 

113



--------------------------------------------------------------------------------

(l) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) and Section 2.18(c) (which provisions shall not be applicable to
clauses (l) through (o) of this Section 2.21), any Borrower may by written
notice to the Administrative Agent establish one or more additional Facilities
providing for revolving commitments (“Replacement Revolving Facility
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replaces in whole or in part any Class of Revolving Facility Commitments
under this Agreement. Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which such Borrower proposes
that the Replacement Revolving Facility Commitments shall become effective,
which shall be a date not less than five Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its reasonable discretion); provided
that: (i) before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date each of the conditions set forth in Section 4.01 shall be
satisfied to the extent required by the relevant Incremental Assumption
Agreement governing such Refinancing Term Loans (except that no Default or Event
of Default pursuant to Section 7.01(b), (c), (h) or (i) shall have occurred and
be continuing); (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date plus amounts used to pay fees,
premiums, costs and expenses (including original issue discount) and accrued
interest associated therewith; (iii) no Replacement Revolving Facility
Commitments shall have a final maturity date prior to the Revolving Facility
Maturity Date of the Revolving Facility Commitments being replaced; (iv) there
shall be no obligor in respect of any Replacement Revolving Facility Commitments
that is not a Loan Party; and (v) all other terms applicable to such Replacement
Revolving Facility (other than provisions relating to (x) fees, interest rates
and other pricing terms, prepayment and commitment reduction and optional
redemption terms and any covenants and other terms that apply solely to any
period after the latest final maturity of the Revolving Facility Commitments in
effect on the date of incurrence of such Replacement Revolving Facility
Commitments (which shall be as agreed between the Borrowers and the Lenders
providing such Replacement Revolving Facility Commitments) and (y) the amount of
any letter of credit sublimit under such Replacement Revolving Facility (which
shall be as agreed between the Borrowers, the Lenders providing such Replacement
Revolving Facility Commitments, the Administrative Agent and the Replacement L/C
Issuer, if any, under such Replacement Revolving Facility Commitments)) taken as
a whole shall be (w) on then current market terms (as determined by the
Borrowers in good faith), (x) in the case of unsecured Replacement Revolving
Facility Commitments, customary for “high yield” securities (as determined by
the Borrowers in good faith), (y) substantially similar to, or not materially
more favorable to the Lenders providing such Replacement Revolving Facility
Commitments than, those, taken as a whole, applicable to the then outstanding
Revolving Facility (as determined by the Borrowers in good faith) or
(z) otherwise reasonably acceptable to the Administrative Agent. In addition,
the Borrowers may establish Replacement Revolving Facility Commitments to
refinance and/or replace all or any portion of a Term Loan hereunder (regardless
of whether such Term Loan is repaid with the proceeds of Replacement Revolving
Loans or otherwise), so long as the aggregate amount of such Replacement
Revolving Facility Commitments does not exceed the aggregate amount of Term
Loans repaid at the time of establishment thereof plus amounts used to pay fees,
premiums, costs and expenses (including original issue discount) and accrued
interest associated therewith (it being understood that such Replacement
Revolving Facility Commitment may be provided by the Lenders holding the Term
Loans being repaid and/or by any other Person that would be a permitted Assignee
hereunder).

 

114



--------------------------------------------------------------------------------

(m) Any Borrower may approach any Lender or any other Person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
(such Person, a “Replacement Revolving Lender”) to provide all or a portion of
the Replacement Revolving Facility Commitments; provided that any Lender offered
or approached to provide all or a portion of the Replacement Revolving Facility
Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Facility Commitment. Any Replacement Revolving Facility
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Facility Commitments for all
purposes of this Agreement; provided that any Replacement Revolving Facility
Commitments may, to the extent provided in the applicable Incremental Assumption
Agreement, be designated as an increase in any previously established Class of
Revolving Facility Commitments.

(n) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit under such Replacement Revolving Facility Commitments of such Class
then outstanding on such Replacement Revolving Facility Effective Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, the Replacement Revolving Loans and participations of such
Replacement Revolving Facility Commitments of such Class will be held by the
Lenders thereunder ratably in accordance with their Replacement Revolving Credit
Percentages.

(o) For purposes of this Agreement and the other Loan Documents, (i) if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan and (ii) if
a Lender is providing a Replacement Revolving Facility Commitment, such Lender
will be deemed to have an Incremental Revolving Facility Commitment having the
terms of such Replacement Revolving Facility Commitment. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.21), (i) the aggregate amount of
Refinancing Term Loans and Replacement Revolving Facility Commitments will not
be included in the calculation of the Incremental Amount, (ii) no Refinancing
Term Loan or Replacement Revolving Facility Commitment is required to be in any
minimum amount or any minimum increment, (iii) there shall be no condition to
any incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in
clauses (j) or (l) above, as applicable, and (iv) all Refinancing Term Loans,
Replacement Revolving Facility Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
Obligations under this Agreement and the other Loan Documents.

(p) Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Revolving Facility Commitments or Incremental
Term Loan Commitments, (x) to the extent the last date of Interest Periods for
multiple Eurocurrency Borrowings under the Term Facilities fall on the same day,
such Eurocurrency Borrowings shall be considered a single Eurocurrency Borrowing
and (y) to the extent the last date of Interest Periods for multiple
Eurocurrency Borrowings under the Revolving Facilities fall on the same day,
such Eurocurrency Borrowings shall be considered a single Eurocurrency Borrowing
and (ii) the initial Interest Period with respect to any Eurocurrency Borrowing
of Incremental Revolving Facility Commitments or Incremental Term Loan
Commitments may, at the applicable Borrower’s option, be of a duration of a
number of Business Days that is less than one month, and the Adjusted
Eurocurrency Rate with respect to such initial Interest Period shall be the same
as the Adjusted Eurocurrency Rate applicable to any then-outstanding
Eurocurrency Borrowing as such Borrower may direct, so long as the last day of
such initial Interest Period is the same as the last day of the Interest Period
with respect to such outstanding Eurocurrency Borrowing.

 

115



--------------------------------------------------------------------------------

SECTION 2.22. Defaulting Lenders.

(i) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender under any Revolving Facility becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable laws, rules and regulations of any
Governmental Authority, during any period in which there is a Defaulting Lender,
for purposes of computing the amount of the obligation of each Non-Defaulting
Lender under any such Revolving Facility to acquire, refinance or fund
participations in Letters of Credit pursuant to Section 2.05, the “Revolving
Facility Percentage” of each Non-Defaulting Lender under such Revolving Facility
shall be computed without giving effect to the Revolving Facility Commitment of
that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit under such Revolving Facility in connection with such
reallocation shall not exceed the Available Unused Commitment of such Lender.

(ii) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders,” “Required
Revolving Facility Lenders” or “Majority Lenders,” as applicable, and
Section 9.08.

(iii) Cash Collateral. To the extent the reallocation pursuant to clause
(i) above is insufficient for any reason to cover the L/C Issuer’s Fronting
Exposure to a Defaulting Lender, the Borrowers shall Cash Collateralize such
uncovered Fronting Exposure pursuant to arrangements reasonably satisfactory to
the Administrative Agent.

(iv) Limitation on Letters of Credit. Notwithstanding anything to the contrary
set forth herein, so long as any Lender is a Defaulting Lender, no L/C Issuer
shall have any obligation to issue, amend or renew any Letter of Credit at any
time there is Fronting Exposure unless the L/C Issuer is satisfied that it will
have no Fronting Exposure after giving effect thereto.

(v) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Lender on account of its Loans or participations under the applicable Class of
Revolving Facility Commitments (whether voluntary or mandatory, at maturity,
following an Event of Default or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 9.06, shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Letter of Credit; fourth, as the Borrower
Representative may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower Representative, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment of any amounts owing
to the Lenders or the L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the L/C Issuer against that

 

116



--------------------------------------------------------------------------------

Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by any Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.22(v)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

(vi) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (vi)(A) or (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (vii) below, (y) pay to each L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(vii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders of the applicable Revolving
Facility in accordance with their respective pro rata Commitments under such
Revolving Facility (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Facility Credit Exposure of any Non-Defaulting Lender under
such Revolving Facility to exceed such Non-Defaulting Lender’s Revolving
Facility Commitment under such Revolving Facility. Subject to Section 9.24, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(viii) Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
the L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Facility Loans and funded and
unfunded participations in Letters of Credit under the applicable Revolving
Facility to be held on a pro rata basis by the Lenders in accordance with their
Revolving Facility Percentages under such Revolving Facility (without giving
effect to Section 2.22(i)), whereupon that Lender will cease to be a Defaulting
Lender;

 

117



--------------------------------------------------------------------------------

provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.23. Joinder of CEOC as a Borrower. After the Closing Date, CEOC may be
joined as a “Borrower” hereunder with at least ten (10) Business Days’ (or such
shorter period acceptable to the Administrative Agent) prior written notice from
the Initial Borrower to the Administrative Agent so long as (a) the
Administrative Agent shall have received at least two (2) Business Days prior to
the date of such joinder all documentation and other information required by
Section 9.20, to the extent such information has been requested not less than
seven (7) Business Days prior to the date of such joinder, (b) no Event of
Default shall have occurred and be continuing or would result therefrom,
(c) after giving effect thereto and any related transactions, either (i) the
Borrowers shall be in Pro Forma Compliance or (ii) the Total Leverage Ratio on a
Pro Forma Basis immediately after giving effect thereto is no greater than the
Total Leverage Ratio immediately prior thereto, (d) after giving effect thereto,
CEOC and its Subsidiaries shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01, (e) substantially concurrently with such
joinder, CEOC shall become a co-issuer or a guarantor under the Senior Unsecured
Notes to the extent required thereunder and take all actions necessary or
reasonably requested by the Administrative Agent to comply with Section 5.10
hereof, including the delivery of a joinder and accession agreement in form and
substance reasonably satisfactory to the Administrative Agent and (f) to the
extent required by Section 5.10 (treating, solely for this purpose, each
Subsidiary of CEOC as having been acquired after the Closing Date), each
Subsidiary of CEOC (other than Excluded Subsidiaries) shall be merged into a
Loan Party or become, following the consummation of the CEOC Joinder, a
Subsidiary Loan Party in accordance with and to the extent required by
Section 5.10, and each such Subsidiary that becomes a Subsidiary Loan Party
shall also become a guarantor of the Senior Unsecured Notes to the extent
required thereunder. The Administrative Agent shall promptly notify each Lender
of the consummation of a CEOC Joinder. Upon the consummation of a CEOC Joinder,
CEOC hereby approves the appointment of the Initial Borrower as the Borrower
Representative.

SECTION 2.24. Borrower Representative. The Initial Borrower hereby (i) is
designated and appointed by each Borrower as its representative and agent on its
behalf (in such capacity, the “Borrower Representative”) and (ii) accepts such
appointment as the initial Borrower Representative, in each case, for the
purposes of taking any and all actions contemplated to be taken by the Borrower
Representative or any Borrower on behalf of any Borrower or the Borrowers under
the Loan Documents. The Administrative Agent, the Collateral Agent, the L/C
Issuers and each Lender may regard any notice or other communication from the
Borrower Representative that is permitted or required to be delivered by the
Borrower Representative pursuant to any Loan Document as a notice or
communication from all Borrowers or the applicable Borrower, as the case may be.
Each warranty, covenant, agreement and undertaking made on behalf of a Borrower
by the Borrower Representative shall be deemed for all purposes to have been
made by such Borrower and shall be binding upon and enforceable against such
Borrower to the same extent as if the same had been made directly by such
Borrower. The Borrowers may designate a replacement Borrower Representative at
any time upon five (5) Business Days’ prior written notice to the Administrative
Agent. Upon receipt of any such notice, the Administrative Agent shall promptly
notify the Collateral Agent, the L/C Issuers and the Lenders thereof. For the
avoidance of doubt, each Borrower shall be jointly and severally liable with the
other Borrowers for all Obligations hereunder.

 

118



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

On the date of each Credit Event, each Borrower represents and warrants to each
of the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
Borrower and each of the Material Subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except where the failure so to qualify
would not reasonably be expected to have a Material Adverse Effect, and (d) has
the power and authority to execute, deliver and perform its obligations under
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of a Borrower, to
borrow and otherwise obtain credit hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by each
Borrower and each of the Subsidiary Loan Parties of each of the Loan Documents
to which it is a party, and the borrowings hereunder and the Transactions
(a) have been duly authorized by all corporate, stockholder, partnership or
limited liability company action required to be obtained by such Borrower and
such Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of
law (including Gaming Laws), statute, rule or regulation applicable to any
Borrower or any such Subsidiary Loan Party, (B) any provision of the certificate
or articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements or by-laws) of
any such Borrower or any such Subsidiary Loan Party, (C) any applicable order of
any court or any rule, regulation or order of any Governmental Authority
applicable to any such Borrower or any such Subsidiary Loan Party or (D) any
provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which any such Borrower or any such Subsidiary
Loan Party is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a material benefit under any such
indenture, certificate of designation for preferred stock, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 3.02(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by any such Borrower or
any such Subsidiary Loan Party, other than the Liens created by the Loan
Documents and Permitted Liens.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (iii) implied covenants of good faith and
fair dealing and (iv) any foreign laws, rules and regulations as they relate to
pledges of Equity Interests in, and Indebtedness issued by, Foreign Subsidiaries
that are not Loan Parties.

 

119



--------------------------------------------------------------------------------

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery of performance of each Loan
Document to which any Borrower or any Subsidiary Loan Party is a party, except
for (a) the filing of Uniform Commercial Code financing and continuation
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office and any successor offices, (c) recordation of
the Mortgages, (d) such actions, consents and approvals under Gaming Laws or
from Gaming Authorities the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect, (e) such as have been
made or obtained and are in full force and effect, (f) such other actions,
consents and approvals the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect and (g) filings or
other actions listed on Schedule 3.04.

SECTION 3.05. Financial Statements.

(a) The financial statements delivered in accordance with Section 4.02(i)
present fairly in all material respects the consolidated financial position of
the Initial Borrower and its consolidated subsidiaries (for the avoidance of
doubt, prior to giving effect to the Closing Date Mergers) as of the dates and
for the periods referred to therein and the results of operations and, if
applicable, cash flows for the periods then ended, and except as set forth on
Schedule 3.05, were prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby, except, in the case of interim
period financial statements, for the absence of notes and for normal year-end
adjustments and except as otherwise noted therein.

(b) The financial statements delivered in accordance with Section 4.02(j)
present fairly in all material respects the consolidated financial position of
CERP and its consolidated subsidiaries as of the dates and for the periods
referred to therein and the results of operations and, if applicable, cash flows
for the periods then ended, and except as set forth on Schedule 3.05, were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby, except, in the case of interim period financial
statements, for the absence of notes and for normal year-end adjustments and
except as otherwise noted therein.

SECTION 3.06. No Material Adverse Effect. After the Closing Date, there has been
no event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of the Borrowers and its Subsidiaries has valid title in fee simple or
equivalent to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.
Schedule 3.07(a) sets forth a true, complete and correct list of all Mortgaged
Properties as of the Closing Date.

(b) As of the Closing Date, (i) each Borrower and its Subsidiaries have complied
with all material obligations under all leases to which it is a party, except
where the failure to comply would not reasonably be expected to have a Material
Adverse Effect and (ii) all such leases are in full force and effect, except
leases in respect of which the failure to be in full force and effect would not
reasonably be expected to have a Material Adverse Effect.

 

120



--------------------------------------------------------------------------------

(c) As of the Closing Date, none of the Borrowers or the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

(d) As of the Closing Date, none of the Borrowers or the Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05 or as would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of each Borrower
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by such Borrower or by any such Subsidiary.

(b) As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests in the
Borrowers or any of the Subsidiaries, except as set forth on Schedule 3.08(b).

SECTION 3.09. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or on behalf of any Governmental Authority
or in arbitration now pending, or, to the knowledge of the Borrowers, threatened
in writing against or affecting the Borrowers or any of the Subsidiaries or any
business, property or rights of any such person which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) None of the Borrowers, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law (including the USA
PATRIOT Act), rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are subject to Section 3.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(c) Each Borrower and each Subsidiary is in compliance in all material respects
with all Gaming Laws that are applicable to them and their businesses, except
where a failure to so comply would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of the Borrowers and the Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

 

121



--------------------------------------------------------------------------------

(b) Neither the making of any Loan (or the extension of any Letter of Credit)
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, Regulation U or Regulation X of the Board. No part of the proceeds
of any Loan or any Letter of Credit will be used for any purpose that violates
Regulation T, Regulation U or Regulation X.

SECTION 3.11. Investment Company Act. None of the Borrowers and the Subsidiaries
is required to be registered as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. (a) The Borrowers will use the proceeds of the
Revolving Facility Loans, and may request the issuance of Letters of Credit,
solely for general corporate purposes (including, without limitation, for
Restricted Payments, Permitted Business Acquisitions and project development
and, in the case of Letters of Credit, for the back-up or replacement of
existing letters of credit and for the avoidance of doubt, the Borrowers may
request the issuance of Letters of Credit for the account of any subsidiary or
any other Person designated by the Borrowers, in each case for general corporate
purposes of such subsidiary or other Person); provided the amount of Revolving
Facility Loans incurred on the Closing Date to finance the Transactions, pay
Transaction Expenses and fund any ordinary course working capital requirements
of the Borrowers and their Subsidiaries shall not exceed $300.0 million and
(b) the Borrowers will use the proceeds of the initial Term B Loans made on the
Closing Date to finance a portion of the Transactions, for the payment of
Transaction Expenses and for general corporate purposes (including, without
limitation, for Restricted Payments, Permitted Business Acquisitions and project
development).

SECTION 3.13. Tax Returns.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrowers and the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it (including in its
capacity as Withholding Agent) and each such Tax return is true and correct;

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrowers and the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments due and payable by it (and made adequate provision (in
accordance with GAAP) for the payment of all Taxes not yet due and payable)
through the date of the applicable Credit Event, including in its capacity as a
Withholding Agent (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
any Borrower or any of the Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP); and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, with respect to each of the
Borrowers and the Subsidiaries, there are no claims being asserted in writing
with respect to any Taxes.

SECTION 3.14. No Material Misstatements.

(a) All written factual information (other than the Projections, estimates,
forward-looking information and information of a general economic nature or
general industry nature) (the “Information”) concerning the Initial Borrower,
the Subsidiaries, the Transactions and any other transactions contemplated
hereby included in the Information Memorandum or otherwise prepared by or on
behalf of the foregoing or their representatives and made available to any
Lenders or the

 

122



--------------------------------------------------------------------------------

Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby, when taken as a whole, was true and correct in
all material respects, as of the date such Information was furnished to the
Lenders and as of the Closing Date and did not, taken as a whole, contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein, taken
as a whole, not materially misleading in light of the circumstances under which
such statements were made (giving effect to all supplements and updates provided
thereto prior to the date hereof).

(b) The Projections, estimates and other forward-looking information and
information of a general economic nature prepared by or on behalf of the Initial
Borrower or any of its representatives and that have been made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated hereby (i) have been prepared in good faith
based upon assumptions believed by the Initial Borrower to be reasonable as of
the date thereof (it being understood that such Projections are as to future
events and are not to be viewed as facts, such Projections are subject to
significant uncertainties and contingencies and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results, and that no assurances can be given that the projected
results will be realized), as of the date such Projections and estimates were
furnished to the Lenders and as of the Closing Date, and (ii) as of the Closing
Date, have not been modified in any material respect by the Initial Borrower.

SECTION 3.15. Employee Benefit Plans. Except as set forth on Schedule 3.15 or
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect: (i) each Plan that is, or has in the five years
preceding the date of this Agreement been, sponsored or maintained by any
Borrower or any Subsidiary is in compliance with the applicable provisions of
ERISA and the Code; (ii) no Reportable Event has occurred during the past five
years as to which any Borrower, any Subsidiary or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (iii) as of the most recent valuation date preceding the date of this
Agreement, no Plan has any material Unfunded Pension Liability; (iv) no ERISA
Event has occurred or is reasonably expected to occur; (v) none of the
Borrowers, their Subsidiaries or the ERISA Affiliates (A) has received any
written notification that any Multiemployer Plan is in reorganization or has
been terminated within the meaning of Title IV of ERISA, or has knowledge that
any Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated or (B) has incurred or is reasonably expected to incur any withdrawal
liability to any Multiemployer Plan; and (vi) none of the Borrowers or their
Subsidiaries has engaged in a “prohibited transaction” (as defined in
Section 406 of ERISA and Code Section 4975) in connection with any employee
pension benefit plan (as defined in Section 3(2) of ERISA) that would subject
any Borrower or any Subsidiary to tax.

SECTION 3.16. Environmental Matters. Except as set forth on Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice has been
received by any Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrowers’ knowledge, threatened which allege a violation of any Environmental
Laws, in each case relating to any Borrower or any of its Subsidiaries,
(ii) each of the Borrowers and the Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
Environmental Laws and is in compliance with the terms of such permits, licenses
and other approvals and with all other Environmental Laws, (iii) no Hazardous
Material is located at, on or under any property currently owned, operated or
leased or, to the Borrowers’ knowledge, formerly owned, operated or leased, by a
Borrower or any of its Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of any Borrower or any of its
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by any Borrower or any
of its Subsidiaries or transported to or Released at any location in a manner
that would reasonably be

 

123



--------------------------------------------------------------------------------

expected to give rise to any cost, liability or obligation of any Borrower or
any of its Subsidiaries under any Environmental Laws and (iv) there are no
agreements in which any Borrower or any of its Subsidiaries has expressly
assumed or undertaken responsibility for any known or reasonably likely
liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof.

SECTION 3.17. Security Documents.

(a) The Collateral Agreement is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. As
of the Closing Date, in the case of the Pledged Collateral described in the
Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral and required to be delivered under the
applicable Security Document are delivered to the Collateral Agent, and in the
case of the other Collateral described in the Collateral Agreement (other than
the Intellectual Property (as defined in the Collateral Agreement)), when
financing statements and other filings specified in the Perfection Certificate
are filed in the offices specified in the Perfection Certificate, the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection in such Collateral can be obtained by filing Uniform Commercial Code
financing statements, in each case prior and superior in right to the Lien of
any other person (except for Permitted Liens).

(b) When the Collateral Agreement or IP Security Agreements (as defined in the
Collateral Agreement) are properly filed in the United States Patent and
Trademark Office and the United States Copyright Office, and, with respect to
Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements referred to in paragraph (a)
above, the Collateral Agent (for the benefit of the Secured Parties) shall have
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties thereunder in the domestic registered or pending
copyrights, patents and trademarks included in the Collateral, in each case
prior and superior in right to the Lien of any other person, except for
Permitted Liens (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the Closing Date).

(c) The Mortgages, if any, executed and delivered on the Closing Date are, and
the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 and Section 5.11 will be, effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable Lien on all of the applicable Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, and all relevant mortgage taxes and recording charges are
duly paid, the Collateral Agent (for the benefit of the Secured Parties) shall
have valid Liens with record notice to third parties on, and security interest
in, all right, title, and interest of the applicable Loan Parties in such
Mortgaged Property and, to the extent applicable, subject to Section 9-315 of
the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens.

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, (i) each of the parties hereto acknowledges
and agrees that licensing by the Gaming Authorities may be required to enforce
and/or exercise or foreclose upon certain security interests and such
enforcement and/or exercise or foreclosure may be otherwise limited by the
Gaming

 

124



--------------------------------------------------------------------------------

Laws and (ii) no Loan Party makes any representation or warranty as to the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest in any Equity Interests in, or Indebtedness
issued by, any Foreign Subsidiary, or as to the rights and remedies of the
Agents or any Lender with respect thereto, under foreign law.

SECTION 3.18. Location of Real Property and Leased Premises.

(a) The Perfection Certificate completely and correctly identifies, in all
material respects, as of the Closing Date all Owned Real Property owned by the
Loan Parties. As of the Closing Date, the Loan Parties own in fee all the Owned
Real Property set forth as being owned by them in the Perfection Certificate
except to the extent set forth therein.

(b) The Perfection Certificate lists correctly in all material respects, as of
the Closing Date, all Material Leased Real Property that is leased by the Loan
Parties as the lessee and the addresses thereof. As of the Closing Date, the
Loan Parties have in all material respects valid leases in all the Material
Leased Real Property set forth as being leased by them as the lessee in the
Perfection Certificate except to the extent set forth therein.

SECTION 3.19. Solvency.

(a) On the Closing Date, immediately after giving effect to the Transactions,
(i) the fair value of the assets of the Initial Borrower and its Subsidiaries on
a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of the Initial
Borrower and its Subsidiaries on a consolidated basis; (ii) the present fair
saleable value of the property of the Initial Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Initial Borrower and its Subsidiaries on a
consolidated basis on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Initial Borrower and its Subsidiaries on a consolidated basis
will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Initial Borrower and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.

(b) On the Closing Date, immediately after giving effect to the consummation of
the Transactions, the Initial Borrower does not intend to, and the Initial
Borrower does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by it or any such Subsidiary and the
timing and amounts of cash to be payable on or in respect of its Indebtedness or
the Indebtedness of any such Subsidiary.

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against any Borrower or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrowers and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from any Borrower or any of the Subsidiaries or for which any claim
may be made against any Borrower or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of such Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which any Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which any Borrower or any of the Subsidiaries (or any
predecessor) is bound.

 

125



--------------------------------------------------------------------------------

SECTION 3.21. [Reserved].

SECTION 3.22. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.22, (a) each Borrower and each of its Subsidiaries owns, or
possesses the right to use, all of the patents, trademarks, service marks or
trade names, copyrights or mask works, domain names, data, databases, trade
secrets, applications and registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, (b) to the best knowledge of the Borrowers, the
Borrowers and the Subsidiaries are not interfering with, infringing upon,
misappropriating or otherwise violating Intellectual Property Rights of any
person, and (c) no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Borrowers, threatened.

SECTION 3.23. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any Material Indebtedness of any Loan
Party permitted to be incurred hereunder constituting Indebtedness that is
subordinated in right of payment to the Loan Obligations.

SECTION 3.24. Anti-Money Laundering; Anti-Corruption and Sanctions Laws.

(a) No Loan Party, none of its subsidiaries and to the knowledge of each Loan
Party, none of the respective officers, directors, brokers or agents of such
Loan Party or such subsidiary (in their respective capacities as such) has
violated in any material respect or is in violation in any material respect of
any applicable Anti-Money Laundering Law.

(b) The Loan Parties have implemented and maintain in effect policies and
procedures reasonably designed to promote compliance in all material respects by
the Loan Parties, their Subsidiaries and their respective directors, officers,
employees and agents (in their respective capacities as such) with the U.S.
Foreign Corrupt Practices Act, as amended, and all other anti-corruption laws
applicable to the Borrowers and their Subsidiaries (“Anti-Corruption Laws”) and
applicable Sanctions, and the Loan Parties and their Subsidiaries and, to the
knowledge of the Loan Parties, their respective officers, directors, employees
and agents (in their respective capacities as such), are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.

(c) No Loan Party, none of its Subsidiaries and, to the knowledge of each of the
Loan Parties, (i) none of the respective officers, directors or employees of
such Loan Party or such Subsidiary, and (ii) none of the respective brokers or
agents of such Loan Party or such Subsidiary that is acting or benefiting in any
capacity in connection with the Loans, is a Sanctioned Person.

(d) Except to the extent permissible for a person required to comply with
Sanctions, the Borrowers will not, directly or indirectly, use any proceeds of
the Loans or Letters of Credit, or lend, contribute or otherwise make available
such proceeds to any person for the purpose of financing activities or business
of or with any person or in any country or territory that, at the time of such
financing, is a Sanctioned Person or a Sanctioned Country.

(e) No part of the proceeds of the Loans will be used, directly or indirectly,
to make any payment to any person in violation of any Anti-Corruption Laws.

 

126



--------------------------------------------------------------------------------

SECTION 3.25. Insurance. Schedule 3.25 sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of the Borrowers or the Subsidiaries
as of the Closing Date. As of such date, such insurance is in full force and
effect.

SECTION 3.26. EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders to make Loans and (b) any L/C Issuer to
permit any L/C Credit Extension hereunder (each, a “Credit Event”) are subject
to the satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each L/C Credit Extension (in each case of clauses (b) and (c) below, other
than in connection with Incremental Term Loans or Incremental Revolving Facility
Commitments to the extent not required by the Lenders providing such Incremental
Term Loans or Incremental Revolving Facility Commitments, as set forth in the
applicable Incremental Assumption Agreement):

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of an L/C Credit Extension, the applicable L/C Issuer and the
Administrative Agent shall have received a Letter of Credit Application as
required by Section 2.05(b).

(b) Except in the case of an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit, the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects as of such date, in each case, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or L/C Credit Extension
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, no Event
of Default or Default shall have occurred and be continuing.

Each such Borrowing (subject to the immediately preceding paragraph) and each
such L/C Credit Extension shall be deemed to constitute a representation and
warranty by the Borrowers on the date of such Borrowing or L/C Extension as to
the matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
the Initial Borrower, the L/C Issuer and the Lenders (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include delivery of a signed
signature page of this Agreement by facsimile or other means of electronic
transmission (e.g., “pdf”)) that such party has signed a counterpart of this
Agreement.

 

127



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each L/C Issuer, a written opinion of (i) Latham & Watkins LLP,
special counsel for the Loan Parties and (ii) each local counsel specified on
Schedule 4.02(b), in each case (A) dated the Closing Date, (B) addressed to each
L/C Issuer, the Administrative Agent and the Lenders and (C) in form and
substance consistent with similar transactions for the Borrowers and reasonably
satisfactory to the Administrative Agent covering such matters relating to the
Loan Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary,
Assistant Secretary, Responsible Officer or similar officer of each Loan Party
dated the Closing Date and certifying:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by a Responsible Officer of such Loan Party or other
person duly authorized by the constituent documents of such Loan Party,

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such person is a party and, in the case of the Initial
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Closing
Date,

(v) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vi) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Initial Borrower, together with all attachments contemplated thereby, and the
results of a search of the Uniform Commercial Code (or equivalent), tax and
judgment, United States Patent and Trademark Office and United States Copyright
Office filings made with respect to the Loan Parties in the jurisdictions
contemplated by the

 

128



--------------------------------------------------------------------------------

Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(e) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit I and signed by a Financial Officer of the Initial Borrower
confirming the solvency of the Initial Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions on the Closing Date.

(f) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced at least three Business Days prior to the
Closing Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Davis Polk & Wardwell LLP) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document (which amounts may be offset against the
proceeds of the Term B Facility and the Revolving Facility).

(g) Except as set forth in Schedule 5.10 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement” for the purposes of this Section 4.02) and subject to the
grace periods and post-closing periods set forth in such definition, the
Collateral and Guarantee Requirement shall be satisfied (or waived pursuant to
the terms hereof) as of the Closing Date.

(h) The Administrative Agent shall have received at least three (3) Business
Days prior to the Closing Date all documentation and other information required
by Section 9.20, to the extent such information has been requested not less than
ten (10) Business Days prior to the Closing Date.

(i) The Arrangers shall have received (a) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Initial Borrower and its subsidiaries (for the avoidance of doubt, before giving
effect to the Closing Date Mergers), for the two most recently completed fiscal
years ended at least 90 days before the Closing Date and (b) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Initial Borrower and its subsidiaries (for the
avoidance of doubt, before giving effect to the Closing Date Mergers), for each
subsequent fiscal quarter ended at least 45 days before the Closing Date (other
than any fiscal fourth quarter) after the most recent fiscal period for which
audited financial statements have been provided pursuant to clause (a) hereof,
in each case prepared in accordance with GAAP in all material respects. The
Initial Borrower’s public filings with the Securities and Exchange Commission of
any required audited financial statements on Form 10-K or required unaudited
financial statements on Form 10-Q, in each case, will satisfy the requirements
under clauses (a) or (b) of this Section 4.01(i).

(j) The Arrangers shall have received (a) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of CERP
and its subsidiaries, for the two most recently completed fiscal years ended at
least 90 days before the Closing Date and (b) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
CERP and its subsidiaries, for each subsequent fiscal quarter ended at least 45
days before the Closing Date (other than any fiscal fourth quarter) after the
most recent fiscal period for which audited financial statements have been
provided pursuant to clause (a) hereof, in each case prepared in accordance with
GAAP in all material respects. CERP’s public filings with the Securities and
Exchange Commission of any required audited financial statements on Form 10-K or
required unaudited financial statements on Form 10-Q, in each case, will satisfy
the requirements under clauses (a) or (b) of this Section 4.01(j).

 

129



--------------------------------------------------------------------------------

(k) [Reserved].

(l) On the Closing Date, after giving effect to the Transactions and the other
transactions contemplated hereby, (i) all Indebtedness under the Existing Credit
Agreements shall have been, or shall be substantially concurrently with the
initial borrowing hereunder, repaid and all commitments thereunder terminated
and (ii) all Indebtedness under the Existing Notes shall have been, or shall be
substantially concurrently with the initial borrowing hereunder, defeased,
discharged or redeemed pursuant to the terms thereof.

(m) Since December 31, 2016, there shall not have occurred any event or
circumstance that has had or would reasonably be expected to have a Material
Adverse Effect.

(n) The Initial Borrower shall have received all material governmental and
regulatory (including gaming) approvals necessary to effect the Transactions on
the terms contemplated by this Agreement.

(o) The Initial Borrower shall have delivered to the Administrative Agent a
certificate dated as of the Closing Date, to the effect set forth in
Section 4.01(b)(i) and Section 4.02(m) hereof.

(p) The Closing Date Mergers shall have been consummated or, substantially
concurrently with the initial borrowing hereunder shall be consummated, in all
material respects in accordance with the terms described under “The
Transactions” in the Senior Unsecured Notes Offering Memorandum.

(q) The proceeds of the Senior Unsecured Notes shall have been, or substantially
concurrently with the initial borrowing hereunder shall be, released from escrow
pursuant to the terms of the Senior Unsecured Notes Escrow Agreement.

(r) The Arrangers, the Administrative Agent and the Collateral Agent shall have
received (i) evidence as to whether (1) any Mortgaged Properties are located in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards and (2) the communities in which any such Mortgaged
Properties are located are participating in the National Flood Insurance
Program, (ii) if there are any such Mortgaged Properties, the Initial Borrower’s
written acknowledgement of receipt of written notification from the
Administrative Agent (1) as to the existence of each such Mortgaged Property and
(2) as to whether the communities in which such Mortgaged Properties are located
are participating in the National Flood Insurance Program, and (iii) if any such
Mortgaged Properties are located in communities that participate in the National
Flood Insurance Program, evidence satisfactory to each of the Lead Arrangers
that the applicable Loan Party has obtained flood insurance in respect of such
Mortgaged Properties to the extent required under the applicable regulations of
the Board.

(s) There shall be no action, suit, proceeding (whether administrative, judicial
or otherwise) or arbitration (whether or not purportedly on behalf of any Loan
Party) at law or in equity, or any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign that are pending or, to the knowledge of the Initial Borrower,
threatened against any Loan Party or affecting any property of any Loan Party,
that relate to the Loan Documents or the Transactions.

 

130



--------------------------------------------------------------------------------

(t) The Loan Parties shall have insurance complying with the requirements of
Section 5.02 in place and in full force and effect, and the Administrative
Agent, the Collateral Agent and the Arrangers shall each have received (x) a
certificate from the Initial Borrower’s insurance broker(s) reasonably
satisfactory to them stating that such insurance is in place and in full force
and effect and (y) copies of all policies evidencing such insurance (or a
binder, commitment or certificates signed by the insurer or a broker authorized
to bind the insurer, in which case copies of the applicable policies shall be
delivered to the Administrative Agent within sixty (60) days after the Closing
Date or such later date as the Administrative Agent may agree in its sole
discretion) naming the Collateral Agent as an additional insured and as loss
payee (until the Termination Date), in accordance with the terms set forth in
Section 5.02.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.

ARTICLE V

Affirmative Covenants

Each Borrower covenants and agrees with each Lender that until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, such
Borrower will, and will cause each of its Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
of a Borrower, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise permitted under
Section 6.05; provided that any Borrower may liquidate or dissolve one or more
Subsidiaries if the assets of such Subsidiaries (to the extent they exceed
estimated liabilities) are acquired by a Borrower or a Wholly-Owned Subsidiary
of a Borrower in such liquidation or dissolution, except that the Borrowers and
Subsidiary Loan Parties may not be liquidated into Subsidiaries that are not
Loan Parties and Domestic Subsidiaries may not be liquidated into Foreign
Subsidiaries (except in each case as otherwise permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all tangible property necessary to the normal conduct of its business and keep
such property in good repair, working order and condition (ordinary wear and
tear, casualty and condemnation excepted), from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as permitted by this Agreement).

 

131



--------------------------------------------------------------------------------

SECTION 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies (as
determined in good faith by Borrowers), insurance (subject to customary
deductibles and retentions) in such amounts and against such risks as are
customarily and reasonably maintained by similarly situated companies engaged in
the same or similar businesses operating in the same or similar locations (as
determined in good faith by Borrowers and it being understood that any such
insurance may be carried pursuant to one or more group or combined insurance
policies of CEC or any Parent Entity and its subsidiaries and any such policy
may provide for a pro rata or preferential allocation of proceeds in favor of
any one or more properties of CEC or such Parent Entity and its subsidiaries)
and cause the Loan Parties to be listed as insured and the Collateral Agent to
be listed as a co-loss payee on property and property casualty policies and as
an additional insured on liability policies. Notwithstanding the foregoing, the
Borrowers and the Subsidiaries may self-insure with respect to such risks with
respect to which companies of established reputation engaged in the same general
line of business in the same general area usually self-insure (as determined in
good faith by Borrowers).

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) Borrowers and the Subsidiaries shall
obtain flood insurance to the extent required to comply with the Flood Insurance
Laws.

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the L/C Issuer and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any L/C Issuer or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each Borrower, on behalf of itself
and behalf of its Subsidiaries, hereby agrees, to the extent permitted by law,
to waive, and further agrees to cause each of its Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Lenders, any
L/C Issuer and their agents and employees;

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the
Borrowers and the Subsidiaries or the protection of their properties; and

(iii) the amount and type of insurance that the Borrowers and their Subsidiaries
have in effect as of the Closing Date satisfies for all purposes the
requirements of this Section 5.02.

SECTION 5.03. Taxes. Pay and discharge promptly when due all Taxes, imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all material lawful claims
which, if unpaid, might give rise to a Lien (other than a Permitted Lien) upon
such properties or any part thereof; provided, however, that such payment and

 

132



--------------------------------------------------------------------------------

discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and the Borrowers or the
affected Subsidiary, as applicable, shall have set aside on its books adequate
reserves in accordance with GAAP with respect thereto or (b) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 105 days (or such longer time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-K), following the end of each fiscal year (commencing with
the fiscal year ending December 31, 2017), a consolidated balance sheet and
related statements of operations, cash flows and owners’ equity showing the
financial position of the Borrowers and their consolidated subsidiaries as of
the close of such fiscal year and the consolidated results of their operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be accompanied by
customary management’s discussion and analysis and shall be audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall not be qualified as to
scope of audit or as to the status of any Borrower or any Material Subsidiary as
a going concern, other than solely with respect to, or resulting solely from an
upcoming maturity date under any series of Indebtedness occurring within one
year from the time such opinion is delivered or potential inability to satisfy a
financial maintenance covenant under any series of Indebtedness on a future date
or in a future period) to the effect that such consolidated financial statements
fairly present, in all material respects, the financial position and results of
operations of the Borrowers and their consolidated subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by the Borrowers of annual reports on Form 10-K of the Borrowers and
their consolidated subsidiaries shall satisfy the requirements of this
Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) Within 60 days (or such longer time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q) (or, in the case of the first three fiscal
quarters for which quarterly financial statements are required to be delivered
hereunder, within 75 days following the end of such fiscal quarter), following
the end of each of the first three fiscal quarters of each fiscal year
(commencing with the fiscal quarter ending March 31, 2018), a consolidated
balance sheet and related statements of operations and cash flows showing the
financial position of the Borrowers and their consolidated subsidiaries as of
the close of such fiscal quarter and the consolidated results of their
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be accompanied by customary management’s
discussion and analysis and shall be certified by a Financial Officer of the
Borrower Representative on behalf of the Borrowers as fairly presenting, in all
material respects, the financial position and results of operations of the
Borrowers and their consolidated subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the Borrowers of
quarterly reports on Form 10-Q of the Borrowers and their consolidated
subsidiaries shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);

 

133



--------------------------------------------------------------------------------

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a customary certificate of a Financial Officer of the Borrower
Representative (i) certifying that no Event of Default or Default has occurred
since the date the last certificate delivered pursuant to this Section 5.04(c)
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) commencing with the fiscal quarter ending on the last
day of the first full fiscal quarter after the Closing Date, but not including
any fiscal quarter that ends during a Covenant Suspension Period, setting forth
computations in reasonable detail calculating the Financial Performance
Covenant, and (y) concurrently with any delivery of financial statements under
paragraph (a) above, if the accounting firm is not restricted from providing
such a certificate by its policies, a certificate of the accounting firm opining
on or certifying such statements stating whether they obtained knowledge during
the course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by any Borrower or
any of the Subsidiaries with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this paragraph (d) shall be deemed delivered for purposes
of this Agreement when posted to the website of any of the Borrowers or the
website of the SEC;

(e) within 105 days after the beginning of each fiscal year (or such later date
as the Administrative Agent may agree), a reasonably detailed consolidated
annual budget for such fiscal year (including a projected consolidated balance
sheet of the Borrowers and their consolidated subsidiaries as of the end of the
following fiscal year, and the related consolidated statements of projected cash
flow and projected income), including a description of underlying assumptions
with respect thereto (collectively, the “Budget”), which Budget shall in each
case be accompanied by the statement of a Financial Officer of the Borrower
Representative to the effect that, the Budget is based on assumptions believed
by such Financial Officer to be reasonable as of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent not more frequently
than once a year unless an Event of Default has occurred and is continuing, an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of any Borrower or any of
the Subsidiaries (including without limitation with regard to compliance with
the USA PATRIOT Act), or compliance with the terms of any Loan Document, as in
each case the Administrative Agent may reasonably request (for itself or on
behalf of the Lenders);

(h) in the event that CEC or any Parent Entity reports at CEC or such Parent
Entity’s level on a consolidated basis, then (i) such consolidated reporting at
CEC or such Parent Entity’s level in a manner consistent with that described in
paragraphs (a) and (b) of this Section 5.04 for the Borrowers will satisfy the
requirements of such paragraph; provided that, such financial statements are
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to CEC or such Parent Entity and
any of its

 

134



--------------------------------------------------------------------------------

subsidiaries other than the Borrowers and their subsidiaries, on the one hand,
and the information relating to the Borrowers and their Subsidiaries on a
standalone basis, on the other hand, which consolidating information shall be
certified by a Responsible Officer of the Borrower Representative as having been
fairly presented in all material respects and (ii) the requirement in paragraphs
(a) and (b) of this Section 5.04 for the Borrowers to deliver management’s
discussion and analysis will be satisfied by the delivery of management’s
discussion and analysis of CEC or such Parent Entity for the applicable period;
and

(i) no later than ten (10) Business Days after the delivery of the financial
statements required pursuant to clauses (a) and (b) of this Section 5.04,
commencing with the financial statements for the first full fiscal period ending
after the Closing Date, upon request of the Administrative Agent, the Borrowers
shall hold a customary conference call for Lenders; provided, that if CEC hosts
a conference call to which the Lenders have access, such conference call will
satisfy the requirements of this Section 5.04(i).

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of a Borrower obtains actual
knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority (including any
action, suit or proceeding by or subject to decision by any Gaming Authority) or
in arbitration, against any Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to any Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect;

(d) the development or occurrence of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect;

(e) promptly after the same are available, copies of any written communication
to any Borrower or any of its Subsidiaries from any Gaming Authority advising it
of a material violation of, or material non-compliance with, any Gaming Law by
any Borrower or any of its Subsidiaries; and

(f) the Borrower Representative’s determination of the commencement or
termination of a Covenant Suspension Period.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
ERISA and all Gaming Laws, except that the Borrowers and the Subsidiaries need
not comply with any laws, rules, regulations and orders of any Governmental
Authority then being contested by any of them in good faith by appropriate
proceedings, and except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided that this Section 5.06 shall not

 

135



--------------------------------------------------------------------------------

apply to Environmental Laws, which are the subject of Section 5.09, or to laws
related to Taxes, which are the subject of Section 5.03, or to Sanctions,
Anti-Money Laundering Laws or Anti-Corruption Laws, which are the subject of
Section 3.24. The Loan Parties will maintain in effect and enforce policies and
procedures reasonably designed to promote compliance in all material respects by
the Loan Parties, their Subsidiaries and their respective directors, officers,
employees and agents (in their respective capacities as such) with
Anti-Corruption Laws and Sanctions applicable to the Loan Parties and their
Subsidiaries.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance in all material respects with GAAP
and permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender to
visit and inspect the financial records and the properties of any Borrower or
any of the Subsidiaries at reasonable times, upon reasonable prior notice to
such Borrower, and as often as reasonably requested (provided, however, that
except during the continuance of an Event of Default, only one visit per
calendar year shall be reimbursed by any Loan Party or Subsidiary) and to make
extracts from and copies of such financial records, and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender upon reasonable prior notice to
such Borrower to discuss the affairs, finances and condition of such Borrower or
any of its Subsidiaries with the officers thereof and independent accountants
therefor (so long as the Borrowers have the opportunity to participate in any
such discussions with such accountants), in each case, subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans in the manner set
forth in Section 3.12 and not in violation of Section 3.24.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all authorizations and permits required pursuant to
Environmental Law for its operations and properties, in each case in accordance
with Environmental Laws, except, in each case with respect to this Section 5.09,
to the extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that the Collateral
Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents, subject in
each case to paragraph (g) below.

(b) If any asset (other than Real Property, which is covered by paragraph (c)
below) that has an individual fair market value (as determined in good faith by
the applicable Borrower) in an amount greater than $35.0 million is acquired by
any Loan Party after the Closing Date (in each case other than (x) assets
constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof and (y) assets
constituting Excluded Property), such Loan Party will (i) promptly as
practicable notify the Collateral Agent thereof and (ii) take or cause the
Subsidiary Loan Parties to take such actions as shall be reasonably requested by
the Collateral Agent to grant and perfect such Liens (subject to any Permitted
Liens), including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties, subject to paragraph (g) below.

 

136



--------------------------------------------------------------------------------

(c) Promptly notify the Administrative Agent of the acquisition or lease (which
for this clause (c) shall include the improvement of any Real Property that was
not Owned Real Property or Material Leased Real Property that results in it
qualifying as Owned Real Property or Material Leased Real Property) of and,
unless waived by the Collateral Agent, will grant and cause each of the
Subsidiary Loan Parties to grant to the Collateral Agent security interests in,
and mortgages on, such Owned Real Property or Material Leased Real Property of
any Loan Parties that are not Mortgaged Property as of the Closing Date, to the
extent acquired or leased after the Closing Date, within 90 days after such
acquisition (or such later date as the Collateral Agent may agree in its
reasonable discretion), pursuant to documentation substantially in the form of
Exhibit D-1, Exhibit D-2, Exhibit D-3 or Exhibit D-4 or in such other form as is
reasonably satisfactory to the Collateral Agent (each, an “Additional Mortgage”)
and constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens at the time of recordation thereof, record or file, and cause
each such Subsidiary Loan Party to record or file, the Additional Mortgage or
instruments related thereto in such manner and in such places as is required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Mortgages and
pay, and cause each such Subsidiary Loan Party to pay, in full, all Taxes, fees
and other charges required to be paid in connection therewith, in each case
subject to paragraph (g) below. Unless otherwise waived by the Collateral Agent,
with respect to each such Additional Mortgage, the Borrowers shall deliver to
the Collateral Agent contemporaneously therewith leasehold documentation,
including an estoppel and consent agreement and a recorded lease or memorandum
thereof, as necessary, opinions of local counsel, a title insurance policy and a
survey and otherwise comply with the Collateral and Guarantee Requirements
applicable to Mortgages and Mortgaged Property. Notwithstanding the foregoing in
this paragraph (c), to the extent that any Borrower anticipates in good faith
(1) delivering a Project Notice to the Administrative Agent with respect to any
such Owned Real Property or Material Leased Real Property acquired or leased
after the Closing Date within ninety (90) days following such acquisition or
lease and (2) that such Project Notice would result in the release of a Mortgage
securing the Obligations pursuant to Section 5.11(a) (if there were a Mortgage
on such Owned Real Property or Material Leased Real Property), then the
Borrowers shall not be required to deliver an Additional Mortgage with respect
to such Owned Real Property or Material Leased Real Property pursuant to this
paragraph (c) (and such Owned Real Property or Material Leased Real Property
will instead be subject to Section 5.11 below). If no Borrower has delivered a
Project Notice with respect to such Owned Real Property or Material Leased Real
Property within such ninety (90) day period, then the Borrowers shall promptly
take the actions required to be taken pursuant to this paragraph (c).

(d) If any additional direct or indirect Subsidiary of any Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Wholly-Owned Domestic
Subsidiary (other than an Excluded Subsidiary), within fifteen (15) Business
Days after the date such Wholly-Owned Domestic Subsidiary is formed or acquired
(or such longer period as the Collateral Agent may reasonably agree), notify the
Collateral Agent thereof and, within twenty (20) Business Days after the date
such Wholly-Owned Domestic Subsidiary is formed or acquired or such longer
period as the Collateral Agent shall agree (or, with respect to clauses (g) and
(h) of the definition of “Collateral and Guarantee Requirement,” within 90 days
after such formation or acquisition or such longer period as set forth therein
or as the Collateral Agent may agree in its reasonable discretion, as
applicable), cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Domestic Subsidiary and with respect to any Equity Interest in
or Indebtedness of such Domestic Subsidiary owned by or on behalf of any Loan
Party, subject in each case to paragraph (g) below.

 

137



--------------------------------------------------------------------------------

(e) If any additional Foreign Subsidiary of any Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary constitutes a “first tier”
Foreign Subsidiary of a Loan Party, within fifteen (15) Business Days after the
date such Foreign Subsidiary is formed or acquired (or such longer period as the
Collateral Agent may agree), notify the Collateral Agent thereof and, within
twenty (20) Business Days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to any Equity
Interest in such Foreign Subsidiary owned by or on behalf of any Loan Party,
subject in each case to paragraph (g) below.

(f) Furnish to the Collateral Agent promptly (and in any event within 30 days
after such change) written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure, (C) in any Loan Party’s organizational identification
number or (D) in any Loan Party’s jurisdiction of organization; provided, that
no Loan Party shall effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the Secured
Parties with the same priority as prior to such change.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other provisions of the Loan Documents with respect to
Collateral need not be satisfied with respect to any of the following
(collectively, the “Excluded Property”): (i) any Real Property held by any
Borrower or any of its Subsidiaries as a lessee under a lease other than
Material Leased Real Property or any Real Property owned in fee that is not
Owned Real Property, (ii) motor vehicles and other assets subject to
certificates of title and letter of credit rights (in each case, other than to
the extent a Lien on such assets or such rights can be perfected by filing a
UCC-1), and commercial tort claims with a value of less than $25.0 million
($50.0 million from and after the occurrence of a CEOC Event), (iii) pledges and
security interests (1) prohibited by applicable law (including Gaming Laws),
rule, regulation or contractual obligation (with respect to any such contractual
obligation, only to the extent such restriction is permitted under
Section 6.09(c) and such restriction is binding on such assets (x) on the
Closing Date or (y) on the date that the applicable person becomes a Subsidiary
of a Borrower) (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of Article 9 of the Uniform Commercial Code) or (2) which could require
governmental (including Gaming Authority) consent, approval, license or
authorization to be pledged (unless such consent, approval, license or
authorization has been received and the Borrowers shall be under no obligation
to seek such consent (other than commercially reasonable efforts to obtain such
consent in respect of Gaming Laws)), (iv) assets to the extent a security
interest in such assets could reasonably be expected to result in material
adverse tax consequences (as determined in good faith by the Borrowers),
(v) those assets as to which the Collateral Agent and the Borrowers reasonably
agree that the costs or other consequence of obtaining or perfecting such a
security interest or perfection thereof are excessive in relation to the value
of the security to be afforded thereby, (vi) any lease, license or other
agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than a Borrower or any
other Loan Party) after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (vii) any governmental
licenses (including gaming licenses) or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby or require the
consent of any Governmental Authority (to the extent such consent has not been
obtained) after giving effect to the applicable anti-assignment provisions of
Article 9 of the Uniform Commercial Code, (viii) pending United States
“intent-to-use” trademark applications for which a verified statement of use or
an amendment to allege use has not been filed with and accepted by the United
States Patent and Trademark

 

138



--------------------------------------------------------------------------------

Office, (ix) other customary exclusions under applicable local law or in
applicable local jurisdictions set forth in the Security Documents or otherwise
separately agreed in writing between the Administrative Agent and the Borrowers,
(x) any Excluded Securities, (xi) for the avoidance of doubt, any assets owned
by, or the Equity Interests of, any Qualified Non-Recourse Subsidiary, any
Special Purpose Receivables Subsidiary or any other asset securing any Qualified
Non-Recourse Debt or any Permitted Receivables Financing (which shall in no
event constitute Collateral hereunder, nor shall any Qualified Non-Recourse
Subsidiary or Special Purpose Receivables Subsidiary be a Loan Party hereunder);
(xii) any Third Party Funds and (xiii) any equipment or other asset that is
subject to a Lien permitted by any of clauses (c), (i) and (j) of Section 6.02
or is otherwise subject to a purchase money debt arrangement, slot financing
arrangement or a Capitalized Lease Obligation, in each case, as permitted by
Section 6.01, if the contract or other agreement providing for such debt,
financing arrangement or Capitalized Lease Obligation prohibits or requires the
consent of any person (other than any Borrower or any Subsidiary Loan Party) as
a condition to the creation of any other security interest on such equipment or
asset and, in each case, such prohibition or requirement is permitted hereunder;
provided, that the Borrowers may in their sole discretion elect to exclude any
property from the definition of Excluded Property. Notwithstanding anything to
the contrary in this Agreement, the Collateral Agreement, or any other Loan
Document, (A) the Administrative Agent may grant extensions of time or waiver of
requirement for the creation or perfection of security interests in or the
obtaining of insurance (including title insurance) and surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrowers, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the other Loan Documents, (B) no foreign law governed
security documents or perfection actions under foreign law shall be required,
(C) no landlord, mortgagee or bailee waivers shall be required, (D) no notice
shall be required to be sent to account debtors or other contractual third
parties prior to an Event of Default, (E) Liens required to be granted from time
to time pursuant to, or any other requirements of, the Collateral and Guarantee
Requirement and the Security Documents shall be subject to exceptions and
limitations set forth in the Security Documents and, to the extent appropriate
in the applicable jurisdiction, as otherwise agreed between the Administrative
Agent and the Borrowers, (F) to the extent any Mortgaged Property is located in
a jurisdiction with mortgage recording or similar tax, the amount secured by the
Security Document with respect to such Mortgaged Property shall be limited to
the fair market value of such Mortgaged Property as determined in good faith by
the applicable Borrower (subject to any applicable laws in the relevant
jurisdiction or such lesser amount agreed to by the Administrative Agent),
(G) there shall be no control, lockbox or similar arrangements nor any control
agreements relating to the Borrowers’ and their subsidiaries’ bank accounts
(including deposit, securities or commodities accounts), (H) the Administrative
Agent and the Borrowers may make such modifications to the Security Documents,
and execute and/or consent to such easements, covenants, rights of way or
similar instruments (and Administrative Agent may agree to subordinate the lien
of any mortgage to any such easement, covenant, right of way or similar
instrument or record or may agree to recognize any tenant pursuant to an
agreement in a form and substance reasonably acceptable to the Administrative
Agent), as are reasonable or necessary in connection with any project or
transactions otherwise permitted hereunder and (I) other than with respect to
clauses (h)(i) and (h)(ii) of the definition of Collateral and Guarantee
Requirement, clauses (g)(ii) and (h) of the definition of Collateral and
Guarantee Requirement shall not be required to be satisfied with respect to any
Mortgaged Property that has a fair market value of less than $10.0 million (as
determined by the Borrower in good faith).

(h) The Borrowers shall, or shall cause the applicable Loan Parties to, satisfy
the requirements listed on Schedule 5.10 within the timeframes indicated
thereon.

 

139



--------------------------------------------------------------------------------

SECTION 5.11. Real Property Development Matters.

(a) Releases of Mortgaged Property. In the event that a Borrower delivers a
Project Notice to the Administrative Agent with respect to all or any portion of
a Mortgaged Property or other properties constituting Undeveloped Land
identifying the applicable Mortgaged Property or other properties, providing a
reasonable description of the Project that such Borrower anticipates in good
faith to be undertaken with respect to such Mortgaged Property or other
properties constituting Undeveloped Land and identifying the Project Financing
or Qualified Non-Recourse Debt to be entered into in connection with the
financing of such Project not in violation of this Agreement, then, if (x) the
terms of such Project Financing or Qualified Non-Recourse Debt require the
release of the Mortgage securing the Obligations (if any) and (y) in the case of
Undeveloped Land acquired after the Closing Date (or in the case of CEOC and its
Subsidiaries, acquired after the date of the occurrence of the CEOC Event), the
Borrowers are in Pro Forma Compliance after giving effect to such Project
Financing or Qualified Non-Recourse Debt, on the later of the date that is ten
(10) Business Days following the date of the delivery of the Project Notice to
the Administrative Agent and the date a mortgage or other security document
securing the Project Financing or Qualified Non-Recourse Debt is executed and
delivered for recording pending, or is executed and delivered substantially
concurrently with, the release of the Mortgage securing the Obligations (if
any), the security interest and Mortgage on the applicable Mortgaged Property or
other properties (if any) shall be automatically released, and if the Subsidiary
Loan Party that owns or leases such Mortgaged Property or other properties is
being designated as a Qualified Non-Recourse Subsidiary, the Obligations of such
Subsidiary Loan Party under the Guarantee Agreement and the other Loan Documents
shall be automatically released and terminated, in each case all without
delivery of any instrument or performance of any act by any party (and any Loan
Party shall be permitted to take any action in connection therewith consistent
with such release including, without limitation, the filing of UCC termination
statements). In connection with any such termination or release, the
Administrative Agent and Collateral Agent shall execute and deliver (or cause to
be executed or delivered) to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release (including, without limitation, mortgage releases
(including partial mortgage releases in the case where the Mortgaged Property
covered by any Mortgage includes Mortgaged Property not subject to such release)
and UCC termination statements), and will duly assign and transfer to such Loan
Party any such applicable Mortgaged Property. If such Mortgaged Property or
other properties are to become subject to Qualified Non-Recourse Debt, such
Mortgaged Property or other properties, upon release of such Mortgage (if any),
may be transferred or disposed of to a Qualified Non-Recourse Subsidiary in a
transaction not otherwise prohibited by this Agreement. Any execution and
delivery of documents pursuant to this Section 5.11 shall be without recourse to
or warranty by the Administrative Agent or Collateral Agent. With respect to any
Owned Real Property owned, or Material Leased Real Property leased, by any Loan
Party that is subject to a Project Financing pursuant to this Section 5.11, no
second lien mortgages may be placed on such Owned Real Property or Material
Leased Real Property while such Project Financing is outstanding.

(b) New Mortgages on Developed Properties.

(i) Promptly (but in no event later than 20 Business Days (or such longer time
as the Administrative Agent shall permit in its reasonable discretion))
following the final completion of construction (as defined in the applicable
engineering, procurement and construction contract) of any Project for which a
Project Notice for a Project Financing (but for the avoidance of doubt, not
Qualified Non-Recourse Debt) was previously delivered to the Administrative
Agent, the Borrowers shall notify the Administrative Agent of the completion of
such Project and, to the extent permitted by the terms of the applicable Project
Financing (provided that to the extent the terms of the applicable Project
Financing restrict the taking of such actions, the Borrowers shall take such
actions promptly (but in no event later than 20 Business Days (or such longer
period as the Administrative Agent shall permit in its reasonable discretion))
following the cessation of such restrictions), shall take the actions specified
in clause (iii) below;

 

140



--------------------------------------------------------------------------------

(ii) Promptly (but in no event later than 20 Business Days (or such longer time
as the Administrative Agent shall permit in its reasonable discretion))
following the abandonment or termination by the Borrowers of any Project for
which a Project Notice for a Project Financing (but for the avoidance of doubt,
not Qualified Non-Recourse Debt) was previously delivered to the Administrative
Agent, the Borrowers shall notify the Administrative Agent of the abandonment or
termination of such Project and, unless a Borrower delivers a new Project Notice
with respect to the Real Property subject to such Project within such 20
Business Days (or such longer time permitted by the Administrative Agent), shall
take the actions specified in clause (iii) below;

(iii) To the extent required by the foregoing clauses (i) and (ii), the
Borrowers shall (w) release or cause any applicable Subsidiary Loan Party to
release all security interests or mortgages on the Real Property subject to such
Project securing such Project Financing, (x) grant or cause any applicable
Subsidiary Loan Party to grant to the Collateral Agent Additional Mortgages in
any such Owned Real Property or Material Leased Real Property of such Loan Party
subject to such Project as are not covered by the original Mortgages,
constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens at the time of recordation thereof, (y) record or file, and
cause such Subsidiary Loan Party to record or file, the Additional Mortgage or
instruments related thereto in such manner and in such places as is required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Mortgages and
(z) pay, and cause such Subsidiary Loan Party to pay, in full, all Taxes, fees
and other charges payable in connection therewith, in each case subject to
Section 5.10(g). Unless otherwise waived by the Collateral Agent, with respect
to each such Additional Mortgage, the Borrowers shall deliver to the Collateral
Agent contemporaneously therewith a title insurance policy and a survey and
otherwise comply with the Collateral and Guarantee Requirements applicable to
Mortgages and Mortgaged Property.

(c) Release of Liens. Promptly (but in no event later than 20 Business Days (or
such longer time as the Administrative Agent shall permit in its reasonable
discretion)) following the final completion of construction (as defined in the
applicable engineering, procurement and construction contract) of any Project
relating to a Mortgaged Property (other than with respect to which a Project
Notice has been delivered), the Borrowers shall notify the Administrative Agent
of the completion of such Project and, to the extent permitted by the terms of
any such third party mortgage financing Indebtedness (provided that to the
extent the terms of the applicable mortgage financing Indebtedness restrict the
taking of such actions, the applicable Borrower shall take such actions promptly
(but in no event later than 20 Business Days (or such longer period as the
Administrative Agent shall permit in its reasonable discretion)) following the
cessation of such restrictions), shall and shall cause any applicable Subsidiary
Loan Party to release all third party mortgage financing Indebtedness for such
Project (if any) and file and record any and all necessary documents
to restore the first priority security interest and Lien of the original
Mortgage relating to the Mortgaged Property that was the subject of the Project
and pay, and cause such Subsidiary Loan Party to pay, in full, all Taxes, fees
and other charges payable in connection therewith, in each case subject to
Section 5.10(g). Unless otherwise waived by the Collateral Agent, the Borrowers
shall deliver to the Collateral Agent contemporaneously therewith an endorsement
to title insurance policy in form and substance reasonably satisfactory to the
Administrative Agent and a survey and otherwise comply with the Collateral and
Guarantee Requirements applicable to Mortgages and Mortgaged Property.

 

141



--------------------------------------------------------------------------------

SECTION 5.12. Rating. Exercise commercially reasonable efforts to maintain
(a) public ratings (but not to obtain a specific rating) from Moody’s and S&P
for the Term B Loans and (b) public corporate credit ratings and corporate
family ratings (but, in each case, not to obtain a specific rating) from Moody’s
and S&P in respect of the Borrowers.

ARTICLE VI

Negative Covenants

Each Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders (or, in the case of Section 6.11, the Required
Revolving Facility Lenders voting as a single Class) shall otherwise consent in
writing, such Borrower will not, and will not permit any of its Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing or committed on the Closing Date (provided, that
any Indebtedness that is in excess of $5.0 million individually is set forth on
Schedule 6.01) and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness (or in the case of a letter of credit, any replacement,
renewal or extension of such letter of credit) (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
any Borrower or any Subsidiary) and (ii) intercompany Indebtedness existing on
the Closing Date and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided that (i) all such Indebtedness, if owed to
a Loan Party, shall be evidenced by the Global Intercompany Note or other
promissory note and shall be subject to a first priority Lien pursuant to the
applicable Security Document and (ii) any Indebtedness of a Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Loan
Obligations under this Agreement on subordination terms as described in the
Global Intercompany Note or on other subordination terms reasonably satisfactory
to the Administrative Agent and the Borrowers;

(b) Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(c) Indebtedness of any Borrower or any Subsidiary pursuant to Swap Agreements
not entered into for speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to any Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e) Indebtedness of any Borrower to any Subsidiary or to any other Borrower and
of any Subsidiary to any Borrower or any other Subsidiary; provided, that
(i) all such Indebtedness, if owed to a Loan Party, shall be evidenced by the
Global Intercompany Note or other promissory note and shall be subject to a
first priority Lien pursuant to the applicable Security Document and (ii) other
than in the case of intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management, tax and accounting
operations of the Borrowers and the subsidiaries, (x) Indebtedness of any
Subsidiary that is not a Loan Party owing to any Loan Parties shall be subject
to Section 6.04(b) or (gg) and (y) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party (the “Subordinated Intercompany Debt”) shall
be subordinated to the Loan Obligations under this Agreement on subordination
terms as described in the Global Intercompany Note or on other subordination
terms reasonably satisfactory to the Administrative Agent and the Borrowers;

 

142



--------------------------------------------------------------------------------

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with any Borrower or any Subsidiary after the
Closing Date or an entity that that becomes a Borrower or a Subsidiary pursuant
to a CEOC Event and Indebtedness otherwise incurred or assumed by any Borrower
or any Subsidiary in connection with the acquisition of assets or Equity
Interests (in each case, including a Permitted Business Acquisition) or in
connection with a CEOC Event, where such acquisition, merger, consolidation or
amalgamation or CEOC Event, as applicable, is not prohibited by this Agreement;
provided, (A) to the extent required by the lenders providing such Indebtedness,
the conditions set forth in clause (c) of Section 4.01 shall be satisfied,
(B) in the case of any such Indebtedness secured by a Lien on the Collateral
that is pari passu in right of security with the Liens securing the Obligations,
the Senior Secured Leverage Ratio on a Pro Forma Basis immediately after giving
effect to such acquisition, merger, consolidation or amalgamation or CEOC Event,
the incurrence or assumption of such Indebtedness and the use of proceeds
thereof and any related transactions is either (I) not greater than 4.75 to 1.00
or (II) no greater than the Senior Secured Leverage Ratio immediately prior to
such acquisition, merger, consolidation or amalgamation or CEOC Event, (C) in
the case of any such Indebtedness secured by Liens on Collateral that are junior
in right of security to the Liens securing the Obligations, the Total Secured
Leverage Ratio on a Pro Forma Basis immediately after giving effect to such
acquisition, merger, consolidation or amalgamation or CEOC Event, the incurrence
or assumption of such Indebtedness and the use of proceeds thereof and any
related transactions is either (I) not greater than 5.00 to 1.00 or (II) no
greater than the Total Secured Leverage Ratio immediately prior to such
acquisition, merger, consolidation or amalgamation or CEOC Event, (D) in the
case of any other such Indebtedness, the Fixed Charge Coverage Ratio on a Pro
Forma Basis immediately after giving effect to such acquisition, merger,
consolidation or amalgamation or CEOC Event, the incurrence or assumption of
such Indebtedness and the use of proceeds thereof and any related transactions
is either (I) not less than 2.00 to 1.00 or (II) no less than the Fixed Charge
Coverage Ratio immediately prior to such acquisition, merger, consolidation or
amalgamation or CEOC Event and (E) the aggregate outstanding principal amount of
Indebtedness incurred by Subsidiaries that are not Loan Parties under this
clause (h), together with the aggregate outstanding principal amount of
Indebtedness incurred by Subsidiaries that are not Loan Parties pursuant to
Section 6.01(r), shall not exceed the greater of $325.0 million ($400.0 million
from and after the occurrence of a CEOC Event) and 0.33 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period;
provided, further, that the incurrence (but not assumption) of any Indebtedness
for borrowed money pursuant to this clause (h)(i) incurred in contemplation of
such acquisition, merger, consolidation or amalgamation shall be subject to the
last paragraph of this Section 6.01; and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;

 

143



--------------------------------------------------------------------------------

(i) (i) Capital Lease Obligations, mortgage financings, slot financing
arrangements and other purchase money Indebtedness incurred by any Borrower or
any Subsidiary prior to or within 270 days after the acquisition, lease,
construction, repair, replacement or improvement of the respective property
(real or personal, and whether through the direct purchase of property or the
Equity Interests in any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction, repair,
replacement or improvement, in an aggregate outstanding principal amount not to
exceed the greater of $500.0 million ($600.0 million from and after the
occurrence of a CEOC Event) and 0.50 times the EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period, and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

(j) Capital Lease Obligations incurred by any Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of any Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and immediately after giving effect to,
the incurrence thereof, would not exceed the greater of $300.0 million ($550.0
million from and after the occurrence of a CEOC Event) and 0.30 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period,
and any Permitted Refinancing Indebtedness in respect thereof;

(l) Indebtedness of any Borrower or any Subsidiary in an aggregate outstanding
principal amount not greater than 100% of the amount of net cash proceeds
received by the Borrowers from Excluded Debt Contributions;

(m) Guarantees (i) by any Borrower or any Subsidiary Loan Party of the
Indebtedness of any Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by any Loan Party of Indebtedness otherwise
permitted hereunder of any Subsidiary that is not a Subsidiary Loan Party to the
extent such Guarantees are permitted by Section 6.04 (other than
Section 6.04(w)), (iii) by any Subsidiary that is not a Subsidiary Loan Party of
Indebtedness of another Subsidiary that is not a Subsidiary Loan Party and
(iv) by any Borrower or Subsidiary Loan Party of Indebtedness of Subsidiaries
that are not Subsidiary Loan Parties incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(s); provided, that
(x) Guarantees by any Loan Party under this Section 6.01(m) of any other
Indebtedness of a person that is subordinated to other Indebtedness of such
person shall be subordinated to the Loan Obligations to at least the same extent
such underlying Indebtedness is so subordinated;

(n) Indebtedness arising from agreements of any Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn outs), in each case, incurred or assumed in
connection with the Transactions and any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

 

144



--------------------------------------------------------------------------------

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness so long as (A) to the extent required by the lenders
providing such Indebtedness, the conditions set forth in clause (c) of
Section 4.01 shall be satisfied (provided that if such Indebtedness is
established for a purpose other than financing any Permitted Business
Acquisition or any other acquisition or Investment that is permitted by this
Agreement, no Event of Default under Section 7.01(b), (c), (h) (with respect to
the Borrowers) or (i) (with respect to the Borrowers) shall have occurred and be
continuing or would result therefrom) and (B) after giving effect to the
issuance, incurrence or assumption of such Indebtedness (x) in the case of
Indebtedness that is secured by a Lien on the Collateral that is pari passu in
right of security with the Term B Loans or the Initial Revolving Loans, the
Senior Secured Leverage Ratio on a Pro Forma Basis shall not be greater than
4.75 to 1.00 (y) in the case of Indebtedness that is secured by a Lien on the
Collateral that is junior in right of security to the Term B Loans and the
Initial Revolving Loans, the Total Secured Leverage Ratio on a Pro Forma Basis
is not greater than 5.00 to 1.00 and (z) in the case of unsecured Indebtedness,
the Fixed Charge Coverage Ratio on a Pro Forma Basis is at least 2.00 to 1.00;
provided, however, that (I) the aggregate outstanding principal amount of
Indebtedness incurred by Subsidiaries that are not Loan Parties under this
clause (r), together with the aggregate outstanding principal amount of
Indebtedness incurred by Subsidiaries that are not Loan Parties pursuant to
Section 6.01(h), shall not exceed the greater of $325.0 million ($400.0 million
from and after the occurrence of a CEOC Event) and 0.33 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period,
(II) the Net Proceeds of any Indebtedness incurred pursuant to this
Section 6.01(r) at such time shall not be netted for purposes of the calculation
of the Senior Secured Leverage Ratio and the Total Secured Leverage Ratio in
respect of such incurrence, as applicable, (III) any Indebtedness incurred
pursuant to Section 6.01(r)(i) shall be subject to the last paragraph of
Section 6.01 and (IV) any Indebtedness incurred pursuant to
Section 6.01(r)(i)(x) in the form of term loans that is secured by a Lien on the
Collateral that is pari passu in right of security with the Term B Loans shall
be subject to the requirements of Section 2.21(b)(viii) to the same extent as if
such Indebtedness was incurred in the form of Other Term Loans; and
(ii) Permitted Refinancing Indebtedness in respect thereof;

(s) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate outstanding principal amount not to exceed the greater of $250.0
million ($350.0 million from and after the occurrence of a CEOC Event) and 0.25
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period and any Permitted Refinancing Indebtedness in respect thereof;

(t) Indebtedness incurred in the ordinary course of business in respect of
obligations of any Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of any Borrower (or, to the extent such work is done for
any Borrower or its Subsidiaries, any direct or indirect parent thereof) or any
Subsidiary incurred in the ordinary course of business;

 

145



--------------------------------------------------------------------------------

(v) Indebtedness in connection with Permitted Receivables Financings in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, would not
exceed $50.0 million ($75.0 million from and after the occurrence of a CEOC
Event);

(w) Indebtedness of the Borrowers and the Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by one or more of the
Lenders or their Affiliates and (in each case) established for any of the
Borrowers’ and their Subsidiaries’ ordinary course of operations (such
Indebtedness, the “Overdraft Line”), which Indebtedness may be secured under the
Security Documents;

(x) Indebtedness of, or incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, the
greater of $150.0 million ($225.0 million from and after the occurrence of a
CEOC Event) and 0.15 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, and any Permitted Refinancing Indebtedness
in respect thereof;

(y) Indebtedness used to finance, or incurred or issued for the purpose of
financing, Expansion Capital Expenditures or Development Projects in an
aggregate principal amount not to exceed, together with the aggregate principal
amount of Indebtedness incurred pursuant to Section 6.01(z), $1,000.0 million
($1,500.0 million from and after the occurrence of a CEOC Event) at any time
outstanding so long as no Event of Default shall have occurred and be continuing
or would result therefrom, and any Permitted Refinancing Indebtedness in respect
thereof;

(z) (i) any Qualified Non-Recourse Debt and any Indebtedness in connection with
any Project Financing in an aggregate outstanding principal amount not to
exceed, together with the aggregate principal amount of Indebtedness incurred
pursuant to Section 6.01(y), $1,000.0 million ($1,500.0 million from and after
the occurrence of a CEOC Event) and (ii) any Permitted Refinancing Indebtedness
in respect thereof;

(aa) Indebtedness consisting of Indebtedness issued by any Borrower or any
Subsidiary to current or former officers, directors and employees thereof or of
any Parent Entity, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests in any Borrower or any
Parent Entity permitted by Section 6.06;

(bb) Indebtedness consisting of obligations of any Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(cc) Indebtedness of any Borrower or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management, tax and accounting operations (including with respect to
intercompany self-insurance arrangements) of the Borrowers and the Subsidiaries
and any Permitted Refinancing Indebtedness in respect thereof;

(dd) Refinancing Notes and any Permitted Refinancing Indebtedness incurred in
respect thereof;

 

146



--------------------------------------------------------------------------------

(ee) Indebtedness of the Loan Parties that is either unsecured or secured by
Liens ranking junior to the Liens securing the Obligations or secured by a first
priority Lien on the Collateral that is pari passu with the Lien securing the
Obligations and the aggregate outstanding principal amount of which does not, at
the time of incurrence, exceed the Incremental Amount available at such time and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided (1) if such Indebtedness is secured by Liens that are junior in right
of security to the Liens securing the Obligations or is unsecured, the terms of
such Indebtedness do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the date that is ninety one
(91) days following the latest Term B Facility Maturity Date in effect on the
date of incurrence (other than the customary offers to repurchase upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default), (2) subject to clause (4) below, the Indebtedness incurred
shall be subject to the requirements of (x), in the case of term Indebtedness,
Section 2.21(b)(i), (ii), (iii), (iv), (ix) and (x) or (y) in the case of
revolving Indebtedness, Section 2.21(b)(v), (vi), (vii), (ix) and (x), in each
case, as if such Indebtedness incurred under this Section 6.01(ee) were
Incremental Term Loans or Incremental Revolving Facility Commitments, as
applicable, (3) any Indebtedness incurred pursuant to this Section 6.01(ee) in
the form of term loans that is secured by a Lien on the Collateral that is pari
passu in right of security with the Term B Loans shall be subject to the
requirements of Section 2.21(b)(viii) to the same extent as if such Indebtedness
was incurred in the form of Other Term Loans, (4) any Indebtedness incurred
pursuant to this Section 6.01(ee) in the form of a customary bridge facility
will not be subject to the provisions of clause (1) above or Section 2.21(b)(i),
(iii) or (iv), so long as the facility into which such bridge facility is to be
converted satisfies such provisions and (5) to the extent required by the
lenders providing such Indebtedness, the conditions set forth in clause (c) of
Section 4.01 shall be satisfied (provided that if such Indebtedness is
established for a purpose other than financing any Permitted Business
Acquisition or any other acquisition or Investment that is permitted by this
Agreement, no Event of Default under Section 7.01(b), (c), (h) (with respect to
the Borrowers) or (i) (with respect to the Borrowers) shall have occurred and be
continuing or would result therefrom); provided that a certificate of a
Financial Officer of a Borrower delivered to Administrative Agent in good faith
at least three Business Days (or such shorter period as the Administrative Agent
may reasonably agree) prior to the incurrence of such indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrowers have determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement and in the case of any such
Indebtedness, no Subsidiary of a Borrower is a borrower or guarantor other than
any Subsidiary Loan Party which shall have previously or substantially
concurrently Guaranteed the Obligations;

(ff) (i) Discharged Indebtedness and (ii) Escrowed Indebtedness; provided that,
in the case of this clause (ii) (x) such Indebtedness shall have been permitted
under this Section 6.01 on the date of funding into escrow (or such other date
determined in accordance with Section 1.07) (giving pro forma effect to the use
of proceeds thereof) and (y) from and after the release of such Indebtedness
from escrow, it shall no longer be deemed Escrowed Indebtedness under this
Agreement;

(gg) Obligations in respect of Cash Management Agreements;

(hh) to the extent constituting Indebtedness, agreements to pay service fees to
professionals (including architects, engineers and designers) in furtherance of
and/or in connection with any project, in each case to the extent such
agreements and related payment provisions are reasonably consistent with
commonly accepted industry practices (provided that no such agreements shall
give rise to Indebtedness for borrowed money);

 

147



--------------------------------------------------------------------------------

(ii) (i) Indebtedness in respect of the Senior Unsecured Notes in an aggregate
principal amount outstanding pursuant to this Section 6.01(ii)(i) not to exceed
$1,700.0 million and (ii) any Permitted Refinancing Indebtedness in respect
thereof;

(jj) Indebtedness incurred in connection with the occurrence of a CEOC Event;
provided (1) the Total Leverage Ratio on a Pro Forma Basis would be equal to or
less than immediately prior to the occurrence of such CEOC Event and (2) no
Default shall have occurred and be continuing or would occur, in each case as a
consequence thereof; and

(kk) all premium (if any, including tender premiums), expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (jj) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

For purposes of determining compliance with Section 6.01 and the calculation of
the Incremental Amount, if the use of proceeds from any incurrence, issuance or
assumption of Indebtedness is to fund the Refinancing of any Indebtedness, then
such Refinancing shall be deemed to have occurred substantially simultaneously
with such incurrence, issuance or assumption so long as (1) such Refinancing
occurs on the same Business Day as such incurrence, issuance or assumption,
(2) if such proceeds will be offered (through a tender offer or otherwise) to
the holders of such Indebtedness to be Refinanced, the proceeds thereof are
deposited with a trustee, agent or other representative for such holders pending
the completion of such offer on the same Business Day as such incurrence,
issuance or assumption (and such proceeds are ultimately used in the
consummation of such offer or otherwise used to Refinance Indebtedness), (3) if
such proceeds will be used to fund the redemption, discharge or defeasance of
such Indebtedness to be Refinanced, the proceeds thereof are deposited with a
trustee, agent or other representative for such Indebtedness pending such
redemption, discharge or defeasance on the same Business Day as such incurrence,
issuance or assumption or (4) the proceeds thereof are otherwise set aside to
fund such Refinancing pursuant to procedures reasonably agreed with the
Administrative Agent.

 

148



--------------------------------------------------------------------------------

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (kk) (including, for the avoidance of doubt, with respect to the clauses
set forth in the definition of “Incremental Amount”) but may be permitted in
part under any combination thereof, (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness (or any portion thereof) described in
Sections 6.01(a) through (kk) (including, for the avoidance of doubt, with
respect to the clauses set forth in the definition of “Incremental Amount”), any
Borrower may, in its sole discretion, classify or reclassify, or later divide,
classify or reclassify (as if incurred at such later time), such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.01 and at the time of incurrence, classification or reclassification
will be entitled to only include the amount and type of such item of
Indebtedness (or any portion thereof) in any of the above clauses (or any
portion thereof) and such item of Indebtedness (or any portion thereof) shall be
treated as having been incurred or existing pursuant to only such clause or
clauses (or any portion thereof) without giving pro forma effect to such item
(or portion thereof) when calculating the amount of Indebtedness that may be
incurred, classified or reclassified pursuant to any other clause (or portion
thereof) at such time; provided, that (x) all Indebtedness outstanding on the
Closing Date under this Agreement shall at all times be deemed to have been
incurred pursuant to clause (b) of this Section 6.01 and (y) all Indebtedness
outstanding on the Closing Date under the Senior Unsecured Notes shall at all
times be deemed to have been incurred pursuant to clause (ii) of this
Section 6.01. In addition, with respect to any Indebtedness that was permitted
to be incurred hereunder on the date of such incurrence, any Increased Amount of
such Indebtedness shall also be permitted hereunder after the date of such
incurrence.

With respect to any Indebtedness for borrowed money incurred (other than assumed
Indebtedness) under Section 6.01(h)(i) (solely to the extent set forth therein)
and 6.01(r)(i), (A) in the form of term Indebtedness, (1) the stated maturity
date of any such Indebtedness shall be no earlier than the Term B Facility
Maturity Date as in effect at the time such Indebtedness is incurred and (2) the
Weighted Average Life to Maturity of such Indebtedness shall be no shorter than
the remaining Weighted Average Life to Maturity of the Term B Loans in effect at
the time such Indebtedness is incurred, (B) in the form of revolving
Indebtedness, (1) the stated maturity date of any such Indebtedness shall be no
earlier than the Revolving Facility Maturity Date with respect to the Initial
Revolving Loans as in effect at the time such Indebtedness is incurred and
(2) the Weighted Average Life to Maturity of such Indebtedness shall be no
shorter than the remaining Weighted Average Life to Maturity of the Initial
Revolving Loans in effect at the time such Indebtedness is incurred and (C) such
Indebtedness does not have mandatory redemption features (other than customary
asset sale, insurance, condemnation and insurance proceeds events, issuance of
indebtedness proceeds events, change of control offers or events of default or,
if term loans, excess cash flow prepayments applicable to periods before the
Term B Facility Maturity Date as in effect at the time such Indebtedness is
incurred) that could result in redemptions of such Indebtedness prior to the
Term B Facility Maturity Date as in effect at the time such Indebtedness in
incurred.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except the following (collectively, “Permitted
Liens”):

(a) Liens on property or assets of the Borrowers and the Subsidiaries existing
on the Closing Date (or created following the Closing Date pursuant to
agreements in existence on the Closing Date requiring the creation of such
Liens) and, to the extent securing Indebtedness in an aggregate principal amount
in excess of $5.0 million individually shall only be permitted under this
paragraph (a) to the extent such Lien is set forth on Schedule 6.02(a), and any
modifications, replacements, renewals or extensions thereof; provided, that such
Liens shall secure only those obligations that they secure on the Closing Date
(and any Permitted Refinancing Indebtedness in

 

149



--------------------------------------------------------------------------------

respect of such obligations permitted by Section 6.01(a) (or in the case of a
letter of credit, any replacement, renewal or extension of such letter of credit
permitted by Section 6.01(a))) and shall not subsequently apply to any other
property or assets of any Borrower or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Secured Swap Agreements, Secured Cash Management Agreements and the Overdraft
Line secured pursuant to the Security Documents) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) (i) Liens on assets of a Person (or its subsidiaries) existing at the time
such Person is acquired or merged with or into or consolidated with a Borrower
or any Subsidiary (and not created in connection with or in anticipation or
contemplation thereof); provided, however, that such Liens do not extend to
assets not subject to such Liens at the time of acquisition (other than
improvements and attachments thereon, accessions thereto and proceeds thereof)
and are no more favorable to the lienholders than the existing Lien and (ii) any
Lien on any property or asset of any Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that (A) in the case of Liens that do not extend to the Collateral,
such Lien does not apply to any other property or assets of any Borrower or any
of the Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset and accessions and additions thereto and
proceeds and products thereof (other than after-acquired property required to be
subjected to such Lien pursuant to the terms of such Indebtedness (and
refinancings thereof)), (B) in the case of Liens on the Collateral that are (or
are intended to be) junior in priority to the Liens securing the Term B Loans,
such Liens shall be subject to a Permitted Junior Intercreditor Agreement and
(C) in the case of Liens on the Collateral that are (or are intended to be) pari
passu with the Liens on the Collateral securing the Term B Loans, such Liens
shall be subject to a Permitted Pari Passu Intercreditor Agreement;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent by more than 30 days or that are being contested in compliance with
Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, any Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP, or other Liens arising out of judgments
or awards against such Person with respect to which such Person shall then be
proceeding with an appeal or other proceedings for review;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to any Borrower or any Subsidiary;

 

150



--------------------------------------------------------------------------------

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of any Borrower or any Subsidiary;

(i) Liens securing Indebtedness and Permitted Refinancing Indebtedness permitted
by Sections 6.01(i) and 6.01(z) (in each case limited to the assets financed
with such Indebtedness (or the Indebtedness Refinanced thereby) and any
accessions and additions thereto and the proceeds and products thereof and
customary security deposits and related property; provided that (i) individual
financings provided by one lender may be cross-collateralized to other
financings provided by such lender and incurred under Section 6.01(i) or (z))
and (ii) Liens securing any Qualified Non-Recourse Debt may attach to any or all
assets of the applicable Qualified Non-Recourse Subsidiary and its Subsidiaries
and the Equity Interests in the applicable Qualified Non-Recourse Subsidiary and
its Subsidiaries;

(j) Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property: provided that individual Sale and
Lease-Back Transactions provided by one counterparty may be cross-collateralized
to other Sale and Lease-Back Transactions provided by such counterparty;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.10 or Section 5.11 and any
replacement, extension or renewal of any such Lien; provided, that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by any Borrower or any Subsidiary in the ordinary course of
business;

 

151



--------------------------------------------------------------------------------

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of any Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of any
Borrower or any Subsidiary, including with respect to credit card chargebacks
and similar obligations or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of any
Borrower or any Subsidiary in the ordinary course of business;

(o) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business or (iii) encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(p) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) (i) leases, subleases, easements or licenses permitted under Section 6.05(x)
and (ii) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrowers and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by any Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness and obligations of a Subsidiary that is not a
Loan Party permitted under Section 6.01;

(u) other Liens with respect to property or assets of any Borrower or any
Subsidiary; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) (x) in the
case of a Lien on the Collateral that is pari passu in right of security with
the Term B Loans or the Initial Revolving Loans, the Senior Secured Leverage
Ratio on a Pro Forma Basis shall not be greater than 4.75 to 1.00 and (y) in the
case of a Lien on the Collateral that is junior in right of security to the Term
B Loans and the Initial Revolving Loans, the Total Secured Leverage Ratio on a
Pro Forma Basis shall not be greater than 5.00 to 1.00, (ii) at the time of the
incurrence of such Lien and after giving effect thereto, to the extent required
by the lenders providing the related Indebtedness, the conditions set forth in
clause (c) of Section 4.01 shall be satisfied (provided that if such related
Indebtedness is established for a purpose other than financing any Permitted
Business Acquisition or any other acquisition or Investment that is permitted by
this Agreement, no Event of Default under Section 7.01(b), (c), (h) (with
respect to the Borrowers) or (i) (with respect to the Borrowers) shall have
occurred and be continuing or would result therefrom), (iii) the Indebtedness or
other obligations secured by such Lien are otherwise permitted by this
Agreement, (iv) if such Liens are (or are intended to be)

 

152



--------------------------------------------------------------------------------

secured by Liens on the Collateral that are pari passu with the Liens securing
the Loan Obligations, (x) such Liens shall be subject to a Permitted Pari Passu
Intercreditor Agreement and (y) any Indebtedness for borrowed money in the form
of term loans secured by such Liens shall be subject to the requirements of
Section 2.21(b)(viii) to the same extent as if such Indebtedness was incurred in
the form of Other Term Loans and (v) if such Liens are (or are intended to be)
secured by Liens on the Collateral that are junior in priority to the Liens
securing the Loan Obligations, such Liens shall be subject to a Permitted Junior
Intercreditor Agreement;

(v) Liens on any amounts held by a trustee or agent under any indenture or other
debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions (including
Liens securing any Discharged Indebtedness or Escrowed Indebtedness permitted
under this Agreement);

(w) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(x) agreements to subordinate any interest of any Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
any Borrower or any of its Subsidiaries pursuant to an agreement entered into in
the ordinary course of business;

(y) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(z) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint ventures or (ii) pursuant to the relevant joint venture agreement or
arrangement or similar agreement;

(aa) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(bb) Liens in respect of Permitted Receivables Financings that extend only to
the assets subject thereto and Equity Interests in Special Purpose Receivables
Subsidiaries;

(cc) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of any Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of any Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(dd) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

(ee) Liens securing Indebtedness or other obligations (i) of a Borrower or a
Subsidiary in favor of a Borrower or any Subsidiary Loan Party, (ii) of any
Subsidiary that is not a Loan Party in favor of any Subsidiary that is not a
Loan Party or (iii) permitted under Section 6.01(x);

 

153



--------------------------------------------------------------------------------

(ff) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums and
proceeds thereof;

(gg) Liens securing Swap Agreements that were not entered into for speculative
purposes;

(hh) other Liens with respect to property or assets of any Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed the greater of $400.0 million ($550.0 million from and
after the occurrence of a CEOC Event) and 0.40 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period;

(ii) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of any Borrower or any
Subsidiary;

(jj) Liens securing Indebtedness incurred pursuant to Section 6.01(y), 6.01(dd),
6.01(ee) and 6.01(jj); provided that, (i) if such Liens are (or are intended to
be) secured by Liens on the Collateral that are pari passu with the Liens
securing the Loan Obligations, such Liens shall be subject to a Permitted Pari
Passu Intercreditor Agreement, (ii) if such Liens are (or are intended to be)
secured by Liens on the Collateral that are junior in priority to the Liens
securing the Loan Obligations, such Liens shall be subject to a Permitted Junior
Intercreditor Agreement and (iii) in the case of Section 6.01(jj), such Liens
securing Indebtedness incurred pursuant to Section 6.01(jj) shall only be
permitted to be incurred if the Total Secured Leverage Ratio on a Pro Forma
Basis immediately after giving effect to the CEOC Event is no greater than the
Total Secured Leverage Ratio in effect immediately prior to giving effect to the
CEOC Event;

(kk) Liens on cash and Permitted Investments on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such Persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with any Borrower or any of its Subsidiaries;

(ll) (i) Liens pursuant to the Master Leases and any Additional Lease, which
Liens are limited to the leased property under the applicable Master Lease or
Additional Lease and the Master Lease Collateral related to such Master Lease or
Additional Master Lease and which Lien is granted to the applicable Master Lease
Landlord or landlord under such Additional Lease for the purpose of securing the
obligations of the applicable Master Lease Tenant or tenant under such
Additional Lease to the applicable Master Lease Landlord or landlord under such
Additional Lease and (ii) Liens on cash and Cash Equivalents (and on the related
escrow accounts or similar accounts, if any) required to be paid to the lessors
(or lenders to such lessors) under such leases or maintained in an escrow
account or similar account pending application of such proceeds in accordance
with the applicable Master Lease or Additional Lease; provided, that the lien
and security interest in the Master Lease Collateral granted to the applicable
Master Lease Landlord and the exercise of any right or remedy by the applicable
Master Lease Landlord against the Master Lease Collateral are subject to the
provisions of the applicable Master Lease Intercreditor Agreement (if
applicable); provided, further, that, in the event of any conflict between the
terms of any Master Lease Intercreditor Agreement (if applicable) and this
Agreement as relates to the Liens granted in respect of the Master Lease
Collateral and the exercise of remedies in respect thereof, the terms of such
Master Lease Intercreditor Agreement shall govern and control;

 

154



--------------------------------------------------------------------------------

(mm) the Venue Easements and any other easements, covenants, rights of way or
similar instruments which do not materially impact a project in an adverse
manner granted in connection with arrangements contemplated under
Section 6.05(i), (o), (p), (q), (r) or (x);

(nn) the filing of a reversion, subdivision or final map(s), record(s) of survey
and/or amendments to any of the foregoing over Real Property held by the Loan
Parties designed (A) to merge one or more of the separate parcels thereof
together so long as (i) the entirety of each such parcel shall be owned by Loan
Parties, (ii) no portion of the Mortgaged Property is merged with any Real
Property that is not part of the Mortgaged Property and (iii) the gross acreage
and footprint of the Mortgaged Property remains unaffected in any material
respect or (B) to separate one or more of the parcels thereof together so long
as (i) the entirety of each resulting parcel shall be owned by Loan Parties,
(ii) no portion of the Mortgaged Property ceases to be subject to a Mortgage and
(iii) the gross acreage and footprint of the Mortgaged Property remains
unaffected in any material respect;

(oo) from and after the lease or sublease of any interest pursuant to
Section 6.05(i), (o), (p), (q), (r) or (x), any reciprocal easement agreement
entered into between a Loan Party and the holder of such interest; and

(pp) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by this Section 6.02; provided, however, that (x) such new Lien shall
be limited to all or part of the same type of property that secured the original
Lien (plus improvements on and accessions to such property, proceeds and
products thereof, customary security deposits and any other assets pursuant to
after-acquired property clauses to the extent such assets secured (or would have
secured) the Indebtedness being Refinanced (provided that individual financings
or Sale and Leaseback Transactions provided by one lender or counterparty may be
cross-collateralized to other financings or Sale and Leaseback Transactions
provided by such lender or counterparty)), (y) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount (or accreted value, if applicable) of such
Indebtedness or, if greater, committed amount of the applicable Indebtedness at
the time the original Lien became a Lien permitted hereunder and (B) any unpaid
accrued interest and premium (including tender premiums) thereon and an amount
necessary to pay associated underwriting discounts, defeasance costs, fees,
commissions and expenses related to such refinancing, refunding, extension,
renewal or replacement, and (z) Indebtedness secured by Liens ranking junior to
the Liens securing the Obligations may not be refinanced pursuant to this clause
(qq) with Liens ranking pari passu to the Liens securing the Obligations.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in Sections
6.02(a) through (pp) but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(pp), any Borrower may, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.02 and at the time of incurrence, classification or
reclassification will be entitled to only include the amount and type of such
Lien or such item of Indebtedness secured by such Lien (or any portion thereof)
in any of the above clauses (or any portion thereof) and such Lien securing such
item of Indebtedness (or any portion thereof) will be treated as being incurred
or existing pursuant to only such clause or clauses (or any portion

 

155



--------------------------------------------------------------------------------

thereof) without giving pro forma effect to such item (or any portion thereof)
when calculating the amount of Liens or Indebtedness that may be incurred,
classified or reclassified pursuant to any other clause (or any portion thereof)
at such time. In addition, with respect to any Lien securing Indebtedness that
was permitted to secure such Indebtedness at the time of the incurrence of such
Indebtedness, such Lien shall also be permitted to secure any Increased Amount
of such Indebtedness.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired (or, in each case, the Equity Interests in a subsidiary
substantially all of the assets of which are such property and which subsidiary
is formed for the purpose of effecting a Sale and Lease-Back Transaction), and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Lease-Back Transaction”); provided that a Sale and
Lease-Back Transaction shall be permitted (a) with respect to (i) Excluded
Property, (ii) property owned by any Borrower or any Domestic Subsidiary that is
acquired after the Closing Date so long as such Sale and Lease-Back Transaction
is consummated within 365 days of the acquisition of such property or
(iii) property owned by any Subsidiary that is not a Loan Party regardless of
when such property was acquired, (b) with respect to any other property owned by
any Borrower or any Domestic Subsidiary, (i) if at the time the lease in
connection therewith is entered into, (A) no Event of Default shall have
occurred and be continuing or would result therefrom and (B) with respect to any
such Sale and Lease-Back Transaction with Net Proceeds in excess of $25.0
million, after giving effect to the entering into of such lease, the Borrowers
shall be in Pro Forma Compliance and (ii) if such Sale and Lease-Back
Transaction is of property owned by the Borrowers or any Domestic Subsidiary as
of the Closing Date, the Net Proceeds therefrom are used to prepay the Term
Loans to the extent required by Section 2.11(b), (c) in connection with any
Project Financing, (d) with respect to (i) the Real Property commonly referred
to as the Harrah’s New Orleans, (ii) the Real Property commonly referred to as
the Harrah’s Laughlin, (iii) the Real Property commonly referred to as the
Harrah’s Atlantic City, (iv) the Real Property commonly referred to as the
Indiana Grand Racing & Casino, (v) the Real Property commonly referred to as the
Hoosier Park Racing & Casino, (vi) the Real Property commonly referred to as
Harrah’s Las Vegas (and the Equity Interests in a subsidiary substantially all
of the assets of which are such property and which subsidiary is formed for the
purpose of effecting such Sale and Lease-Back Transaction) and (vii) the Real
Property listed on Schedule 1.01(C), in each case under this clause (d), so long
as the Net Proceeds therefrom are used to prepay the Term Loans to the extent
required by Section 2.11(b), (e) in connection with transactions permitted by
the Master Leases and (f) with respect to any Sale and Lease-Back Transaction
that is deemed to have occurred solely as a result of a failed sale under GAAP
(provided that, in the case of this clause (f), such sale was otherwise
permitted by Section 6.05); provided, further, that the applicable Borrower or
the applicable Domestic Subsidiary shall receive at least fair market value (as
determined by the applicable Borrower in good faith) for any property disposed
of in any Sale and Lease-Back Transaction pursuant to clause (a)(ii) or (b) of
this Section 6.03 (as approved by the Board of Directors of the applicable
Borrower in any case of any property with a fair market value in excess of $25.0
million).

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of Indebtedness of, or make or permit to exist any investment or any
other interest in (each, an “Investment”), any other person, except:

(a) the Transactions;

 

156



--------------------------------------------------------------------------------

(b) (i) Investments by any Borrower or any Subsidiary in the Equity Interests in
any Borrower or any Subsidiary; (ii) intercompany loans from any Borrower or any
Subsidiary to any Borrower or any Subsidiary; and (iii) Guarantees by any
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of any
Borrower or any Subsidiary;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by any Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of any
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$20.0 million ($35.0 million from and after the occurrence of a CEOC Event) in
the aggregate at any time outstanding (calculated without regard to write downs
or write offs thereof), (ii) in respect of payroll payments and expenses in the
ordinary course of business and (iii) in connection with such person’s purchase
of Equity Interests in any Borrower or any Parent Entity solely to the extent
that the amount of such loans and advances shall be contributed to a Borrower in
cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements that are not entered into for speculative purposes;

(h) Investments existing on, or contractually committed as of or contemplated as
of, the Closing Date (provided, that any such Investment that is (x) not
intercompany Indebtedness and (y) in excess of $5.0 million individually shall
be set forth on Schedule 6.04) and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing or committed on the Closing Date (other than pursuant to an increase as
required by the terms of any such Investment as in existence on the Closing
Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (o), (p) (r), (s), (v), (ff), (gg), (ii), (ll)(ii) and (pp)(to the extent
in respect of the foregoing clauses);

(j) other Investments by any Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of $550.0
million ($650.0 million from and after the occurrence of a CEOC Event) and 0.55
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period (plus any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the respective investor in respect of
investments theretofore made by it pursuant to this clause (j)) plus (ii) the
portion, if any, of the Cumulative Credit on the date of such election that the
applicable Borrower elects to apply to this Section 6.04(j)(ii), such election
to be specified in a written notice of a Responsible Officer of a Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the

 

157



--------------------------------------------------------------------------------

amount thereof elected to be so applied; provided that if any Investment
pursuant to this clause (j) is made in any person that is not a Subsidiary of a
Borrower at the date of the making of such Investment and such person becomes a
Subsidiary of a Borrower after such date, such Investment shall, upon the
election of a Borrower, thereafter be deemed to have been made pursuant to
clause (b) above and shall cease to have been made pursuant to this clause
(j) for so long as such person continues to be a Subsidiary of a Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments in a Similar Business in an aggregate amount (valued at the time
of the making thereof, and without giving effect to any write downs or write
offs thereof) not to exceed the greater of $200.0 million ($275.0 million from
and after the occurrence of a CEOC Event) and 0.20 times the EBITDA calculated
on a Pro Forma Basis for the then most recently ended Test Period (plus any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received by
the respective investor in respect of investments theretofore made by it
pursuant to this clause (l)); provided that if any Investment pursuant to this
this clause (l) is made in any person that is not a Subsidiary of a Borrower at
the date of the making of such Investment and such person becomes a Subsidiary
of a Borrower after such date, such Investment shall, upon the election of a
Borrower, thereafter be deemed to have been made pursuant to clause (b) above
and shall cease to have been made pursuant to this clause (l) for so long as
such person continues to be a Subsidiary of a Borrower;

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by a Borrower as a result of a foreclosure by any Borrower
or any of the Subsidiaries with respect to any secured Investments or other
transfer of title with respect to any secured Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date, or of a Person
that becomes a Borrower or a Subsidiary after the Closing Date pursuant to a
CEOC Event or of an entity merged into any Borrower or merged into or
consolidated with a Subsidiary after the Closing Date, in each case, (i) to the
extent such acquisition, merger or consolidation or CEOC Event was or is
permitted under this Section 6.04 or Section 6.05 and (ii) to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, consolidation or amalgamation or CEOC Event and were in
existence on the date of such acquisition, merger, consolidation or amalgamation
or CEOC Event;

(o) acquisitions by any Borrower of obligations of one or more officers or other
employees of any Parent Entity, any Borrower or its Subsidiaries in connection
with such officer’s or employee’s acquisition of Equity Interests in any
Borrower or any Parent Entity, so long as no cash is actually advanced by any
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by any Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by any Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests or proceeds of Qualified Equity Interests (in each
case, to the extent not otherwise applied under this Agreement and not
constituting a Cure Amount) in any Borrower or any Parent Entity;

 

158



--------------------------------------------------------------------------------

(r) any Investment deemed to be made in connection with the issuance of a Letter
of Credit for the account or benefit of any subsidiary or other Person
designated by any Borrower to the extent permitted hereunder not to exceed
$250.0 million ($300.0 million from and after the occurrence of a CEOC Event) in
the aggregate at any time outstanding;

(s) Investments in Unrestricted Subsidiaries in an aggregate amount outstanding
not to exceed the greater of $150.0 million ($210.0 million from and after the
occurrence of a CEOC Event) and 0.15 times the EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period (plus any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the respective
investor in respect of investments theretofore made by it pursuant to this
clause (s)), as valued at the fair market value (as determined in good faith by
the applicable Borrower) of such Investment at the time such Investment is made;
provided that if any Investment pursuant to this clause (s) is made in any
Unrestricted Subsidiary and such Unrestricted Subsidiary is redesignated a
Subsidiary of any Borrower after such date, such redesignation shall increase
the amount available pursuant to this clause (s) by an amount equal to the fair
market value (as determined in good faith by the applicable Borrower) of the
Borrowers’ Investments in such Subsidiary previously made in reliance on this
clause (s) at the time of such redesignation;

(t) Investments consisting of Restricted Payments permitted by Section 6.06;

(u) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(v) Investments constituting a CEOC Event; provided (1) the Total Leverage Ratio
on a Pro Forma Basis would be equal to or less than immediately prior to the
occurrence of such CEOC Event and (2) and no Default shall have occurred and be
continuing or would occur, in each case as a consequence thereof;

(w) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(x) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of any Borrower or any
Subsidiary;

(y) Investments by any Borrower and its Subsidiaries, including loans and
advances to any direct or indirect parent of any Borrower, if such Borrower or
such Subsidiary would otherwise be permitted to make a Restricted Payment in
such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate paragraph of
Section 6.06 for all purposes of this Agreement);

(z) Investments consisting of Receivables Assets or arising as a result of
Permitted Receivables Financings;

(aa) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing or other arrangements with other persons;

 

159



--------------------------------------------------------------------------------

(bb) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or purchases, sales, licenses or sublicenses (including in respect of
gaming licenses) or leases of intellectual property;

(cc) Investments received substantially contemporaneously in exchange for
Qualified Equity Interests or proceeds of Qualified Equity Interests (in each
case, to the extent not otherwise applied under this Agreement and not
constituting a Cure Amount) in any Borrower or any Parent Entity;

(dd) other Investments so long as, immediately after giving effect to such
Investment, the Total Leverage Ratio on a Pro Forma Basis would not exceed 5.00
to 1.00 (5.25 to 1.00 from and after the occurrence of a CEOC Event);

(ee) any Investment (i) made pursuant to any Master Lease, any MLSA or any
Operations Management Agreement and (ii) in connection with the CEOC Emergence
Restructuring Transactions;

(ff) Investments in joint ventures not in excess of (x) the greater of $300.0
million ($400.0 million from and after the occurrence of a CEOC Event) and 0.30
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period plus (y) an aggregate amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the respective
investor in respect of investments theretofore made by it pursuant to this
clause (ff); provided that if any Investment pursuant to this clause (ff) is
made in any person that is not a Subsidiary of a Borrower at the date of the
making of such Investment and such person becomes a Subsidiary of a Borrower
after such date, such Investment shall, upon the election of a Borrower,
thereafter be deemed to have been made pursuant to paragraph (b) above and shall
cease to have been made pursuant to this clause (ff) for so long as such person
continues to be a Subsidiary of a Borrower;

(gg) any Investment (i) deemed to exist as a result of a Subsidiary that is not
a Loan Party distributing a note or other intercompany debt to a parent of such
Subsidiary that is a Loan Party (to the extent there is no cash consideration or
services rendered for such note), (ii) consisting of intercompany current
liabilities in connection with the cash management, tax and accounting
operations of the Borrowers and their subsidiaries and (iii) consisting of
intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business; and

(hh) Investments in joint ventures established to develop or operate nightclubs,
bars, restaurants, recreation, exercise or gym facilities, or entertainment or
retail venues or similar or related establishments or facilities within, in
close proximity to or otherwise for the benefit of any project (as reasonably
determined by the applicable Borrower) not to exceed at any one time in the
aggregate the greater of $100.0 million ($150.0 million from and after the
occurrence of a CEOC Event) and 0.10 times the EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period, which Investments may (but
are not required to) be made pursuant to (or in lieu of) dispositions in the
manner contemplated under Sections 6.05(p) or (q) or received in consideration
for dispositions under Sections 6.05(p) or (q); provided that if any Investment
pursuant to this clause (hh) is made in any person that is not a Subsidiary of a
Borrower at the date of the making of such Investment and such person becomes a
Subsidiary of a Borrower after such date, such Investment shall, upon the
election of a Borrower, thereafter be deemed to have been made pursuant to
paragraph (b) above and shall cease to have been made pursuant to this clause
(hh) for so long as such person continues to be a Subsidiary of a Borrower.

 

160



--------------------------------------------------------------------------------

Any Investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or cash equivalents shall be the fair market value
thereof (as determined by the Borrowers in good faith) valued at the time of the
making thereof, and without giving effect to any subsequent write-downs or
write-offs thereof.

The amount of Investments that may be made at any time pursuant to
Section 6.04(j), 6.04(k) (pursuant to clause (vi) of the definition of Permitted
Business Acquisition) or 6.04(l) (such Sections, the “Related Sections”) may, at
the election of any Borrower, be increased by the amount of Investments that
could be made at such time under the other Related Sections; provided, that any
amount reallocated from one Related Section and used under a different Related
Section shall be deemed to have been used under the Related Section from which
such amount was reallocated.

For purposes of determining compliance with this covenant, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or portion thereof) described in the above clauses but may be
permitted in part under any combination thereof and (B) in the event that an
Investment (or any portion thereof) meets the criteria of one or more of the
categories of permitted Investments (or any portion thereof) described in the
above clauses, any Borrower may, in its sole discretion, classify or reclassify,
or later divide, classify or reclassify, such permitted Investment (or any
portion thereof) in any manner that complies with this covenant and at the time
of classification or reclassification will be entitled to only include the
amount and type of such Investment (or any portion thereof) in any of the
categories of permitted Investments (or any portion thereof) described in the
above clauses.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests in any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets of any other person, except
that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory, or the sale of receivables pursuant
to non-recourse factoring arrangements, in each case in the ordinary course of
business by any Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by any Borrower or any Subsidiary or, with respect to operating leases,
otherwise for fair market value on market terms (as determined in good faith by
the applicable Borrower), (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by any
Borrower or any Subsidiary or (iv) the sale or disposition of Permitted
Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Borrower or any Subsidiary
into or with any Borrower in a transaction in which a Borrower is the survivor,
(ii) the merger, consolidation or amalgamation of any Subsidiary into or with
any Loan Party in a transaction in which the surviving or resulting

 

161



--------------------------------------------------------------------------------

entity is a Loan Party and, in the case of each of clauses (i) and (ii), no
person other than a Loan Party receives any consideration, (iii) the merger,
consolidation or amalgamation of any Subsidiary that is not a Loan Party into or
with any other Subsidiary that is not a Loan Party, (iv) the liquidation or
dissolution or change in form of entity of any Subsidiary if the applicable
Borrower determines in good faith that such liquidation, dissolution or change
in form is in the best interests of such Borrower or its Subsidiaries and is not
materially disadvantageous to the Lenders or (v) any Subsidiary may merge,
consolidate or amalgamate into or with any other person in order to effect an
Investment permitted pursuant to Section 6.04 so long as the continuing or
surviving person shall be a Subsidiary, which shall be a Loan Party if the
merging, consolidating or amalgamating Subsidiary was a Loan Party and which
together with each of its Subsidiaries shall have complied with the requirements
of Section 5.10;

(c) sales, transfers, leases or other dispositions to a Borrower or a Subsidiary
(upon voluntary liquidation or otherwise);

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04 (including any merger, consolidation
or amalgamation in order to effect an Investment and any CEOC Event), Permitted
Liens, and Restricted Payments permitted by Section 6.06;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (i) no Event of Default
exists or would result therefrom, (ii) the Net Proceeds thereof are applied in
accordance with Section 2.11(b), (iii) such sale, transfer or other disposition
of assets shall be for fair market value (as determined in good faith by the
applicable Borrower) or if not for fair market value, the shortfall is permitted
as an Investment under Section 6.04 and (iv) no such sale, transfer or other
disposition of assets in excess of $50.0 million ($75.0 million from and after
the occurrence of a CEOC Event) shall be permitted unless such disposition is
for at least 75% cash consideration; provided, that for purposes of this
subclause (g)(iv), each of the following shall be deemed to be cash: (A) the
amount of any liabilities (as shown on any Borrower’s or any Subsidiary’s most
recent balance sheet or in the notes thereto) of any Borrower or any Subsidiary
(other than liabilities that are by their terms subordinated to the Obligations)
that are assumed by the transferee of any such assets or are otherwise cancelled
in connection with such transaction, (B) any notes or other obligations or other
securities or assets received by any Borrower or any Subsidiary from such
transferee that are converted by such Borrower or such Subsidiary into cash
within 180 days of the receipt thereof (to the extent of the cash received),
(C) any Designated Non-Cash Consideration received by any Borrower or any of its
Subsidiaries in such Asset Sale having an aggregate fair market value (as
determined in good faith by the applicable Borrower), taken together with all
other Designated Non-Cash Consideration received pursuant to this subclause
(g)(iv)(C) that is at that time outstanding, not to exceed the greater of $250.0
million ($325.0 million from and after the occurrence of a CEOC Event) and 0.25
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period (with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value) and (D) with respect to any lease of
assets by a Borrower or a Subsidiary that constitutes a disposition, receipt of
lease payments over time on market terms (as determined in good faith by the
applicable Borrower) where the payment consideration is at least 75% cash
consideration.

 

162



--------------------------------------------------------------------------------

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving a
Borrower, a Borrower is the surviving entity;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory or sales, licenses,
sublicenses or other dispositions or abandonment of intellectual property of any
Borrower or any of its Subsidiaries determined by the management of such
Borrower to be no longer useful or necessary in the operation of the business of
such Borrower or any of its Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (a) of the definition of “Net Proceeds”;

(l) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(m) any exchange of assets for other assets used or useful in a Similar Business
that are of comparable or greater value (other than any such exchanges by a
Borrower or Subsidiary with a Person that is an Affiliate of any Borrower or
Subsidiary); provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, and (ii) in the event of a swap with a fair market
value (as determined in good faith by the applicable Borrower) in excess of
$25.0 million, such exchange shall have been approved by at least a majority of
the Board of Directors of the applicable Borrower; provided, further, that
(A) no Event of Default exists or would result therefrom and (B) with respect to
any such exchange with aggregate gross consideration that has a fair market
value (as determined in good faith by the applicable Borrower) in excess of
$25.0 million, immediately after giving effect thereto, the Borrowers shall be
in Pro Forma Compliance;

(n) any disposition, merger, consolidation, amalgamation or dissolution in
connection with the Transactions, the Closing Date Mergers or the CEOC Emergence
Restructuring Transactions;

(o) any disposition made pursuant to any Master Lease, any Additional Lease, any
MLSA or any Operations Management Agreement;

(p) (i) the lease, sublease or license of any portion of any project to persons
who, either directly or through Affiliates of such persons, intend to operate or
manage nightclubs, bars, restaurants, recreation areas, spas, pools, exercise or
gym facilities, or entertainment or retail venues or similar or related
establishments or facilities within such project and (ii) the grant of
declarations of covenants, conditions and restrictions and/or easements with
respect to common area spaces and similar instruments benefiting such tenants of
such leases, subleases and licenses generally and/or entered into connection
with any project (collectively, the “Venue Easements,” and together with any
such leases, subleases or licenses, collectively the “Venue Documents”);
provided that (A) no Event of Default shall exist and be continuing at the time
any such Venue Document is entered into or would occur as a result of entering
into such Venue Document, (B) the Loan Parties shall be required to maintain
control (which may be through required contractual standards) over the primary
aesthetics and standards of service and quality of the business being operated
or conducted in connection with any such leased, subleased or licensed space and
(C) no

 

163



--------------------------------------------------------------------------------

Venue Document or operations conducted pursuant thereto would reasonably be
expected to materially interfere with, or materially impair or detract from, the
operations of the Borrowers and the Subsidiaries; provided further that upon
request by any Borrower, the Collateral Agent on behalf of the Secured Parties
shall provide the tenant, subtenant or licensee under any Venue Document with a
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit K or in such other form as is reasonably satisfactory to the
Collateral Agent and the applicable Loan Party;

(q) the dedication of space or other dispositions of property in connection with
and in furtherance of constructing structures or improvements reasonably related
to the development, construction and operation of any project; provided that in
each case such dedication or other dispositions are in furtherance of, and do
not materially impair or interfere with the operations of the Borrowers and the
Subsidiaries;

(r) dedications of, or the granting of easements, rights of way, rights of
access and/or similar rights, to any Governmental Authority, utility providers,
cable or other communication providers and/or other parties providing services
or benefits to any project, any Real Property held by the Borrowers or any of
the Subsidiaries or the public at large that would not reasonably be expected to
interfere in any material respect with the operations of the Borrowers and the
Subsidiaries; provided that upon request by any Borrower, the Administrative
Agent shall direct the Collateral Agent on behalf of the Secured Parties to
subordinate its Mortgage on such Real Property to such easement, right of way,
right of access or similar agreement in such form as is reasonably satisfactory
to the Administrative Agent and the applicable Borrower or Subsidiary;

(s) any disposition of Equity Interests in a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrowers and the
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

(t) dispositions of assets that do not constitute Collateral with an aggregate
fair market value (as determined in good faith by the applicable Borrower) of
not more than the greater of $25.0 million ($35.0 million from and after the
occurrence of a CEOC Event) and 0.025 times the EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period;

(u) dispositions of non-core assets acquired in connection with a Permitted
Business Acquisition or other Permitted Investment;

(v) other dispositions of assets with a fair market value (as determined in good
faith by the applicable Borrower) of not more than the greater of $25.0 million
($35.0 million from and after the occurrence of a CEOC Event) and 0.025 times
the EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period;

(w) dispositions set forth on Schedule 6.05;

(x) subject to the last paragraph of this Section 6.05, each of the Borrowers
and the Subsidiaries may enter into any leases, subleases, easements or licenses
with respect to any of its Real Property; and

 

164



--------------------------------------------------------------------------------

(y) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort, or other claims of any kind.

Notwithstanding the foregoing provisions of this Section 6.05, subsection
(x) above shall be subject to the additional provisos that: (a) no Event of
Default shall exist and be continuing at the time such transaction, lease,
sublease, easement or license is entered into, (b) such transaction, lease,
sublease, easement or license would not reasonably be expected to materially
interfere with, or materially impair or detract from, the operation of the
applicable project, and (c) no lease or sublease may provide that a Loan Party
subordinate its fee, condominium or leasehold interest to any lessee or any
party financing any lessee; provided that, upon request by any Borrower, the
Administrative Agent shall direct the Collateral Agent on behalf of the Secured
Parties to provide the tenant under any such lease or sublease with a
subordination, non-disturbance and attornment agreement in such form as is
reasonably satisfactory to the Administrative Agent (it being understood and
agreed that no such agreement shall be required to be provided unless (A) no
Event of Default shall exist and be continuing at such time or would occur as a
result thereof and (B) no Material Adverse Effect would result therefrom).

To the extent any Collateral is sold or disposed of in a transaction expressly
permitted by this Section 6.05 to any person other than any Borrower or any
Subsidiary Loan Party, such Collateral shall be sold or disposed of free and
clear of the Liens created by the Loan Documents (provided that, for the
avoidance of doubt, with respect to any disposal consisting of an operating
lease or license, the underlying property retained by such Borrower or such
Subsidiary Loan Party will not be so released), and the Administrative Agent
shall take, and is hereby authorized by each Lender to take, any actions
reasonably requested by any Borrower in order to evidence the foregoing.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any Equity Interests in any Borrower or set
aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) in any Borrower)
(the foregoing, “Restricted Payments”); provided, however, that:

(a) Restricted Payments may be made to any Borrower or to any Wholly-Owned
Subsidiary of any Borrower (or, in the case of non-Wholly-Owned Subsidiaries, to
any Borrower or any Subsidiary of any Borrower that is a direct or indirect
parent of such Subsidiary and to each other owner of Equity Interests in such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
such Borrower or such Subsidiary) based on their relative ownership interests);

(b) Restricted Payments may be made (x) in respect of (i) overhead, legal,
accounting and other professional fees and expenses of any Parent Entity,
(ii) fees and expenses related to any public offering or private placement of
debt or equity securities of any Parent Entity whether or not consummated,
(iii) franchise and similar taxes and other fees and expenses, required to
maintain any Parent Entity’s existence, (iv) payments permitted by
Section 6.07(b) (other than clauses (vii), (xxii) and (xxiii) thereof),
(v) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers, directors and employees of any Parent Entity,
in each case in order to permit any Parent Entity to make such payments, and
(vi) interest and/or principal on Indebtedness of any Parent Entity, the
proceeds of which have been contributed to any Borrower or any Subsidiary and
that has been guaranteed by, or is otherwise

 

165



--------------------------------------------------------------------------------

considered Indebtedness of, any Borrower or any Subsidiary in accordance with
Section 6.01; provided, that in the case of clauses (i), (ii) and (iii), the
amount of such Restricted Payments shall not exceed the portion of any amounts
referred to in such clauses (i), (ii) and (iii) that are allocable to the
Borrowers or their Subsidiaries and (y) in respect of any taxable period for
which the Borrowers and/or any of their Subsidiaries are members of a
consolidated, combined, affiliated, unitary or similar tax group for U.S.
federal and/or applicable state, local or foreign tax purposes of which any
Parent Entity is the common parent, or for which a Borrower is a disregarded
entity for U.S. federal and/or applicable state or local income tax purposes,
distributions to any Parent Entity in an amount not to exceed the amount of any
such U.S. federal, state, local or foreign taxes that the Borrowers and/or their
Subsidiaries, as applicable, would have paid for such taxable period had the
Borrowers and/or their Subsidiaries, as applicable, been a stand-alone corporate
taxpayer or a stand-alone corporate group;

(c) Restricted Payments may be made to any Parent Entity the proceeds of which
are used to purchase or redeem the Equity Interests in any Borrower or any
Parent Entity (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of any Parent Entity, any Borrower or any of the Subsidiaries or by
any Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year
(1) $30.0 million ($45.0 million from and after the occurrence of a CEOC Event),
plus (2) (x) the amount of net proceeds contributed to any Borrower that were
received by any Parent Entity during such calendar year from sales of Equity
Interests in any Parent Entity to directors, consultants, officers or employees
of any Parent Entity, any Borrower or any Subsidiary in connection with
permitted employee compensation and incentive arrangements, and (y) the amount
of net proceeds of any key-man life insurance policies received during such
calendar year, which, if not used in any year, may be carried forward to any
subsequent calendar year, subject, with respect to unused amounts from clause
(1) of this proviso that are carried forward, to an overall limit in any fiscal
year of $60.0 million ($90.0 million from and after the occurrence of a CEOC
Event); and provided, further, that cancellation of Indebtedness owing to any
Borrower or any Subsidiary of any Borrower from members of management of any
Parent Entity, any Borrower or its Subsidiaries in connection with a repurchase
of Equity Interests in any Parent Entity will not be deemed to constitute a
Restricted Payment for purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(e) Restricted Payments may be made in an aggregate amount equal to the portion,
if any, of the Cumulative Credit on such date that any Borrower elects to apply
to this Section 6.06(e), such election to be specified in a written notice of a
Responsible Officer of a Borrower calculating in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided, that (i) no Event of Default shall have
occurred and be continuing, (ii) after giving effect thereto, the Borrowers are
in Pro Forma Compliance and (iii) the date of such Restricted Payment shall not
occur during a Covenant Suspension Period;

(f) Restricted Payments may be made in connection with the consummation of the
Transactions and the CEOC Emergence Restructuring Transactions;

 

166



--------------------------------------------------------------------------------

(g) Restricted Payments may be made to allow any Parent Entity to make payments
in cash, in lieu of the issuance of fractional shares, upon the exercise of
warrants or upon the conversion or exchange of Equity Interests in any such
person;

(h) after a Qualified IPO, Restricted Payments may be made (including to any
Parent Entity so that any Parent Entity may make Restricted Payments to its
equity holders) in an amount equal to 6% per annum of the net proceeds received
by the Borrowers from any public offering of Equity Interests in any Borrower or
any Parent Entity; provided, that no Event of Default shall have occurred and be
continuing;

(i) other Restricted Payments may be made; provided that, no Event of Default
has occurred and is continuing or would result therefrom and after giving effect
to such Restricted Payment, the Total Leverage Ratio on a Pro Forma Basis would
not exceed 5.00 to 1.00 (5.25 to 1.00 from and after the occurrence of a CEOC
Event);

(j) any Restricted Payment made under any Master Lease, any MLSA or any
Operations Management Agreement;

(k) Restricted Payments out of Declined Proceeds not applied to the prepayment
of Term Loans in an aggregate amount not to exceed $75.0 million ($112.5 million
from and after the occurrence of a CEOC Event); or

(l) Restricted Payments may be made to any Parent Entity to (i) facilitate the
making of an Investment, Restricted Payment, disposition or other transfer
between the Initial Borrower and its Subsidiaries and CEOC and its Subsidiaries
so long as such Investment, Restricted Payment, disposition or other transfer
would otherwise be permitted by this Agreement and the proceeds of such
Restricted Payment are subsequently downstreamed to the Initial Borrower and its
Subsidiaries or CEOC and its Subsidiaries or (ii) finance any Investment
permitted to be made pursuant to Section 6.04; provided that (A) such Restricted
Payment shall be made substantially concurrently with the closing of such
Investment and (B) such parent shall, immediately following the closing thereof,
cause (1) all property acquired (whether assets or Equity Interests) to be
contributed to a Borrower or a Subsidiary or (2) the merger, consolidation or
amalgamation (to the extent permitted in Section 6.05) of the person formed or
acquired into a Borrower or a Subsidiary in order to consummate such Permitted
Business Acquisition or Investment, in each case, in accordance with the
requirements of Section 5.10;

(m) Restricted Payments may be made in an aggregate amount, together with any
payments and distributions made in respect of Junior Financings pursuant to
Section 6.09(b)(i)(G), equal to the greater of $100.0 million ($150.0 million
from and after the occurrence of a CEOC Event) and 0.10 times the EBITDA
calculated on a Pro Forma Basis for the Test Period; provided, that no Event of
Default shall have occurred and be continuing;

(n) Restricted Payments may be made in an amount equal to Excluded RP
Contributions;

(o) any Restricted Payment deemed to be made in connection with the issuance of
Letters of Credit for the account or benefit of any subsidiary or any other
Person designated by any Borrower to the extent permitted hereunder not to
exceed $250.0 million ($300.0 million from and after the occurrence of a CEOC
Event) in the aggregate at any time outstanding;

(p) Restricted Payments described on Schedule 6.06 may be made;

 

167



--------------------------------------------------------------------------------

(q) Restricted Payments permitted by Section 2.11(a)(iii) may be made; and

(r) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof, if
at the date of declaration or the consummation of any irrevocable redemption, as
applicable, such payment would have complied with this Section 6.06.

For purposes of determining compliance with this covenant, (A) a Restricted
Payment need not be permitted solely by reference to one category of permitted
Restricted Payments (or any portion thereof) described in the above clauses but
may be permitted in part under any combination thereof and (B) in the event that
a Restricted Payment (or any portion thereof) meets the criteria of one or more
of the categories of permitted Restricted Payments (or any portion thereof)
described in the above clauses, any Borrower may, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such permitted
Restricted Payment (or any portion thereof) in any manner that complies with
this covenant and at the time of classification or reclassification will be
entitled to only include the amount and type of such Restricted Payment (or any
portion thereof) in any of the categories of permitted Restricted Payments (or
any portion thereof) described in the above clauses.

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests in any Borrower (collectively, “Section 6.07
Affiliates”) in a transaction involving aggregate consideration in excess of
$25.0 million, unless such transaction is (i) otherwise permitted or required
under this Agreement or (ii) upon terms no less favorable to such Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate. For purposes of
this Section 6.07, any transaction with any Affiliate or any such 10% holder
shall be deemed to have satisfied the standard set forth in clause (ii) of the
immediately preceding sentence if such transaction is approved by a majority of
the Disinterested Directors of the applicable Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) the entry into and any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, equity purchase agreements, stock options and stock
ownership plans approved by the Board of Directors of the applicable Borrower;

(ii) loans (or cancellation of loans) or advances or payments to employees,
directors, officers or consultants of any Parent Entity, any Borrower or any of
the Subsidiaries in accordance with Section 6.04(e);

(iii) transactions among any Borrower or any Subsidiary or any entity that
becomes a Borrower or a Subsidiary as a result of such transaction (including
via a CEOC Event or a merger, consolidation or amalgamation in which a Borrower
or a Subsidiary is the surviving entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of any Parent Entity, any
Borrower and the Subsidiaries in the ordinary course of business (limited, in
the case of any Parent Entity, to the portion of such fees and expenses that are
allocable to the Borrowers and the Subsidiaries);

 

168



--------------------------------------------------------------------------------

(v) the Transactions, any transactions pursuant to the Transaction Documents and
permitted transactions, agreements and arrangements in existence (or to be
entered into) on the Closing Date or any transaction contemplated thereby and,
to the extent involving aggregate consideration in excess of $25.0 million, set
forth on Schedule 6.07 or any amendment or supplement thereto or modification,
renewal or replacement thereof or similar arrangement to the extent such
amendment, supplement, modification, replacement, renewal or arrangement is not
materially adverse to the Lenders when taken as a whole (as determined by the
Borrowers in good faith) and other transactions, agreements and arrangements
described on Schedule 6.07, and any amendment or supplement thereto or
modification, renewal or replacement thereof or similar transactions, agreements
or arrangements entered into by any Borrower or any of the Subsidiaries to the
extent such amendment, supplement, modification, replacement, renewal or
arrangement is not materially adverse to the Lenders when taken as a whole (as
determined in good faith by the Borrowers);

(vi) (A) any employment agreements entered into by any Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto;

(vii) Restricted Payments permitted under Section 6.06, including payments to
any Parent Entity;

(viii) payments by any Borrower or any of the Subsidiaries of any Borrower to
any Section 6.07 Affiliate made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by the majority of the Board of Directors of the
applicable Borrower, or a majority of the Disinterested Directors of the
applicable Borrower, in good faith;

(ix) transactions with CEC or Wholly-Owned Subsidiaries of CEC for the purchase
or sale of goods, equipment, products, parts and services entered into in the
ordinary course of business in a manner consistent with past practice;

(x) any transaction in respect of which a Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of a Borrower
from an accounting, appraisal or investment banking firm, in each case of
nationally recognized standing that is in the good faith determination of the
Borrowers qualified to render such letter which letter states that (i) such
transaction is on terms that are no less favorable to such Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (ii) such transaction is
fair to such Borrower or such Subsidiary, as applicable, from a financial point
of view;

(xi) transactions in connection with the issuance of Letters of Credit for the
account or benefit of any subsidiary or any other Person designated by any
Borrower to the extent permitted hereunder (including with respect to the
issuance of or payments in connection with drawings under Letters of Credit);

 

169



--------------------------------------------------------------------------------

(xii) transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business;

(xiii) the payment of all fees, expenses, bonuses and awards related to the
Transactions contemplated by the Senior Unsecured Notes Offering Memorandum;

(xiv) any transactions made pursuant to any Master Lease, any Additional Lease,
any MLSA or any Operations Management Agreement;

(xv) the issuance, sale or transfer of Equity Interests in any Borrower,
including in connection with capital contributions by a Parent Entity to any
Borrower;

(xvi) the issuance of Equity Interests to the management of any Parent Entity,
any Borrower or any Subsidiary in connection with the Transactions;

(xvii) (1) payments permitted under Section 6.06(b) and (2) entering into, and
any transactions pursuant to, a tax sharing agreement;

(xviii) transactions pursuant to any Permitted Receivables Financing;

(xix) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of the applicable Borrower in good faith, (ii) made in compliance with
applicable law and (iii) otherwise permitted under this Agreement;

(xx) (i) transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services or transactions otherwise relating to the purchase
or sale of goods and services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement that are fair to
the Borrowers or the Subsidiaries or (ii) transactions with joint ventures or
Unrestricted Subsidiaries entered into in the ordinary course of business and
consistent with past practice or industry norm;

(xxi) transactions between any Borrower or any of the Subsidiaries and any
person, a director of which is also a director of a Borrower or any direct or
indirect parent company of a Borrower, provided, however, that (A) such director
abstains from voting as a director of such Borrower or such direct or indirect
parent company, as the case may be, on any matter involving such other person
and (B) such person is not an Affiliate of the Borrowers for any reason other
than such director’s acting in such capacity;

(xxii) transactions permitted by, and complying with, the provisions of Sections
6.04, 6.05 or 6.06;

(xxiii) transactions undertaken in good faith (in the reasonable opinion of the
Borrowers) for the purpose of improving the consolidated tax efficiency of any
Parent Entity, the Borrowers and the Subsidiaries (provided that such
transactions, taken as a whole, are not materially adverse to the Borrowers and
the Subsidiaries);

(xxiv) investments by CGP or CEC in securities of any Borrower or any of the
Subsidiaries of the Borrowers so long as in the case of any investment in any
Subsidiary of the Borrowers, (A) the investment is being offered generally to
other investors on the same or more favorable terms and (B) the investment
constitutes less than 5.0% of the outstanding issue amount of such class of
securities;

 

170



--------------------------------------------------------------------------------

(xxv) any transactions in connection with (i) the CEOC Emergence Restructuring
Transactions and any transactions related thereto and (ii) all other
transactions contemplated by the Plan of Reorganization;

(xxvi) any transactions pursuant to or in connection with the CES Agreements; or

(xxvii) any transaction in effect at the time of the occurrence of the CEOC
Event, so long as such transaction was not entered into in contemplation of the
CEOC Event, and in each case, any amendment or supplement thereto or
modification, renewal or replacement thereof or similar arrangement to the
extent such amendment, supplement, modification, replacement, renewal or
arrangement is not materially adverse to the Lenders when taken as a whole (as
determined by the Borrowers in good faith).

Notwithstanding the foregoing, CEC, CGP and their respective Affiliates (other
than the Borrowers and their Subsidiaries) shall not be considered Section 6.07
Affiliates of the Borrowers or their Subsidiaries with respect to any
transaction, so long as the transaction is in the ordinary course of business,
pursuant to agreements existing on the Closing Date or pursuant to any Master
Lease, any Additional Lease, any MLSA, any Operations Management Agreement, any
CES Agreement, any intellectual property license or related agreement,
management agreement or shared services agreement entered into with any of the
Borrowers and/or their Subsidiaries or, in each case, amendments, modifications
or supplements thereto, or renewals or replacements thereof, that are not
materially adverse to the Borrowers or their Subsidiaries, taken as a whole (as
determined by the Borrowers in good faith).

SECTION 6.08. Business of the Borrowers and the Subsidiaries. Notwithstanding
any other provisions hereof, engage at any time in any material respect in any
business or business activity substantially different from any business or
business activity conducted or anticipated to be conducted by any of them on or
following the Closing Date after giving effect to the Transactions (or, in the
case of CEOC and its subsidiaries, conducted or anticipated to be conducted by
any of them on or following the date of a CEOC Event) or any Similar Business,
and in the case of a Special Purpose Receivables Subsidiary, Permitted
Receivables Financings.

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Governing Documents and Lease Arrangements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders taken as a
whole (as determined in good faith by the Borrowers), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders when taken as a whole (as determined in
good faith by the Borrowers)), the articles or certificate of incorporation,
by-laws, limited liability company operating agreement, partnership agreement or
other organizational documents of any Borrower or any Subsidiary Loan Party.

(b) (i) Make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on the loans under any Indebtedness of any Borrower or any Subsidiary
that is expressly subordinate to the Obligations (“Junior Financing”), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination in respect of
any Junior Financing except for (A) Refinancings with Permitted Refinancing
Indebtedness permitted by Section 6.01, (B) payments of regularly scheduled
interest and

 

171



--------------------------------------------------------------------------------

fees due thereunder, other non-accelerated and non-principal payments
thereunder, any mandatory prepayments of principal, interest and fees
thereunder, scheduled payments thereon necessary to avoid the Junior Financing
to constitute “applicable high yield discount obligations” within the meaning of
Section 163(i)(1) of the Code, and payment of principal on the scheduled
maturity date of any Junior Financing (or within one year thereof), (C) payments
or distributions in respect of all or any portion of the Junior Financing with
Excluded RP Contributions, (D) the conversion of any Junior Financing to Equity
Interests in any Borrower or any Parent Entity, (E) so long as no Event of
Default has occurred and is continuing or would result therefrom and after
giving effect to such payment or distribution the Borrowers would be in Pro
Forma Compliance, payments or distributions in respect of Junior Financings
prior to their scheduled maturity made, in an aggregate amount, not to exceed
the portion, if any, of the Cumulative Credit on the date of such election that
the applicable Borrower elects to apply to this Section 6.09(b)(i)(E), such
election to be specified in a written notice of a Responsible Officer of a
Borrower calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be applied,
(F) other payments or distributions in respect of Junior Financings prior to
their scheduled maturity date; provided that, no Event of Default has occurred
and is continuing or would result therefrom and after giving effect to such
Restricted Payment, the Total Leverage Ratio on a Pro Forma Basis would not
exceed 5.00 to 1.00 (5.25 to 1.00 from and after the occurrence of a CEOC
Event), (G) so long as no Event of Default has occurred and is continuing,
payments and distributions in respect of Junior Financings prior to their
scheduled maturity date may be made in an aggregate amount, together with any
Restricted Payments made pursuant to Section 6.06(m), equal to the greater of
$100.0 million ($150.0 million from and after the occurrence of a CEOC Event)
and 0.10 times the EBITDA calculated on a Pro Forma Basis for the Test Period
and (H) payments or distributions in respect of Junior Financings permitted by
Section 2.11(a)(iii) may be made; provided, that, for purposes of determining
compliance with this Section 6.09(b)(i), (A) a payment or other distribution
need not be permitted solely by reference to one category of permitted payments
or other distributions (or any portion thereof) described in the above clauses
but may be permitted in part under any combination thereof and (B) in the event
that a payment or other distribution (or any portion thereof) meets the criteria
of one or more of the categories of permitted payments or other distributions
(or any portion thereof) described in the above clauses, any Borrower may, in
its sole discretion, classify or reclassify, or later divide, classify or
reclassify, such permitted payment or other distribution (or any portion
thereof) in any manner that complies with this Section 6.09(b)(i) and at the
time of classification or reclassification will be entitled to only include the
amount and type of such payment or other distribution (or any portion thereof)
in any of the categories of permitted payments or other distributions (or any
portion thereof) described in the above clauses; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing that constitutes Material Indebtedness or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) would not have a Material Adverse Effect (as determined
in good faith by the Borrowers) and that do not affect the subordination or
payment provisions thereof (if any) in a manner materially adverse to the
Lenders when taken as a whole (as determined in good faith by the Borrowers) or
(B) otherwise comply with the definition of “Permitted Refinancing Indebtedness”
or, after giving effect to such amendment or modification, result in
Indebtedness that would have been permitted to be incurred under Section 6.01 if
originally incurred on such terms.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to any Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) except in the case of Excluded
Subsidiaries, the granting of Liens by any Borrower or such Material Subsidiary
pursuant to the Security Documents, in each case other than those arising under
any Loan Document, except, in each case, restrictions existing by reason of:

 

172



--------------------------------------------------------------------------------

(A) restrictions imposed by applicable law or regulation or in connection with
any legal proceeding or regulatory review by a governmental authority having
regulatory authority;

(B) contractual encumbrances or restrictions (x) in effect on the Closing Date
under Indebtedness existing on the Closing Date and set forth on Schedule 6.01,
(y) under the Senior Unsecured Note Documents or (z) in any Refinancing Notes or
any agreements related to any Permitted Refinancing Indebtedness in respect of
any such Indebtedness that, in each case, do not materially expand the scope of
any such encumbrance or restriction (as determined in good faith by the
Borrowers) or would not materially adversely affect the Loan Parties’ obligation
or ability to make payments required hereunder (as determined in good faith by
the Borrowers);

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements and other similar
agreements;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the specific property or assets securing such Indebtedness and not all or
substantially all assets;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(h), 6.01(k), 6.01(r), 6.01(y), 6.01(ee) or 6.01(jj) or
Permitted Refinancing Indebtedness in respect thereof, to the extent such
restrictions are not materially more restrictive, taken as a whole, than the
restrictions contained in this Agreement (as determined in good faith by the
Borrowers);

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of any Borrower, so long as such Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of such Borrower and its Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at (i) the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary or (ii) the time of the occurrence of the CEOC
Event, so long as such agreement was not entered into in contemplation of the
CEOC Event;

 

173



--------------------------------------------------------------------------------

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of any Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;

(R) restrictions contained in any agreements related to a Project Financing or
Qualified Non-Recourse Debt;

(S) restrictions contained in any Master Lease, any Additional Lease, any MLSA
or any Operations Management Agreement;

(T) restrictions imposed by any agreement governing Indebtedness entered into on
or after the Closing Date and otherwise permitted hereunder that are, taken as a
whole, in the good faith judgment of the Borrowers, no more restrictive with
respect to any Borrower or any Subsidiary than customary market terms for
Indebtedness of such type, so long as the Borrowers shall have determined in
good faith that such restrictions will not affect their obligation or ability to
make payments required hereunder;

(U) restrictions on pledges or the granting of Liens on the direct or indirect
Equity Interests in CEOC; or

(V) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of or similar arrangements or the contracts, instruments or
obligations referred to in clauses (A) through (U) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings or similar arrangements are, in the
good faith judgment of the Borrowers, no more restrictive with respect to such
dividend, other payment and Lien restrictions than those contained in the
dividend, other payment and Lien restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing or similar arrangements or are otherwise in accordance with the
terms of the applicable intercreditor agreement.

SECTION 6.10. Fiscal Year. In the case of any Borrower, permit any change to its
fiscal year without prior notice to the Administrative Agent, in which case, the
Borrowers and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

174



--------------------------------------------------------------------------------

SECTION 6.11. Financial Performance Covenant. With respect to the Revolving
Facility only, permit the Senior Secured Leverage Ratio on the last day of any
fiscal quarter (beginning with the fiscal quarter ended on the last day of the
first full fiscal quarter after the Closing Date, but excluding any fiscal
quarter the last day of which occurs during a Covenant Suspension Period),
solely to the extent that on such date the Testing Condition is satisfied, to
exceed 6.35 to 1.00.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Obligation or in the payment of any Fee or
any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by any Borrower
of any covenant, condition or agreement contained in Section 5.01(a) (with
respect to any Borrower), 5.05(a) or 5.08 or in Article VI; provided, that any
breach of the Financial Performance Covenant shall not, by itself, constitute an
Event of Default under any Term Facility and the Term Loans may not be
accelerated as a result thereof unless there are Revolving Facility Loans
outstanding that have been accelerated by the Required Revolving Facility
Lenders pursuant to the last sentence of this Section 7.01 as a result of such
breach of the Financial Performance Covenant and the Revolving Facility
Commitments have been terminated by the Required Revolving Facility Lenders;

(e) default shall be made in the due observance or performance by any Borrower
or any other Loan Party of any covenant, condition or agreement contained in any
Loan Document (other than those specified in paragraphs (b), (c) and (d) above)
and such default shall continue unremedied for a period of 30 days (or 60 days
if such default results solely from a failure of a Subsidiary that is not a Loan
Party to duly observe or perform any such covenant, condition or agreement)
after written notice thereof from the Administrative Agent to the Borrowers;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) any Borrower or any of the Material Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale, disposition or transfer
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness if such sale, disposition or transfer is
permitted hereunder and under the documents providing for such Indebtedness;

 

175



--------------------------------------------------------------------------------

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of any Borrower or any Material Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Material Subsidiary or
for a substantial part of the property or assets of any Borrower or any Material
Subsidiary or (iii) the winding-up or liquidation of any Borrower or any
Material Subsidiary (other than as permitted hereunder); and such proceeding or
petition shall continue undismissed for 60 consecutive days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent in writing to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Material Subsidiary or for a substantial part of the
property or assets of any Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its general inability or fail generally
to pay its debts as they become due;

(j) the failure by any Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $150.0 million ($200.0 million from and
after the occurrence of a CEOC Event) (to the extent not covered by insurance or
indemnities), which judgments are not discharged or effectively waived or stayed
for a period of 45 consecutive days;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) any Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA or (v) any Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that would subject any Borrower or any Subsidiary to tax; and
in each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to have a Material Adverse Effect;

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by any Borrower or any Loan Party not to be a legal, valid
and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document and to extend to assets that
constitute a material portion of the Collateral shall cease to be, or shall be
asserted in writing by any Loan Party not to be, a valid and perfected security
interest (perfected

 

176



--------------------------------------------------------------------------------

as or having the priority required by this Agreement or the relevant Security
Document and subject to such limitations and restrictions as are set forth
herein and therein), except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in or pledged Indebtedness of Foreign
Subsidiaries or the application thereof, or except from the action or inaction
of the Collateral Agent (including the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file Uniform Commercial
Code continuation statements or take the actions described on Schedule 3.04) and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) a material portion of the Guarantees by the Subsidiary
Loan Parties guaranteeing the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by any Borrower or any Subsidiary Loan Party not to be in effect or
not to be legal, valid and binding obligations (other than in accordance with
the terms thereof); provided, that no Event of Default shall occur under this
Section 7.01(l) if the Loan Parties cooperate with the Collateral Agent to
replace or perfect such security interest and Lien, such security interest and
Lien is replaced and the rights, powers and privileges of the Secured Parties
are not materially adversely affected by such replacement; and

(m) the occurrence of a License Revocation with respect to a license issued to
the Borrower or any Subsidiary by any Gaming Authority with respect to gaming
operations at any gaming facility of the Borrower or any Subsidiary that results
in the cessation of gaming operations at any casino or gaming facility that
continues for 30 calendar days to the extent that such License Revocation,
together with all prior License Revocations that are still in effect, would
reasonably be expected to have a Material Adverse Effect;

then, and in every such event (other than an event with respect to a Borrower
described in paragraph (h) or (i) above and an event described in paragraph
(d) above unless the first proviso thereto is applicable), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Borrowers, take any
or all of the following actions, at the same or different times: (i) terminate
forthwith the Commitments, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrowers accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrowers, anything contained
herein or in any other Loan Document to the contrary notwithstanding and
(iii) if the Loans have been declared due and payable pursuant to clause (ii)
above, demand Cash Collateral pursuant to Section 2.05(g); and in any event with
respect to a Borrower described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for Cash Collateral to the full
extent permitted under Section 2.05(g), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding. In the case of an Event of Default under clause
(d) above arising with respect to a failure to comply with the Financial
Performance Covenant, and at any time thereafter during the continuance of such
event, unless the conditions of the first proviso contained in clause (d) above
have been satisfied, subject to Section 7.02, the Administrative Agent, at the
request of the Required Revolving Facility Lenders, shall, by notice to the
Borrowers, take either or both of the following actions, at the same or
different times: (i) terminate forthwith the Revolving Facility Commitments and
(ii) declare the Revolving Facility Loans

 

177



--------------------------------------------------------------------------------

then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Revolving Facility Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder with respect to such Revolving
Facility Loans, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding.

SECTION 7.02. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrowers fail (or, but for the operation
of this Section 7.02, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 10th Business Day
subsequent to the date the certificate calculating such Financial Performance
Covenant is required to be delivered pursuant to Section 5.04(c), any Parent
Entity and/or any Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
any Parent Entity and/or any Borrower (and, with respect to any Parent Entity,
in each case, to contribute any such cash to the capital of a Borrower)
(collectively, the “Cure Right”), and upon the receipt by a Borrower of such
cash (the “Cure Amount”) pursuant to the exercise by any Parent Entity and/or
any Borrower of such Cure Right such Financial Performance Covenant shall be
recalculated giving effect to a pro forma adjustment by which EBITDA shall be
increased with respect to such applicable quarter and any four-quarter period
that contains such quarter, solely for the purpose of measuring the Financial
Performance Covenant and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; provided, that, (i) in each four consecutive
fiscal quarter period there shall be at least two fiscal quarters in which a
Cure Right is not exercised, (ii) a Cure Right shall not be exercised more than
five times during the term of the Revolving Facility, (iii) for purposes of this
Section 7.02, the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Performance Covenant, (iv) the Cure
Amount shall be disregarded for purposes of determining any financial
ratio-based conditions, pricing or any baskets with respect to the covenants
contained in this Agreement and shall not be included in the calculation of the
Cumulative Credit and (v) there shall be no pro forma reduction in Indebtedness
with the proceeds of the exercise of the Cure Right for determining compliance
with the Financial Performance Covenant for the fiscal quarter in respect of
which such Cure Right is exercised (either directly through prepayment or
indirectly as a result of the netting of unrestricted cash). If, after giving
effect to the adjustments in this Section 7.02, the Borrowers shall then be in
compliance with the requirements of the Financial Performance Covenant, the
Borrowers shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for the purposes of this Agreement.

SECTION 7.03. Treatment of Certain Payments. Subject to the terms of any
applicable Intercreditor Agreement and the Collateral Agreement, any amount
received by the Administrative Agent or the Collateral Agent from any Loan Party
(or from proceeds of any Collateral) following any acceleration of the
Obligations under this Agreement or any Event of Default with respect to a
Borrower under Section 7.01(h) or Section 7.01(i), in each case that is
continuing, shall be applied: (i) first, ratably, to pay any fees, indemnities
or expense reimbursements then due to the Administrative Agent or the Collateral
Agent from the Borrowers (other than in connection with any Secured Cash
Management Agreement or Secured Swap Agreement), (ii) second, towards payment of
interest and fees then due from the Borrowers hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (iii) third, towards payment of unreimbursed L/C
Borrowings then due from the Borrowers hereunder, ratably among the parties
entitled thereto in accordance with the amounts of unreimbursed L/C Borrowings
then due to such parties, (iv) fourth, towards payment of other Obligations
(including Obligations of the Loan Parties owing under or in respect of any
Secured Cash Management Agreement or Secured Swap Agreement) then due from the
Loan Parties, ratably among the parties entitled thereto in accordance with the
amounts of such Obligations then due to such parties and (v) last, the balance,
if any, after all of the Obligations have been paid in full, to the Borrowers or
as otherwise required by Requirements of Law.

 

178



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

SECTION 8.01. Appointment.

(a) Each Lender (in its capacity as a Lender and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements and
Secured Swap Agreements) and each L/C Issuer (in such capacity and on behalf of
itself and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Swap Agreements) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender or L/C Issuer, as
applicable, under this Agreement and the other Loan Documents and irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

(b) The Administrative Agent, each Lender (in its capacity as a Lender and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Swap Agreements) and each L/C Issuer (in such
capacity and on behalf of itself and its Affiliates as potential counterparties
to Secured Cash Management Agreements and Secured Swap Agreements) hereby
irrevocably designate and appoint the Collateral Agent as the agent with respect
to the Collateral, including to hold and enforce the same, and the
Administrative Agent, each Lender and each L/C Issuer irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein, or any fiduciary relationship with any of the Administrative Agent, the
Lenders or any L/C Issuers, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Collateral
Agent.

SECTION 8.02. Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

SECTION 8.03. Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except for its or
such person’s own gross negligence or willful misconduct) or (b) responsible in
any manner to any of the Lenders for any

 

179



--------------------------------------------------------------------------------

recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by such Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. Neither the Administrative Agent nor the Collateral Agent shall be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

SECTION 8.04. Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons and upon advice and statements of
legal counsel (including counsel to the Borrowers), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

SECTION 8.05. Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received written notice from a Lender or a Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, it shall give notice thereof to the
Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

SECTION 8.06. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of any Loan Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or Collateral Agent to any Lender or any L/C Issuer. Each
Lender and each L/C Issuer represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it has deemed appropriate,

 

180



--------------------------------------------------------------------------------

made its own appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and made its own decision to make its Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent, Collateral Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Loan Party that may come into the possession of the Administrative Agent or
Collateral Agent, any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective portions of the total Term
Loans and Revolving Facility Commitments (or, if the Revolving Facility
Commitments shall have terminated, in accordance the Revolving Facility
Commitments in effect immediately prior to such termination) held on the date on
which indemnification is sought, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or the Collateral Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents, or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent or the Collateral Agent under or in
connection with any of the foregoing, provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or the Collateral Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. The agreements in this
Section 8.07 shall survive the payment of the Loans and all other amounts
payable hereunder.

SECTION 8.08. Agents in their Individual Capacity. The Administrative Agent, the
Collateral Agent and their Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though such
persons were not the Administrative Agent and Collateral Agent hereunder and
under the other Loan Documents. With respect to the Loans made by it, the
Administrative Agent and the Collateral Agent shall each have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not the Administrative Agent or the
Collateral Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent and the Collateral Agent in their individual capacities.

SECTION 8.09. Successor Agents. Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrowers. Upon receipt of any such notice of resignation, the
Borrower Representative shall have the right, subject to the reasonable consent
of the Required Lenders (so long as no Event of Default under Section 7.01(b),
(c), (h) or (i) shall have occurred and be continuing, in which case the
Required Lenders shall have the right), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Borrower Representative (or the Required Lenders, as
applicable) and shall have accepted such

 

181



--------------------------------------------------------------------------------

appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the L/C
Issuer, appoint a successor Agent meeting the qualifications set forth above;
provided that if the retiring Agent shall notify the Borrowers and the Lenders
that no qualifying person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except in the case of the Collateral Agent
holding collateral security on behalf of any Secured Parties, the retiring
Collateral Agent shall continue to hold such collateral security as nominee
until such time as a successor Collateral Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through such Agent shall instead be made by or to each Lender and the L/C Issuer
directly, until such time as the Borrower Representative (or the Required
Lenders, as applicable) appoints a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as the Administrative
Agent or Collateral Agent, as the case may be, hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers (following the effectiveness of such
appointment) to such Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article VIII and Section 9.05 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as an Agent.

Any resignation by Credit Suisse as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

SECTION 8.10. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrowers is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

182



--------------------------------------------------------------------------------

SECTION 8.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Article II or Section 9.05) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Article II and Section 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrowers, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent.

SECTION 8.12. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
(in each case, in its capacity as a Lender or L/C Issuer, as applicable, and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Hedge Agreements) irrevocably authorize the
Collateral Agent, at its option and in its discretion, to release any Lien on
any property granted to or held by the Collateral Agent under any Loan Document
if approved, authorized or ratified in writing in accordance with Section 9.08,
or pursuant to Section 5.11 or Section 9.18. Upon request by the Collateral
Agent at any time, the Required Lenders will confirm in writing the Collateral
Agent’s authority to release its interest in particular types or items of
property in accordance with this Section.

 

183



--------------------------------------------------------------------------------

SECTION 8.13. Agents and Arrangers. None of the Arrangers shall have any duties
or responsibilities hereunder in its capacity as such.

SECTION 8.14. Intercreditor Agreements, Master Lease Intercreditor Agreements
and Collateral Matters. The Administrative Agent and Collateral Agent shall be
authorized from time to time, without the consent of any Lender, to execute or
to enter into amendments of, and amendments and restatements of, the
Intercreditor Agreements permitted or required hereunder, in each case in order
to effect the pari passu treatment or the subordination of and to provide for
certain additional rights, obligations and limitations in respect of, any Liens
required or permitted by the terms of this Agreement to be Liens pari passu with
or junior to the Obligations, that are, in each case, incurred in accordance
with Article VI of this Agreement, and to establish certain relative rights as
between the holders of the Obligations and the holders of the Indebtedness
secured by such Liens. The Administrative Agent and Collateral Agent shall be
authorized, without the consent of any Lender, to execute each of the Master
Lease Intercreditor Agreements and to enter into amendments of, and amendments
and restatements of, the Master Lease Intercreditor Agreements in order to add
or remove parties thereto or properties covered thereby, to cure any ambiguity,
omission, defect or inconsistency or to make other modifications that are not
materially adverse to the Lenders.

SECTION 8.15. Withholding Tax. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective) or as a result of such Lender’s failure to comply
with Section 9.04(c)(ii) relating to the maintenance of a Participant Register.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.15. The agreements in this Section 8.15 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, the term “Lender” shall, for purposes of this Section 8.15, include
any L/C Issuer.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic email as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

184



--------------------------------------------------------------------------------

(i) if to any Loan Party, the Administrative Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Any of the Administrative Agent or the Borrowers may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by electronic means shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices or communications (i) sent to an e-mail address shall be
deemed received when delivered and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefore.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Documents required to be delivered pursuant to Section 5.04 (including any
such documents that are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provide a link thereto on the Internet at the
website(s) address listed on Schedule 9.01, or (ii) on which such documents are
posted on the Borrowers’ behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that (A) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrowers
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender, and (B) the
Borrowers shall notify the Administrative Agent (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Except for certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

185



--------------------------------------------------------------------------------

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each L/C Issuer and shall
survive the making by the Lenders of the Loans, the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect until the Termination Date. Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.15,
2.16, 2.17, 8.07 and 9.05) shall survive the Termination Date.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Initial Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of each Borrower, each
L/C Issuer, the Administrative Agent, the Collateral Agent and each Lender and
their respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the L/C Issuer that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) except in connection with the addition of
(x) CEOC as a “Borrower” hereunder or (y) one or more Domestic Subsidiaries as a
joint and several co-borrower hereunder and the transactions permitted by
Section 6.05(b), and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the L/C Issuer that issues any
Letter of Credit), Participants (to the extent provided in clause (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Borrower Representative, which consent, with respect to the assignment
of a Term B Loan, will be deemed to have been given if the Borrower
Representative has not responded within ten (10) Business Days after the
delivery of any request for such consent; provided, that no consent of the
Borrower Representative shall be required (i) for an assignment of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund, (ii) for an
assignment of a Revolving Facility Commitment to a Revolving Facility Lender,
(iii) in the case of assignments during the primary syndication of the
Commitments and Loans, for an assignment to persons identified to and agreed by
the Initial Borrower in writing prior to the Closing Date or (iv) if an Event of
Default under Section 7.01(b), (c), (h) or (i) has occurred and is continuing,
any other person;

 

186



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the L/C Issuer; provided, that no consent of the L/C Issuer shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1.0 million or an integral multiple of $1.0 million in excess thereof in
the case of Term Loans and (y) $5.0 million or an integral multiple of $1.0
million in excess thereof in the case of Revolving Facility Loans or Revolving
Facility Commitments, unless each of the Borrower Representative and the
Administrative Agent otherwise consent; provided, that (1) no such consent of
the Borrower Representative shall be required if an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
shall be treated as one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if required by the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Each assigning Lender shall, in connection with any potential assignment,
provide to the Borrower Representative a copy of its request (including the name
of the prospective assignee(s)) concurrently with its delivery of the same
request to the Administrative Agent irrespective of whether or not an Event of
Default has occurred and is continuing. Subject to acceptance and recording
thereof pursuant to paragraph (b)(v) below, from and after the effective date
specified in each Assignment and Acceptance the Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and

 

187



--------------------------------------------------------------------------------

Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.05). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the L/C Issuer and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower, the L/C Issuer and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
clause (b) of this Section and any written consent to such assignment required
by clause (b) of this Section, the Administrative Agent promptly shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (b)(v).

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations in Loans or Commitments to one or more
banks or other entities other than any Ineligible Institution (to the extent
that the list of Ineligible Institutions has been made available to all Lenders;
provided, that regardless of whether the list of Ineligible Institutions has
been made available to all Lenders, no Lender may sell participations in Loans
or Commitments to an Ineligible Institution without the consent of the Borrower
Representative if the list of Ineligible Institutions has been made available to
such Lender) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided, that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the L/C Issuer and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
clauses (i), (ii), (iii) or (vi) of the first proviso to Section 9.08(b) and
(2) directly and adversely affects such Participant (but, for the avoidance of
doubt, not any waiver of any Default or Event of Default) and (y) no other
agreement with respect to amendment, modification or waiver may exist between
such Lender and such Participant. Subject to Section 9.04(c)(iii), the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the limitations and requirements of those Sections and
to the extent such Participant complies with Section 2.17(e) and (f) as though
it were a Lender) (it being understood that the documentation required under
Section 2.17(e) and (f) shall be delivered to the participating Lender) to the

 

188



--------------------------------------------------------------------------------

same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any
Participant or potential Participant is an Ineligible Institution and the
Administrative Agent shall have no liability with respect to any participation
made to an Ineligible Institution.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amounts of each Participant’s interest in the Loans held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, and such Lender shall treat each person whose name is recorded in
the Participant Register as the owner of the participation in question for all
purposes of this Agreement, notwithstanding notice to the contrary; provided
that no Lender shall have any obligation to disclose all or any portion of a
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or other Obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form for U.S. federal income tax purposes or such
disclosure is otherwise required by applicable law.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent (not to be unreasonably withheld), which
consent shall state that it is being given pursuant to this
Section 9.04(c)(iii); provided that each potential Participant shall provide
such information as is reasonably requested by the Borrower Representative in
order for the Borrower Representative to determine whether to provide its
consent.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrowers or the Administrative Agent. Each Borrower, each Lender
and the Administrative Agent hereby confirms that it will not institute against
a Conduit Lender or join any other person in instituting against a Conduit
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto and each Loan Party for any loss, cost, damage or expense arising out of
its inability to institute such a proceeding against such Conduit Lender during
such period of forbearance.

 

189



--------------------------------------------------------------------------------

(g) If the Borrowers wish to replace the Loans or Commitments under any Facility
with ones having different terms, they shall have the option, with the consent
of the Administrative Agent and subject to at least three Business Days’ advance
notice to the Lenders under such Facility, instead of prepaying the Loans or
reducing or terminating the Commitments to be replaced, to (i) require the
Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by any Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(h) Notwithstanding the foregoing or anything to the contrary herein, no Lender
shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution. Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrower Representative a copy of its request
(including the name of the prospective assignee) concurrently with its delivery
of the same request to the Administrative Agent irrespective of whether or not
an Event of Default has occurred and is continuing. Notwithstanding anything to
the contrary herein, the rights of the Lenders to make assignments and grant
participations shall be subject to the approval of any Gaming Authority, to the
extent required by applicable Gaming Laws.

(i) Notwithstanding anything to the contrary in Section 2.08, Section 2.11(a) or
Section 2.18(c) (which provisions shall not be applicable to clauses (i) or
(j) of this Section 9.04), any Borrower or its Subsidiaries may purchase by way
of assignment and become an Assignee with respect to Term Loans and/or Revolving
Facility Loans (other than any such Loans held by an Affiliate Lender) at any
time and from time to time from Lenders in accordance with Section 9.04(b)
hereof or reduce the aggregate amount of any Revolving Facility Commitment of a
Lender that has agreed to such reduction (“Permitted Loan Purchases”); provided
that (A) no Event of Default has occurred and is continuing or would result from
the Permitted Loan Purchase, (B) no Permitted Loan Purchase shall be made from
the proceeds of any extensions of credit under the Revolving Facility, (C) upon
consummation of any such Permitted Loan Purchase, the Loans and/or Revolving
Facility Commitments purchased or terminated pursuant thereto shall be deemed to
be automatically and immediately cancelled and extinguished in accordance with
Section 9.04(j), (D) to the extent a Borrower is making a Permitted Loan
Purchase of Revolving Facility Loans or Revolving Facility Commitments, upon
giving effect to such Permitted Loan Purchase, (x) there shall be sufficient
aggregate Revolving Facility Commitments among the Revolving Facility Lenders to
apply to the Outstanding Amount of the L/C Obligations thereunder as of such
date,

 

190



--------------------------------------------------------------------------------

unless such Borrower shall concurrently with the payment of the purchase price
by such Borrower for such Revolving Facility Loans or the termination of such
Revolving Facility Commitments, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(g) in the amount of any such
excess Outstanding Amount of the L/C Obligations thereunder and (y) there shall
be at least five Revolving Facility Lenders remaining holding Revolving Facility
Commitments and (E) in connection with any such Permitted Loan Purchase (other
than a termination of Revolving Facility Commitments), such Borrower or its
Subsidiaries and such Lender that is the assignor shall execute and deliver to
the Administrative Agent a Permitted Loan Purchase Assignment and Acceptance
(and for the avoidance of doubt, (x) shall make the representations and
warranties set forth in the Permitted Loan Purchase Assignment and Acceptance
and (y) shall not be required to execute and deliver an Assignment and
Acceptance pursuant to Section 9.04(b)(ii)(B)).

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement
(including, without limitation, Section 2.08(b)) be deemed to be an automatic
and immediate cancellation and extinguishment of such Term Loans and/or
Revolving Facility Loans (with a corresponding permanent reduction in Revolving
Facility Commitments) or termination of the Revolving Facility Commitments, if
applicable, and the Borrowers shall, upon consummation of any Permitted Loan
Purchase, notify the Administrative Agent that the Register be updated to record
such event as if it were a prepayment of such Loans (and in the case of
Revolving Facility Loans or Revolving Facility Commitment, a permanent reduction
in Revolving Facility Commitments).

SECTION 9.05. Expenses; Indemnity.

(a) The Borrowers agree to pay, within 30 days of written demand therefor
(including documentation reasonably supporting such request), (i) all reasonable
and documented out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent, the Collateral Agent and the Arrangers in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent or the Collateral Agent in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (limited, in the case of legal fees and
expenses, to the reasonable fees, charges and disbursements of a single primary
counsel for the Administrative Agent, the Collateral Agent and the Arrangers,
and, if necessary, the reasonable fees, charges and disbursements of one local
counsel per jurisdiction and/or a single firm of regulatory counsel, in each
case, for all such persons, taken as a whole), and (ii) all reasonable and
documented out-of-pocket expenses (including Other Taxes) incurred by the
Agents, the L/C Issuers or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder (excluding allocated costs of in-house counsel and limited, (i) in the
case of legal fees and expenses, to the reasonable fees, charges and
disbursements of a single primary counsel for all such persons, taken as a
whole, and, if necessary, the reasonable fees, charges and disbursements of one
local counsel in each appropriate jurisdiction and/or regulatory counsel for all
such persons, taken as a whole (and, in the event of any actual or perceived
conflict of interest where such person affected by such conflict informs the
Borrowers of such conflict and thereafter retains its own counsel with the
Borrowers’ prior written consent (not to be unreasonably withheld), of another
single firm of counsel for each group of similarly situated persons) and (ii) in
the case of fees or expenses of any other advisor or consultant, solely to the
extent the Borrowers have consented to the retention of such person).

(b) The Borrowers agree to indemnify the Administrative Agent, the Agents, the
Arrangers, each L/C Issuer, each Lender, each of their respective Affiliates,
and each of their respective directors, partners, officers, employees, agents,
trustees and advisors (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (limited in

 

191



--------------------------------------------------------------------------------

the case of legal fees to the reasonable documented out-of-pocket legal expenses
incurred in connection with investigating or defending any of the items in
clauses (i) through (v) below, and excluding the allocated costs of in house
counsel and limited to not more than one counsel for all such Indemnitees, taken
as a whole, and, if necessary, a single local counsel in each appropriate
jurisdiction and/or a single firm of regulatory counsel, in each case, for all
such Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict informs the
Borrowers of such conflict and thereafter retains its own counsel with the
Borrowers’ prior written consent (not to be unreasonably withheld or delayed),
of another firm of counsel (and local counsel and/or regulatory counsel, in each
case, as applicable) for each group of similarly situated Indemnitees)), and, in
the case of fees or expenses with respect to any other advisor or consultant,
limited solely to the extent the Borrowers have consented to the retention of
such person, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of or otherwise relating
to the Transactions and the other transactions contemplated hereby, (ii) the use
of the proceeds of the Loans or the use of any Letter of Credit, (iii) any
violation of or liability under Environmental Laws by any Borrower or any
Subsidiary, (iv) any actual or alleged presence, Release or threatened Release
of or exposure to Hazardous Materials at, under, on, from or to any property
owned, leased or operated by any Borrower or any Subsidiary or (v) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by a Borrower or any of their
subsidiaries or Affiliates; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (1) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its Related Parties (for purposes of this proviso only, each of the Agents, any
Arranger, any L/C Issuer and any Lender shall be treated as several and separate
Indemnitees, but each of them together with its respective Related Parties
(other than advisors), shall be treated as a single Indemnitee) or (2) any
material breach of any Loan Document, the Engagement Letter or the Fee Letter by
such Indemnitee or any of its Related Parties or (y) arose from any claim,
actions, suits, inquiries, litigation, investigation or proceeding that does not
involve an act or omission of any Borrower or any of its Affiliates and is
brought by an Indemnitee against another Indemnitee (other than any claim,
actions, suits, inquiries, litigation, investigation or proceeding against any
Agent, Arranger or L/C Issuer in its capacity as such); provided further, that
such indemnity shall not, as to any Indemnitee, be available with respect to any
settlement entered into by such Indemnitee or any of its Related Parties without
the Borrowers’ written consent (such consent not to be unreasonably withheld,
delayed or conditioned); provided further, that such indemnity shall not, as to
any Indemnitee, be available with respect to any expenses of the type referred
to in Section 9.05(a) except to the extent such expenses would otherwise be of
the type referred to in this Section 9.05(b). None of the Indemnitees (or any of
their respective Affiliates) shall be responsible or liable to any Borrower or
any of their subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Arranger, any L/C Issuer or any Lender. All amounts
due under this Section 9.05 shall be payable within fifteen (15) days after
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

 

192



--------------------------------------------------------------------------------

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative of any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes, except Taxes that represent damages
or losses resulting from a non-Tax claim.

(d) To the fullest extent permitted by applicable law, each of the parties
hereto shall not assert, and hereby waives, any claim against any other party
hereto or any of their respective Related Parties, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided, that nothing contained in
this sentence shall limit the Borrower’s indemnification obligations to the
extent set forth hereinabove to the extent such special, indirect, consequential
or punitive damages are included in any third party claim in connection with
which such Indemnitee is entitled to indemnification hereunder. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent, any L/C Issuer, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations and the termination of this Agreement.

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each L/C Issuer and any Affiliate of the
foregoing is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Lender or such L/C Issuer to or for the
credit or the account of any Borrower or any Subsidiary against any of and all
the obligations of the Borrowers now or hereafter existing under this Agreement
or any other Loan Document held by such Lender or such L/C Issuer, irrespective
of whether or not such Lender or such L/C Issuer shall have made any demand
under this Agreement or such other Loan Document and although the obligations
may be unmatured; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each L/C Issuer under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such L/C Issuer
may have.

SECTION 9.07. Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

 

193



--------------------------------------------------------------------------------

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any L/C Issuer or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each L/C Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Loan Party in any case shall entitle such person to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21 or Section 2.22, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Administrative Agent (and consented to by the Required Lenders), and (z) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by each party thereto and consented to by the Required
Lenders; provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Obligation, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date (except as provided in Section 2.05(a)(ii)(B)
or Section 2.05(b)), without the prior written consent of each Lender directly
adversely affected thereby (which, notwithstanding the foregoing, such consent
of such Lender directly adversely affected thereby shall be the only consent
required hereunder to make such modification); provided, that (x) any amendment
to the financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i) and (y) any
waiver or modification of conditions precedent, Defaults or Events of Default,
in each case for the purpose of obtaining an extension of credit hereunder, or
of any mandatory prepayment required hereunder or of any interest required to be
paid under Section 2.13(c), shall not constitute a decrease or forgiveness of
principal or interest or a decrease in the rate of interest or an extension of
maturity for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, such
consent of such Lender shall be the only consent required hereunder to make such
modification); provided, that (x) any amendment to the financial covenant
definitions in this Agreement shall not constitute a reduction in the Commitment
Fees or any other fees for purposes of this clause (ii) and (y) waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default,
mandatory prepayments or of a mandatory reduction in the aggregate Commitments
shall not constitute an increase or extension of the Commitments of any Lender
for purposes of this clause (ii),

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Obligation or any Fees is due, without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

 

194



--------------------------------------------------------------------------------

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document or Section 7.03 of this
Agreement, in a manner that would by its terms alter the pro rata sharing or the
order of payments required thereby, without the prior written consent of each
Lender adversely affected thereby (which, notwithstanding the foregoing, such
consent of such Lender directly adversely affected thereby shall be the only
consent required hereunder to make such modification),

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders”, “Required Revolving Facility
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender adversely affected thereby (which, notwithstanding the foregoing,
such consent of such Lender directly adversely affected thereby shall be the
only consent required hereunder to make such modification) (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),

(vi) release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Guarantee Agreement, unless, in the case of a Subsidiary
Loan Party, all or substantially all of the Equity Interests in such Loan Party
is sold or otherwise disposed of in a transaction permitted by this Agreement or
the other Loan Documents, or in the case of any Loan Party such release is
otherwise pursuant to the terms of this Agreement, the Collateral Agreement or
the Guarantee Agreement, as applicable, without the prior written consent of
each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being understood that such consent of the
Majority Lenders participating in the adversely affected Facility shall be the
only consent required hereunder for such waiver, amendment or modification) (it
being agreed that the Required Lenders may waive, in whole or in part, any
prepayment or Commitment reduction required by Section 2.11 so long as the
application of any prepayment or Commitment reduction still required to be made
is not changed);

(viii) amend, waive or otherwise modify (i) the provisions of Section 4.01,
solely as they relate to the Revolving Facility Loans and Letters of Credit and
(ii) the provisions of Section 6.11 and any defined term as used therein (but
not as used anywhere else in the Loan Documents) (or Article VII or any other
provision incorporating such Section 6.11 with respect to the effects thereof)
without the written consent of the Required Revolving Facility Lenders (which,
notwithstanding the foregoing, such consent of the Required Revolving Facility
Lenders shall be the only consent required hereunder to make such amendment,
waiver or modification);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an L/C Issuer
hereunder without the prior written consent of the Administrative Agent or such
L/C Issuer acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this

 

195



--------------------------------------------------------------------------------

Section 9.08 and any consent by any Lender pursuant to this Section 9.08 shall
bind any successor or assignee of such Lender. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have the right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be affected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

(c) Without the consent of any Lender or L/C Issuer, the Loan Parties and the
Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders, Majority
Lenders and/or Required Revolving Facility Lenders, as applicable.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent (but without the consent of any Lender) (1) if such
modifications are not materially adverse to the Lenders and are requested by
Gaming Authorities and/or (2) to the extent necessary (A) to integrate any
Incremental Term Loan Commitments or Incremental Revolving Facility Commitments
in a manner consistent with Section 2.21, including, with respect to Other
Revolving Loans or Other Term Loans, as may be necessary to establish such
Incremental Term Loan Commitments or Revolving Facility Loans, as a separate
Class or tranche from the existing Term Loan Commitments or Incremental
Revolving Facility Commitments, as applicable, (B) to cure any ambiguity,
omission, defect or inconsistency or (C) to establish separate Classes,
tranches, sub-Classes or sub-tranches if the terms of a portion (but not all) of
an existing Class or tranche is amended in accordance with Section 9.08(b).

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

 

196



--------------------------------------------------------------------------------

(g) With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the applicable
Borrower may elect (in its discretion, but shall not be obligated) to deliver to
the Administrative Agent a certificate of a Responsible Officer at least three
Business Days prior to the incurrence thereof (or such shorter time as the
Administrative Agent may agree), together with either drafts of the material
documentation relating to such Indebtedness or a description of such
Indebtedness (including a description of the Liens intended to secure the same
or the subordination provisions thereof, as applicable) in reasonably sufficient
detail to be able to make the determinations referred to in this paragraph,
which certificate shall either, at the applicable Borrower’s election, (x) state
that the applicable Borrower has determined in good faith that such Indebtedness
satisfies the requirements of the applicable provisions of Section 6.01 and 6.02
(taking into account any other applicable provisions of this Section 9.08), in
which case such certificate shall be conclusive evidence thereof, or (y) request
the Administrative Agent to confirm, based on the information set forth in such
certificate and any other information reasonably requested by the Administrative
Agent, that such Indebtedness satisfies such requirements, in which case the
Administrative Agent may determine whether, in its reasonable judgment, such
requirements have been satisfied (in which case it shall deliver to the
applicable Borrower a written confirmation of the same), with any such
determination of the Administrative Agent to be conclusive evidence thereof, and
the Lenders hereby authorize the Administrative Agent to make such
determinations.

(h) Notwithstanding the foregoing, this Agreement may be amended, with the
written consent of each Revolving Facility Lender under the applicable Revolving
Facility, the Administrative Agent and the Borrowers to the extent necessary to
integrate any Alternate Currency.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any L/C Issuer, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such L/C
Issuer, shall be limited to the Maximum Rate; provided, that such excess amount
shall be paid to such Lender or such L/C Issuer on subsequent payment dates to
the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY

 

197



--------------------------------------------------------------------------------

OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts; Electronic Execution of Documents.

(a) This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in
Section 9.03. Delivery of an executed counterpart to this Agreement by facsimile
transmission (or other electronic transmission pursuant to procedures approved
by the Administrative Agent) shall be as effective as delivery of a manually
signed original.

(b) The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments, Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof (collectively, “New York Courts”), in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents (other than the Mortgages), or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to

 

198



--------------------------------------------------------------------------------

the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction, except that each of the Loan Parties agrees that (a) it will
not bring any such action or proceeding in any court other than New York Courts
(it being acknowledged and agreed by the parties hereto that any other forum
would be inconvenient and inappropriate in view of the fact that more of the
Lenders who would be affected by any such action or proceeding have contacts
with the State of New York than any other jurisdiction), and (b) in any such
action or proceeding brought against any Loan Party in any other court, it will
not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Loan Party from asserting or seeking the same in the New York
Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

SECTION 9.16. Confidentiality. Each of the Lenders, each L/C Issuer and each of
the Agents agrees that it shall maintain in confidence any information relating
to any Parent Entity, any Borrower and any Subsidiary furnished to it by or on
behalf of any Parent Entity, any Borrower or any Subsidiary (other than
information that (a) has become available to the public other than as a result
of a disclosure by such party in breach of this Section 9.16, (b) has been
independently developed by such Lender, such L/C Issuer or such Agent without
violating this Section 9.16 or (c) was or becomes available to such Lender, such
L/C Issuer or such Agent from a third party which, to such person’s knowledge,
had not breached an obligation of confidentiality to any Borrower, any Parent
Entity or any Loan Party) and shall not reveal the same other than to its
Affiliates, and to its and its Affiliates’ directors, trustees, officers,
employees and advisors with a need to know or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential and it being understood
and agreed that such Agent, such L/C Issuer or such Lender, as applicable, shall
be responsible for any breach of confidentiality by any such person to which
such Agent, L/C Issuer or Lender discloses such information to), except: (A) to
the extent necessary to comply with law or any legal process or the requirements
of any Governmental Authority, the National Association of Insurance
Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded
(provided that notice of such requirement or order shall be promptly furnished
to the Borrowers prior to such disclosure to the extent practicable and legally
permitted), (B) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) in order to enforce its rights
under any Loan Document in a legal proceeding, (D) to any pledgee under
Section 9.04(d) or any other prospective assignee of, or prospective Participant
in, any of its rights under this Agreement (so long as such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16 or terms substantially similar to this Section), (E) to any direct
or indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions

 

199



--------------------------------------------------------------------------------

of this Section 9.16 or terms substantially similar to this Section), (F) to
rating agencies, market data collectors, similar services providers to the
lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement
and (G) disclosures to any other Person with the prior written consent of the
Borrower Representative and the Administrative Agent; provided that, in the case
of clauses (D) and (E), no information may be provided to a person known to be
an Ineligible Institution or person who is known to be acting for an Ineligible
Institution.

SECTION 9.17. Platform; Borrower Materials. The Borrowers hereby acknowledge
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders and the L/C Issuer materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information (or, if none of the Borrowers, CEC or any Parent Entity is at the
time a public reporting company, material information that is not publicly
available and that is of a type that would not reasonably be expected to be
publicly available if a Borrower, CEC or a Parent Entity was a public reporting
company) with respect to the Borrowers or their securities) (each, a “Public
Lender”). The Borrowers hereby agree that they will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States Federal and state securities laws (provided, however, that such
Borrower Materials shall be treated as set forth in Section 9.16, to the extent
such Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

200



--------------------------------------------------------------------------------

SECTION 9.18. Release of Liens, Guarantees and Pledges.

(a) The Lenders, the L/C Issuer and other Secured Parties hereby irrevocably
agree that the Liens granted to the Collateral Agent by the Loan Parties on any
Collateral shall be automatically released: (i) in full upon the occurrence of
the Termination Date as set forth in Section 9.18(d) below; (ii) upon the
disposition of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased to a Loan Party by a person that is not a Loan Party, upon termination or
expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent that the property constituting such Collateral
is owned by any Subsidiary Loan Party, upon the release of such Subsidiary Loan
Party from its obligations under the Guarantee in accordance with the Guarantee
Agreement or clause (b) below (and the Collateral Agent may rely conclusively on
a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (vi) as provided in Section 5.11
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), and (vii) as required by the Collateral Agent to effect any
disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Security Documents. Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those being released) upon (or obligations (other than those being
released) of the Loan Parties in respect of) all interests retained by the Loan
Parties, including the proceeds of any disposition, all of which shall continue
to constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.

(b) In addition, the Lenders, the L/C Issuer and other Secured Parties hereby
irrevocably agree that the Subsidiary Loan Parties shall be released from the
Guarantees upon consummation of any transaction not prohibited hereunder
resulting in such Subsidiary ceasing to constitute a Subsidiary Loan Party or
otherwise becoming an Excluded Subsidiary (including the designation of a
Guarantor as a Qualified Non-Recourse Subsidiary at the election of the Borrower
Representative, so long as such Subsidiary holds no material assets other than
any Undeveloped Land or new property acquired after the Closing Date or any Real
Property located outside of the United States (and in each case contract rights,
entitlements and assets related thereto)) (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry).

(c) The Lenders, the L/C Issuer and other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Subsidiary Loan Party or Collateral
pursuant to the foregoing provisions of this Section 9.18, all without the
further consent or joinder of any Lender. Upon release pursuant to this
Section 9.18, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Subsidiary Loan Party shall no
longer be deemed to be made. In connection with any release hereunder, the
Administrative Agent and the Collateral Agent shall promptly (and the Secured
Parties hereby authorize the Administrative Agent and the Collateral Agent to)
take such action and execute any such documents as may be reasonably requested
by any Borrower and at such Borrower’s expense in connection with the release of
any Liens created by any Loan Document in respect of such Subsidiary, property
or asset; provided, that the Administrative Agent shall have received a
certificate of a Responsible Officer of a Borrower containing such
certifications as the Administrative Agent shall reasonably request.

 

201



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, all Liens granted to the Collateral Agent by
the Loan Parties on any Collateral and all obligations of the Borrowers and the
other Loan Parties under any Loan Documents (other than such obligations that
expressly survive the Termination Date pursuant to the terms hereof) shall, in
each case, be automatically released and, upon request of any Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to evidence the release of its security interest in all Collateral
(including returning to the Borrowers all possessory collateral (including all
share certificates (if any)) held by it in respect of any Collateral), and to
evidence the release of all obligations under any Loan Document (other than such
obligations that expressly survive the Termination Date pursuant to the terms
hereof), whether or not on the date of such release there may be any
(i) obligations in respect of any Secured Hedge Agreements or any Secured Cash
Management Agreements and (ii) any contingent indemnification obligations or
expense reimbursement claims not then due; provided, that the Administrative
Agent shall have received a certificate of a Responsible Officer of a Borrower
containing such certifications as the Administrative Agent shall reasonably
request. Any such release of obligations shall be deemed subject to the
provision that such obligations shall be reinstated if after such release any
portion of any payment in respect of the obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Subsidiary Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Borrower or
any Subsidiary Loan Party or any substantial part of its property, or otherwise,
all as though such payment had not been made. The Borrowers agree to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Collateral Agent (and their respective representatives) in
connection with taking such actions to release the security interest in all
Collateral and all obligations under the Loan Documents as contemplated by this
Section 9.18(d).

(e) Obligations of any Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Swap Agreement (after giving effect to all
netting arrangements relating to such Secured Swap Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Swap Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Subsidiary Loan Parties effected in the manner permitted by this
Agreement shall require the consent of any holder of obligations under Secured
Swap Agreements or any Secured Cash Management Agreements.

(f) In addition, the Administrative Agent and the Collateral Agent shall, upon
the request of any Borrower, and are hereby irrevocably authorized by the
Lenders to:

(i) release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document if such property becomes subject to a Lien that is
permitted by Sections 6.02(c), (i) or (j), to the extent required by the terms
of the obligations secured by such Liens;

(ii) subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Sections 6.02(dd), (i), (j), (ll), (mm), (nn) or (oo), to the
extent required by the terms of the obligations secured by such Liens, or to the
holder of any right to purchase such property (it being understood that such
subordination will not in and of itself permit the sale or disposition of such
property except as otherwise permitted under this Agreement);

 

202



--------------------------------------------------------------------------------

(iii) consent to and enter into (and execute documents permitting the filing and
recording of, where appropriate) (x) the grant of easements, covenants,
conditions, restrictions, declarations and/or rights to use common areas and
(y) subordination, non-disturbance and attornment agreements, in each case in
favor of the ultimate purchasers, or tenants under leases or subleases or
licensees under licenses or easement holders under easements of any portion of
any project in connection with the transactions contemplated by Sections
6.05(i), (o), (p), (q), (r) and (x); and

(iv) subordinate any Mortgage to any easements, rights of way, covenants,
conditions and restrictions and other similar rights reasonably acceptable to
the Administrative Agent which are requested by the Loan Parties pursuant to the
transactions contemplated by Sections 6.05(p), (q) and (r); provided that such
actions shall be taken only to the extent that the material terms thereof are
either substantially similar to forms of similar documents attached to the Loan
Documents or are otherwise reasonably acceptable to the Administrative Agent.

SECTION 9.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other person who may be
entitled thereto under applicable law).

SECTION 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 9.21. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrowers acknowledge and
agree that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties
and their respective Affiliates, on the one hand, and the Agents, the Arrangers
and the Lenders, on the other hand, and the Loan Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to

 

203



--------------------------------------------------------------------------------

such transaction, each Agent, each Arranger and each Lender is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Loan Party or any of their respective Affiliates,
stockholders, creditors or employees or any other person; (iii) none of the
Agents, any Arranger or any Lender has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Loan Party with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Agent, any Arranger or
any Lender has advised or is currently advising any Loan Party or their
respective Affiliates on other matters) and none of the Agents, any Arranger or
any Lender has any obligation to any of the Loan Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Agents, the Arrangers, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Agents, any Arranger or any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Agents, the Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they deemed appropriate. Each Borrower hereby agrees that it will not claim that
any of the Agents, the Arrangers, the Lenders or their respective affiliates has
rendered advisory services of any nature or respect or owes a fiduciary duty or
similar duty to it in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.22. Application of Gaming Laws.

(a) This Agreement and the other Loan Documents are subject to Gaming Laws and
Liquor Laws. Without limiting the foregoing and notwithstanding anything herein
or in any other Loan Document to the contrary, the Lenders, Agents and Secured
Parties acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, in their discretion, for licensing,
qualification or findings of suitability or to file or provide other
information, and (ii)(x) the consummation of the Transactions and (y) all
rights, remedies and powers in or under this Agreement and the other Loan
Documents, including with respect to the Collateral (including the pledge and
delivery of the Pledged Collateral), the Mortgaged Properties and the ownership
and operation of facilities are, in each case, subject to the jurisdiction of
the Gaming Authorities and Liquor Authorities, and may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
the Gaming Laws and Liquor Laws and only to the extent that required approvals
(including prior approvals) are obtained from the relevant Gaming Authorities
and Liquor Authorities.

(b) Lenders, Agents and Secured Parties agree to cooperate with all Gaming
Authorities and Liquor Authorities in connection with the provision in a timely
manner of such documents or other information as may be requested by such Gaming
Authorities and Liquor Authorities relating to the Commitments, Loans or Loan
Documents.

(c) Lenders acknowledge and agree that if any Borrower receives a notice from
any applicable Gaming Authority that any Lender is a disqualified holder (and
such Lender is notified by any Borrower in writing of such disqualification),
the Borrowers shall, following any available appeal of such determination by
such Gaming Authority (unless the rules of the applicable Gaming Authority do
not permit such Lender to retain its Loans or Commitments pending appeal of such
determination), have the right to (i) cause such disqualified holder to transfer
and assign, without recourse all of its interests, rights and obligations in its
Loans and Commitments or (ii) in the event that (A) the Borrowers are unable to
assign such Loan or Commitment after using their best efforts to cause such an
assignment and (B) no Default or Event of Default has occurred and is
continuing, prepay such disqualified holder’s Loan or

 

204



--------------------------------------------------------------------------------

terminate such holder’s Commitment, as applicable. Notice to such disqualified
holder shall be given ten days prior to the required date of assignment,
prepayment or termination, as the case may be, and shall be accompanied by
evidence demonstrating that such transfer or prepayment is required pursuant to
Gaming Laws. If reasonably requested by any disqualified holder, such Borrower
will use commercially reasonable efforts to cooperate with any such holder that
is seeking to appeal such determination and to afford such holder an opportunity
to participate in any proceedings relating thereto. Notwithstanding anything
herein to the contrary, any prepayment of a Loan shall be at a price that,
unless otherwise directed by a Gaming Authority, shall be equal to the sum of
the principal amount of such Loan and interest to the date such Lender or holder
became a disqualified holder (plus any fees and other amounts accrued for the
account of such disqualified holder to the date such Lender or holder became a
disqualified holder).

(d) If during the existence of an Event of Default hereunder or any of the other
Loan Documents it shall become necessary or, in the opinion of the
Administrative Agent, advisable for an agent, supervisor, receiver or other
representative of the Lenders to become licensed or found qualified under any
Gaming Law as a condition to receiving the benefit of any Collateral encumbered
by the Loan Documents or to otherwise enforce the rights of the Agents, Secured
Parties and the Lenders under the Loan Documents, the Borrowers hereby agree to
consent to the application for such license or qualification and to execute such
further documents as may be required in connection with the evidencing of such
consent.

SECTION 9.23. Affiliate Lenders.

(a) Each Lender who is an Affiliate of any Borrower, excluding (x) the Borrowers
and their Subsidiaries and (y) any Debt Fund Affiliate Lender (each such Lender,
an “Affiliate Lender”; it being understood that (x) neither the Borrowers nor
any of their Subsidiaries may be Affiliate Lenders and (y) Debt Fund Affiliate
Lenders and Affiliate Lenders may be Lenders hereunder in accordance with
Section 9.04, subject in the case of Affiliate Lenders only (but not, for the
avoidance of doubt, Debt Fund Affiliate Lenders), to this Section 9.23), in
connection with any (i) consent (or decision not to consent) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document, (ii) other action on any matter related to any Loan
Document or (iii) direction to the Administrative Agent, Collateral Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, agrees that, except with respect to any
amendment, modification, waiver, consent or other action (1) described in
clauses (i), (ii), (iii) or (iv) of the first proviso of Section 9.08(b) or
(2) that adversely affects such Affiliate Lender (in its capacity as a Lender)
in a disproportionately adverse manner as compared to other Lenders, such
Affiliate Lender shall be deemed to have voted its interest as a Lender without
discretion in such proportion as the allocation of voting with respect to such
matter by Lenders who are not Affiliate Lenders. Each Affiliate Lender hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Affiliate Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliate Lender and in the name of
such Affiliate Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrowers are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrowers or their representatives, (iii) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any

 

205



--------------------------------------------------------------------------------

claim, in its capacity as a Lender, against Administrative Agent, the Collateral
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Loan
Documents, (iv) purchase any Term Loan if, immediately after giving effect to
such purchase, Affiliate Lenders in the aggregate would own Term Loans with an
aggregate principal amount in excess of 25% of the aggregate principal amount of
all Term Loans then outstanding or (v) purchase any Revolving Facility Loans or
Revolving Facility Commitments. It shall be a condition precedent to each
assignment to an Affiliate Lender that such Affiliate Lender shall
have represented to the assigning Lender in the applicable Assignment and
Acceptance, and notified the Administrative Agent, that it is (or will be,
following the consummation of such assignment) an Affiliate Lender and that the
aggregate amount of Term Loans held by it giving effect to such assignments
shall not exceed the amount permitted by clause (iv) of the preceding sentence.
No Affiliate Lender shall be required to represent that it is not in possession
of material non-public information (within the meaning of United States federal
and state securities laws) with respect to the Borrowers, their Subsidiaries or
their respective securities (or, if none of the Borrowers, CEC or any Parent
Entity is at the time a public reporting company, material information that is
not publicly available and that is of a type that would not reasonably be
expected to be publicly available if a Borrower, CEC or a Parent Entity was a
public reporting company), and the applicable seller shall deliver a customary
“big boy” disclaimer letter or such disclaimer shall be incorporated into the
terms of the Assignment and Acceptance.

SECTION 9.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.25. MIRE Events. In connection with any amendment to this Agreement
pursuant to which any increase, extension or renewal of Loans is contemplated,
the Borrowers agree that (a) the effectiveness of any such amendment shall be
subject to the accuracy in all material respects of the representations and
warranties set forth in Section 5.02 of this Agreement and (b) the Borrowers
shall cause to be delivered to the Administrative Agent for any Mortgaged
Property the deliverables described in clauses (h)(i) and (h)(ii) of the
definition of “Collateral and Guarantee Requirement” not later than a date to be
agreed between the Borrowers and the Administrative Agent with respect to each
such amendment (and for the avoidance of doubt, this clause (b) shall not be a
condition to the effectiveness of any such amendment).

 

206



--------------------------------------------------------------------------------

SECTION 9.26. Lender Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

207



--------------------------------------------------------------------------------

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

[Signature Pages Follow]

 

208



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CAESARS RESORT COLLECTION, LLC, as Initial Borrower and Borrower Representative
By:   /s/ Eric Hession   Name: Eric Hession   Title: Chief Financial Officer and
Treasurer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent, an L/C Issuer and a Lender By:   /s/ John Toronto   Name: John Toronto  
Title: Authorized Signatory By:   /s/ Warren Van Heyst   Name: Warren Van Heyst
  Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as an L/C Issuer and a Lender By:   /s/ Marcus
Tarkington   Name: Marcus Tarkington   Title: Director By:   /s/ R. Scott
Flieger   Name: R. Scott Flieger   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as an L/C Issuer and a Lender By:   /s/
Michael King   Name: Michael King   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an L/C Issuer and a Lender By:   /s/ Sangeeta
Mahadevan   Name: Sangeeta Mahadevan   Title: Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an L/C Issuer and a Lender By:   /s/ Brian D. Corum  
Name: Brian D. Corum   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as an L/C Issuer and a Lender By:   /s/ Stuart G. Dickson  
Name: Stuart G. Dickson   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an L/C Issuer and a Lender By:   /s/ Craig Malloy   Name:
Craig Malloy   Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as an L/C Issuer and a Lender By:   /s/ Charles D.
Johnston   Name: Charles D. Johnston   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MACQUARIE CAPITAL FUNDING LLC, as a Lender By:   /s/ Michael Barrish   Name:
Michael Barrish   Title: Authorized Signatory By:   /s/ Mimi Shih   Name: Mimi
Shih   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS, LLC, as an L/C Issuer and a Lender By:   /s/
Lee Olive   Name: Lee Olive   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as an L/C Issuer and a Lender By:   /s/ J. Haynes Gentry III  
Name: J. Haynes Gentry III   Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as an L/C Issuer and a Lender By:   /s/ Craig Pearson  
Name: Craig Pearson   Title: Associate Director By:   /s/ Darlene Arias   Name:
Darlene Arias   Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as an L/C Issuer and a Lender By:   /s/ Suzanne Fuller  
Name: Suzanne Fuller   Title: Managing Director

 

[Signature Page to Credit Agreement]